 20-11258-jlg        Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04                   Main Document
                                            Pg 1 of 103




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 LATAM Airlines Group S.A., et al.,1                       )     Case No. 20-11254 (JLG)
                                                           )
                                                           )
                                    Debtors.               )     Jointly Administered
                                                           )


                        STATEMENT OF FINANCIAL AFFAIRS FOR
                      LATAM AIRLINES PERÚ S.A. (CASE NO. 20-11258)




1 The Debtors in these Chapter 11 Cases, along with each Debtor’s U.S. or local tax identification number (as
applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A.
(XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM
Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (96-
6315202); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II
SpA (XX-XXXXXXX); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85- 7753009);
Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas
Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors
is: 6500 NW 22nd Street Miami, FL 33131.
     20-11258-jlg      Doc 9      Filed 09/08/20 Entered 09/08/20 16:17:04                   Main Document
                                               Pg 2 of 103



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

LATAM Airlines Group S.A., et al.,                               Case No.: 20-11254 (JLG)

                            Debtors.1                            Jointly Administered


         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On May 26, 2020 (the “Initial Petition Date”), LATAM Airlines Group S.A. (“LATAM
 Parent”) and 28 of its affiliated debtors and debtors in possession in the above-captioned Chapter
 11 cases (each an “Initial Debtor” and, collectively, the “Initial Debtors”) commenced voluntary
 cases (the “Initial Chapter 11 Cases”) under chapter 11 of title 11, United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New
 York (the “Bankruptcy Court”).

         On July 7, 2020 and July 9, 2020 (each, a “Subsequent Petition Date” and, together with
 the Initial Petition Date, as applicable to each Debtor (as defined below), the “Petition Date”),
 additional LATAM affiliates (the “Subsequent Debtors” and, together with the Initial Debtors,
 the “Debtors”) filed voluntary petitions under chapter 11 of the Bankruptcy Code (the
 “Subsequent Chapter 11 Cases” and, together with the Initial Chapter 11 Cases, the “Chapter 11
 Cases”).



 1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s U.S. or local tax
       identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (98-
       0058786); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
       LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX);
       Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX);
       Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador
       S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services,
       LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (83-
       0460010); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (37-
       1910216); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (52-
       2195500); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia
       I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan
       Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (65-
       0623014); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX);
       Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A.
       (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros
       Ltda. (N/A). For the purpose of these Chapter 11 cases, the service address for the Debtors is: 6500 NW 22nd
       Street Miami, FL 33131.
 20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                         Pg 3 of 103



       The Debtors continue to operate their businesses and manage their properties as debtors
and debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly
administered under case number 20-11254 (JLG).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by management of
the Debtors with unaudited information available as of the applicable Petition Date.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each of
the Debtors’ Schedules, sub-Schedules, Statements, sub-Statements, exhibits, and continuation
sheets, and should be referred to in connection with any review of the Schedules and Statements.
Disclosure of information in one Schedule, sub-Schedule, Statement, sub-Statement, exhibit, or
continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the correct
Schedule, Statement, exhibit, or continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied upon by
any persons for information relating to current or future financial conditions, events, or
performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The Debtors’
management has made every reasonable effort to ensure that the Schedules and Statements are as
accurate and complete as possible, based on the information that was available to them at the
time of preparation.

        The Debtors have made reasonable efforts to schedule the assets and liabilities, required
financial information, and cash disbursements according to the appropriate Debtor entity.
However, because LATAM’s accounting systems and practices were developed for consolidated
reporting purposes, it is possible that not all scheduled information is attributed or recorded with
the correct Debtor entity on these Schedules and Statements.

       Subsequent information or discovery may result in material changes to these Schedules
and Statements, and inadvertent errors or omissions may have occurred. As the Schedules and
Statements contain unaudited information, which is subject to further review, verification, and
potential adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete. Accordingly, the Debtors reserve all rights to supplement and amend the
Schedules and Statements.

       The Debtors have made reasonable efforts to characterize, classify, categorize or
designate the claims, assets, executory contracts, unexpired leases, and other items reported in
the Schedules and Statements correctly. Due to the complexity and size of the Debtors’
businesses, however, the Debtors may have improperly characterized, classified, categorized, or
designated certain items. In addition, certain items reported in the Schedules and Statements


                                                 2
 20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04             Main Document
                                         Pg 4 of 103



could be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly inclusive
or descriptive of the rights or obligations represented by such item.

        Nothing contained in the Schedules and Statements or these Global Notes shall constitute
an admission or a waiver of rights with respect to these Chapter 11 Cases, including, but not
limited to, any issues involving substantive consolidation for plan purposes, subordination,
and/or causes of action arising under the provisions of Chapter 5 of the Bankruptcy Code and
other relevant non-bankruptcy laws to recover assets or avoid transfers. For the avoidance of
doubt, listing a claim on Schedule D as “secured,” on Schedule E as “priority,” on Schedule F as
“unsecured priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant and/or
contractual counterparty, or a waiver of a Debtor’s right to recharacterize or reclassify such
claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such
amount is not “disputed,” “contingent,” or “unliquidated” or that such claim is not subject to
objection. The Debtors reserve their respective rights to dispute, or assert offsets, setoffs, or
defenses to, any claim reflected on the Schedules as to the nature, amount, liability, or status or
to otherwise subsequently designate any claim as disputed, contingent, and/or unliquidated.

1.      Basis of Presentation. LATAM Parent historically prepared consolidated quarterly and
annual consolidated financial statements that were audited annually and included all of the
Debtors, as well as affiliated non-Debtor entities (together, “LATAM”). Unlike the consolidated
financial statements, the Schedules and Statements generally reflect the assets and liabilities of
each Debtor on a non-consolidated basis. Accordingly, the amounts listed in the Schedules and
Statements will likely differ, at times materially, from the consolidated financial reports prepared
historically by LATAM.

       Although the Schedules and Statements may, at times, incorporate information prepared
in accordance with IFRS (International Financial Reporting Standards), the Schedules and
Statements neither purport to represent nor reconcile to financial statements otherwise prepared
and/or distributed by the Debtors in accordance with IFRS.

2.     Reporting Date. Each Debtor operates on a fiscal year ending on December 31st
annually. All asset and liability information, except where otherwise noted, is provided as of the
applicable Petition Date.

3.     Currency. All amounts are reflected in U.S. dollars, which LATAM uses as its reporting
currency.

4.      Estimates and Assumptions. The preparation of the Schedules and Statements required
the Debtors to make estimates and assumptions that affected the reported amounts of certain
assets and liabilities, the disclosure of certain contingent assets and liabilities, and the reported
amounts of revenue and expense. Actual results could differ materially from these estimates.
The Debtors reserve the right to amend the reported amounts of assets, liabilities, revenues, and
expenses to reflect changes in those estimates or assumptions.


                                                 3
 20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04             Main Document
                                         Pg 5 of 103




5.       Totals. All totals that are included in the Schedules and Statements represent totals of all
known amounts. To the extent there are unknown or undetermined values or, conversely, claims
listed as unliquidated, contingent and/ or disputed, the actual totals may be different than the
listed totals.

6.     Undetermined, To be Determined or Unknown Amounts. The description of an
amount as “undetermined,” “to be determined,” or “unknown” is not intended to reflect upon the
materiality of such amount. Certain amounts may be clarified during the course of the
Chapter 11 Cases.

7.      Asset Presentation and Valuation. The Debtor assets presented are based on values
consistent with their books and records. These values do not purport to represent the ultimate
value that would be received in the event of a sale, and may not represent economic value as
determined by an appraisal or other valuation technique. As it would be prohibitively expensive
and an inefficient use of estate assets for the Debtors to obtain current economic valuations for
all of their assets, unless otherwise noted, the carrying value on the Debtors’ books (e.g., net
book value), rather than current economic values, is reflected on the Schedules and Statements.

8.      Cash Management. The Debtors use an integrated, centralized cash management system
to facilitate the collection, concentration and disbursement of the various Debtors’ funds in
approximately twenty-eight countries around the world. As a result, certain payments in the
Schedules and Statements may have been made prepetition by one entity on behalf of another
entity through the operation of the consolidated cash management system. A description of the
Debtors’ prepetition cash management system is contained in the Motion of the Debtors for
Interim and Final Orders Authorizing Continued Use of Cash Management System [Docket No.
19] and further detail is contained in the Motion to Authorize Debtors' Motion for Entry of
Interim and Final Orders Directing Certain Orders in the Chapter 11 Cases of LATAM Airlines
Group S.A. et al. Be Made Applicable to Subsequent Debtors [Docket No. 484].

9.       Contingent Assets and Causes of Action. Despite their reasonable efforts to identify all
known assets, the Debtors may not have listed all of their causes of action or potential causes of
action against third parties as assets in their Schedules and Statements, including, but not limited
to, avoidance actions arising under Chapter 5 of the Bankruptcy Code and actions under other
relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with
respect to any causes of action, avoidance actions, controversy, right of set-off, cross claim,
counterclaim, or recoupment, and any claim in connection with any contract, breach of duty
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertible directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law they may
have, and neither these Global Notes nor the Schedules and Statements shall be deemed a waiver
of any such claims, causes of actions, or avoidance actions or in any way prejudice or impair the
assertion of such claims.


                                                 4
 20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                        Pg 6 of 103




         The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar benefits
they have extended from time to time, including, but not limited to, contingent and unliquidated
claims for contribution, reimbursement, and/or indemnification arising from various
(i) guarantees, (ii) indemnities, (iii) intercompany loans, (iv) tax-sharing agreements,
(v) warranties, (vi) operational and servicing agreements, (vii) shared service agreements, and
(viii) other arrangements.

10.     Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other similar agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedules of the Debtor or Debtors affected
by such Guarantees. Where a Guarantee exists, co-obligors are listed on a Debtor’s Schedule H
to the extent the Debtor is either the primary obligor or the guarantor of the relevant obligation.
To the extent that a Debtor is a guarantor, such Guarantees are also listed on its Schedule D or
E/F, as appropriate, and listed as “contingent” and “unliquidated” unless otherwise specified.
Further, it is possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve their rights to amend the Schedules and
Statements to the extent that additional Guarantees are identified. In addition, the Debtors
reserve the right to amend the Schedules and Statements to recharacterize, reclassify, add, or
remove any such contract or claim.

11.     Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. Assets pledged as collateral include, among
other things, cash, securities, inventories, equipment, aircraft, engines, spare parts, equity
interests in subsidiaries, contract rights, and other related assets.

       In certain instances, LATAM Parent or another Debtor may be a co-obligor or guarantor
with respect to the obligations of another Debtor or non-Debtor, which obligation or guarantee is
secured by property pledged by the Debtor. To the extent that the Debtor no longer holds title to
the pledged collateral securing the obligation or guarantee, such obligation or guarantee is
considered unsecured and is listed on that Debtor’s Schedule F.

12.      Leases and Executory Contracts. Certain leases relating to LATAM’s fleet are
reflected twice in a Debtor’s Schedules – once in the Debtor’s Schedule G as an executory
contract and again in the in its Schedule D or F, as appropriate, as a contingent, unliquidated
claim on account of the Debtor’s corresponding obligations under the lease or contract. Nothing
herein or in the Schedules or Statements shall be construed as a concession, admission or
evidence as to the determination of the legal status of any leases identified in the Schedules or
Statements, including whether such leases: (i) constitute an executory contract within the
meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve
all of their rights.


                                                5
 20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04             Main Document
                                         Pg 7 of 103




13.      Aircraft. As of the Initial Petition Date, the Initial and Subsequent Debtors together
operated 340 aircraft, the bulk of which were not owned directly by the Debtors and are therefore
not reflected as assets on their respective Schedule A/B. These 340 aircraft comprised the
entirety of LATAM’s fleet, with the Initial Debtors' fleet consisting of 320 aircraft and the
Subsequent Debtors’ fleet consisting of the remaining 20 aircraft. As of the Initial Petition Date,
the Initial Debtors subleased 160 of the aircraft in their fleet to the Subsequent Debtors.

        As to the 320 aircraft comprising the Initial Debtors’ fleet, as of the Initial Petition Date:
(a) 30 aircraft were directly owned by Initial Debtors; (b) 5 aircraft were owned by trusts (each,
a “Leasing Trust”) in which certain of the Initial Debtors held the beneficial interests (see Global
Note in response to Statement Question 12 for more detail regarding the Leasing Trusts); and
(c) the remaining 285 aircraft were leased by the Initial Debtors through a combination of 187
finance and tax leases and 98 operating leases with third parties.

        As to the 20 aircraft comprising the Subsequent Debtors’ fleet, as of their respective
Petition Dates: (a) 2 aircraft were directly owned by Subsequent Debtors; and (b) the remaining
18 aircraft were leased by the Subsequent Debtors through a combination of 15 finance and tax
leases and 3 operating leases with third parties.

        Under a finance or tax lease, the Debtor leases an aircraft through a separate entity (a
Special Purpose Vehicle, “SPV”) that is the legal owner of the aircraft. The SPV generally
finances the acquisition of the aircraft by issuing debt to a third party lender. To the extent that a
Debtor guarantees the financial obligations of an SPV to the third party lender, such guarantee is
listed in accordance with Global Note 10 above. To the extent that a Debtor owns an SPV or
holds the beneficial interest in a Leasing Trust, such ownership interest will be listed on that
Debtor’s Schedule A/B without reference to the underlying assets of the SPV or trust. The
Debtor may then operate the aircraft or sublease the aircraft to another Debtor or non-Debtor.

        Under an operating lease, the Debtor leases an aircraft directly from a third party lessor,
and in some occasions, may sublease the aircraft to another Debtor or non-Debtor.

       To the extent that a Debtor leases an aircraft from a non-Debtor lessor, either from an
SPV or a third party under an operating lease, such lease will be reflected in the Debtor’s
Schedule F, as a contingent and unliquidated claim, and also in its Schedule G. This treatment
likewise applies to situations where a Debtor leases or subleases an aircraft from another Debtor.

14.     Intercompany Transactions. Net intercompany balances between a given Debtor and
other LATAM entities as of the applicable Petition Date are reported on such Debtor’s Schedules
in response to Question AB77 (Other property of any kind not already listed) for net
intercompany receivables and Question F for any net intercompany payables. Furthermore,
revenues listed in Statement Part 1 (Income) include gross intercompany revenue and do not
reflect any intercompany setoffs or eliminations.

15.    Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “unknown,” “to be


                                                  6
 20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04             Main Document
                                         Pg 8 of 103



determined,” or “undetermined.” Further, liabilities such as certain deferred liabilities, accruals,
or general reserves are not included as they are general estimates and do not represent specific
claims as of the Petition Date for each Debtor. Accordingly, the total amounts listed for some
categories of liabilities in the Schedules and the Statements may not be equal to the aggregate
amount of the Debtors’ total liabilities as noted on any financial statements issued prior to the
Petition Date.

        The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights to
dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any such transaction or any document
or instrument related to any creditor’s claim.

16.    Creditor Facilities. Although there may be multiple parties that hold a portion of the
debt comprising the Debtors’ prepetition credit facilities and notes, only the administrative
agents and indenture trustees, as applicable, have been listed for purposes of Schedule D, E/F,
and H.

17.   Confidentiality. The home addresses of most of the Debtors’ current and former
employees (including directors and officers) may reflect the office locations of the employees.

18.     First Day Orders. The Bankruptcy Court has authorized (each, a “First Day Order”)
the Debtors to pay, in whole or in part, various outstanding prepetition claims, including but not
limited to, payments relating to the Debtors’ employee wages and compensation, severance,
benefits, and reimbursable business expenses; goods and services ordered prepetition but
received post-petition; customer programs and obligations; insurance obligations; and pre-
petition taxes and fees. Given that certain of these claims are anticipated to be paid in
accordance with the First Day Orders, such claims may not be listed in the Schedules, or may
otherwise be listed as “unknown” or “to be determined.”

       In addition, the Bankruptcy Court has authorized the Debtors to pay certain prepetition
fuel vendors, critical & foreign vendors, and lienholders. Accordingly, the scheduled claims
may not reflect those prepetition expenses that have been or will be paid in accordance with the
First Day Orders.

        The Debtors reserve their rights to object to any listed claims on the ground that, among
other things, such claims have already been satisfied pursuant to a First Day Order. The estimate
of claims set forth in the Schedules may not reflect assertions by the Debtors’ creditors of a right
to have such claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

19.     Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules. The
Debtors have excluded the following items which may be included in their IFRS financial
statements from the Schedules: operating leases, accrued salaries, employee benefit accruals,
and certain other accruals, capitalized interest, debt acquisition costs, restricted cash, goodwill,
financial instruments, air traffic liabilities, certain other assets, and deferred revenues and gains.

                                                  7
 20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                         Pg 9 of 103



The Debtors also have excluded rejection damage claims of counterparties to executory contracts
and unexpired leases that may be rejected, to the extent such damage claims exist. Other
immaterial assets and liabilities may also have been excluded.

20.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold, abandoned,
terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction,
or otherwise have expired by their terms. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
sold, abandoned, terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or
other transaction, or otherwise have not expired by their terms. Accordingly, the Debtors reserve
all of their rights as to the legal status of all intellectual property rights.

21.     Liens. The inclusion on Schedule D of creditors is not an acknowledgement of the
validity, extent, or priority of any liens, and the Debtors reserve their right to challenge such
liens and the underlying claims on any ground whatsoever. A careful review of the applicable
agreements and other relevant documents is necessary for a complete description of the collateral
and the nature, extent and priority of any liens. Nothing in these Global Notes or the Schedules
and Statements shall be deemed a modification or interpretation of the terms of such agreements
or an acknowledgment of same. Certain liens may have been inadvertently marked as disputed
but had previously been acknowledged in an order of the Court as not being disputed by the
Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any orders entered
by the Bankruptcy Court.

22.    Insiders. For the purposes of their responses to Statement Question 28, the Debtors
have listed the current officers and directors for each individual Debtor entity to the extent
available based on current records. For the purposes of Statement Question 29, only certain
Debtors, including LATAM Parent, have listed the names of its former officers and directors.
For purposes of Statement Question 4 and 30, the Debtors have only included the following as
“insiders,” consistent with LATAM’s financial reporting obligations to the U.S. Security
Exchange Commission: all members of the board of directors of LATAM and LATAM’s
principal officers (members of management who are responsible for determining the
Company’s operating policies and financial undertakings, including Vice-Presidents, Chief
Executives and Senior Directors).

        Persons listed as “insiders” have been included for informational purposes only and do
not constitute an admission that any such individuals are insiders for purposes of the
Bankruptcy Code or otherwise. The Debtors do not take any position with respect to: (a) such
person’s influence over the control of the Debtors; (b) the management responsibilities or
functions of such individual; (c) the decision-making or corporate authority of such individual;
or (d) whether such individual could successfully argue that he or she is not an “insider” under
applicable law, including the federal securities laws, or with respect to any theories of liability
or for any other purpose.

23.     Signatory. The Schedules and Statements have been signed by Ramiro Alfonsín Balza,
in his capacity as Chief Financial Officer of LATAM. In reviewing and signing the Schedules


                                                 8
 20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04           Main Document
                                        Pg 10 of 103



and Statements, he has necessarily relied upon the efforts, statements and representations of
various of the Debtors’ personnel and professionals. He has not (and could not have) personally
verified the accuracy of each such statement and representation, including statements and
representations concerning amounts owed to creditors and their addresses.

24.    COVID-19. The Debtors have filed these Schedules and Statements amidst the
unprecedented circumstances arising from the global COVID-19 pandemic. Such circumstances
have complicated the preparation of these Schedules and Statements and Global Notes in as
much as the Debtor’s management and outside professionals have been limited to working
remotely and have been unable to meet in person.

25.     Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or correctness of
the data that is provided herein and shall not be liable for any loss or injury arising out of or
caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
information contained herein. The Debtors and their officers, employees, agents, attorneys, and
financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
categorize the information provided herein or, except to the extent required by applicable law or
an order of the Bankruptcy Court, to notify any third party should the information be updated,
modified, revised, or re-categorized. In no event shall the Debtors or their officers, employees,
agents, attorneys, and financial advisors be liable to any third party for any direct, indirect,
incidental, consequential, or special damages (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused.

                              Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value as of the
       Petition Date, unless otherwise noted, and may not necessarily reflect the market or
       recoverable value of these assets as of the Petition Date.

   •   Cash and Cash Equivalents (AB1 through AB5). The reported bank balances (including
       investments and overnight accounts) and cash on hand include cash held in various
       currencies, converted into U.S. dollars per the Debtors’ accounting policies as of the
       Petition Date. Cash on hand includes cash held at airport and office locations, as well as
       petty cash for incidental expenses. The Debtors excluded accounts with no current
       balances that may be seldomly used or inactive.

   •   Deposits (AB7). The Debtors have made reasonable efforts to identify all deposits.
       However, the Schedules may not reflect an exhaustive list of deposits. The amounts
       listed by the Debtors in response to AB7 include deposits by Debtors that may have been
       offset and withdrawn post-petition by the counterparty.




                                                9
20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04             Main Document
                                       Pg 11 of 103



  •   Prepayments (AB8). Included in these amounts are those pre-delivery payments (PDPs)
      made by the Debtors pursuant to certain aircraft purchase agreements with Airbus and
      Boeing in relation to future aircraft deliveries. To the extent that a PDP was financed by
      a Debtor, such financing is reflected in Schedules D, E/F, G, or H, where applicable. The
      Debtors also included in response to AB8 prepayments related to travel bookings, for
      which the Debtors make advance payments to certain third parties

  •   Accounts Receivable (AB11). Accounts receivable include ordinary course receivables,
      and may also include any net credits in favor of the Debtors with respect to their trade
      payables.

  •   Non-publicly traded stock (AB15). Ownership interests in subsidiaries, trusts, and other
      affiliates have been identified in AB15 in an unknown value, as the fair market value of
      such ownership interest would be difficult to ascertain. Each Debtor’s Schedule A/B
      reflects only those subsidiaries, trusts, and other LATAM entities in which the Debtor has
      a direct ownership interest.

  •   Inventory (AB19 through AB26). Items listed in AB19-26 are scheduled according to
      their net book value. The Debtors have made reasonable efforts to identify or estimate all
      inventory included in AB21 that was purchased within the 20 days preceding the Petition
      Date; however, it is possible that inadvertent errors or omissions may have occurred in
      identifying these amounts.

  •   Office Furniture, Fixtures and Equipment (AB38 through AB45). Items listed in AB38-
      45 are scheduled according to their net book value. The Debtors have made reasonable
      efforts to identify all assets; however, it is possible that inadvertent errors,
      misclassifications, or omissions may have occurred, or that property of de minimis value
      is not included in response to this question.

  •   Machinery, Equipment, and Vehicles (AB46 through AB53). Aircraft and engines listed
      by a Debtor in response to AB47-50 reflect only those aircraft and engines in which that
      Debtor holds a direct ownership interest, and are listed according to their net book value.
      To the extent that a Debtor holds an ownership interest in a subsidiary or Leasing Trust
      that in turn holds title to an aircraft or engine, the Debtor’s Schedule A/B will reflect only
      the ownership interest in the subsidiary or Leasing Trust and not the underlying aircraft
      or engine. Those aircraft and engines leased by a Debtor, either from a subsidiary,
      parent, or third party, are reflected on the Debtor’s Schedule G as an executory contract,
      with the associated obligations under the lease listed on the Debtor’s Schedule F. The
      Debtors have made reasonable efforts to identify all assets; however, it is possible that
      inadvertent errors, misclassifications, or omissions may have occurred, or that property of
      de minimis value is not included in response to this question.

  •   Intangibles and Intellectual Property (AB60 through AB65). The Debtors have not listed
      or assigned any value for their goodwill. The Debtors do not ascribe in their books and
      records any value with respect to certain items listed. Therefore, such items’ net book
      and current value are marked as unknown.

                                               10
 20-11258-jlg    Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04           Main Document
                                       Pg 12 of 103




   •   Tax Refunds and Unused Net Operating Losses (“NOL”) (AB72). Under Brazilian and
       Chilean tax law, the tax year in which each NOL accrued is not relevant for the
       application of the NOLs, which continue to accumulate and do not expire. The Debtors
       therefore did not list the tax year in scheduling certain NOLs.

   •   Other Property of Any Kind Not Already Listed (AB77). Each Debtor has attached an
       exhibit, where applicable, listing that Debtor’s intercompany receivables, on a net basis,
       with all other LATAM entities, both Debtors and non-Debtors. The intercompany
       receivables reflect amounts owed pursuant to various ordinary course transactions
       between LATAM entities. The Debtors have made all reasonable efforts to schedule all
       outstanding obligations between each Debtor and other LATAM entities. Nonetheless,
       the list may be incomplete.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In certain
       instances, the date on which such claim arose may be an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by the
       Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
       perfection, or immunity from avoidance of any lien listed on Schedule D purported to be
       granted to a secured creditor or perfected in any specific asset.

   •   Except as specifically stated herein, lessors of real property and equipment, utility
       companies, and any other parties which may hold security deposits or other security
       interests, have not been listed on Schedule D. The Debtors have also not listed on
       Schedule D any parties whose claims may be secured through rights of setoff, deposits, or
       advance payments.

   •   Certain claims are listed on Schedule D as “unliquidated” because the value of the
       collateral securing such potential claims is unknown. Moreover, although the Debtors
       may have scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or instrument
       (including, without limitation, any intercompany agreement) related to such creditor’s
       claim.

   •   The Debtors have not included on Schedule D the claims of any parties that may believe
       their claims are secured through setoff rights or inchoate statutory lien rights. The
       amounts outstanding under the Debtors’ prepetition secured credit facilities and secured
       notes reflect the approximate principal amounts as of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary. Reference to
       the applicable loan agreements and related documents is necessary for a complete
       description of the collateral and the nature, extent and priority of any liens. Nothing in


                                              11
 20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                         Pg 13 of 103



       these Global Notes or in the Schedules and Statements shall be deemed a modification,
       interpretation or an acknowledgment of the terms of such agreements or related
       documents.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general unsecured
       claims against the Debtors on Schedule E/F based on the Debtors’ books and records as
       of the Petition Date. However, the actual value of claims against the Debtors may vary
       significantly from the represented liabilities. Moreover, because the Debtors have
       scheduled all claims in U.S. dollars, foreign creditors asserting claims in local currencies
       may disagree with the scheduled amounts due to differences in applied conversion rate.
       Parties in interest should not accept that the listed liabilities necessarily reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all unsecured
       claims. Similarly, parties in interest should not anticipate that recoveries in these cases
       will reflect the relationship of the aggregate asset values and aggregate liabilities set forth
       in the Schedules. Parties in interest should consult their own professionals and advisors
       with respect to pursuing a claim. Although the Debtors and their professionals have
       generated financial information and data the Debtors believe to be reasonable, actual
       liabilities (and assets) may deviate significantly from the Schedules due to certain events
       that occur throughout these Chapter 11 Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose may be unknown or subject to dispute.
       Although reasonable efforts have been made to determine the date upon which claims
       listed in Schedule E/F was incurred or arose, fixing that date for each claim in Schedule
       E/F would be unduly burdensome and cost-prohibitive and, therefore, the Debtors have
       not listed a date for each claim listed on Schedule E/F.

   •   On Schedule F, each Debtor has attached an exhibit listing that Debtor’s intercompany
       payables, on a net basis, with all other LATAM entities, both Debtors and non-Debtors.
       The intercompany payables reflect amounts owed pursuant to various ordinary course
       transactions between LATAM entities. The Debtors have made all reasonable efforts to
       schedule all outstanding obligations between each Debtor and other LATAM entities.
       Nonetheless, the list may be incomplete.

   •   The Bankruptcy Court has authorized the Debtors to pay, in whole or in part, prepetition
       claims relating to the Debtors’ employee wages and compensation, benefits, and
       reimbursable business expenses. Accordingly, a Debtor’s Schedule E/F only reflects
       those employee related claims due and owing as of the Petition Date for which the
       Debtors did not obtain relief from the Bankruptcy Court to satisfy in whole or in part.

   •   Schedule E/F also contains information regarding pending litigation involving the
       Debtors. However, certain omissions may have occurred. In the case of the Subsequent
       Debtors only, certain litigations require that a surety bond or a bank guarantee be posted
       by the Debtor, and in such cases, these financial instruments are listed on the Debtor’s


                                                  12
 20-11258-jlg    Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                        Pg 14 of 103



       Schedule E/F while the associated litigations are excluded to avoid duplication. The
       inclusion of any legal action in the Schedules and Statements does not constitute an
       admission by the Debtors of any liability, the validity of any litigation, or the amount of
       any potential claim that may result from any claims with respect to any legal action and
       the amount and treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   All asserted or potential litigation-related claims referenced in Schedule E/F are
       contingent, unliquidated, and disputed. Specific disclosure regarding asserted or
       potential litigation-related claims may be subject to certain disclosure restrictions and/or
       may be of a peculiarly personal and private nature. The Debtors continue to research any
       possible restrictions with respect to disclosure of asserted or potential litigation-related
       claims. The Debtors will amend or supplement these Schedules and Statements as
       necessary or appropriate in this regard.

   •   Certain litigations reflected as claims for or against one Debtor may relate to one or more
       of the other Debtors. The Debtors have made commercially reasonable efforts to record
       these actions in the Schedules and Statements of each Debtor that is party to the action.
       For the Initial Debtors, where this was not possible, LATAM Parent was listed as the
       defendant. Moreover, given the number of litigations involving Debtors, the Schedules
       do not contain specific details of every litigation, such as the names and addresses of each
       party to a given litigation.

   •   In the ordinary course of business, the Debtors generally receive invoices for goods and
       services after the delivery of such goods or services. As of the filing of the Schedules
       and Statements, the Debtors had not received all invoices for payables, expenses, or
       liabilities that may have accrued before the Petition Date. Furthermore, payments to
       critical and foreign vendors, lienholders and fuel suppliers made subsequent to the filing
       of these Schedules will not reflected in these Schedules. The Debtors reserve the right,
       but are not required, to amend Schedules E/F if they receive such invoices and/ or make
       such payments. The claims of individual creditors are generally listed at the amounts
       recorded on the Debtors’ books and records and may not reflect all credits or allowances
       due from the creditor. The Debtors reserve all of their rights concerning credits or
       allowances.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or enforceability of
       any contracts, agreements or leases set forth in Schedule G and to amend or supplement
       Schedule G as necessary. Additionally, the placing of a contract or lease onto Schedule
       G shall not be deemed an admission that such contract is an executory contract or
       unexpired lease, or that it is necessarily a binding, valid, and enforceable contract. Any
       and all of the Debtors’ rights, claims and causes of action with respect to the contracts
       and agreements listed on Schedule G are hereby reserved and preserved. In addition, the
       Debtors are continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the


                                               13
 20-11258-jlg    Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04           Main Document
                                        Pg 15 of 103



       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   In some cases, the same contract counterparty appears multiple times in a Debtor’s
       Schedule G. This multiple listing is generally intended to reflect distinct agreements
       between the applicable Debtor and such counterparty, however, due to the magnitude of
       data, it is possible that a multiple listing may be the result of duplicates.

   •   Omission of a contract or agreement from Schedule G does not constitute an admission
       that such omitted contract or agreement is not an executory contract or unexpired lease.
       The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
       contracts or agreements are not impaired by the omission. A Debtor’s Schedule G may
       be amended at any time to add or remove, as the case may be, any omitted contract,
       agreement or lease.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or may
       have been rejected, terminated, assigned, modified, amended, and/or supplemented from
       time to time by various amendments, change orders, restatements, waivers, estoppel
       certificates, letters, and other documents, instruments, and agreements that may not be
       listed therein or that may be listed as a single entry. The Debtors expressly reserve their
       rights to challenge whether such related materials constitute an executory contract, a
       single contract or agreement, or multiple, severable, or separate contracts.

   •   Certain of the leases listed on Schedule G may contain renewal options, options to
       purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the agreements listed
       on Schedule G may also be in the nature of conditional sales agreements or secured
       financings, and their inclusion on Schedule G is not an admission that the agreement is an
       executory contract, financing agreement, or otherwise.

   •   To the extent that a Debtor is the lessee of an aircraft and also subleases the aircraft to
       another LATAM entity, both the lease and the sublease will be listed on the Debtor’s
       Schedule G, in its capacity as lessee and sublessor, respectively.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have been
       entered into by more than one of the Debtors. Further, in certain instances, the specific
       Debtor obligor to certain of the executory contracts could not be specifically ascertained.
       In such cases, the Debtors have made their best efforts to determine the correct Debtor’s
       Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in pending or
       threatened litigation and claims. These matters may involve multiple plaintiffs and
       defendants, some or all of whom may assert cross-claims and counterclaims against other



                                               14
 20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                         Pg 16 of 103



       parties. All such claims are “contingent,” “unliquidated,” and “disputed,” and not all
       claims may have been set forth individually on Schedule H.


                                  Statement of Financial Affairs

Statement Question 1 and 2 – Revenue. Intercompany eliminations are not included.

Statement Question 3 – 90 Day Payments. Due to the complex nature of LATAM’s global
operations, the listed 90-day payments likely do not constitute an exhaustive list. The Statements
may not include payments that were made by non-Debtor LATAM affiliates where part, or all, of
the payment benefitted one or more of the Debtors. Likewise, some disbursements made by one
or more of the Debtors within the 90-day period may have benefitted non-Debtors LATAM
affiliates. Payments by Debtors to vendors through intermediaries may not reflect the ultimate
beneficiary of these payments; however, the Debtors have worked to reclassify these payments
where possible.

Statement Question 4 – Payments to Insiders. The response of LATAM Parent to Statement
Question 4 contains the full list of payments made to insiders on behalf of all Debtors in the
aggregate during the one year preceding LATAM Parent’s Petition Date. Because the response
of LATAM Parent lists the aggregate payments to each insider, which are inclusive of those
insider payments made on account of all other Debtors, the Statements of the remaining Debtors
do not include any separate responses to Statement Question 4. Due to privacy and security
concerns associated with the public disclosure of the names and income of the Debtors’ officers
and employees in their home countries, the Debtors have redacted the names of the transferees
listed in response to Statement Question 4, and have instead identified the transferees by
“Individual 1,” Individual 2,” etc. Additionally, because certain senior officers would
otherwise be easily identifiable based on their respective incomes, in the interest of their privacy
and security, the Debtors have also redacted the amounts of the payments for these officers.
Refer to Global Note “Insiders” for further information.

Statement Question 6 – Setoffs. The Debtors are routinely subject to setoffs from third parties
in the ordinary course of business. Setoffs in the ordinary course result from routine
transactions, including but not limited to, intercompany transactions, counterparty settlements (in
particular, interline ticketing setoffs with other carriers, e.g. IATA or other interline settlements),
pricing discrepancies, setoffs with credit card processing companies, and other disputes between
Debtors and third parties. These normal setoffs are consistent with the ordinary course of
business in the Debtors’ industry and are not listed in the Debtors’ responses to Statement
Question 6. Furthermore, the Debtors engage in certain customer programs, including credits
and refunds. Such transactions were also not included in responding to Statement Question 6,
although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby. The Debtors reserve all rights to enforce or challenge any setoffs that have been or may
be asserted.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts to
identify all current pending litigation involving the Debtors; however, certain omissions may
have occurred. In the interest of efficiency, certain legal actions with relatively small amounts in


                                                  15
 20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                         Pg 17 of 103



dispute have been listed on the Schedule of LATAM Parent, regardless of which Debtor is the
named defendant in such legal action.

Statement Question 9 – Certain Gifts and Charitable Contributions. In response to
Statement Question 9, the Debtors did not include non-cash gifts such as frequent flier program
mile donations and ticket upgrades, which were deemed to have no value to the Debtors.

Statement Question 10 - Certain Losses. The Debtors did not include losses covered by
insurance in their responses to Statement Question 10.

Statement Question 12 – Self-Settled Trusts. The Debtors have established certain domestic
aircraft trusts for the purposes of holding title to aircraft eligible for FAA registration in the
United States. To the extent that a Debtor is the settlor and beneficiary of such an aircraft trust
that holds title to an aircraft, the Debtor’s beneficial ownership interest in the trust will be listed
as personal property on its Schedule A/B, the trust agreement with the aircraft trustee will be
listed on Schedule G, and the Debtor’s corresponding obligations to the aircraft trustee will be
listed as a contingent, unsecured unliquidated claim on its Schedule F. To the extent that a
Debtor holds an ownership interest in a subsidiary LATAM entity that in turn is the settlor and
beneficiary of such an aircraft trust, only the Debtor’s ownership interest in the subsidiary will be
listed as personal property on the Debtor’s Schedule A/B.

Statement Question 14 – Previous Addresses. Due to the consolidated nature of LATAM’s
operations, the same address may be listed on the schedules of multiple Debtors. In certain
instances, the Debtors have listed airport addresses generally, without identifying any specific
offices, terminals, warehouses, hangars, or other structures in which the Debtors physically
operated. This is customary practice and received mail is sorted accordingly for delivery at
airports. The Debtors also excluded from their responses any airport locations at which they did
not have routine operations during the specified time period.

Statement Question 16 – Personally Identifiable Information. The LATAM company
privacy policies are disclosed on its public website, in multiple languages, and are presented to
customers upon booking tickets or signing up for frequent flyer programs.

Statement Question 17 – ERISA Plan as an Employee Benefit. Certain Debtors sponsor
ERISA plans for their U.S. employees only. These 401(k) plans are included in the exhibit for
Statement Question 32. The Debtors do not sponsor a pension fund.

Statement Question 20 – Off-Premises Storage. In response to Statement Question 20, the
Debtors listed off-premises storage of inventory of such as archived documents and boarding
materials, including blankets and pillows. The appropriate employees are provided with access
to these facilities as per the Company’s policies. Due to the consolidated nature of the Debtors’
books and records, each Initial Debtor’s response to Statement Question 20 contains the
aggregate list of all property stored off premises for all Initial Debtors; likewise each
Subsequent Debtor’s response contains the aggregate list of property for all Subsequent Debtors.
Aircraft parked at off-premises facilities are excluded.



                                                  16
 20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04          Main Document
                                        Pg 18 of 103



Statement Question 21 – Property Held for Another. In response to Statement Question 21,
the Debtors did not include property owned by third parties held by a Debtor during repair or
otherwise in the ordinary course of business where possession is temporary and for the purpose
of addressing operational needs. All property listed in response to Statement Question 21 for all
Initial Debtors was aggregated under LATAM Parent; likewise, all property listed in response to
Statement Question 21 for all Subsequent Debtors was aggregated under TAM Linhas Aéreas
S.A.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given the
complexities of the organizational structure of the Debtors, for purposes of Statement Question
25, the Debtors have listed only the direct subsidiaries of each Debtor entity.

Statement Question 26b - Firms or Individuals Who Have Audited, Compiled, Or
Reviewed Debtor’s Books. Other third parties may have audited, compiled, or reviewed the
Debtor’s books but are not included in the Debtors’ responses to Statement Question 26b.

Statement Question 26c – Firms or Individuals in Possession of Debtor’s Books of Account
and Records. Other third parties besides those listed may possess a subset of the Debtor’s
books and records but are not included in the Debtors’ responses to Statement Question 26c.

Statement Question 26d – Recipients of Financial Statements. LATAM Parent is a publicly
traded company with publicly available financial statements. Any number of parties may have
received LATAM Parent’s financial statements for the purposes of Statement Question 26d. For
this reason, LATAM Parent and each of the Debtors, which are all direct or indirect subsidiaries
of LATAM Parent, did not provide a response to Statement Question 26d.

Statement Question 27 – Inventories. The Debtors’ responses to Statement Question 27 do not
include routine informal inventories, during which Debtors perform cycle counts on parts and
other operational inspections, or the Debtors’ ordinary course maintenance of inventory records
as part of their overall financial and accounting systems.

Statement Question 28 and 29 – Current and Former Officer and Directors. While the
Debtors have made reasonable best efforts to list all current officers and directors for each
Debtor in response to Statement Questions 28 and 29, some may have been omitted. The
exercise of obtaining contact information for all prior officers and directors of all Debtors,
especially for the smaller subsidiary Debtors, would incur a significant burden on the Debtors’
management without providing much corresponding benefit in terms of useful information to
creditors and parties in interest. See Global Note “Insiders” for further information.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer to
Statement Question 4 for this item.

Statement Question 32 – Contributions to Pension Funds. While the Debtors in total
contribute to approximately 59 different pension funds and similar government programs as
required by local labor laws, they do not sponsor any pension funds.




                                               17
               20-11258-jlg               Doc 9           Filed 09/08/20 Entered 09/08/20 16:17:04                             Main Document
                                                                       Pg 19 of 103



 Fill in this information to identify the case:

 Debtor name         Latam Airlines Perú S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11258
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                   Gross revenue
       which may be a calendar year                                                            Check all that apply                 (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                   $294,299,474.39
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                 $1,223,739,547.64
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                 $1,214,383,524.23
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue    Gross revenue from
                                                                                                                                    each source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           Interest Income                                   $41,517.79


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Interest Income                                 $182,150.27


       For year before that:
       From 1/01/2018 to 12/31/2018                                                            Interest Income                                   $82,602.04


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               20-11258-jlg               Doc 9           Filed 09/08/20 Entered 09/08/20 16:17:04                                    Main Document
                                                                       Pg 20 of 103
 Debtor       Latam Airlines Perú S.A.                                                                  Case number (if known) 20-11258




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached SOFA Part 2, Question 3                                                    $82,104,405.12                 Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Please refer to Global Note on
               Statement
               Question 4

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    See Attached SOFA Part 3,                                                                                                   Pending
               Question 7                                                                                                                  On appeal
                                                                                                                                           Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               20-11258-jlg               Doc 9           Filed 09/08/20 Entered 09/08/20 16:17:04                                 Main Document
                                                                       Pg 21 of 103
 Debtor      Latam Airlines Perú S.A.                                                                       Case number (if known) 20-11258




8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                      Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers        Total amount or
                                                                                                                        were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer        Total amount or
               Address                                           payments received or debts paid in exchange              was made                      value

 Part 7:      Previous Locations

14. Previous addresses
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                20-11258-jlg              Doc 9           Filed 09/08/20 Entered 09/08/20 16:17:04                               Main Document
                                                                       Pg 22 of 103
 Debtor        Latam Airlines Perú S.A.                                                                 Case number (if known) 20-11258



    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     See Attached SOFA Part 7, Question 14

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Passenger & Ticketing Information and Frequent Flier Program
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Banco Itau                                      XXXX-2842                   Checking                 3/1/2020                               $0.00
                 Praca Alfredo Egydio de                                                     Savings
                 Souza Aranha
                                                                                             Money Market
                 100
                                                                                             Brokerage
                 Sao Paulo, SP, 04344-902,
                 Brazil                                                                      Other


19. Safe deposit boxes
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               20-11258-jlg               Doc 9           Filed 09/08/20 Entered 09/08/20 16:17:04                             Main Document
                                                                       Pg 23 of 103
 Debtor      Latam Airlines Perú S.A.                                                                   Case number (if known) 20-11258



    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       See Attached SOFA Part 10, Q20                                -                                                                            No
                                                                                                                                                  Yes



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                20-11258-jlg              Doc 9           Filed 09/08/20 Entered 09/08/20 16:17:04                                  Main Document
                                                                       Pg 24 of 103
 Debtor      Latam Airlines Perú S.A.                                                                   Case number (if known) 20-11258




            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       PATRICIA ROBLES (CFO AND CONTROLLER)                                                                                       April-2020 - Present
                    AVENIDA ANDRÉS REYES N°338 PISO 6
                    SAN ISIDRO PERU
       26a.2.       SILVANA MUGUERZA (CFO AND CONTROLLER)                                                                                      Feb-17 - March-2020
                    AVENIDA ANDRÉS REYES N°338 PISO 6
                    SAN ISIDRO PERU

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       See Attached SOFA Part 13, Question 26b



    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       PricewaterhouseCoopers Consultores
                    Auditores SpA
                    Av. Andrés Bello 2711, 5th floor
                    Las Condes, Santiago, Chile
       26c.2.       LATAM Airlines Group S.A
                    Estado 10, Piso 11
                    Santiago, Chile

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                20-11258-jlg              Doc 9           Filed 09/08/20 Entered 09/08/20 16:17:04                               Main Document
                                                                       Pg 25 of 103
 Debtor      Latam Airlines Perú S.A.                                                                   Case number (if known) 20-11258



       Name and address
       26d.1.       LATAM Airlines Group S.A. and its
                    subsidiaries are a public company that
                    have distributed financials to numerous
                    parties in the ordinary course.

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       See Attached SOFA Part 13,
       Question 28



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       JOSE MANUEL SABOGAL                            AVENIDA ANDRÉS REYES N°338                          SALES DIRECTOR                    JULY 2015 -
                                                      PISO 6                                                                                AUGUST 2019
                                                      SAN ISIDRO, PERU
       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       SILVANA MUGUERZA                               AVENIDA ANDRÉS REYES N°338                          FINANCE DIRECTOR                  FEB-17 - MAR-20
                                                      PISO 6
                                                      SAN ISIDRO, PERU

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No

           Yes. Identify below.
              Name and address of recipient                      Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Please refer to Global Note on
       .    Statement
                Question 30

                Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               20-11258-jlg               Doc 9           Filed 09/08/20 Entered 09/08/20 16:17:04                              Main Document
                                                                       Pg 26 of 103
 Debtor      Latam Airlines Perú S.A.                                                                   Case number (if known) 20-11258




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    LATAM AIRLINES PERÚ S.A.                                                                                   EIN:        59.103.830-3

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    See Attached SOFA Part 13, Question 32                                                                     EIN:


 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 8, 2020

 /s/ Ramiro Alfonsín Balza                                              Ramiro Alfonsín Balza
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Financial Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                                          20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                 Pg 27 of 103
                                                                                             In re Latam Airlines Perú S.A.
                                                                                                   Case No. 20-11258
                                                SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                         Dates of   Total Amount or    Reasons for payment
        Creditor Name                  Address1              Address2                  Address3                  City         State       Zip         Country           Payments          value            or transfer
                               AV. KABAH MANZANA 2
A&P INTERNATIONAL SERVICES.    LOTE 18, 2B, SU                                                           CANCUN                                    MEXICO           4/22/2020       $      23,191.17    TRADE PAYABLES
                               AV. KABAH MANZANA 2
A&P INTERNATIONAL SERVICES.    LOTE 18, 2B, SU                                                           CANCUN                                    MEXICO           4/29/2020       $      25,730.60    TRADE PAYABLES
                               AV. VASCO NUNEZ DE
ACCENTURE PERU S.R.L.          BALBOA NRO. 659.                                                          MIRAFLORES                                PERU                 4/3/2020    $     230,267.95    TRADE PAYABLES
                               AVENIDA ISIDORA
ACCIONA AIRPORTS AMERICAS SPA GOYENECHEA 2800                                                            LAS CONDES                                CHILE                3/5/2020    $      41,899.62    TRADE PAYABLES
                               AVENIDA ISIDORA
ACCIONA AIRPORTS AMERICAS SPA GOYENECHEA 2800                                                            LAS CONDES                                CHILE            4/23/2020       $     191,312.95    TRADE PAYABLES
ACOREC S.A                                                                                                                                                          2/25/2020       $       5,854.29    TRADE PAYABLES
                               AMADOR MERINO REYNA
ADECCO CONSULTING S.A.         285 OF 301 SAN                                                            LIMA                                      PERU             3/11/2020       $      43,146.43    TRADE PAYABLES
                               AMADOR MERINO REYNA
ADECCO CONSULTING S.A.         285 OF 301 SAN                                                            LIMA                                      PERU                 4/1/2020    $      33,957.47    TRADE PAYABLES
ADM.DE AEROP.Y SS.AUX.A LA     AV.MONTES 716 PISOS 3
NAVEGACI                       AL 5                                                                      LA PAZ                                    BOLIVIA          2/28/2020       $      21,337.49    TRADE PAYABLES
ADM.DE AEROP.Y SS.AUX.A LA     AV.MONTES 716 PISOS 3
NAVEGACI                       AL 5                                                                      LA PAZ                                    BOLIVIA              4/3/2020    $      14,294.68    TRADE PAYABLES
ADMINIS. JOCKEY PLAZA SHOPPING AV. JAVIER PRADO ESTE                                                     SANTIAGO DE
CENT                           NRO. 4200                                                                 SURCO                                     PERU                 3/9/2020    $       8,307.20    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                    2/26/2020       $      23,718.43    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                        3/2/2020    $       1,591.64    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                        3/4/2020    $      16,594.46    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                        3/6/2020    $       5,423.73    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                    3/11/2020       $      26,057.06    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                    3/18/2020       $      39,032.06    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                    3/26/2020       $       3,065.47    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                    3/27/2020       $      11,490.71    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                        4/3/2020    $       4,691.01    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                    4/14/2020       $       6,607.30    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                    4/20/2020       $       4,080.18    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                    4/22/2020       $       1,585.40    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                    4/27/2020       $       2,840.76    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                          P.O.BOX 70790                                                             CHICAGO         IL           60673-0790                        5/6/2020    $       6,195.20    TRADE PAYABLES




                                                                                                       1 of 35
                                                             20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                    Pg 28 of 103
                                                                                                In re Latam Airlines Perú S.A.
                                                                                                      Case No. 20-11258
                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                            Dates of   Total Amount or    Reasons for payment
        Creditor Name                Address1                   Address2                  Address3                  City         State       Zip         Country           Payments          value            or transfer
ADMINIST. FEDERAL DE INGRESOS
PUBLI                         P.O.BOX 70790                                                                 CHICAGO         IL           60673-0790                    5/12/2020       $       5,370.44    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                         P.O.BOX 70790                                                                 CHICAGO         IL           60673-0790                    5/20/2020       $       4,965.85    TRADE PAYABLES
ADMINIST. FEDERAL DE INGRESOS
PUBLI                         P.O.BOX 70790                                                                 CHICAGO         IL           60673-0790                    5/22/2020       $          77.04    TRADE PAYABLES

ADMINISTRACION NACIONAL         VIAMONTE 570 PISO:1                                                         BUENOS AIRES                              ARGENTINA            3/3/2020    $      36,008.03    TRADE PAYABLES

ADMINISTRACION NACIONAL         VIAMONTE 570 PISO:1                                                         BUENOS AIRES                              ARGENTINA        3/13/2020       $      32,234.54    TRADE PAYABLES

ADMINISTRACION NACIONAL         VIAMONTE 570 PISO:1                                                         BUENOS AIRES                              ARGENTINA            4/1/2020    $      32,695.77    TRADE PAYABLES

ADMINISTRACION NACIONAL         VIAMONTE 570 PISO:1                                                         BUENOS AIRES                              ARGENTINA        4/16/2020       $       1,331.97    TRADE PAYABLES

ADMINISTRACION NACIONAL         VIAMONTE 570 PISO:1                                                         BUENOS AIRES                              ARGENTINA        4/29/2020       $         456.18    TRADE PAYABLES
ADMINISTRACION NACIONAL DE
AVIACION                        AV PASEO COLON, 1452                                                        BUENOS AIRES                              ARGENTINA        3/10/2020       $     190,069.38    TRADE PAYABLES
AENA AEROPUERTOS SA             ARTURO SORIA 109                                                            MADRID                                    SPAIN             3/6/2020       $     454,204.68    TRADE PAYABLES
                                SOC AEROPUERTO
AEROCALI S.A.                   INTERNACIONAL ALFONS                                                        CALI                                      COLOMBIA         2/25/2020       $       8,171.53    TRADE PAYABLES
                                SOC AEROPUERTO
AEROCALI S.A.                   INTERNACIONAL ALFONS                                                        CALI                                      COLOMBIA         2/27/2020       $      95,793.00    TRADE PAYABLES
                                SOC AEROPUERTO
AEROCALI S.A.                   INTERNACIONAL ALFONS                                                        CALI                                      COLOMBIA             3/3/2020    $       1,130.92    TRADE PAYABLES
                                SOC AEROPUERTO
AEROCALI S.A.                   INTERNACIONAL ALFONS                                                        CALI                                      COLOMBIA             3/5/2020    $       8,963.13    TRADE PAYABLES
                                SOC AEROPUERTO
AEROCALI S.A.                   INTERNACIONAL ALFONS                                                        CALI                                      COLOMBIA         3/10/2020       $      59,005.60    TRADE PAYABLES
                                SOC AEROPUERTO
AEROCALI S.A.                   INTERNACIONAL ALFONS                                                        CALI                                      COLOMBIA         5/19/2020       $      57,639.15    TRADE PAYABLES
AEROCOCINA S. A. DE C. V.       ISABEL LA CATOLICA 233                                                      MEXICO CITY                               MEXICO           2/27/2020       $      41,865.35    TRADE PAYABLES
AEROCOCINA S. A. DE C. V.       ISABEL LA CATOLICA 233                                                      MEXICO CITY                               MEXICO            3/3/2020       $      46,959.56    TRADE PAYABLES
AEROCOCINA S. A. DE C. V.       ISABEL LA CATOLICA 233                                                      MEXICO CITY                               MEXICO            5/8/2020       $      94,111.11    TRADE PAYABLES
AERONAUTICAL
TELECOMMUNICATIONS LTD          1 BRAEMAR AVENUE                                                            KINGSTON 10                               JAMAICA          3/13/2020       $       2,662.00    TRADE PAYABLES
AEROPUERTO DE CANCUN, S.A. DE   CARRETERA CANCUN-
C.V                             CHETUMAL KM. 2 CAN                                                          MEXICO CITY                               MEXICO           2/27/2020       $      17,499.18    TRADE PAYABLES
AEROPUERTO DE CANCUN, S.A. DE   CARRETERA CANCUN-
C.V                             CHETUMAL KM. 2 CAN                                                          MEXICO CITY                               MEXICO               3/3/2020    $     145,940.07    TRADE PAYABLES
AEROPUERTO DE CANCUN, S.A. DE   CARRETERA CANCUN-
C.V                             CHETUMAL KM. 2 CAN                                                          MEXICO CITY                               MEXICO               3/5/2020    $       2,894.50    TRADE PAYABLES
AEROPUERTO DE CANCUN, S.A. DE   CARRETERA CANCUN-
C.V                             CHETUMAL KM. 2 CAN                                                          MEXICO CITY                               MEXICO           4/28/2020       $     296,176.46    TRADE PAYABLES
AEROPUERTO INTERNACIONAL        AV JORGE NEWBERY S/N
ROSARIO                         ROSARIO.                                                                    ROSARIO                                   ARGENTINA            3/9/2020    $      86,445.99    TRADE PAYABLES
AEROPUERTO INTERNACIONAL        AV JORGE NEWBERY S/N
ROSARIO                         ROSARIO.                                                                    ROSARIO                                   ARGENTINA        3/26/2020       $       2,234.00    TRADE PAYABLES
AEROPUERTO INTERNACIONAL        AV JORGE NEWBERY S/N
ROSARIO                         ROSARIO.                                                                    ROSARIO                                   ARGENTINA            4/3/2020    $      92,856.36    TRADE PAYABLES



                                                                                                          2 of 35
                                                          20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                 Pg 29 of 103
                                                                                             In re Latam Airlines Perú S.A.
                                                                                                   Case No. 20-11258
                                                SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                         Dates of   Total Amount or    Reasons for payment
        Creditor Name                  Address1              Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
                               AV. AEROPUERTO S/N,
                               DISTRITO DE CERRO
                               COLORADO. PROVINCIA Y
AEROPUERTOS ANDINOS DEL PERU   DEPARTAMENTO
S.A                            AREQUIPA – PERU                                                           AREQUIPA                                PERU               2/26/2020       $     125,738.63    TRADE PAYABLES
                               AV. AEROPUERTO S/N,
                               DISTRITO DE CERRO
                               COLORADO. PROVINCIA Y
AEROPUERTOS ANDINOS DEL PERU   DEPARTAMENTO
S.A                            AREQUIPA – PERU                                                           AREQUIPA                                PERU               2/27/2020       $      54,979.97    TRADE PAYABLES
                               AV. AEROPUERTO S/N,
                               DISTRITO DE CERRO
                               COLORADO. PROVINCIA Y
AEROPUERTOS ANDINOS DEL PERU   DEPARTAMENTO
S.A                            AREQUIPA – PERU                                                           AREQUIPA                                PERU                   3/3/2020    $       8,161.99    TRADE PAYABLES
                               AV. AEROPUERTO S/N,
                               DISTRITO DE CERRO
                               COLORADO. PROVINCIA Y
AEROPUERTOS ANDINOS DEL PERU   DEPARTAMENTO
S.A                            AREQUIPA – PERU                                                           AREQUIPA                                PERU                   3/4/2020    $     133,445.42    TRADE PAYABLES
                               AV. AEROPUERTO S/N,
                               DISTRITO DE CERRO
                               COLORADO. PROVINCIA Y
AEROPUERTOS ANDINOS DEL PERU   DEPARTAMENTO
S.A                            AREQUIPA – PERU                                                           AREQUIPA                                PERU                   3/9/2020    $      60,535.12    TRADE PAYABLES
                               AV. AEROPUERTO S/N,
                               DISTRITO DE CERRO
                               COLORADO. PROVINCIA Y
AEROPUERTOS ANDINOS DEL PERU   DEPARTAMENTO
S.A                            AREQUIPA – PERU                                                           AREQUIPA                                PERU               3/11/2020       $     139,053.45    TRADE PAYABLES
                               AV. AEROPUERTO S/N,
                               DISTRITO DE CERRO
                               COLORADO. PROVINCIA Y
AEROPUERTOS ANDINOS DEL PERU   DEPARTAMENTO
S.A                            AREQUIPA – PERU                                                           AREQUIPA                                PERU               3/12/2020       $      47,000.79    TRADE PAYABLES
                               AV. AEROPUERTO S/N,
                               DISTRITO DE CERRO
                               COLORADO. PROVINCIA Y
AEROPUERTOS ANDINOS DEL PERU   DEPARTAMENTO
S.A                            AREQUIPA – PERU                                                           AREQUIPA                                PERU               5/21/2020       $     136,140.15    TRADE PAYABLES
AEROPUERTOS ARGENTINA 2000     HONDURAS 5663 BUENOS
S.A.                           AIRES                                                                     BUENOS AIRES               C1414BNE     ARGENTINA              3/2/2020    $     227,536.60    TRADE PAYABLES
AEROPUERTOS ARGENTINA 2000     HONDURAS 5663 BUENOS
S.A.                           AIRES                                                                     BUENOS AIRES               C1414BNE     ARGENTINA              3/3/2020    $       4,177.01    TRADE PAYABLES
AEROPUERTOS ARGENTINA 2000     HONDURAS 5663 BUENOS
S.A.                           AIRES                                                                     BUENOS AIRES               C1414BNE     ARGENTINA              3/5/2020    $     296,978.31    TRADE PAYABLES
AEROPUERTOS ARGENTINA 2000     HONDURAS 5663 BUENOS
S.A.                           AIRES                                                                     BUENOS AIRES               C1414BNE     ARGENTINA              3/9/2020    $       2,014.65    TRADE PAYABLES
AEROPUERTOS ARGENTINA 2000     HONDURAS 5663 BUENOS
S.A.                           AIRES                                                                     BUENOS AIRES               C1414BNE     ARGENTINA          3/12/2020       $     229,931.23    TRADE PAYABLES



                                                                                                       3 of 35
                                                       20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                              Pg 30 of 103
                                                                                          In re Latam Airlines Perú S.A.
                                                                                                Case No. 20-11258
                                             SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                      Dates of   Total Amount or    Reasons for payment
        Creditor Name               Address1              Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
AEROPUERTOS ARGENTINA 2000   HONDURAS 5663 BUENOS
S.A.                         AIRES                                                                    BUENOS AIRES               C1414BNE     ARGENTINA              4/1/2020    $     422,796.00    TRADE PAYABLES
AEROPUERTOS ARGENTINA 2000   HONDURAS 5663 BUENOS
S.A.                         AIRES                                                                    BUENOS AIRES               C1414BNE     ARGENTINA              4/6/2020    $      25,456.57    TRADE PAYABLES
AEROPUERTOS ARGENTINA 2000   HONDURAS 5663 BUENOS
S.A.                         AIRES                                                                    BUENOS AIRES               C1414BNE     ARGENTINA          4/17/2020       $       4,349.58    TRADE PAYABLES
AEROPUERTOS ARGENTINA 2000   HONDURAS 5663 BUENOS
S.A.                         AIRES                                                                    BUENOS AIRES               C1414BNE     ARGENTINA          5/22/2020       $      12,905.41    TRADE PAYABLES
                             AEROPUERTO CAPITAN
                             FAP JOSO ABELARDO
                             QUINONEZ GONZALES.
                             AV. BOLOGNESI S/N,
                             CHICLAYO LAMBAYEQUE
AEROPUERTOS DEL PERU S.A     PERU                                                                     CHICLAYO                                PERU               2/26/2020       $     253,815.29    TRADE PAYABLES
                             AEROPUERTO CAPITAN
                             FAP JOSO ABELARDO
                             QUINONEZ GONZALES.
                             AV. BOLOGNESI S/N,
                             CHICLAYO LAMBAYEQUE
AEROPUERTOS DEL PERU S.A     PERU                                                                     CHICLAYO                                PERU               2/27/2020       $      30,659.85    TRADE PAYABLES
                             AEROPUERTO CAPITAN
                             FAP JOSO ABELARDO
                             QUINONEZ GONZALES.
                             AV. BOLOGNESI S/N,
                             CHICLAYO LAMBAYEQUE
AEROPUERTOS DEL PERU S.A     PERU                                                                     CHICLAYO                                PERU                   3/2/2020    $           5.78    TRADE PAYABLES
                             AEROPUERTO CAPITAN
                             FAP JOSO ABELARDO
                             QUINONEZ GONZALES.
                             AV. BOLOGNESI S/N,
                             CHICLAYO LAMBAYEQUE
AEROPUERTOS DEL PERU S.A     PERU                                                                     CHICLAYO                                PERU                   3/3/2020    $       3,609.76    TRADE PAYABLES
                             AEROPUERTO CAPITAN
                             FAP JOSO ABELARDO
                             QUINONEZ GONZALES.
                             AV. BOLOGNESI S/N,
                             CHICLAYO LAMBAYEQUE
AEROPUERTOS DEL PERU S.A     PERU                                                                     CHICLAYO                                PERU                   3/4/2020    $     224,204.83    TRADE PAYABLES
                             AEROPUERTO CAPITAN
                             FAP JOSO ABELARDO
                             QUINONEZ GONZALES.
                             AV. BOLOGNESI S/N,
                             CHICLAYO LAMBAYEQUE
AEROPUERTOS DEL PERU S.A     PERU                                                                     CHICLAYO                                PERU                   3/9/2020    $       7,366.66    TRADE PAYABLES
                             AEROPUERTO CAPITAN
                             FAP JOSO ABELARDO
                             QUINONEZ GONZALES.
                             AV. BOLOGNESI S/N,
                             CHICLAYO LAMBAYEQUE
AEROPUERTOS DEL PERU S.A     PERU                                                                     CHICLAYO                                PERU               3/11/2020       $     242,467.88    TRADE PAYABLES



                                                                                                    4 of 35
                                                              20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                     Pg 31 of 103
                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                       Case No. 20-11258
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                             Dates of   Total Amount or    Reasons for payment
          Creditor Name                  Address1                 Address2                 Address3                  City      State         Zip         Country            Payments          value            or transfer
                                  AEROPUERTO CAPITAN
                                  FAP JOSO ABELARDO
                                  QUINONEZ GONZALES.
                                  AV. BOLOGNESI S/N,
                                  CHICLAYO LAMBAYEQUE
AEROPUERTOS DEL PERU S.A          PERU                                                                       CHICLAYO                                PERU               3/12/2020       $     100,634.92    TRADE PAYABLES
                                  AEROPUERTO CAPITAN
                                  FAP JOSO ABELARDO
                                  QUINONEZ GONZALES.
                                  AV. BOLOGNESI S/N,
                                  CHICLAYO LAMBAYEQUE
AEROPUERTOS DEL PERU S.A          PERU                                                                       CHICLAYO                                PERU               5/21/2020       $     292,901.08    TRADE PAYABLES
AFP HABITAT S.A.                                                                                                                                     CHILE               3/5/2020       $      28,503.18    TRADE PAYABLES
AFP HABITAT S.A.                                                                                                                                     CHILE               3/5/2020       $     174,425.69    TRADE PAYABLES
AFP HABITAT S.A.                                                                                                                                     CHILE               4/7/2020       $      34,825.59    TRADE PAYABLES
AFP HABITAT S.A.                                                                                                                                     CHILE               4/7/2020       $     227,320.33    TRADE PAYABLES
AFP HABITAT S.A.                                                                                                                                     CHILE               5/8/2020       $      11,247.36    TRADE PAYABLES
AFP INTEGRA S A                                                                                                                                                          3/5/2020       $     216,398.33    TRADE PAYABLES
AFP INTEGRA S A                                                                                                                                                          4/7/2020       $     219,120.82    TRADE PAYABLES
AFP INTEGRA SA                                                                                                                                                           3/5/2020       $      43,475.37    TRADE PAYABLES
AFP INTEGRA SA                                                                                                                                                           4/7/2020       $      43,216.50    TRADE PAYABLES
AFP INTEGRA SA                                                                                                                                                           5/8/2020       $      13,207.04    TRADE PAYABLES
AG OUTSOURCING E INSOURCING       AV. BENAVIDES NRO.
SOCIEDA                           5140 INT. 203 UR                                                           SURCO                                   PERU                   3/2/2020    $      39,522.62    TRADE PAYABLES
AG OUTSOURCING E INSOURCING       AV. BENAVIDES NRO.
SOCIEDA                           5140 INT. 203 UR                                                           SURCO                                   PERU               3/19/2020       $       1,155.46    TRADE PAYABLES
AGENCIA ESTATAL DE SEGURIDAD      PASEO DE LA CASTELLANA
AEREA                             67, 5¬                                                                     MADRID                                  SPAIN                  3/6/2020    $       7,646.10    TRADE PAYABLES
                                  ANTIGUO CAMINO A
AGN AVIATION SERVICES SA DE CV    TEXCOCO                                                                    DURANGO                                 MEXICO             2/27/2020       $       6,126.66    TRADE PAYABLES
                                  ANTIGUO CAMINO A
AGN AVIATION SERVICES SA DE CV    TEXCOCO                                                                    DURANGO                                 MEXICO                 3/3/2020    $       4,488.05    TRADE PAYABLES
                                  ANTIGUO CAMINO A
AGN AVIATION SERVICES SA DE CV    TEXCOCO                                                                    DURANGO                                 MEXICO             3/12/2020       $       9,189.99    TRADE PAYABLES
                                  ANTIGUO CAMINO A
AGN AVIATION SERVICES SA DE CV    TEXCOCO                                                                    DURANGO                                 MEXICO                 4/7/2020    $      24,566.08    TRADE PAYABLES
                                  ANTIGUO CAMINO A
AGN AVIATION SERVICES SA DE CV    TEXCOCO                                                                    DURANGO                                 MEXICO             4/13/2020       $      11,232.21    TRADE PAYABLES
                                  ANTIGUO CAMINO A
AGN AVIATION SERVICES SA DE CV    TEXCOCO                                                                    DURANGO                                 MEXICO             4/29/2020       $       7,399.90    TRADE PAYABLES
                                  ANTIGUO CAMINO A
AGN AVIATION SERVICES SA DE CV    TEXCOCO                                                                    DURANGO                                 MEXICO                 5/5/2020    $         324.16    TRADE PAYABLES
                                  ANTIGUO CAMINO A
AGN AVIATION SERVICES SA DE CV    TEXCOCO                                                                    DURANGO                                 MEXICO             5/12/2020       $       2,042.22    TRADE PAYABLES
                                  MALL INTERNACIONAL
AGO SECURITY DE COSTA RICA S.A.   ALAJUELA               1ER PI                                              SAN JOSE                                COSTA RICA             3/4/2020    $       8,756.28    TRADE PAYABLES
                                  MALL INTERNACIONAL
AGO SECURITY DE COSTA RICA S.A.   ALAJUELA               1ER PI                                              SAN JOSE                                COSTA RICA         4/14/2020       $       9,291.95    TRADE PAYABLES
                                  AVENIDA DE LOS HEROES
AIR BP BOLIVIA S.A.               S/N.                                                                       LA PAZ                                  BOLIVIA                3/3/2020    $      10,569.23    TRADE PAYABLES



                                                                                                           5 of 35
                                                          20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                 Pg 32 of 103
                                                                                             In re Latam Airlines Perú S.A.
                                                                                                   Case No. 20-11258
                                                SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                         Dates of   Total Amount or    Reasons for payment
        Creditor Name                 Address1               Address2                  Address3                  City         State       Zip         Country           Payments          value            or transfer
                              AVENIDA DE LOS HEROES
AIR BP BOLIVIA S.A.           S/N.                                                                       LA PAZ                                    BOLIVIA              4/6/2020    $       1,669.29    TRADE PAYABLES
                              AVENIDA DE LOS HEROES
AIR BP BOLIVIA S.A.           S/N.                                                                       LA PAZ                                    BOLIVIA          5/15/2020       $      25,306.85    TRADE PAYABLES
AIR BP COPEC S.A.             AGUSTINAS 1382                                                             SANTIAGO                                  CHILE            2/27/2020       $     283,642.34    TRADE PAYABLES
AIR BP COPEC S.A.             AGUSTINAS 1382                                                             SANTIAGO                                  CHILE             3/5/2020       $     194,709.47    TRADE PAYABLES
AIR BP COPEC S.A.             AGUSTINAS 1382                                                             SANTIAGO                                  CHILE            3/11/2020       $     208,196.05    TRADE PAYABLES
AIR BP COPEC S.A.             AGUSTINAS 1382                                                             SANTIAGO                                  CHILE             5/7/2020       $     203,006.72    TRADE PAYABLES
                              800 DOUGLAS ROAD                                                           WEST PALM
AIR BP LIMITED                SUITE 825 NORTH                                                            BEACH           FL           33401                         2/25/2020       $      26,194.07    TRADE PAYABLES
                              800 DOUGLAS ROAD                                                           WEST PALM
AIR BP LIMITED                SUITE 825 NORTH                                                            BEACH           FL           33401                             3/3/2020    $      30,941.55    TRADE PAYABLES
                              800 DOUGLAS ROAD                                                           WEST PALM
AIR BP LIMITED                SUITE 825 NORTH                                                            BEACH           FL           33401                             4/3/2020    $      53,277.23    TRADE PAYABLES
                              800 DOUGLAS ROAD                                                           WEST PALM
AIR BP LIMITED                SUITE 825 NORTH                                                            BEACH           FL           33401                         4/14/2020       $      30,343.55    TRADE PAYABLES
                              800 DOUGLAS ROAD                                                           WEST PALM
AIR BP LIMITED                SUITE 825 NORTH                                                            BEACH           FL           33401                             5/6/2020    $      44,011.07    TRADE PAYABLES
                              AV. RICARDO RIVERA
AIR BP PBF DEL PERU S.A.C.    NAVARRETE NRO. 5                                                           SAN ISIDRO                                PERU             2/27/2020       $     473,606.11    TRADE PAYABLES
                              AV. RICARDO RIVERA
AIR BP PBF DEL PERU S.A.C.    NAVARRETE NRO. 5                                                           SAN ISIDRO                                PERU                 3/3/2020    $   4,837,648.81    TRADE PAYABLES
                              AV. RICARDO RIVERA
AIR BP PBF DEL PERU S.A.C.    NAVARRETE NRO. 5                                                           SAN ISIDRO                                PERU                 3/5/2020    $     755,336.39    TRADE PAYABLES
                              AV. RICARDO RIVERA
AIR BP PBF DEL PERU S.A.C.    NAVARRETE NRO. 5                                                           SAN ISIDRO                                PERU                 3/9/2020    $   2,411,645.27    TRADE PAYABLES
                              AV. RICARDO RIVERA
AIR BP PBF DEL PERU S.A.C.    NAVARRETE NRO. 5                                                           SAN ISIDRO                                PERU             3/12/2020       $   1,966,713.02    TRADE PAYABLES
                              AV. RICARDO RIVERA
AIR BP PBF DEL PERU S.A.C.    NAVARRETE NRO. 5                                                           SAN ISIDRO                                PERU             3/27/2020       $   1,868,920.82    TRADE PAYABLES
                              AV. RICARDO RIVERA
AIR BP PBF DEL PERU S.A.C.    NAVARRETE NRO. 5                                                           SAN ISIDRO                                PERU             4/14/2020       $     337,379.75    TRADE PAYABLES
                              AV. RICARDO RIVERA
AIR BP PBF DEL PERU S.A.C.    NAVARRETE NRO. 5                                                           SAN ISIDRO                                PERU             4/23/2020       $      28,807.35    TRADE PAYABLES
                              AV. RICARDO RIVERA
AIR BP PBF DEL PERU S.A.C.    NAVARRETE NRO. 5                                                           SAN ISIDRO                                PERU             4/29/2020       $     118,482.78    TRADE PAYABLES
                              AV. RICARDO RIVERA
AIR BP PBF DEL PERU S.A.C.    NAVARRETE NRO. 5                                                           SAN ISIDRO                                PERU                 5/6/2020    $     237,298.74    TRADE PAYABLES
AIR MENZIES INTERNATIONAL USA 2520 WEST AIRFIELD                                                         DALLAS FORT
INC                           DRIVE STE 100                                                              WORTH       TX               75261                             3/9/2020    $     134,501.81    TRADE PAYABLES
AIR MENZIES INTERNATIONAL USA 2520 WEST AIRFIELD                                                         DALLAS FORT
INC                           DRIVE STE 100                                                              WORTH       TX               75261                             4/2/2020    $      31,764.72    TRADE PAYABLES
AIR MENZIES INTERNATIONAL USA 2520 WEST AIRFIELD                                                         DALLAS FORT
INC                           DRIVE STE 100                                                              WORTH       TX               75261                             4/7/2020    $     126,888.50    TRADE PAYABLES
AIRPORT TERMINAL
MANAGEMENT INC                PO BOX 882290                                                              LOS ANGELES CA               90009-3028                     3/3/2020       $      14,059.27    TRADE PAYABLES
ALEGRE CALDERON Y MARQUEZ                                                                                                                                           3/12/2020       $       5,952.10    TRADE PAYABLES
ALLIANZ MEXICO, S.A. COMPAÑIA
DE SE                         CARMENCITA. 25                                                             LAS CONDES                                COLOMBIA          4/2/2020       $         250.40    TRADE PAYABLES
ALLIED HOSPITALITY GROUP INC  PO BOX 667766                                                              MIAMI           FL           33166-9405                    2/25/2020       $      34,434.23    TRADE PAYABLES



                                                                                                       6 of 35
                                                            20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                   Pg 33 of 103
                                                                                               In re Latam Airlines Perú S.A.
                                                                                                     Case No. 20-11258
                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                       Dates of      Total Amount or    Reasons for payment
         Creditor Name                Address1                 Address2                  Address3              City             State       Zip         Country       Payments             value            or transfer
ALLIED HOSPITALITY GROUP INC   PO BOX 667766                                                               MIAMI           FL           33166-9405                     3/3/2020      $         7,090.00  TRADE PAYABLES
ALLIED HOSPITALITY GROUP INC   PO BOX 667766                                                               MIAMI           FL           33166-9405                     4/1/2020      $        36,704.76  TRADE PAYABLES
ALLIED HOSPITALITY GROUP INC   PO BOX 667766                                                               MIAMI           FL           33166-9405                    4/17/2020      $        17,709.21  TRADE PAYABLES
ALLIED UNIVERSALSECURITY
SERVICES                       161 WASHINGTON AVE                                                          PHILADELPHIA PA              19147                         3/30/2020      $        6,458.69   TRADE PAYABLES
ALLIED UNIVERSALSECURITY
SERVICES                       161 WASHINGTON AVE                                                          PHILADELPHIA PA              19147                         3/31/2020      $        7,753.20   TRADE PAYABLES
ALLUS SPAIN S.L SUCURSAL DEL
PERU                           AV. LARCO NRO. 1301..                                                       MIRAFLORES                                PERU                 3/9/2020   $     553,416.95    TRADE PAYABLES
ALTA TECNOLOGIA EN LIMPIEZA    AV.BENAVIDES CDRA.46
S.A.C..                        C.C.ALBORADA S                                                              LIMA                                      PERU                 3/9/2020   $        3,727.26   TRADE PAYABLES
ALTA TECNOLOGIA EN LIMPIEZA    AV.BENAVIDES CDRA.46
S.A.C..                        C.C.ALBORADA S                                                              LIMA                                      PERU             5/17/2020      $       58,031.30   TRADE PAYABLES
                               AV CIRCUNVALACION                                                           SANTIAGO DE
AMAXONIA SAC                   GOLF LOS INC 849                                                            SURCO                                     PERU                 3/3/2020   $       11,427.64   TRADE PAYABLES
AMERICAN CREW
TRANSPORTATION LLC          1439 W 93RD ST                                                                 LOS ANGELES CA               90047-3902                    5/22/2020      $        7,950.00   TRADE PAYABLES
AMERICAN SALES & MANAGEMENT
CORP.                       P.O. BOX 521305.                                                               MIAMI           FL           33152                             3/3/2020   $       23,219.75   TRADE PAYABLES
AON COLOMBIA S.A..          CARRERA 11 86 53                                                               BOGOTA                                    COLOMBIA             5/5/2020   $           17.23   TRADE PAYABLES
                                                                                                           CAPITAL
ARIEL DEL PLATA S A            ESMERALDA 1366                                                              FEDERAL                                   ARGENTINA            3/9/2020   $       29,940.78   TRADE PAYABLES
                                                                                                           CAPITAL
ARIEL DEL PLATA S A            ESMERALDA 1366                                                              FEDERAL                                   ARGENTINA        4/13/2020      $       29,795.82   TRADE PAYABLES
ARIETE SEGURIDAD S.A.          CALLE INDUSTRIAS 51.                                                        ALCORCON                                  SPAIN             3/6/2020      $        7,180.93   TRADE PAYABLES

ATTON SAN ISIDRO S.A.C.        AV. JORGE BASADRE 595.                                                      SAN ISIDRO                                PERU                 3/2/2020   $       25,192.41   TRADE PAYABLES

ATTON SAN ISIDRO S.A.C.        AV. JORGE BASADRE 595.                                                      SAN ISIDRO                                PERU                 3/9/2020   $       13,527.30   TRADE PAYABLES
AUTORIDAD DE FISCALIZACION Y
CONTRO                         MORENO 455 CABA                                                             BUENOS AIRES                              ARGENTINA            3/2/2020   $        5,038.50   TRADE PAYABLES

AVIAM LIMITED AERO             PUNTA CANA                                                                                                            DOMINICAN
INTERNATIONAL                  INTERNATIONAL AIRPORT                                                       PUNTA CANA                                REPUBLIC         2/25/2020      $     166,686.44    TRADE PAYABLES

AVIAM LIMITED AERO             PUNTA CANA                                                                                                            DOMINICAN
INTERNATIONAL                  INTERNATIONAL AIRPORT                                                       PUNTA CANA                                REPUBLIC         2/28/2020      $       20,372.71   TRADE PAYABLES

AVIAM LIMITED AERO             PUNTA CANA                                                                                                            DOMINICAN
INTERNATIONAL                  INTERNATIONAL AIRPORT                                                       PUNTA CANA                                REPUBLIC             3/3/2020   $       17,629.63   TRADE PAYABLES

AVIAM LIMITED AERO             PUNTA CANA                                                                                                            DOMINICAN
INTERNATIONAL                  INTERNATIONAL AIRPORT                                                       PUNTA CANA                                REPUBLIC             3/9/2020   $     114,751.40    TRADE PAYABLES

AVIAM LIMITED AERO             PUNTA CANA                                                                                                            DOMINICAN
INTERNATIONAL                  INTERNATIONAL AIRPORT                                                       PUNTA CANA                                REPUBLIC         3/12/2020      $           30.00   TRADE PAYABLES

AVIAM LIMITED AERO             PUNTA CANA                                                                                                            DOMINICAN
INTERNATIONAL                  INTERNATIONAL AIRPORT                                                       PUNTA CANA                                REPUBLIC         3/27/2020      $     107,756.48    TRADE PAYABLES




                                                                                                         7 of 35
                                                            20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                   Pg 34 of 103
                                                                                               In re Latam Airlines Perú S.A.
                                                                                                     Case No. 20-11258
                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                           Dates of   Total Amount or    Reasons for payment
             Creditor Name             Address1                Address2                  Address3                  City         State       Zip        Country            Payments          value            or transfer

AVIAM LIMITED AERO             PUNTA CANA                                                                                                          DOMINICAN
INTERNATIONAL                  INTERNATIONAL AIRPORT                                                       PUNTA CANA                              REPUBLIC               4/9/2020    $       7,093.50    TRADE PAYABLES

AVIAM LIMITED AERO             PUNTA CANA                                                                                                          DOMINICAN
INTERNATIONAL                  INTERNATIONAL AIRPORT                                                       PUNTA CANA                              REPUBLIC           4/16/2020       $      17,516.30    TRADE PAYABLES
AVIATION INDUSTRY              1313 PONCE DE LEON
CONSULTANTS LLC                BLVD                  STE 201                                               CORAL GABLES FL              33134                         2/28/2020       $      22,658.82    TRADE PAYABLES
AVIATION INDUSTRY              1313 PONCE DE LEON
CONSULTANTS LLC                BLVD                  STE 201                                               CORAL GABLES FL              33134                             4/2/2020    $      22,211.85    TRADE PAYABLES
AVIATION INDUSTRY              1313 PONCE DE LEON
CONSULTANTS LLC                BLVD                  STE 201                                               CORAL GABLES FL              33134                         5/15/2020       $       7,607.59    TRADE PAYABLES

                               AV. CANAVAL Y MOREYRA
AVIATION SECURITY GROUP SAC.   NRO. 766 DPTO                                                               SAN ISIDRO                              PERU                   3/2/2020    $      87,498.93    TRADE PAYABLES
                               72 JOHNNYCAKE HILL
AVID ARLINE PRODUCTS           ROAD                  MIDDLETOWN                                            MIDDLETOWN CT                02842                             3/3/2020    $      60,375.00    TRADE PAYABLES
                               NUEVA PROVIDENCIA
AVIO S.A..                     1201.                                                                       PROVIDENCIA                             CHILE                  3/2/2020    $      61,057.92    TRADE PAYABLES
                               NUEVA PROVIDENCIA
AVIO S.A..                     1201.                                                                       PROVIDENCIA                             CHILE              5/21/2020       $     101,797.06    TRADE PAYABLES

BANK OF AMERICA                1 FLEET WAY, 2ND FLOOR                                                      SCRANTON        PA           18507                             3/4/2020    $     428,220.00    TRADE PAYABLES

BANK OF AMERICA                1 FLEET WAY, 2ND FLOOR                                                      SCRANTON        PA           18507                             3/9/2020    $     252,994.50    TRADE PAYABLES

BANK OF AMERICA                1 FLEET WAY, 2ND FLOOR                                                      SCRANTON        PA           18507                             4/1/2020    $     350,000.00 COLLATERAL PAYMENT

BANK OF AMERICA                 1 FLEET WAY, 2ND FLOOR                                                     SCRANTON        PA           18507                             4/7/2020    $     252,994.50    TRADE PAYABLES
                                AV JAVIER PRADO 6320 LA
BCD TRAVEL S.A.                 MOLINA                                                                     LIMA                                    PERU               3/10/2020       $      94,368.26    TRADE PAYABLES
                                CAL. LOS HALCONES NRO.
BONSURCO S.A.C.                 472 (ALTURA                                                                SURQUILLO                               PERU                   3/9/2020    $          23.09    TRADE PAYABLES
                                AV. JORGE BASADRE NRO.
CAE AVIATION TRAINING PERU S.A. 592 INT. 703                                                               SAN ISIDRO                              PERU                   3/4/2020    $     233,487.57    TRADE PAYABLES
                                AEROPUERTO
                                INTERNACIONAL DE
CANDYSUR S.A.                   CARRASC                                                                    MONTEVIDEO                              URUGUAY            2/25/2020       $      51,462.00    TRADE PAYABLES
                                AEROPUERTO
                                INTERNACIONAL DE
CANDYSUR S.A.                   CARRASC                                                                    MONTEVIDEO                              URUGUAY            3/25/2020       $      47,021.00    TRADE PAYABLES
                                AEROPUERTO
                                INTERNACIONAL DE
CANDYSUR S.A.                   CARRASC                                                                    MONTEVIDEO                              URUGUAY            4/30/2020       $       4,524.40    TRADE PAYABLES
                                PUNTA CANA SECTOR                                                                                                  DOMINICAN
CARIBBEAN CATERING SERVICE      ESTE                                                                       PUNTA CANA                              REPUBLIC           2/25/2020       $      27,664.48    TRADE PAYABLES
                                PUNTA CANA SECTOR                                                                                                  DOMINICAN
CARIBBEAN CATERING SERVICE      ESTE                                                                       PUNTA CANA                              REPUBLIC               3/3/2020    $      25,261.08    TRADE PAYABLES
                                PUNTA CANA SECTOR                                                                                                  DOMINICAN
CARIBBEAN CATERING SERVICE      ESTE                                                                       PUNTA CANA                              REPUBLIC           4/28/2020       $      46,126.80    TRADE PAYABLES



                                                                                                         8 of 35
                                                            20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                   Pg 35 of 103
                                                                                               In re Latam Airlines Perú S.A.
                                                                                                     Case No. 20-11258
                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                           Dates of   Total Amount or    Reasons for payment
         Creditor Name                 Address1                Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
                               AV 28 DE JULIO 398
CARTIR PERU S.R.L.             MIRAFLORES                                                                  LIMA                       15074        PERU               2/25/2020       $      55,659.25    TRADE PAYABLES
                               AV 28 DE JULIO 398
CARTIR PERU S.R.L.             MIRAFLORES                                                                  LIMA                       15074        PERU               3/23/2020       $       8,046.08    TRADE PAYABLES
                               AV 28 DE JULIO 398
CARTIR PERU S.R.L.             MIRAFLORES                                                                  LIMA                       15074        PERU                   4/6/2020    $         396.80    TRADE PAYABLES
                               AV 28 DE JULIO 398
CARTIR PERU S.R.L.             MIRAFLORES                                                                  LIMA                       15074        PERU               4/13/2020       $       1,442.90    TRADE PAYABLES
                               AV 28 DE JULIO 398
CARTIR PERU S.R.L.             MIRAFLORES                                                                  LIMA                       15074        PERU               5/13/2020       $       2,304.00    TRADE PAYABLES
                               AV. VICTOR ANDRES
CBC LOGISTICS S.A.C.           BELAUNDE NRO. 332                                                           SAN ISIDRO                              PERU                   3/9/2020    $       1,145.54    TRADE PAYABLES
                               AV. VICTOR ANDRES
CBC LOGISTICS S.A.C.           BELAUNDE NRO. 332                                                           SAN ISIDRO                              PERU                   5/8/2020    $       8,265.37    TRADE PAYABLES
                               AV. VICTOR ANDRES
CBC LOGISTICS S.A.C.           BELAUNDE NRO. 332                                                           SAN ISIDRO                              PERU               5/21/2020       $       3,851.30    TRADE PAYABLES
                               CAL.LOS CACTUS MZA. N1
CENTROSUR S & C E.I.R.L.       LOTE. 07                                                                    SANTA ANITA                             PERU                   3/2/2020    $       1,515.78    TRADE PAYABLES
                               CAL.LOS CACTUS MZA. N1
CENTROSUR S & C E.I.R.L.       LOTE. 07                                                                    SANTA ANITA                             PERU                   3/9/2020    $       1,184.68    TRADE PAYABLES
                               CAL.LOS CACTUS MZA. N1
CENTROSUR S & C E.I.R.L.       LOTE. 07                                                                    SANTA ANITA                             PERU                   4/2/2020    $       5,260.76    TRADE PAYABLES

CEPSA                          PASEO DE LA CASTELLANA 259..                                                MADRID                                  SPAIN              5/20/2020       $     296,226.30    TRADE PAYABLES
CHIRINOS & SALINAS ASOCIADOS   AV. REPUBLICA DE
S.A..                          PANAMA 3531 702 SA                                                          LIMA                                    PERU                   3/3/2020    $       8,307.20    TRADE PAYABLES
CHUBB PERU S.A. COMPANIA DE    CAL.AMADOR MERINO
SEGUROS                        REYNA NRO. 267 IN                                                           LIMA                                    PERU                   3/9/2020    $      62,044.34    TRADE PAYABLES

CIA. DE SEGURIDAD PROSEGUR S.A. AV, MORRO SOLAR 1086                                                       LIMA                                    PERU               2/27/2020       $       4,462.85    TRADE PAYABLES

CIA. DE SEGURIDAD PROSEGUR S.A. AV, MORRO SOLAR 1086                                                       LIMA                                    PERU                   3/3/2020    $       2,000.00    TRADE PAYABLES

CIA. DE SEGURIDAD PROSEGUR S.A. AV, MORRO SOLAR 1086                                                       LIMA                                    PERU                   3/5/2020    $       4,921.84    TRADE PAYABLES

CIA. DE SEGURIDAD PROSEGUR S.A. AV, MORRO SOLAR 1086                                                       LIMA                                    PERU                   3/6/2020    $       3,174.36    TRADE PAYABLES

CIA. DE SEGURIDAD PROSEGUR S.A. AV, MORRO SOLAR 1086                                                       LIMA                                    PERU               3/11/2020       $       3,423.41    TRADE PAYABLES
                                AV. JOSE PARDO NRO. 620
CLEAN SWEEP S.A.C.              INT. 8 (MEZ                                                                MIRAFLORES                              PERU               2/25/2020       $       7,583.35    TRADE PAYABLES
                                AV. JOSE PARDO NRO. 620
CLEAN SWEEP S.A.C.              INT. 8 (MEZ                                                                MIRAFLORES                              PERU                   3/3/2020    $       5,179.06    TRADE PAYABLES
                                AV. JOSE PARDO NRO. 620
CLEAN SWEEP S.A.C.              INT. 8 (MEZ                                                                MIRAFLORES                              PERU               3/10/2020       $       5,040.19    TRADE PAYABLES
                                AV. JOSE PARDO NRO. 620
CLEAN SWEEP S.A.C.              INT. 8 (MEZ                                                                MIRAFLORES                              PERU               5/14/2020       $      10,461.55    TRADE PAYABLES
CLINICA DEL TRABAJADOR          AV. GUARDIA CIVIL NRO.
SOCIEDAD ANO                    917                                                                        SAN ISIDRO                              PERU               5/15/2020       $       7,997.16    TRADE PAYABLES
                                ASUNCION 177 -
CLINICA LOS ANDES S.A.C.        MIRAFLORES                                                                 LIMA                                    PERU                   3/2/2020    $      30,395.59    TRADE PAYABLES



                                                                                                         9 of 35
                                                         20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                Pg 36 of 103
                                                                                            In re Latam Airlines Perú S.A.
                                                                                                  Case No. 20-11258
                                               SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                        Dates of   Total Amount or    Reasons for payment
          Creditor Name             Address1                Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
                             P.O.BOX 660
COCESNA                      TEGUCIGALPA                                                                TEGUCIGALPA                             HONDURAS           3/30/2020       $     166,828.01    TRADE PAYABLES
                             P.O.BOX 660
COCESNA                      TEGUCIGALPA                                                                TEGUCIGALPA                             HONDURAS           5/12/2020       $      91,785.76    TRADE PAYABLES
COLOMBIA INTERNACIONAL FOOD
FRANCHI                      CLL 82 11 37                                                               BOGOTA                                  COLOMBIA               3/3/2020    $          15.52    TRADE PAYABLES
COLOMBIA INTERNACIONAL FOOD
FRANCHI                      CLL 82 11 37                                                               BOGOTA                                  COLOMBIA           3/12/2020       $          96.13    TRADE PAYABLES
                             AVENIDA GENERAL JUSTO                                                      RIO DE
COMANDO DA AERONAUTICA       160                                                                        JANEIRO                                 BRAZIL                 3/2/2020    $     651,772.92    TRADE PAYABLES
                             AVENIDA GENERAL JUSTO                                                      RIO DE
COMANDO DA AERONAUTICA       160                                                                        JANEIRO                                 BRAZIL             5/20/2020       $         950.82    TRADE PAYABLES
COMPANIA CHEVRON DE PANAMA VIA TRANSISTMICA SAN
S.A.                         MIGUELITO                                                                  PANAMA CITY                             PANAMA             2/25/2020       $     255,565.03    TRADE PAYABLES
COMPANIA CHEVRON DE PANAMA VIA TRANSISTMICA SAN
S.A.                         MIGUELITO                                                                  PANAMA CITY                             PANAMA                 3/5/2020    $     247,667.37    TRADE PAYABLES
COMPANIA CHEVRON DE PANAMA VIA TRANSISTMICA SAN
S.A.                         MIGUELITO                                                                  PANAMA CITY                             PANAMA             3/12/2020       $     275,295.63    TRADE PAYABLES
COMPANIA CHEVRON DE PANAMA VIA TRANSISTMICA SAN
S.A.                         MIGUELITO                                                                  PANAMA CITY                             PANAMA                 4/3/2020    $     297,210.64    TRADE PAYABLES
COMPANIA CHEVRON DE PANAMA VIA TRANSISTMICA SAN
S.A.                         MIGUELITO                                                                  PANAMA CITY                             PANAMA             4/15/2020       $      59,408.52    TRADE PAYABLES
COMPAÑIA MONTERRICO DE       AV. PASEO DEL BOSQUE
MOVILIDAD Y                  MZA. A LOTE. 0                                                             SAN BORJA                               PERU                   3/2/2020    $      74,072.75    TRADE PAYABLES
COMPAÑIA MONTERRICO DE       AV. PASEO DEL BOSQUE
MOVILIDAD Y                  MZA. A LOTE. 0                                                             SAN BORJA                               PERU                   3/9/2020    $      66,137.80    TRADE PAYABLES
COMPAÑIA MONTERRICO DE       AV. PASEO DEL BOSQUE
MOVILIDAD Y                  MZA. A LOTE. 0                                                             SAN BORJA                               PERU               3/20/2020       $      35,250.77    TRADE PAYABLES
COMPAÑIA MONTERRICO DE       AV. PASEO DEL BOSQUE
MOVILIDAD Y                  MZA. A LOTE. 0                                                             SAN BORJA                               PERU               5/22/2020       $      45,683.06    TRADE PAYABLES
CONCESS AEROP RIO DE JANEIRO AVENIDA VINTE DE                                                           RIO DE
SA                           JANEIRO SN.                                                                JANEIRO                    21942-900    BRAZIL             2/28/2020       $      34,174.18    TRADE PAYABLES
CONCESS AEROP RIO DE JANEIRO AVENIDA VINTE DE                                                           RIO DE
SA                           JANEIRO SN.                                                                JANEIRO                    21942-900    BRAZIL                 3/5/2020    $      28,403.34    TRADE PAYABLES
CONCESS AEROP RIO DE JANEIRO AVENIDA VINTE DE                                                           RIO DE
SA                           JANEIRO SN.                                                                JANEIRO                    21942-900    BRAZIL             3/20/2020       $      25,592.43    TRADE PAYABLES
CONCESS AEROP RIO DE JANEIRO AVENIDA VINTE DE                                                           RIO DE
SA                           JANEIRO SN.                                                                JANEIRO                    21942-900    BRAZIL                 4/6/2020    $      26,240.94    TRADE PAYABLES
CONCESS AEROP RIO DE JANEIRO AVENIDA VINTE DE                                                           RIO DE
SA                           JANEIRO SN.                                                                JANEIRO                    21942-900    BRAZIL             4/20/2020       $       5,094.46    TRADE PAYABLES
CONCESSIONARIA AEROP INT
GUARULHOS                    RODOVIA HÉLIO SMIDT SN                                                     GUARULHOS                  7141970      BRAZIL                 3/5/2020    $      88,311.16    TRADE PAYABLES
CONCESSIONARIA AEROP INT
GUARULHOS                    RODOVIA HÉLIO SMIDT SN                                                     GUARULHOS                  7141970      BRAZIL                 5/8/2020    $       3,432.20    TRADE PAYABLES
CONCESSIONARIA AEROP INT
GUARULHOS                    RODOVIA HÉLIO SMIDT SN                                                     GUARULHOS                  7141970      BRAZIL             5/14/2020       $         355.90    TRADE PAYABLES
CONCESSIONARIA AEROP INT
GUARULHOS                    RODOVIA HÉLIO SMIDT SN                                                     GUARULHOS                  7141970      BRAZIL             5/25/2020       $       3,402.40    TRADE PAYABLES
                             MARIANO DE LOS SANTOS
CONTINENTAL TRAVEL S A C     198 OF 204                                                                 SAN ISIDRO                              PERU                   3/3/2020    $      84,960.00    TRADE PAYABLES



                                                                                                     10 of 35
                                                       20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                              Pg 37 of 103
                                                                                          In re Latam Airlines Perú S.A.
                                                                                                Case No. 20-11258
                                             SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                      Dates of   Total Amount or    Reasons for payment
         Creditor Name             Address1               Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
                           JR. MAMA OCLLO 556
CORP & INVERS HAWAY S.A.   URB. EL TREBOL                                                             LOS OLIVOS                              PERU                   3/3/2020    $         544.54    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A                 JAUJA 12601                                                                JAUJA                                   PERU               2/26/2020       $       9,219.28    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A                 JAUJA 12601                                                                JAUJA                                   PERU                   3/3/2020    $         120.41    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A                 JAUJA 12601                                                                JAUJA                                   PERU                   3/4/2020    $       9,478.46    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A                 JAUJA 12601                                                                JAUJA                                   PERU               3/11/2020       $       9,417.33    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A                 JAUJA 12601                                                                JAUJA                                   PERU                   5/7/2020    $       3,635.47    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A                 JAUJA 12601                                                                JAUJA                                   PERU               5/21/2020       $       3,555.02    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU               2/26/2020       $       1,386.90    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU               2/26/2020       $       7,524.45    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU               2/26/2020       $     106,112.35    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU                   3/3/2020    $         458.64    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU                   3/4/2020    $       1,435.20    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU                   3/4/2020    $       7,010.40    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU                   3/4/2020    $     106,243.10    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU                   3/5/2020    $         687.96    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU                   3/5/2020    $      13,385.80    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU                   3/9/2020    $         110.45    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU               3/10/2020       $       7,426.75    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU               3/11/2020       $       1,135.05    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU               3/11/2020       $       6,872.40    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU               3/11/2020       $      96,255.80    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU                   5/7/2020    $         734.85    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU                   5/7/2020    $       3,508.65    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU                   5/7/2020    $      70,997.03    TRADE PAYABLES
                           AV FRANCISCO CARLE S/N,
CORPAC S.A.                JAUJA 12601                                                                JAUJA                                   PERU               5/21/2020       $       1,718.10    TRADE PAYABLES



                                                                                                   11 of 35
                                                         20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                Pg 38 of 103
                                                                                            In re Latam Airlines Perú S.A.
                                                                                                  Case No. 20-11258
                                               SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                        Dates of   Total Amount or    Reasons for payment
         Creditor Name               Address1               Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
                             AV FRANCISCO CARLE S/N,
CORPAC S.A.                  JAUJA 12601                                                                JAUJA                                   PERU               5/21/2020       $       3,508.65    TRADE PAYABLES
                             AV FRANCISCO CARLE S/N,
CORPAC S.A.                  JAUJA 12601                                                                JAUJA                                   PERU               5/21/2020       $      71,379.52    TRADE PAYABLES
CORPORACION AEROPORTUARIA    AVE ABRAHAM LINCOLN #                                                      SANTO                                   DOMINICAN
DEL ESTE                     960 ENSANCHE                                                               DOMINGO                                 REPUBLIC           2/25/2020       $       4,752.65    TRADE PAYABLES
CORPORACION AEROPORTUARIA    AVE ABRAHAM LINCOLN #                                                      SANTO                                   DOMINICAN
DEL ESTE                     960 ENSANCHE                                                               DOMINGO                                 REPUBLIC               3/5/2020    $      11,853.03    TRADE PAYABLES
                             CAL. CORPAC NRO. S/N
CORPORACION GACELA S.A.C.    URB. AEROPUERT                                                             CALLAO                                  PERU               2/25/2020       $         590.78    TRADE PAYABLES
                             CAL. CORPAC NRO. S/N
CORPORACION GACELA S.A.C.    URB. AEROPUERT                                                             CALLAO                                  PERU                   4/8/2020    $     238,285.84    TRADE PAYABLES
                             CAL. CORPAC NRO. S/N
CORPORACION GACELA S.A.C.    URB. AEROPUERT                                                             CALLAO                                  PERU                   5/6/2020    $     109,067.27    TRADE PAYABLES
                             CAL. CORPAC NRO. S/N
CORPORACION GACELA S.A.C.    URB. AEROPUERT                                                             CALLAO                                  PERU               5/22/2020       $     127,826.81    TRADE PAYABLES
                             AEROPUERTO
CORPORACION PERUANA DE       INTERNACIONAL JORGE
AEROPUERTOS.                 S/N                                                                        LIMA                                    PERU               2/25/2020       $     231,944.43    TRADE PAYABLES
                             AEROPUERTO
CORPORACION PERUANA DE       INTERNACIONAL JORGE
AEROPUERTOS.                 S/N                                                                        LIMA                                    PERU                   3/2/2020    $     419,725.42    TRADE PAYABLES
                             AEROPUERTO
CORPORACION PERUANA DE       INTERNACIONAL JORGE
AEROPUERTOS.                 S/N                                                                        LIMA                                    PERU                   3/3/2020    $     147,956.63    TRADE PAYABLES
                             AEROPUERTO
CORPORACION PERUANA DE       INTERNACIONAL JORGE
AEROPUERTOS.                 S/N                                                                        LIMA                                    PERU                   3/4/2020    $     120,482.09    TRADE PAYABLES
                             AEROPUERTO
CORPORACION PERUANA DE       INTERNACIONAL JORGE
AEROPUERTOS.                 S/N                                                                        LIMA                                    PERU                   3/6/2020    $      38,934.65    TRADE PAYABLES
                             AEROPUERTO
CORPORACION PERUANA DE       INTERNACIONAL JORGE
AEROPUERTOS.                 S/N                                                                        LIMA                                    PERU               3/10/2020       $     238,707.01    TRADE PAYABLES
                             AEROPUERTO
CORPORACION PERUANA DE       INTERNACIONAL JORGE
AEROPUERTOS.                 S/N                                                                        LIMA                                    PERU               3/12/2020       $     122,060.37    TRADE PAYABLES
                             AEROPUERTO
CORPORACION PERUANA DE       INTERNACIONAL JORGE
AEROPUERTOS.                 S/N                                                                        LIMA                                    PERU               3/13/2020       $      77,168.41    TRADE PAYABLES
CORPORACION PLASTICA BRAVO   CAL.5 MZA. G LOTE. 4
E.I.R.L.                     URB. BARBADILL                                                             ATE                                     PERU                   3/3/2020    $       6,650.36    TRADE PAYABLES
CORPORACION PLASTICA BRAVO   CAL.5 MZA. G LOTE. 4
E.I.R.L.                     URB. BARBADILL                                                             ATE                                     PERU               3/19/2020       $       2,017.56    TRADE PAYABLES
CORPORACION PLASTICA BRAVO   CAL.5 MZA. G LOTE. 4
E.I.R.L.                     URB. BARBADILL                                                             ATE                                     PERU               3/27/2020       $       3,706.26    TRADE PAYABLES
CORPORACION PLASTICA BRAVO   CAL.5 MZA. G LOTE. 4
E.I.R.L.                     URB. BARBADILL                                                             ATE                                     PERU                   4/8/2020    $       8,790.40    TRADE PAYABLES
                             AV.ELMER FAUCETT S/N
COSTA DEL SOL S A            AEROPUERTO INT                                                             CALLAO                                  PERU                   3/9/2020    $       7,493.46    TRADE PAYABLES



                                                                                                     12 of 35
                                                              20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04                Main Document
                                                                                                     Pg 39 of 103
                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                       Case No. 20-11258
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                             Dates of   Total Amount or    Reasons for payment
         Creditor Name                    Address1               Address2                  Address3                  City         State         Zip         Country         Payments          value            or transfer
                                  24624 INTERSTATE 45
CPAT, INC.                        NORTH                  SUITE 270                                           SPRING          TX           77386                         5/12/2020       $       3,873.00    TRADE PAYABLES

CPD CLIENTES DIRECTOS AR TIPO A N/A                                                                          N/A             N/A          N/A         N/A               2/27/2020       $         790.00 PASSENGER PAYMENT

CPD CLIENTES DIRECTOS AR TIPO A   N/A                                                                        N/A             N/A          N/A         N/A                   3/4/2020    $       1,185.00 PASSENGER PAYMENT
CPD DEVOLUCIONES
AUTOMATICAS PASAJE                N/A                                                                        N/A             N/A          N/A         N/A               2/25/2020       $      10,396.46 PASSENGER PAYMENT
CPD DEVOLUCIONES
AUTOMATICAS PASAJE                N/A                                                                        N/A             N/A          N/A         N/A               2/27/2020       $      21,382.72 PASSENGER PAYMENT
CPD DEVOLUCIONES
AUTOMATICAS PASAJE                N/A                                                                        N/A             N/A          N/A         N/A                   3/3/2020    $       4,008.50 PASSENGER PAYMENT
CPD DEVOLUCIONES
AUTOMATICAS PASAJE                N/A                                                                        N/A             N/A          N/A         N/A                   3/5/2020    $       5,210.67 PASSENGER PAYMENT
CPD DEVOLUCIONES
AUTOMATICAS PASAJE                N/A                                                                        N/A             N/A          N/A         N/A               3/10/2020       $       4,640.95 PASSENGER PAYMENT
CPD DEVOLUCIONES
AUTOMATICAS PASAJE                N/A                                                                        N/A             N/A          N/A         N/A               3/12/2020       $      75,337.41 PASSENGER PAYMENT

CPD INDEMNIZACIONES CARGA         N/A                                                                        N/A             N/A          N/A         N/A               2/27/2020       $          79.30 PASSENGER PAYMENT

CPD INDEMNIZACIONES CARGA         N/A                                                                        N/A             N/A          N/A         N/A                   5/5/2020    $       8,857.24 PASSENGER PAYMENT

CPD INDEMNIZACIONES CARGA         N/A                                                                        N/A             N/A          N/A         N/A               5/13/2020       $          91.71 PASSENGER PAYMENT

CPD TRAVEL VOUCHER BR             N/A                                                                        N/A             N/A          N/A         N/A               2/27/2020       $         748.17 PASSENGER PAYMENT

CPD TRAVEL VOUCHER BR             N/A                                                                        N/A             N/A          N/A         N/A                   3/2/2020    $         675.92 PASSENGER PAYMENT

CPD TRAVEL VOUCHER BR             N/A                                                                        N/A             N/A          N/A         N/A                   3/3/2020    $          21.17 PASSENGER PAYMENT

CPD TRAVEL VOUCHER BR             N/A                                                                        N/A             N/A          N/A         N/A                   3/4/2020    $          22.26 PASSENGER PAYMENT

CPD TRAVEL VOUCHER BR             N/A                                                                        N/A             N/A          N/A         N/A                   3/5/2020    $         261.78 PASSENGER PAYMENT

CPD TRAVEL VOUCHER BR             N/A                                                                        N/A             N/A          N/A         N/A                   3/6/2020    $         224.42 PASSENGER PAYMENT

CPD TRAVEL VOUCHER BR             N/A                                                                        N/A             N/A          N/A         N/A                   3/9/2020    $       1,124.94 PASSENGER PAYMENT

CPD TRAVEL VOUCHER BR             N/A                                                                        N/A             N/A          N/A         N/A               3/11/2020       $         480.64 PASSENGER PAYMENT

CPD TRAVEL VOUCHER BR             N/A                                                                        N/A             N/A          N/A         N/A               3/12/2020       $          80.95 PASSENGER PAYMENT

CPD TRAVEL VOUCHER BR             N/A                                                                        N/A             N/A          N/A         N/A               3/13/2020       $          63.81 PASSENGER PAYMENT

CPD TRAVEL VOUCHER BR             N/A                                                                        N/A             N/A          N/A         N/A               3/25/2020       $         296.12 PASSENGER PAYMENT

CPD TRAVEL VOUCHER CL             N/A                                                                        N/A             N/A          N/A         N/A               2/26/2020       $         678.26 PASSENGER PAYMENT

CPD TRAVEL VOUCHER CL             N/A                                                                        N/A             N/A          N/A         N/A               2/27/2020       $      46,236.12 PASSENGER PAYMENT



                                                                                                          13 of 35
                                                           20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                  Pg 40 of 103
                                                                                              In re Latam Airlines Perú S.A.
                                                                                                    Case No. 20-11258
                                                 SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                          Dates of   Total Amount or    Reasons for payment
         Creditor Name               Address1                 Address2                  Address3                  City      State          Zip          Country          Payments          value            or transfer

CPD TRAVEL VOUCHER CL         N/A                                                                         N/A             N/A        N/A          N/A                2/28/2020       $       1,039.20 PASSENGER PAYMENT

CPD TRAVEL VOUCHER CL         N/A                                                                         N/A             N/A        N/A          N/A                    3/3/2020    $       9,903.40 PASSENGER PAYMENT

CPD TRAVEL VOUCHER CL         N/A                                                                         N/A             N/A        N/A          N/A                    3/5/2020    $       3,892.77 PASSENGER PAYMENT

CPD TRAVEL VOUCHER CL         N/A                                                                         N/A             N/A        N/A          N/A                3/10/2020       $      17,115.34 PASSENGER PAYMENT

CPD TRAVEL VOUCHER CL         N/A                                                                         N/A             N/A        N/A          N/A                3/12/2020       $       4,329.07 PASSENGER PAYMENT

CPD TRAVEL VOUCHER CL         N/A                                                                         N/A             N/A        N/A          N/A                4/14/2020       $         383.42 PASSENGER PAYMENT

CPD TRAVEL VOUCHER CL         N/A                                                                         N/A             N/A        N/A          N/A                5/15/2020       $         476.83 PASSENGER PAYMENT

CPD TRAVEL VOUCHER EU         N/A                                                                         N/A             N/A        N/A          N/A                2/28/2020       $       9,362.39 PASSENGER PAYMENT

CPD TRAVEL VOUCHER EU         N/A                                                                         N/A             N/A        N/A          N/A                    3/6/2020    $       1,265.03 PASSENGER PAYMENT

CPD TRAVEL VOUCHER EU         N/A                                                                         N/A             N/A        N/A          N/A                3/13/2020       $       3,333.25 PASSENGER PAYMENT
                              LAS BEGONIAS 441 PISO 6
DELOITTE & TOUCHE S.R.L       SAN ISIDRO                                                                  LIMA                                    PERU               5/22/2020       $     125,428.33    TRADE PAYABLES
DELOITTE ASESORES Y
CONSULTORES LTD                                                                                                                                                          3/3/2020    $       2,538.54    TRADE PAYABLES
                              PRINSENGRACHT 168 NL-
DESTER                        1016 HA AMSTE                                                               AMSTERDAM                  1016 HA      NETHERLANDS         3/9/2020       $       6,770.44    TRADE PAYABLES
DIREC. NAC.DE MIGRACIONES     AGUSTINAS 1382                                                              SANTIAGO                                COLOMBIA           2/26/2020       $      72,401.84    TRADE PAYABLES
DIREC. NAC.DE MIGRACIONES     AGUSTINAS 1382                                                              SANTIAGO                                COLOMBIA           3/11/2020       $      66,246.94    TRADE PAYABLES
DIREC. NAC.DE MIGRACIONES     AGUSTINAS 1382                                                              SANTIAGO                                COLOMBIA            4/3/2020       $      69,074.71    TRADE PAYABLES
DIREC. NAC.DE MIGRACIONES     AGUSTINAS 1382                                                              SANTIAGO                                COLOMBIA            4/7/2020       $       6,169.38    TRADE PAYABLES
DIREC. NAC.DE MIGRACIONES     AGUSTINAS 1382                                                              SANTIAGO                                COLOMBIA           4/13/2020       $       3,268.15    TRADE PAYABLES
DIREC. NAC.DE MIGRACIONES     AGUSTINAS 1382                                                              SANTIAGO                                COLOMBIA           4/20/2020       $       6,021.69    TRADE PAYABLES
DIREC. NAC.DE MIGRACIONES     AGUSTINAS 1382                                                              SANTIAGO                                COLOMBIA           4/28/2020       $       1,040.55    TRADE PAYABLES
DIREC. NAC.DE MIGRACIONES     AGUSTINAS 1382                                                              SANTIAGO                                COLOMBIA           5/18/2020       $       5,787.15    TRADE PAYABLES
DIRECCION AERONAUTICA CIVIL   PANAMA 5 APARTADO
PTY                           7501 Y 7615 CENTR                                                           PANAMA CITY                             PANAMA                 3/2/2020    $     156,041.77    TRADE PAYABLES
DIRECCION AERONAUTICA CIVIL   PANAMA 5 APARTADO
PTY                           7501 Y 7615 CENTR                                                           PANAMA CITY                             PANAMA             3/20/2020       $     147,119.54    TRADE PAYABLES
DIRECCION AERONAUTICA CIVIL   PANAMA 5 APARTADO
PTY                           7501 Y 7615 CENTR                                                           PANAMA CITY                             PANAMA             5/18/2020       $      88,574.44    TRADE PAYABLES
DIRECCION DE IMPUESTOS Y      HIPOLITO YRIGOYEN 2079
ADUANAS NA                    CABA                                                                        BUENOS AIRES                            ARGENTINA          3/12/2020       $       6,150.96    TRADE PAYABLES
DIRECCION DE IMPUESTOS Y      HIPOLITO YRIGOYEN 2079
ADUANAS NA                    CABA                                                                        BUENOS AIRES                            ARGENTINA          4/17/2020       $         577.97    TRADE PAYABLES
DIRECCION DE IMPUESTOS Y      HIPOLITO YRIGOYEN 2079
ADUANAS NA                    CABA                                                                        BUENOS AIRES                            ARGENTINA          5/14/2020       $       1,794.75    TRADE PAYABLES
DIRECCION DISTRITAL DE
TESORERIA                     CARRERA 8 10 65                                                             BOGOTA                                  COLOMBIA           5/19/2020       $       5,648.90    TRADE PAYABLES
DIRECCION GENERAL DE          AERODROMO
AERONAUTICA CI                BALMACEDA S/N                                                               COYHAIQUE                               CHILE                  3/2/2020    $       6,480.00    TRADE PAYABLES



                                                                                                       14 of 35
                                                            20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                   Pg 41 of 103
                                                                                               In re Latam Airlines Perú S.A.
                                                                                                     Case No. 20-11258
                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                           Dates of   Total Amount or    Reasons for payment
         Creditor Name                Address1                 Address2                  Address3                  City         State       Zip        Country            Payments          value            or transfer
DIRECCION GENERAL DE            AERODROMO
AERONAUTICA CI                  BALMACEDA S/N                                                              COYHAIQUE                               CHILE                  3/3/2020    $      12,977.45    TRADE PAYABLES
DIRECCION GENERAL DE            AERODROMO
AERONAUTICA CI                  BALMACEDA S/N                                                              COYHAIQUE                               CHILE              3/10/2020       $     102,195.00    TRADE PAYABLES
DIRECCION GENERAL DE            AERODROMO
AERONAUTICA CI                  BALMACEDA S/N                                                              COYHAIQUE                               CHILE              3/11/2020       $     165,718.48    TRADE PAYABLES
DIRECCION GENERAL DE            AERODROMO
AERONAUTICA CI                  BALMACEDA S/N                                                              COYHAIQUE                               CHILE              3/30/2020       $      95,705.00    TRADE PAYABLES
DIRECCION GENERAL DE            AERODROMO
AERONAUTICA CI                  BALMACEDA S/N                                                              COYHAIQUE                               CHILE                  4/6/2020    $       3,691.92    TRADE PAYABLES
DIRECCION GENERAL DE            AERODROMO
AERONAUTICA CI                  BALMACEDA S/N                                                              COYHAIQUE                               CHILE                  4/9/2020    $       6,202.00    TRADE PAYABLES
DIRECCION GENERAL DE AVIACION
CIVIL                           BUENOS AIRES OE1-53                                                        QUITO                                   ECUADOR            3/10/2020       $       1,200.00    TRADE PAYABLES
DIRECCION GENERAL DE
IMPOSITIVA                                                                                                                                                            3/16/2020       $         962.18    TRADE PAYABLES
DIRECCION GENERAL DE
IMPOSITIVA                                                                                                                                                            4/27/2020       $         668.19    TRADE PAYABLES
DIRECCION GENERAL DE
IMPOSITIVA                                                                                                                                                            5/14/2020       $          52.89    TRADE PAYABLES
DIRECCIÓN GENERAL DE            FRIEDRICH-EBERT-
MIGRACIÓN Y EX                  ANLAGE 56                                                                  FRANKFURT                               GERMANY                3/1/2020    $      31,610.00    TRADE PAYABLES
DIRECCIÓN GENERAL DE            FRIEDRICH-EBERT-
MIGRACIÓN Y EX                  ANLAGE 56                                                                  FRANKFURT                               GERMANY                3/2/2020    $      11,455.00    TRADE PAYABLES
DIRECCIÓN GENERAL DE            FRIEDRICH-EBERT-
MIGRACIÓN Y EX                  ANLAGE 56                                                                  FRANKFURT                               GERMANY                3/9/2020    $      12,383.00    TRADE PAYABLES
DIRECCIÓN GENERAL DE            FRIEDRICH-EBERT-
MIGRACIÓN Y EX                  ANLAGE 56                                                                  FRANKFURT                               GERMANY            3/23/2020       $      13,543.00    TRADE PAYABLES
DIRECCIÓN GENERAL DE            FRIEDRICH-EBERT-
MIGRACIÓN Y EX                  ANLAGE 56                                                                  FRANKFURT                               GERMANY            3/30/2020       $       7,134.00    TRADE PAYABLES
DIRECCION NACIONAL DE           AVDA. MCAL. LOPEZ E/
AERONAUTICA C                   VICE PDTE.                                                                 ASUNCION                                PARAGUAY           3/10/2020       $      95,378.29    TRADE PAYABLES
DRACONIS S.A.                                                                                                                                                         3/26/2020       $       1,771.40    TRADE PAYABLES
DRACONIS S.A.                                                                                                                                                          4/8/2020       $       1,459.47    TRADE PAYABLES
                                AVENIDA GEORGE                                                             SANTO                                   DOMINICAN
E T HEINSEN                     WASHINGTON 353                                                             DOMINGO                                 REPUBLIC               3/2/2020    $      28,139.68    TRADE PAYABLES
                                AVENIDA GEORGE                                                             SANTO                                   DOMINICAN
E T HEINSEN                     WASHINGTON 353                                                             DOMINGO                                 REPUBLIC           3/10/2020       $      74,015.82    TRADE PAYABLES
                                AVENIDA GEORGE                                                             SANTO                                   DOMINICAN
E T HEINSEN                     WASHINGTON 353                                                             DOMINGO                                 REPUBLIC           3/30/2020       $      69,749.43    TRADE PAYABLES
                                AVENIDA GEORGE                                                             SANTO                                   DOMINICAN
E T HEINSEN                     WASHINGTON 353                                                             DOMINGO                                 REPUBLIC               4/9/2020    $       5,433.10    TRADE PAYABLES
                                12903 S. NORMANDIE
EAGLE SECURITY SERVICES INC     AVE.                                                                       GARDENA         CA           90249                         3/30/2020       $       6,807.63    TRADE PAYABLES
                                12903 S. NORMANDIE
EAGLE SECURITY SERVICES INC     AVE.                                                                       GARDENA         CA           90249                             5/5/2020    $       8,114.68    TRADE PAYABLES
                                CALLE ANTEQUERA PISO 2
EDENRED PERU S.A.               SAN ISID 777                                                               LIMA                                    PERU                   3/2/2020    $       3,956.81    TRADE PAYABLES
                                CALLE ANTEQUERA PISO 2
EDENRED PERU S.A.               SAN ISID 777                                                               LIMA                                    PERU               3/24/2020       $     410,618.56    TRADE PAYABLES



                                                                                                        15 of 35
                                                            20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                   Pg 42 of 103
                                                                                               In re Latam Airlines Perú S.A.
                                                                                                     Case No. 20-11258
                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                           Dates of   Total Amount or    Reasons for payment
        Creditor Name                 Address1                 Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
                              CALLE ANTEQUERA PISO 2
EDENRED PERU S.A.             SAN ISID 777                                                                 LIMA                                    PERU               3/30/2020       $     116,516.91    TRADE PAYABLES
                              CALLE ANTEQUERA PISO 2
EDENRED PERU S.A.             SAN ISID 777                                                                 LIMA                                    PERU               4/17/2020       $       5,503.18    TRADE PAYABLES
                              CALLE ANTEQUERA PISO 2
EDENRED PERU S.A.             SAN ISID 777                                                                 LIMA                                    PERU               4/22/2020       $     225,021.21    TRADE PAYABLES
                              CALLE ANTEQUERA PISO 2
EDENRED PERU S.A.             SAN ISID 777                                                                 LIMA                                    PERU               5/21/2020       $     233,090.77    TRADE PAYABLES
                              CALLE ANTEQUERA PISO 2
EDENRED PERU S.A.             SAN ISID 777                                                                 LIMA                                    PERU               5/25/2020       $     601,853.38    TRADE PAYABLES
EMP. BRASILEIRA DE            AEROPUERO DE PORTO                                                           PORTO
INFRAESTRUCTURA               ALEGRE                                                                       ALEGRE                                  BRAZIL             2/27/2020       $      15,754.46    TRADE PAYABLES
EMP. BRASILEIRA DE            AEROPUERO DE PORTO                                                           PORTO
INFRAESTRUCTURA               ALEGRE                                                                       ALEGRE                                  BRAZIL                 3/5/2020    $      54,628.33    TRADE PAYABLES
EMP. BRASILEIRA DE            AEROPUERO DE PORTO                                                           PORTO
INFRAESTRUCTURA               ALEGRE                                                                       ALEGRE                                  BRAZIL             3/31/2020       $      41,832.38    TRADE PAYABLES
EMP. BRASILEIRA DE            AEROPUERO DE PORTO                                                           PORTO
INFRAESTRUCTURA               ALEGRE                                                                       ALEGRE                                  BRAZIL                 4/2/2020    $         389.85    TRADE PAYABLES
EMP. BRASILEIRA DE            AEROPUERO DE PORTO                                                           PORTO
INFRAESTRUCTURA               ALEGRE                                                                       ALEGRE                                  BRAZIL                 4/6/2020    $      48,181.65    TRADE PAYABLES
EMP. BRASILEIRA DE            AEROPUERO DE PORTO                                                           PORTO
INFRAESTRUCTURA               ALEGRE                                                                       ALEGRE                                  BRAZIL                 5/6/2020    $         334.65    TRADE PAYABLES
EMP. BRASILEIRA DE            AEROPUERO DE PORTO                                                           PORTO
INFRAESTRUCTURA               ALEGRE                                                                       ALEGRE                                  BRAZIL             5/14/2020       $       3,793.85    TRADE PAYABLES
EMPRESA ARGENTINA DE
NAVEGACIÓN AER                AV. RIVADAVIA 578                                                            CABA                       C1069        ARGENTINA          2/27/2020       $     456,005.75    TRADE PAYABLES
EMPRESA COMERCIALIZADORA DE
BEBIDAS                       JR. CAJAMARCA NRO. 371                                                       RIMAC                                   PERU                   3/2/2020    $      21,823.20    TRADE PAYABLES
EMPRESA COMERCIALIZADORA DE
BEBIDAS                       JR. CAJAMARCA NRO. 371                                                       RIMAC                                   PERU                   3/9/2020    $       6,349.36    TRADE PAYABLES
EMPRESA COMERCIALIZADORA DE
BEBIDAS                       JR. CAJAMARCA NRO. 371                                                       RIMAC                                   PERU               5/19/2020       $      33,424.04    TRADE PAYABLES
EMPRESA COMERCIALIZADORA DE
BEBIDAS                       JR. CAJAMARCA NRO. 371                                                       RIMAC                                   PERU               5/20/2020       $         572.16    TRADE PAYABLES
                              JR. ANTONIO
EMPRESA EDITORA EL COMERCIO   MIROQUESADA 300 LI
S.A..                         9999                                                                         LIMA                                    PERU                   3/2/2020    $      93,934.05    TRADE PAYABLES
                              JR. ANTONIO
EMPRESA EDITORA EL COMERCIO   MIROQUESADA 300 LI
S.A..                         9999                                                                         LIMA                                    PERU                   3/3/2020    $         149.02    TRADE PAYABLES
EMPRESA PUBLICA               AV. AMAZONAS S/N Y RIO
METROPOLITANA DE              ARAUJANO                                                                     QUITO                                   ECUADOR                3/5/2020    $         651.00    TRADE PAYABLES
EMPRESA PUBLICA               AV. AMAZONAS S/N Y RIO
METROPOLITANA DE              ARAUJANO                                                                     QUITO                                   ECUADOR                5/1/2020    $           4.77    TRADE PAYABLES
EMPRESA PUBLICA               AV. AMAZONAS S/N Y RIO
METROPOLITANA DE              ARAUJANO                                                                     QUITO                                   ECUADOR                5/7/2020    $       1,224.03    TRADE PAYABLES
EMPRESA PUBLICA               AV. AMAZONAS S/N Y RIO
METROPOLITANA DE              ARAUJANO                                                                     QUITO                                   ECUADOR            5/22/2020       $           8.99    TRADE PAYABLES
ESCAPAR SAS                   CALLE 6 43 C 08 OF 103.                                                      MEDELLIN                                COLOMBIA           3/10/2020       $       1,380.20    TRADE PAYABLES




                                                                                                        16 of 35
                                                                  20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                                         Pg 43 of 103
                                                                                                     In re Latam Airlines Perú S.A.
                                                                                                           Case No. 20-11258
                                                        SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                                 Dates of   Total Amount or    Reasons for payment
         Creditor Name                    Address1                   Address2                  Address3                  City      State           Zip       Country            Payments          value            or transfer
ESTUDIO RODRIGUEZ LARRAIN         AV. CHOQUEHUANCA 770
ABOGADOS                          SAN ISIDRO                                                                     LIMA                                    PERU                3/3/2020       $      29,795.00    TRADE PAYABLES
EUROCONTROL                       RUE DE LA FUSEE 96 B                                                           BRUSSELS                   1130         BELGIUM            2/27/2020       $         865.06    TRADE PAYABLES
EUROCONTROL                       RUE DE LA FUSEE 96 B                                                           BRUSSELS                   1130         BELGIUM            3/16/2020       $     164,673.64    TRADE PAYABLES
EUROCONTROL                       RUE DE LA FUSEE 96 B                                                           BRUSSELS                   1130         BELGIUM            4/17/2020       $       1,699.06    TRADE PAYABLES
                                  TRANSVERSAL 78 65-233.
EVERFIT S.A.                      68-23                                                                          MEDELLIN                                COLOMBIA               3/2/2020    $       4,495.87    TRADE PAYABLES
                                  TRANSVERSAL 78 65-233.
EVERFIT S.A.                      68-23                                                                          MEDELLIN                                COLOMBIA               3/6/2020    $      41,888.37    TRADE PAYABLES
                                  TRANSVERSAL 78 65-233.
EVERFIT S.A.                      68-23                                                                          MEDELLIN                                COLOMBIA           3/10/2020       $      21,241.46    TRADE PAYABLES
                                  3150 139TH AVENUE SE
EXPEDIA INC                       STE 100                                                                        BELLEVUE        WA         98004                           2/28/2020       $       8,242.02    TRADE PAYABLES

FACEBOOK IRELAND LIMITED          4 GRAND CANAL SQUARE                                                           DUBLIN                                  IRELAND            3/10/2020       $     112,312.49    TRADE PAYABLES

FACEBOOK IRELAND LIMITED          4 GRAND CANAL SQUARE                                                           DUBLIN                                  IRELAND                4/2/2020    $      57,211.66    TRADE PAYABLES
                                  AV. CIRCUNVALACION                                                             SANTIAGO DE
FACTORING TOTAL S.A.              CLUB GOLF LOS IN                                                               SURCO                                   PERU                   3/3/2020    $      15,991.36    TRADE PAYABLES
                                  AV. CIRCUNVALACION                                                             SANTIAGO DE
FACTORING TOTAL S.A.              CLUB GOLF LOS IN                                                               SURCO                                   PERU                   3/9/2020    $         311.52    TRADE PAYABLES
FEDERAL AVIATION                  ATTN: OFFICE OF THE    800 INDEPENDENCE AVE.,
ADMINISTRATION                    CHIEF COUNSEL          S.W.                                                    WASHINGTON DC              20591                           3/10/2020       $      17,250.00    TRADE PAYABLES
                                  600 M NOROESTE DE LA
FID-CTA. ING.FID AIJS 3045        ENTRADA DEL AI                                                                 ALAJUELA                                COSTA RICA             3/4/2020    $       3,719.76    TRADE PAYABLES
                                  600 M NOROESTE DE LA
FID-CTA. ING.FID AIJS 3045        ENTRADA DEL AI                                                                 ALAJUELA                                COSTA RICA             3/6/2020    $      28,146.64    TRADE PAYABLES
                                  600 M NOROESTE DE LA
FID-CTA. ING.FID AIJS 3045        ENTRADA DEL AI                                                                 ALAJUELA                                COSTA RICA         3/13/2020       $      13,535.32    TRADE PAYABLES
                                  600 M NOROESTE DE LA
FID-CTA. ING.FID AIJS 3045        ENTRADA DEL AI                                                                 ALAJUELA                                COSTA RICA             4/7/2020    $       7,266.26    TRADE PAYABLES
FIDEICOMISO MERCANTIL             AV. 12 DE OCTUBRE N24-
QUIPORT                           562 Y LUIS CO                                                                  QUITO                                   ECUADOR            3/10/2020       $       2,020.44    TRADE PAYABLES
FIDEICOMISO MERCANTIL             AV. 12 DE OCTUBRE N24-
QUIPORT                           562 Y LUIS CO                                                                  QUITO                                   ECUADOR                4/2/2020    $       6,343.70    TRADE PAYABLES
FIDEICOMISO MERCANTIL             AV. 12 DE OCTUBRE N24-
QUIPORT                           562 Y LUIS CO                                                                  QUITO                                   ECUADOR                4/6/2020    $      17,303.66    TRADE PAYABLES
FIDEICOMISO MERCANTIL             AV. 12 DE OCTUBRE N24-
QUIPORT                           562 Y LUIS CO                                                                  QUITO                                   ECUADOR            4/16/2020       $         163.98    TRADE PAYABLES
FIDEICOMISO MERCANTIL             AV. 12 DE OCTUBRE N24-
QUIPORT                           562 Y LUIS CO                                                                  QUITO                                   ECUADOR            5/18/2020       $       8,682.56    TRADE PAYABLES
                                  PEDRO CARBO 555 Y
FIDEICOMISO MERCANTIL TAGSA       LUQUE                                                                          GUAYAQUIL                               ECUADOR            3/10/2020       $       1,456.68    TRADE PAYABLES
                                  AVENIDA EL DORADO 113
FIDEICOMISO PA OPAIN S.A.         85                                                                             BOGOTA                                  COLOMBIA           5/19/2020       $     119,206.29    TRADE PAYABLES
FINSMART S.A.C. - FSMART S.A.C.                                                                                                                                              3/3/2020       $      18,150.98    TRADE PAYABLES
                                  AVDA LA VOZ DEL
FLY KITCHEN SA                    INTERIOR 7525 LOS B                                                            CORDOBA                                 ARGENTINA          2/26/2020       $       2,361.00    TRADE PAYABLES
                                  AVDA LA VOZ DEL
FLY KITCHEN SA                    INTERIOR 7525 LOS B                                                            CORDOBA                                 ARGENTINA              3/9/2020    $      10,801.37    TRADE PAYABLES



                                                                                                              17 of 35
                                                              20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                     Pg 44 of 103
                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                       Case No. 20-11258
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                             Dates of   Total Amount or    Reasons for payment
          Creditor Name                  Address1                Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
                                 AVDA LA VOZ DEL
FLY KITCHEN SA                   INTERIOR 7525 LOS B                                                         CORDOBA                                 ARGENTINA          3/12/2020       $       7,980.81    TRADE PAYABLES
                                 AVDA LA VOZ DEL
FLY KITCHEN SA                   INTERIOR 7525 LOS B                                                         CORDOBA                                 ARGENTINA          3/26/2020       $       9,525.71    TRADE PAYABLES
                                 AVDA LA VOZ DEL
FLY KITCHEN SA                   INTERIOR 7525 LOS B                                                         CORDOBA                                 ARGENTINA          4/17/2020       $       7,217.67    TRADE PAYABLES
FRAPORT BRASIL SA AEROP DE       AVENIDA SEVERO                                                              PORTO
PORTO AL                         DULLIUS 90010.                                                              ALEGRE                                  BRAZIL                 3/9/2020    $      27,331.82    TRADE PAYABLES
FRAPORT BRASIL SA AEROP DE       AVENIDA SEVERO                                                              PORTO
PORTO AL                         DULLIUS 90010.                                                              ALEGRE                                  BRAZIL                 4/8/2020    $       9,651.46    TRADE PAYABLES
FRAPORT BRASIL SA AEROP DE       AVENIDA SEVERO                                                              PORTO
PORTO AL                         DULLIUS 90010.                                                              ALEGRE                                  BRAZIL             4/16/2020       $       1,790.36    TRADE PAYABLES
FRAPORT BRASIL SA AEROP DE       AVENIDA SEVERO                                                              PORTO
PORTO AL                         DULLIUS 90010.                                                              ALEGRE                                  BRAZIL                 5/5/2020    $      14,229.47    TRADE PAYABLES
                                 CAL.RIO DE LA PLATA
FT CAPITAL S.A.                  NRO. 167                                                                    LIMA                                    PERU                   3/2/2020    $       5,619.32    TRADE PAYABLES
                                 CAL.RIO DE LA PLATA
FT CAPITAL S.A.                  NRO. 167                                                                    LIMA                                    PERU                   3/9/2020    $      15,319.19    TRADE PAYABLES
                                 CAL.RIO DE LA PLATA
FT CAPITAL S.A.                  NRO. 167                                                                    LIMA                                    PERU                   4/6/2020    $      39,036.06    TRADE PAYABLES
                                 AV ELMER FAUCETT S/N
FUERZA AEREA DEL PERU.           CALLAO                                                                      LIMA                                    PERU               3/31/2020       $       7,822.52    TRADE PAYABLES
GALAZ, YAMAZAKI, RUIZ URQUIZA,   AV. PASEO DE LA
S.C.                             REFORMA NO. 489 PIS                                                         MEXICO CITY                             MEXICO             3/12/2020       $       3,884.35    TRADE PAYABLES
                                 AV. URDANETA ESQ DE
GAMAL KABCHI                     ANIMAS.                                                                     CARACAS                                 VENEZUELA              3/3/2020    $         450.00    TRADE PAYABLES
                                 AV. URDANETA ESQ DE
GAMAL KABCHI                     ANIMAS.                                                                     CARACAS                                 VENEZUELA          5/22/2020       $         450.00    TRADE PAYABLES
                                 AV TTE GRAL MORILLAS 0,
GATE GOURMET ARGENTINA S.R.L.    AEROPUERTO.                                                                 BUENOS AIRES                            ARGENTINA          2/26/2020       $         313.25    TRADE PAYABLES
                                 AV TTE GRAL MORILLAS 0,
GATE GOURMET ARGENTINA S.R.L.    AEROPUERTO.                                                                 BUENOS AIRES                            ARGENTINA              3/3/2020    $      30,577.45    TRADE PAYABLES
                                 AV TTE GRAL MORILLAS 0,
GATE GOURMET ARGENTINA S.R.L.    AEROPUERTO.                                                                 BUENOS AIRES                            ARGENTINA              4/7/2020    $      21,910.86    TRADE PAYABLES
                                 AV TTE GRAL MORILLAS 0,
GATE GOURMET ARGENTINA S.R.L.    AEROPUERTO.                                                                 BUENOS AIRES                            ARGENTINA          4/15/2020       $      23,167.75    TRADE PAYABLES
GATE GOURMET CATERING CHILE      AV. GENERAL OSCAR
LIMITA                           BONILLA 9469                                                                PUDAHUEL                                CHILE               3/9/2020       $      36,569.94    TRADE PAYABLES
GATE GOURMET COLOMBIA SAS        AV CALLE 26 92-32                                                           BOGOTA                                  COLOMBIA           2/25/2020       $      21,892.49    TRADE PAYABLES
GATE GOURMET COLOMBIA SAS        AV CALLE 26 92-32                                                           BOGOTA                                  COLOMBIA           3/10/2020       $       1,480.61    TRADE PAYABLES
GATE GOURMET INC.                PO BOX 415000                                                               NASHVILLE       TN         37241-5000                      2/28/2020       $     194,952.87    TRADE PAYABLES
GATE GOURMET INC.                PO BOX 415000                                                               NASHVILLE       TN         37241-5000                       3/9/2020       $     205,003.46    TRADE PAYABLES
                                 AEROPUERTO
                                 INTERNACIONAL JORGE
GATE GOURMET PERU S.R.L.         CHAV                                                                        CALLAO                                  PERU               2/27/2020       $     185,313.61    TRADE PAYABLES

GATE GOURMET SPAIN S.L.       CTRA DE LA MUÐOZA S/N                                                          MADRID                                  SPAIN              3/13/2020       $      60,835.21    TRADE PAYABLES
GAVEGLIO APARICIO Y ASOCIADOS AV. SANTO TORIBIO NRO.
SCRL                          143 INT. P.7                                                                   SAN ISIDRO                              PERU               5/14/2020       $      22,117.92    TRADE PAYABLES




                                                                                                          18 of 35
                                                           20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                  Pg 45 of 103
                                                                                              In re Latam Airlines Perú S.A.
                                                                                                    Case No. 20-11258
                                                 SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                          Dates of   Total Amount or    Reasons for payment
        Creditor Name                  Address1               Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
GAVEGLIO APARICIO Y ASOCIADOS AV. SANTO TORIBIO NRO.
SCRL                          143 INT. P.7                                                                SAN ISIDRO                              PERU               5/25/2020       $      23,883.20    TRADE PAYABLES

                                                       SANGSTER
GCG GROUND SERVICES (JAMAICA) LORRAINE ANDERSON        INTERNATIONAL AIRPORT MONTEGO BAY AIRPORT                                                  JAMAICA                3/2/2020    $      83,614.30    TRADE PAYABLES

                                                       SANGSTER
GCG GROUND SERVICES (JAMAICA) LORRAINE ANDERSON        INTERNATIONAL AIRPORT MONTEGO BAY AIRPORT                                                  JAMAICA                3/4/2020    $      16,588.57    TRADE PAYABLES

                                                       SANGSTER
GCG GROUND SERVICES (JAMAICA) LORRAINE ANDERSON        INTERNATIONAL AIRPORT MONTEGO BAY AIRPORT                                                  JAMAICA                3/6/2020    $       6,820.17    TRADE PAYABLES

                                                       SANGSTER
GCG GROUND SERVICES (JAMAICA) LORRAINE ANDERSON        INTERNATIONAL AIRPORT MONTEGO BAY AIRPORT                                                  JAMAICA            3/10/2020       $       7,411.73    TRADE PAYABLES

                                                       SANGSTER
GCG GROUND SERVICES (JAMAICA) LORRAINE ANDERSON        INTERNATIONAL AIRPORT MONTEGO BAY AIRPORT                                                  JAMAICA            3/13/2020       $      97,441.38    TRADE PAYABLES

                                                       SANGSTER
GCG GROUND SERVICES (JAMAICA) LORRAINE ANDERSON        INTERNATIONAL AIRPORT MONTEGO BAY AIRPORT                                                  JAMAICA            3/30/2020       $     209,107.70    TRADE PAYABLES

                                                       SANGSTER
GCG GROUND SERVICES (JAMAICA) LORRAINE ANDERSON        INTERNATIONAL AIRPORT MONTEGO BAY AIRPORT                                                  JAMAICA            4/13/2020       $       7,246.13    TRADE PAYABLES

                                                       SANGSTER
GCG GROUND SERVICES (JAMAICA) LORRAINE ANDERSON        INTERNATIONAL AIRPORT MONTEGO BAY AIRPORT                                                  JAMAICA            4/17/2020       $       7,798.19    TRADE PAYABLES

                                                       SANGSTER
GCG GROUND SERVICES (JAMAICA) LORRAINE ANDERSON        INTERNATIONAL AIRPORT MONTEGO BAY AIRPORT                                                  JAMAICA            4/20/2020       $       4,775.00    TRADE PAYABLES

                                                         SANGSTER
GCG GROUND SERVICES (JAMAICA) LORRAINE ANDERSON          INTERNATIONAL AIRPORT MONTEGO BAY AIRPORT                                                JAMAICA                5/6/2020    $      14,958.87    TRADE PAYABLES
                                 CRUZ DEL VALLE VERDE 16                                                  CIUDAD
GIS PREMIUM MÉXICO, S.A. DE C.V. NO. INTERIO                                                              JUAREZ                                  MEXICO             3/24/2020       $       7,702.40    TRADE PAYABLES
GLOBAL AIRPORT SERVICES S.A.     MISIONES 1372 PISO                                                       MONTEVIDEO                              URUGUAY            2/25/2020       $      11,421.72    TRADE PAYABLES
GLOBAL AIRPORT SERVICES S.A.     MISIONES 1372 PISO                                                       MONTEVIDEO                              URUGUAY            3/25/2020       $      14,376.60    TRADE PAYABLES
GLOBAL AIRPORT SERVICES S.A.     MISIONES 1372 PISO                                                       MONTEVIDEO                              URUGUAY            4/30/2020       $      13,545.18    TRADE PAYABLES
GOBERNACION DE LA PROVINCIA
DE BUE                           CRA 7 B BIS 124 75.                                                      BOGOTA                                  COLOMBIA               3/9/2020    $       1,574.04    TRADE PAYABLES
GOBERNACION DE LA PROVINCIA
DE BUE                           CRA 7 B BIS 124 75.                                                      BOGOTA                                  COLOMBIA           3/25/2020       $       4,257.63    TRADE PAYABLES
GOBERNACION DE LA PROVINCIA
DE BUE                           CRA 7 B BIS 124 75.                                                      BOGOTA                                  COLOMBIA           4/13/2020       $         247.78    TRADE PAYABLES
GOBERNACION DE LA PROVINCIA
DE BUE                           CRA 7 B BIS 124 75.                                                      BOGOTA                                  COLOMBIA           4/24/2020       $         362.75    TRADE PAYABLES
GOBERNACION DE LA PROVINCIA
DE BUE                           CRA 7 B BIS 124 75.                                                      BOGOTA                                  COLOMBIA           5/11/2020       $         217.99    TRADE PAYABLES
GODDARD CATERING GROUP
URUGUAY.                         OFICIAL 3 N 71.                                                          MONTEVIDEO                              URUGUAY                3/5/2020    $      45,203.10    TRADE PAYABLES




                                                                                                       19 of 35
                                                             20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                    Pg 46 of 103
                                                                                                In re Latam Airlines Perú S.A.
                                                                                                      Case No. 20-11258
                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                            Dates of   Total Amount or    Reasons for payment
       Creditor Name                  Address1                  Address2                  Address3                  City         State       Zip         Country           Payments          value            or transfer
GODDARD CATERING GROUP
URUGUAY.                       OFICIAL 3 N 71.                                                              MONTEVIDEO                                URUGUAY          4/15/2020       $      38,577.86    TRADE PAYABLES
                               1600 AMPHITHEATRE                                                            MOUNTAIN
GOOGLE INC                     PKWY                                                                         VIEW       CA                94043                         2/28/2020       $     175,064.45    TRADE PAYABLES
                               1600 AMPHITHEATRE                                                            MOUNTAIN
GOOGLE INC                     PKWY                                                                         VIEW       CA                94043                             3/3/2020    $         343.42    TRADE PAYABLES
                               1600 AMPHITHEATRE                                                            MOUNTAIN
GOOGLE INC                     PKWY                                                                         VIEW       CA                94043                         3/12/2020       $     183,857.25    TRADE PAYABLES
GREATER ORLANDO AVIATION
AUTHORITY                      ANNEX BUILDING        5855 CARGO RD                                          ORLANDO         FL           32827-4349                    2/25/2020       $      27,180.85    TRADE PAYABLES
                               AV.ELMER FAUCETT 3453
GREEN AIRPORT S.A.             OFC.2                                                                        CALLAO                                    PERU                 4/6/2020    $      48,607.47    TRADE PAYABLES

GRUPO ANALISIS E INVESTIGACION C/ ORENSE                68-3 DCHA.28020.                                    MADRID                                    SPAIN            2/26/2020       $      12,390.00    TRADE PAYABLES
                               AVE. PROLONGACION                                                            ALVARO
GRUPO POSADAS S A B DE C V     PASEO DE LA.                                                                 OBREGON                                   MEXICO               3/5/2020    $      15,839.66    TRADE PAYABLES
HABITEL S.A.S                  AV EL DORADO 100-97                                                          BOGOTA                                    COLOMBIA             4/3/2020    $         802.05    TRADE PAYABLES
HELENA SAC                     327 JOSE TORIBIO POLO                                                        LIMA                                      PERU                 3/3/2020    $      30,243.56    TRADE PAYABLES
                                                        AV. REPUBLICA DE
                                                        PANAMA 3055, SAN
HERCO COMBUSTIBLES S.A.        BBVA CONTINENTAL         ISIDRO- LIMA                                        LIMA                                      PERU             2/27/2020       $       3,005.91    TRADE PAYABLES
                                                        AV. REPUBLICA DE
                                                        PANAMA 3055, SAN
HERCO COMBUSTIBLES S.A.        BBVA CONTINENTAL         ISIDRO- LIMA                                        LIMA                                      PERU                 3/3/2020    $       8,063.28    TRADE PAYABLES
                                                        AV. REPUBLICA DE
                                                        PANAMA 3055, SAN
HERCO COMBUSTIBLES S.A.        BBVA CONTINENTAL         ISIDRO- LIMA                                        LIMA                                      PERU                 3/5/2020    $      13,593.58    TRADE PAYABLES
                                                        AV. REPUBLICA DE
                                                        PANAMA 3055, SAN
HERCO COMBUSTIBLES S.A.        BBVA CONTINENTAL         ISIDRO- LIMA                                        LIMA                                      PERU                 3/9/2020    $       2,541.22    TRADE PAYABLES
                                                        AV. REPUBLICA DE
                                                        PANAMA 3055, SAN
HERCO COMBUSTIBLES S.A.        BBVA CONTINENTAL         ISIDRO- LIMA                                        LIMA                                      PERU             3/12/2020       $      16,834.35    TRADE PAYABLES
                                                        AV. REPUBLICA DE
                                                        PANAMA 3055, SAN
HERCO COMBUSTIBLES S.A.        BBVA CONTINENTAL         ISIDRO- LIMA                                        LIMA                                      PERU                 4/3/2020    $      27,438.33    TRADE PAYABLES
                               AV. JAVIER PRADO OESTE                                                       MAGDALENA
HERNANDEZ CIA ABOGADOS S C R L NRO. 795                                                                     DEL MAR                                   PERU             5/22/2020       $      10,000.00    TRADE PAYABLES
HOTEL MIGUEL ANGEL, S.A.       CALLE MIGUEL ANGEL     29-31.                                                MADRID                                    SPAIN            2/28/2020       $      50,813.12    TRADE PAYABLES
                                                                                                            PALMA
HOTEL POINT S.L                GREMIO BOTERS 24                                                             MALLORCA                                  SPAIN                3/9/2020    $       1,191.82    TRADE PAYABLES

HOTEL PRESIDENTE S.A.          CERRITO 850                                                                  BUENOS AIRES                              ARGENTINA        2/26/2020       $         433.58    TRADE PAYABLES
HOTELERA CENTRO COSTANERA
S.A.                           COCHANE PONIENTE 75                                                          CONCEPCION                                CHILE            3/18/2020       $      11,633.63    TRADE PAYABLES

HOTELES SHERATON DEL PERU S.A. PASEO REPUBLI 170                                                            LIMA                         15001        PERU                 3/3/2020    $      20,362.75    TRADE PAYABLES

HOTELES SHERATON DEL PERU S.A. PASEO REPUBLI 170                                                            LIMA                         15001        PERU              4/2/2020       $       4,945.50    TRADE PAYABLES
IATA CLEARING HOUSE            2000 PEEL STREET.                                                            MONTREAL        QC                        CANADA           5/18/2020       $      63,997.00     IATA PAYMENT



                                                                                                         20 of 35
                                                          20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                 Pg 47 of 103
                                                                                             In re Latam Airlines Perú S.A.
                                                                                                   Case No. 20-11258
                                                SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                         Dates of   Total Amount or    Reasons for payment
          Creditor Name                Address1              Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
IBERIA LINEAS AEREAS DE ESPANA
SA                             BANDERA 206                                                               SANTIAGO                                CHILE                  3/6/2020    $      33,127.36    TRADE PAYABLES
IBERIA LINEAS AEREAS DE ESPANA
SA                             BANDERA 206                                                               SANTIAGO                                CHILE              3/13/2020       $     229,558.13    TRADE PAYABLES
IBERIA LINEAS AEREAS DE ESPANA
SA                             BANDERA 206                                                               SANTIAGO                                CHILE                  5/8/2020    $      84,408.27    TRADE PAYABLES
                               SAN MARTIN 800 -
IMEDIA COMUNICACIONES S.A.C. MIRAFLORES                                                                  LIMA                                    PERU                   3/2/2020    $      19,543.66    TRADE PAYABLES
                               AEROPORTO
INFRAMERICA CONCESSIO AEROP INTERNACIONAL DE BRASI
BRASILI                        SN                                                                        BRASILIA                                BRAZIL                 3/5/2020    $      18,217.62    TRADE PAYABLES
                               AEROPORTO
INFRAMERICA CONCESSIO AEROP INTERNACIONAL DE BRASI
BRASILI                        SN                                                                        BRASILIA                                BRAZIL                 4/1/2020    $      15,584.50    TRADE PAYABLES
                               AEROPORTO
INFRAMERICA CONCESSIO AEROP INTERNACIONAL DE BRASI
BRASILI                        SN                                                                        BRASILIA                                BRAZIL                 4/6/2020    $      11,235.47    TRADE PAYABLES
                               AEROPORTO
INFRAMERICA CONCESSIO AEROP INTERNACIONAL DE BRASI
BRASILI                        SN                                                                        BRASILIA                                BRAZIL             5/14/2020       $       2,057.60    TRADE PAYABLES
                               AV. EL DERBY NRO. 055                                                     SANTIAGO DE
INMOBILIARIA J Y D S.A.C.      INT. 808.                                                                 SURCO                                   PERU                   3/3/2020    $      19,529.27    TRADE PAYABLES
                               AV AMERICO VESPUCIO
INMOBILIARIA SHINE LTDA        1292.                                                                     PUDAHUEL                                CHILE              3/11/2020       $      86,243.85    TRADE PAYABLES
                               AV AMERICO VESPUCIO
INMOBILIARIA SHINE LTDA        1292.                                                                     PUDAHUEL                                CHILE                  4/2/2020    $      49,145.68    TRADE PAYABLES
                               AV AMERICO VESPUCIO
INMOBILIARIA SHINE LTDA        1292.                                                                     PUDAHUEL                                CHILE              4/15/2020       $      53,420.99    TRADE PAYABLES
INSTITUTO COSTARRICENSE DE                                                                               COMODIN DE
TURISMO                        AV. JOSE PARDO 513                                                        COSTA RICA                              COSTA RICA         2/26/2020       $       6,322.80    TRADE PAYABLES
INSTITUTO COSTARRICENSE DE                                                                               COMODIN DE
TURISMO                        AV. JOSE PARDO 513                                                        COSTA RICA                              COSTA RICA             3/6/2020    $       6,151.19    TRADE PAYABLES
INSTITUTO COSTARRICENSE DE                                                                               COMODIN DE
TURISMO                        AV. JOSE PARDO 513                                                        COSTA RICA                              COSTA RICA         3/30/2020       $      36,790.11    TRADE PAYABLES
INSTITUTO COSTARRICENSE DE                                                                               COMODIN DE
TURISMO                        AV. JOSE PARDO 513                                                        COSTA RICA                              COSTA RICA         4/14/2020       $       2,917.70    TRADE PAYABLES
INSTITUTO COSTARRICENSE DE                                                                               COMODIN DE
TURISMO                        AV. JOSE PARDO 513                                                        COSTA RICA                              COSTA RICA         4/17/2020       $          39.55    TRADE PAYABLES
INSTITUTO COSTARRICENSE DE                                                                               COMODIN DE
TURISMO                        AV. JOSE PARDO 513                                                        COSTA RICA                              COSTA RICA         4/22/2020       $      12,990.00    TRADE PAYABLES
INSTITUTO COSTARRICENSE DE                                                                               COMODIN DE
TURISMO                        AV. JOSE PARDO 513                                                        COSTA RICA                              COSTA RICA         4/30/2020       $       1,505.80    TRADE PAYABLES
INSTITUTO COSTARRICENSE DE                                                                               COMODIN DE
TURISMO                        AV. JOSE PARDO 513                                                        COSTA RICA                              COSTA RICA         5/18/2020       $       1,263.86    TRADE PAYABLES
INSTITUTO COSTARRICENSE DE                                                                               COMODIN DE
TURISMO                        AV. JOSE PARDO 513                                                        COSTA RICA                              COSTA RICA         5/20/2020       $       1,060.54    TRADE PAYABLES
INSTITUTO NACIONAL DE
AVIACION CIVI                  OF.DE RADIOAYUDA      DIVISION DE RECAU                                   CARACAS                                 VENEZUELA              3/5/2020    $      56,025.36    TRADE PAYABLES
INTERAIRPORT SERVICES          1 KM. AL OESTE DEL
SWISSPORT, S.                  AEROPUERTO INTER                                                          SAN JOSE                                COSTA RICA         2/26/2020       $       7,261.80    TRADE PAYABLES



                                                                                                      21 of 35
                                                             20-11258-jlg      Doc 9   Filed 09/08/20 Entered 09/08/20 16:17:04           Main Document
                                                                                                    Pg 48 of 103
                                                                                               In re Latam Airlines Perú S.A.
                                                                                                     Case No. 20-11258
                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                           Dates of   Total Amount or    Reasons for payment
         Creditor Name                 Address1                 Address2                 Address3                  City      State         Zip         Country            Payments          value            or transfer
INTERAIRPORT SERVICES          1 KM. AL OESTE DEL
SWISSPORT, S.                  AEROPUERTO INTER                                                            SAN JOSE                                COSTA RICA         3/10/2020       $       6,985.43    TRADE PAYABLES
INTERAIRPORT SERVICES          1 KM. AL OESTE DEL
SWISSPORT, S.                  AEROPUERTO INTER                                                            SAN JOSE                                COSTA RICA         3/31/2020       $      19,501.50    TRADE PAYABLES
INTERAIRPORT SERVICES          1 KM. AL OESTE DEL
SWISSPORT, S.                  AEROPUERTO INTER                                                            SAN JOSE                                COSTA RICA         4/14/2020       $       3,085.82    TRADE PAYABLES
INTERAIRPORT SERVICES          1 KM. AL OESTE DEL
SWISSPORT, S.                  AEROPUERTO INTER                                                            SAN JOSE                                COSTA RICA             5/7/2020    $      12,634.85    TRADE PAYABLES
                               AUTOPISTA RICCHIERI S/N
INTERCARGO S.A.C.              AEROP INT M                                                                 EZEIZA                                  ARGENTINA              3/2/2020    $     136,790.42    TRADE PAYABLES
                               AUTOPISTA RICCHIERI S/N
INTERCARGO S.A.C.              AEROP INT M                                                                 EZEIZA                                  ARGENTINA              3/6/2020    $     119,252.91    TRADE PAYABLES
                               AUTOPISTA RICCHIERI S/N
INTERCARGO S.A.C.              AEROP INT M                                                                 EZEIZA                                  ARGENTINA              5/4/2020    $      64,915.16    TRADE PAYABLES
                               AUTOPISTA RICCHIERI S/N
INTERCARGO S.A.C.              AEROP INT M                                                                 EZEIZA                                  ARGENTINA          5/11/2020       $      55,740.10    TRADE PAYABLES

INTERNAL REVENUE SERVICE       2970 MARKET ST.           MAIL STOP 5-Q30-133                               PHILADELPHIA PA            19104-5016                      3/27/2020       $     470,742.03    TRADE PAYABLES

INTERNAL REVENUE SERVICE       2970 MARKET ST.           MAIL STOP 5-Q30-133                               PHILADELPHIA PA            19104-5016                          4/1/2020    $      27,731.24    TRADE PAYABLES

INTERNAL REVENUE SERVICE       2970 MARKET ST.         MAIL STOP 5-Q30-133                                 PHILADELPHIA PA            19104-5016                      4/15/2020       $      47,970.84    TRADE PAYABLES
INTEX COMPANY LTD.             LU YIN DA DAO                                                               SI'AN TOWN                              CHINA              5/21/2020       $      23,076.00    TRADE PAYABLES
INVER. MARITIMAS UNIVERSALES   CAL PIEDRA LIZA MZA M
DEPOSI                         LOTE B ZAGR F                                                               CALLAO                                  PERU               4/15/2020       $     149,294.00    TRADE PAYABLES
INVER. MARITIMAS UNIVERSALES   CAL PIEDRA LIZA MZA M
DEPOSI                         LOTE B ZAGR F                                                               CALLAO                                  PERU               5/13/2020       $      57,607.99    TRADE PAYABLES
                               AV. DOS DE MAYO NRO.
INVERSIONES DT 1 S.A.C.        1002                                                                        SAN ISIDRO                              PERU                   3/3/2020    $       4,141.62    TRADE PAYABLES
                               CAL. PIEDRA LIZA MZA. M
INVERSIONES MARITIMAS          LOTE. B A.H                                                                 CALLAO                                  PERU               3/20/2020       $     145,562.98    TRADE PAYABLES
                               CAL. PIEDRA LIZA MZA. M
INVERSIONES MARITIMAS          LOTE. B A.H                                                                 CALLAO                                  PERU                   4/8/2020    $      30,121.75    TRADE PAYABLES
                               AVGUILLERMO PRESCOTT
J & V RESGUARDO S.A.C.         NRO 308                                                                     SAN ISIDRO                              PERU                   3/2/2020    $      32,595.82    TRADE PAYABLES
                               AVGUILLERMO PRESCOTT
J & V RESGUARDO S.A.C.         NRO 308                                                                     SAN ISIDRO                              PERU                   3/9/2020    $      47,268.32    TRADE PAYABLES
                               AVGUILLERMO PRESCOTT
J & V RESGUARDO S.A.C.         NRO 308                                                                     SAN ISIDRO                              PERU                   4/8/2020    $      27,744.29    TRADE PAYABLES
J.ARON 7 COMPANY LLC                                                                                                                                                      3/4/2020    $     383,206.50    TRADE PAYABLES

J.ARON 7 COMPANY LLC                                                                                                                                                  3/20/2020       $     170,000.00 COLLATERAL PAYMENT
J.ARON 7 COMPANY LLC                                                                                                                                                   4/7/2020       $     122,664.00   TRADE PAYABLES

J.ARON 7 COMPANY LLC                                                                                                                                                  4/13/2020       $     110,000.00 COLLATERAL PAYMENT

J.ARON 7 COMPANY LLC                                                                                                                                                  4/22/2020       $     130,000.00 COLLATERAL PAYMENT
J.ARON 7 COMPANY LLC                                                                                                                                                   5/8/2020       $     317,000.00   TRADE PAYABLES
J.ARON 7 COMPANY LLC                                                                                                                                                  5/14/2020       $          26.51   TRADE PAYABLES




                                                                                                        22 of 35
                                                             20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                     Pg 49 of 103
                                                                                               In re Latam Airlines Perú S.A.
                                                                                                     Case No. 20-11258
                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                           Dates of   Total Amount or     Reasons for payment
         Creditor Name                 Address1                    Address2                Address3                City         State       Zip        Country            Payments          value             or transfer
JAMAICA CIVIL AVIATION          C/O SZABO ASSOCIATES,
AUTHORITY                       INC.                     3355 LENOX ROAD NE         SUITE 945              ATLANTA         GA           30326                         3/20/2020       $      88,924.00     TRADE PAYABLES

KAYAK SOFTWARE CORPORATION      55 NORTH WATER STREET SUITE 1                                              NORWALK         CT           06854                             3/3/2020    $        7,207.17    TRADE PAYABLES

KAYAK SOFTWARE CORPORATION      55 NORTH WATER STREET SUITE 1                                              NORWALK         CT           06854                             4/1/2020    $        9,071.05    TRADE PAYABLES

KAYAK SOFTWARE CORPORATION      55 NORTH WATER STREET    SUITE 1                                           NORWALK         CT           06854                         4/20/2020       $        2,092.28    TRADE PAYABLES
                                AV. COSTANERA RAFAEL
                                OBLIGADO Y JERÓNIMO      Predio de Costa Salguero
LAN ARGENTINA S.A.              SALGUERO SIN NÚMERO,     Park                                              C.A.B.A.                                ARGENTINA          2/26/2020       $     400,000.00      INTERCOMPANY
                                AV. COSTANERA RAFAEL
                                OBLIGADO Y JERÓNIMO      Predio de Costa Salguero
LAN ARGENTINA S.A.              SALGUERO SIN NÚMERO,     Park                                              C.A.B.A.                                ARGENTINA          3/12/2020       $   12,071,985.27     INTERCOMPANY
                                AV. COSTANERA RAFAEL
                                OBLIGADO Y JERÓNIMO      Predio de Costa Salguero
LAN ARGENTINA S.A.              SALGUERO SIN NÚMERO,     Park                                              C.A.B.A.                                ARGENTINA          3/26/2020       $     100,000.00      INTERCOMPANY
                                AV. COSTANERA RAFAEL
                                OBLIGADO Y JERÓNIMO      Predio de Costa Salguero
LAN ARGENTINA S.A.              SALGUERO SIN NÚMERO,     Park                                              C.A.B.A.                                ARGENTINA          4/20/2020       $     697,618.22      INTERCOMPANY

LAN ARGENTINA S.A. - SUCURSAL   AVENIDA JOSE PARDO 513                                                     MIRAFLORES                              PERU               5/15/2020       $     200,000.00      INTERCOMPANY
LASA SOCIEDAD DE APOYO
AERONAUTICO                     CALLE 7 39 215                                                             MEDELLIN                                COLOMBIA           3/10/2020       $         136.51     TRADE PAYABLES
LASA SOCIEDAD DE APOYO
AERONAUTICO                     CALLE 7 39 215                                                             MEDELLIN                                COLOMBIA               5/4/2020    $       5,140.47     TRADE PAYABLES
LAXFUEL CORPORATION             2521 NO HINDRY DRIVE                                                       LOS ANGELES CA               90049                             4/2/2020    $      16,049.11     TRADE PAYABLES

LE SHENG INVERSIONES S.A.C.     AV. ARENALES NRO. 1798                                                     LINCE                                   PERU                   3/9/2020    $      61,918.87     TRADE PAYABLES

LEONARDO CONDORI JUCHASARA      NICOLAS ACOSTA 923                                                         LA PAZ                                  BOLIVIA                3/3/2020    $         118.07     TRADE PAYABLES
                                AV.ELMER FAUCETT S/N -
LIMA AIRPORT PARTNERS S.R.L..   CALLAO                                                                     LIMA                         07031      PERU               2/27/2020       $      33,977.12     TRADE PAYABLES
                                AV.ELMER FAUCETT S/N -
LIMA AIRPORT PARTNERS S.R.L..   CALLAO                                                                     LIMA                         07031      PERU                   3/3/2020    $     874,111.41     TRADE PAYABLES
                                AV.ELMER FAUCETT S/N -
LIMA AIRPORT PARTNERS S.R.L..   CALLAO                                                                     LIMA                         07031      PERU                   3/5/2020    $     510,211.34     TRADE PAYABLES
                                AV.ELMER FAUCETT S/N -
LIMA AIRPORT PARTNERS S.R.L..   CALLAO                                                                     LIMA                         07031      PERU                   3/9/2020    $     325,803.19     TRADE PAYABLES
                                AV.ELMER FAUCETT S/N -
LIMA AIRPORT PARTNERS S.R.L..   CALLAO                                                                     LIMA                         07031      PERU               3/11/2020       $        1,858.53    TRADE PAYABLES
                                AV.ELMER FAUCETT S/N -
LIMA AIRPORT PARTNERS S.R.L..   CALLAO                                                                     LIMA                         07031      PERU               3/12/2020       $     495,841.75     TRADE PAYABLES
LIMOFLY LLC                     7292 HAWKNEST BLVD                                                         ORLANDO         FL           32835                          3/3/2020       $       2,223.00     TRADE PAYABLES
LIMOFLY LLC                     7292 HAWKNEST BLVD                                                         ORLANDO         FL           32835                         3/20/2020       $       1,804.00     TRADE PAYABLES
LIMOFLY LLC                     7292 HAWKNEST BLVD                                                         ORLANDO         FL           32835                          4/2/2020       $       1,824.00     TRADE PAYABLES
LIMOFLY LLC                     7292 HAWKNEST BLVD                                                         ORLANDO         FL           32835                         5/22/2020       $       1,767.00     TRADE PAYABLES
LM SERVICOS DE LAVANDERIA       AVENIDA VINTE DE                                                           RIO DE
LTDA EPP.                       JANEIRO SN.                                                                JANEIRO                                 BRAZIL             3/13/2020       $        2,115.07    TRADE PAYABLES




                                                                                                        23 of 35
                                                            20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                   Pg 50 of 103
                                                                                               In re Latam Airlines Perú S.A.
                                                                                                     Case No. 20-11258
                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                           Dates of   Total Amount or    Reasons for payment
        Creditor Name                  Address1                Address2                  Address3                  City         State       Zip         Country           Payments          value            or transfer
                               265 BROADHOLLOW RD
LODGING SOLUTIONS LLC          FL 3                                                                        MELVILLE        NY           11747-4833                    2/25/2020       $      42,600.93    TRADE PAYABLES
                               265 BROADHOLLOW RD
LODGING SOLUTIONS LLC          FL 3                                                                        MELVILLE        NY           11747-4833                        3/9/2020    $         200.00    TRADE PAYABLES
                               265 BROADHOLLOW RD
LODGING SOLUTIONS LLC          FL 3                                                                        MELVILLE        NY           11747-4833                    3/20/2020       $      56,075.92    TRADE PAYABLES
                               265 BROADHOLLOW RD
LODGING SOLUTIONS LLC          FL 3                                                                        MELVILLE        NY           11747-4833                    4/20/2020       $      53,520.79    TRADE PAYABLES
LONGPORT COLOMBIA LTDA         CARRERA 103 #25B-20                                                         BOGOTA                                    COLOMBIA         2/25/2020       $         410.36    TRADE PAYABLES
LONGPORT COLOMBIA LTDA         CARRERA 103 #25B-20                                                         BOGOTA                                    COLOMBIA          4/1/2020       $         190.80    TRADE PAYABLES
                               AV. ELMER FAUCETT S/N
LONGPORT PERU S.A..            121A                                                                        CALLAO                                    PERU             3/12/2020       $      14,857.67    TRADE PAYABLES
                               AV. ELMER FAUCETT S/N
LONGPORT PERU S.A..            121A                                                                        CALLAO                                    PERU                 4/8/2020    $      17,674.85    TRADE PAYABLES
                               380 WORLD WAY, SUITE
LOS ANGELES WORLD AIRPORTS.    3212                                                                        LOS ANGELES CA               90045                         2/28/2020       $      87,146.80    TRADE PAYABLES
                               380 WORLD WAY, SUITE
LOS ANGELES WORLD AIRPORTS.    3212                                                                        LOS ANGELES CA               90045                         3/12/2020       $      17,366.38    TRADE PAYABLES
                               882 AVENIDA ALMIRANTE
LUIS ENRIQUE COCK FLORES       GRAU                                                                        CALLAO                                    PERU                 5/8/2020    $       7,745.88    TRADE PAYABLES
LUIS FERNANDO SAMANIEGO        AVENIDA ANDRÉS REYES                                                                                                                                                         EMPLOYEE
HUAYLINOS                      N°338 PISO 6                                                                SAN ISIDRO                                PERU                 3/3/2020    $       5,624.10   REIMBURSEMENTS
LUIS FERNANDO SAMANIEGO        AVENIDA ANDRÉS REYES                                                                                                                                                         EMPLOYEE
HUAYLINOS                      N°338 PISO 6                                                                SAN ISIDRO                                PERU             3/25/2020       $       4,059.13   REIMBURSEMENTS
LUIS FERNANDO SAMANIEGO        AVENIDA ANDRÉS REYES                                                                                                                                                         EMPLOYEE
HUAYLINOS                      N°338 PISO 6                                                                SAN ISIDRO                                PERU             4/14/2020       $       3,525.02   REIMBURSEMENTS
LUIS FERNANDO SAMANIEGO        AVENIDA ANDRÉS REYES                                                                                                                                                         EMPLOYEE
HUAYLINOS                      N°338 PISO 6                                                                SAN ISIDRO                                PERU             4/21/2020       $       2,369.19   REIMBURSEMENTS
LUIS FERNANDO SAMANIEGO        AVENIDA ANDRÉS REYES                                                                                                                                                         EMPLOYEE
HUAYLINOS                      N°338 PISO 6                                                                SAN ISIDRO                                PERU             4/28/2020       $       2,151.29   REIMBURSEMENTS
LUIS FERNANDO SAMANIEGO        AVENIDA ANDRÉS REYES                                                                                                                                                         EMPLOYEE
HUAYLINOS                      N°338 PISO 6                                                                SAN ISIDRO                                PERU                 5/5/2020    $       2,035.24   REIMBURSEMENTS
                               PERU 3907 SAN JUSTO BS
MAGRO HNOS S.R.L.              AS                                                                          BUENOS AIRES                              ARGENTINA        3/25/2020       $       4,125.54    TRADE PAYABLES
                               PERU 3907 SAN JUSTO BS
MAGRO HNOS S.R.L.              AS                                                                          BUENOS AIRES                              ARGENTINA            4/8/2020    $       4,527.24    TRADE PAYABLES
                               AV.602 S/N REF.23 COL.
MANTILCO SA..                  ZONA FEDER                                                                  MEXICO CITY                               MEXICO           2/25/2020       $       7,624.75    TRADE PAYABLES
MARSER PERU SOCIEDAD
ANONIMA CERRAD                 CAL.DANTE 424                                                               SURQUILLO                                 PERU              4/3/2020       $      11,443.35    TRADE PAYABLES
MAXIMUS GLOBAL SERVICES, LLC   PO BOX 227295                                                               MIAMI        FL              33222-7295                     4/8/2020       $       3,577.83    TRADE PAYABLES
MAXIMUS GLOBAL SERVICES, LLC   PO BOX 227295                                                               MIAMI        FL              33222-7295                    4/16/2020       $       3,866.97    TRADE PAYABLES
MCCANN - ERICKSON              CAL. TRIPOLI NRO 102                                                        MIRAFLORES(L
CORPORATION PUBLI              URB. JOSE BALT                                                              IMA)                                      PERU                 3/9/2020    $       3,892.00    TRADE PAYABLES
MCCANN - ERICKSON              CAL. TRIPOLI NRO 102                                                        MIRAFLORES(L
CORPORATION PUBLI              URB. JOSE BALT                                                              IMA)                                      PERU                 4/1/2020    $     142,292.90    TRADE PAYABLES
MCCANN - ERICKSON              CAL. TRIPOLI NRO 102                                                        MIRAFLORES(L
CORPORATION PUBLI              URB. JOSE BALT                                                              IMA)                                      PERU                 4/8/2020    $      33,175.18    TRADE PAYABLES
MELIA HOTELS INTERNATIONAL                                                                                 PALMA DE
S.A.                           GREMIO TONELEROS 24                                                         MALLORCA                                  SPAIN                3/6/2020    $      15,227.94    TRADE PAYABLES



                                                                                                        24 of 35
                                                             20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                    Pg 51 of 103
                                                                                                In re Latam Airlines Perú S.A.
                                                                                                      Case No. 20-11258
                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                            Dates of   Total Amount or    Reasons for payment
         Creditor Name              Address1                    Address2                  Address3              City             State       Zip        Country            Payments          value            or transfer
MELIA HOTELS INTERNATIONAL                                                                                  PALMA DE
S.A.                         GREMIO TONELEROS 24                                                            MALLORCA                                SPAIN              3/13/2020       $       5,286.51    TRADE PAYABLES
MENZIES AVIATION COLOMBIA    AVDA DORADO NO 106-
S.A.S.                       39 CSUB PISO 2.                                                                BOGOTA                                  COLOMBIA               3/3/2020    $          18.93    TRADE PAYABLES
MENZIES AVIATION COLOMBIA    AVDA DORADO NO 106-
S.A.S.                       39 CSUB PISO 2.                                                                BOGOTA                                  COLOMBIA           3/10/2020       $       1,932.47    TRADE PAYABLES
MENZIES AVIATION COLOMBIA    AVDA DORADO NO 106-
S.A.S.                       39 CSUB PISO 2.                                                                BOGOTA                                  COLOMBIA               4/6/2020    $       2,859.02    TRADE PAYABLES
MENZIES AVIATION COLOMBIA    AVDA DORADO NO 106-
S.A.S.                       39 CSUB PISO 2.                                                                BOGOTA                                  COLOMBIA               4/8/2020    $       3,514.46    TRADE PAYABLES
MIAMI-DADE AVIATION
DEPARTMENT                   4200 NW 36TH STREET        BLDG 5A                                             MIAMI           FL           33126                         3/12/2020       $     232,584.54    TRADE PAYABLES
                             AV PRESTES MAIA 733.
MINISTERIO DA FAZENDA        733.                                                                           SAO PAULO                               BRAZIL             2/27/2020       $         606.71    TRADE PAYABLES
                             AV PRESTES MAIA 733.
MINISTERIO DA FAZENDA        733.                                                                           SAO PAULO                               BRAZIL                 4/3/2020    $       1,367.21    TRADE PAYABLES
                             AV PRESTES MAIA 733.
MINISTERIO DA FAZENDA        733.                                                                           SAO PAULO                               BRAZIL             4/20/2020       $         721.07    TRADE PAYABLES
                             AV PRESTES MAIA 733.
MINISTERIO DA FAZENDA        733.                                                                           SAO PAULO                               BRAZIL             5/20/2020       $         187.46    TRADE PAYABLES
MINISTERIO DE HACIENDA       SANTA FE 1632                                                                  ROSARIO                                 ARGENTINA          3/16/2020       $      98,608.79    TRADE PAYABLES
MINISTERIO DE HACIENDA       SANTA FE 1632                                                                  ROSARIO                                 ARGENTINA          3/31/2020       $       4,201.31    TRADE PAYABLES
MINISTERIO DE HACIENDA Y
CREDITO PU                   7290 N.W. 25 STREET                                                            MIAMI           FL           33122                         2/26/2020       $      20,867.14    TRADE PAYABLES
MINISTERIO DE HACIENDA Y
CREDITO PU                   7290 N.W. 25 STREET                                                            MIAMI           FL           33122                             3/5/2020    $      30,369.22    TRADE PAYABLES
                             AV. ELOY ALFARO N32-
MINISTERIO DE TURISMO        300 Y PASAJE.                                                                  QUITO                                   ECUADOR            2/28/2020       $          48.52    TRADE PAYABLES
                             AV. ELOY ALFARO N32-
MINISTERIO DE TURISMO        300 Y PASAJE.                                                                  QUITO                                   ECUADOR                3/5/2020    $      10,785.18    TRADE PAYABLES
                             AV. ELOY ALFARO N32-
MINISTERIO DE TURISMO        300 Y PASAJE.                                                                  QUITO                                   ECUADOR            3/10/2020       $      11,900.00    TRADE PAYABLES
                             AV. ELOY ALFARO N32-
MINISTERIO DE TURISMO        300 Y PASAJE.                                                                  QUITO                                   ECUADOR            3/13/2020       $      12,220.00    TRADE PAYABLES
MUNICIPIO DE CARTAGENA DE    PLAZA DE LA ADUANA 2
INDIAS                       PISO                                                                           CARTAGENA                               COLOMBIA           5/14/2020       $       2,331.75    TRADE PAYABLES
                             AV. PEREZ ARANIVAR
MUNICIPIO DE RIO NEGRO       NRO. 1716                                                                      SAN ISIDRO                              PERU               2/27/2020       $       1,087.23    TRADE PAYABLES
                             AV. PEREZ ARANIVAR
MUNICIPIO DE RIO NEGRO       NRO. 1716                                                                      SAN ISIDRO                              PERU               5/12/2020       $         211.49    TRADE PAYABLES
                             SAN FRANCISCO DE
NASSAR ABOGADOS S.A          GOICOECHA                                                                      SAN JOSE                                COSTA RICA             3/4/2020    $         678.00    TRADE PAYABLES
                             SAN FRANCISCO DE
NASSAR ABOGADOS S.A          GOICOECHA                                                                      SAN JOSE                                COSTA RICA         3/10/2020       $         678.00    TRADE PAYABLES
                             SAN FRANCISCO DE
NASSAR ABOGADOS S.A          GOICOECHA                                                                      SAN JOSE                                COSTA RICA         3/19/2020       $      13,417.00    TRADE PAYABLES
NELLY HAYDEE BAMBAREN DE     CAL.LOS EUCALIPTOS
PERCOVICH                    NRO. 355                                                                       SAN ISIDRO                              PERU                3/9/2020       $      47,226.42    TRADE PAYABLES
NEWREST SERVAIR, S.L.        CONCA DE BARBERA           8                                                   BARCELONA                               SPAIN              2/28/2020       $      20,340.69    TRADE PAYABLES
NEWREST SERVAIR, S.L.        CONCA DE BARBERA           8                                                   BARCELONA                               SPAIN               3/6/2020       $      16,190.81    TRADE PAYABLES



                                                                                                         25 of 35
                                                              20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                     Pg 52 of 103
                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                       Case No. 20-11258
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                             Dates of   Total Amount or    Reasons for payment
          Creditor Name                Address1                  Address2                  Address3               City            State       Zip         Country           Payments          value            or transfer
NHI-2 LLC DBA TRAVELLIANCE      85 W ALGONQUIN RD STE                                                        ARLINGTON
CHICAGO.                        160                                                                          HEIGHTS         IL           60005-4458                    2/25/2020       $      21,052.84    TRADE PAYABLES
NHI-2 LLC DBA TRAVELLIANCE      85 W ALGONQUIN RD STE                                                        ARLINGTON
CHICAGO.                        160                                                                          HEIGHTS         IL           60005-4458                        3/3/2020    $       3,795.00    TRADE PAYABLES
NHI-2 LLC DBA TRAVELLIANCE      85 W ALGONQUIN RD STE                                                        ARLINGTON
CHICAGO.                        160                                                                          HEIGHTS         IL           60005-4458                    3/12/2020       $       2,225.91    TRADE PAYABLES
NHI-2 LLC DBA TRAVELLIANCE      85 W ALGONQUIN RD STE                                                        ARLINGTON
CHICAGO.                        160                                                                          HEIGHTS         IL           60005-4458                        4/1/2020    $      10,350.94    TRADE PAYABLES
NHI-2 LLC DBA TRAVELLIANCE      85 W ALGONQUIN RD STE                                                        ARLINGTON
CHICAGO.                        160                                                                          HEIGHTS         IL           60005-4458                        4/3/2020    $       4,251.70    TRADE PAYABLES
NHI-2 LLC DBA TRAVELLIANCE      85 W ALGONQUIN RD STE                                                        ARLINGTON
CHICAGO.                        160                                                                          HEIGHTS         IL           60005-4458                    5/12/2020       $      48,664.37    TRADE PAYABLES
OPERACIONES TURISTICAS          CAL.COLON NRO. 115
PERUANAS SAC                    URB. MIRAFLORES                                                              MIRAFLORES                                PERU                 3/2/2020    $      17,525.44    TRADE PAYABLES
ORBITAL SERV AUX TRANSP AEREO
LTDA                            AV HELIO SMIDT SN                                                            GUARULHOS                                 BRAZIL           3/13/2020       $       3,990.38    TRADE PAYABLES
ORBITAL SERV AUX TRANSP AEREO
LTDA                          AV HELIO SMIDT SN                                                              GUARULHOS                                 BRAZIL           4/24/2020       $       3,993.43    TRADE PAYABLES
ORGANIZACION TERPEL SA        AV ELDORADO                99                                                  BOGOTA                                    COLOMBIA         2/28/2020       $     119,407.53    TRADE PAYABLES
ORGANIZACION TERPEL SA        AV ELDORADO                99                                                  BOGOTA                                    COLOMBIA          3/5/2020       $     105,106.72    TRADE PAYABLES
ORGANIZACION TERPEL SA        AV ELDORADO                99                                                  BOGOTA                                    COLOMBIA         3/12/2020       $      85,907.41    TRADE PAYABLES
ORGANIZACION TERPEL SA        AV ELDORADO                99                                                  BOGOTA                                    COLOMBIA         5/21/2020       $      77,413.50    TRADE PAYABLES
                              CAL. CARLOS VILLARAN
P.F. INTERPROPERTIES PERÚ     NRO. 140 URB                                                                   LA VICTORIA                               PERU             2/27/2020       $      11,699.00    TRADE PAYABLES
                              CAL. CARLOS VILLARAN
P.F. INTERPROPERTIES PERÚ     NRO. 140 URB                                                                   LA VICTORIA                               PERU             3/18/2020       $       4,217.84    TRADE PAYABLES
                              CAL. CARLOS VILLARAN
P.F. INTERPROPERTIES PERÚ     NRO. 140 URB                                                                   LA VICTORIA                               PERU             3/24/2020       $       5,617.28    TRADE PAYABLES
P2 ADM EM COMPLEXOS           AV ASSIS
IMOBILIARIARIOS               CHATEAUBRIAND 2212                                                             SAO PAULO                                 BRAZIL           4/17/2020       $      31,582.78    TRADE PAYABLES
PACIFICO COMPAÑIA DE SEGUROS AV. JUAN DE ARONA NRO.
Y REAS                        830                                                                            SAN ISIDRO                                PERU             3/26/2020       $      33,405.03    TRADE PAYABLES
PACIFICO COMPAÑIA DE SEGUROS AV. JUAN DE ARONA NRO.
Y REAS                        830                                                                            SAN ISIDRO                                PERU             4/21/2020       $      34,701.65    TRADE PAYABLES
PACIFICO S.A. ENT. PRESTADORA CAL. JUAN DE ARONA
DE SA                         NRO. 830                                                                       SAN ISIDRO                                PERU                 3/2/2020    $      20,192.09    TRADE PAYABLES
PACIFICO S.A. ENT. PRESTADORA CAL. JUAN DE ARONA
DE SA                         NRO. 830                                                                       SAN ISIDRO                                PERU                 3/9/2020    $     441,601.43    TRADE PAYABLES
PACIFICO S.A. ENT. PRESTADORA CAL. JUAN DE ARONA
DE SA                         NRO. 830                                                                       SAN ISIDRO                                PERU             3/11/2020       $       4,953.20    TRADE PAYABLES
PACIFICO S.A. ENT. PRESTADORA CAL. JUAN DE ARONA
DE SA                         NRO. 830                                                                       SAN ISIDRO                                PERU             3/19/2020       $      15,272.18    TRADE PAYABLES
PACIFICO S.A. ENT. PRESTADORA CAL. JUAN DE ARONA
DE SA                         NRO. 830                                                                       SAN ISIDRO                                PERU             4/20/2020       $     231,355.60    TRADE PAYABLES
PACIFICO S.A. ENT. PRESTADORA CAL. JUAN DE ARONA
DE SA                         NRO. 830                                                                       SAN ISIDRO                                PERU             4/21/2020       $     181,667.76    TRADE PAYABLES
PACIFICO S.A. ENT. PRESTADORA CAL. JUAN DE ARONA
DE SA                         NRO. 830                                                                       SAN ISIDRO                                PERU             4/22/2020       $      36,036.29    TRADE PAYABLES
PACIFICO S.A. ENT. PRESTADORA CAL. JUAN DE ARONA
DE SA                         NRO. 830                                                                       SAN ISIDRO                                PERU             5/20/2020       $     130,940.06    TRADE PAYABLES



                                                                                                          26 of 35
                                                             20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                    Pg 53 of 103
                                                                                                In re Latam Airlines Perú S.A.
                                                                                                      Case No. 20-11258
                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                            Dates of   Total Amount or    Reasons for payment
        Creditor Name                  Address1                  Address2                   Address3                City      State         Zip         Country            Payments          value            or transfer
PAN AMERICAN ENERGY LLC        LEANDRO ALEM 1180
SUCURSAL AR                    PISO 8 CABA.                                                                 BUENOS AIRES 1180          C1001        ARGENTINA          2/25/2020       $      18,254.21    TRADE PAYABLES
PAN AMERICAN ENERGY LLC        LEANDRO ALEM 1180
SUCURSAL AR                    PISO 8 CABA.                                                                 BUENOS AIRES 1180          C1001        ARGENTINA          2/28/2020       $      22,336.80    TRADE PAYABLES
PAN AMERICAN ENERGY LLC        LEANDRO ALEM 1180
SUCURSAL AR                    PISO 8 CABA.                                                                 BUENOS AIRES 1180          C1001        ARGENTINA              3/3/2020    $       5,587.44    TRADE PAYABLES
PAN AMERICAN ENERGY LLC        LEANDRO ALEM 1180
SUCURSAL AR                    PISO 8 CABA.                                                                 BUENOS AIRES 1180          C1001        ARGENTINA              3/5/2020    $      26,131.64    TRADE PAYABLES
PAN AMERICAN ENERGY LLC        LEANDRO ALEM 1180
SUCURSAL AR                    PISO 8 CABA.                                                                 BUENOS AIRES 1180          C1001        ARGENTINA              3/9/2020    $      11,762.00    TRADE PAYABLES
PAN AMERICAN ENERGY LLC        LEANDRO ALEM 1180
SUCURSAL AR                    PISO 8 CABA.                                                                 BUENOS AIRES 1180          C1001        ARGENTINA          3/12/2020       $      27,932.60    TRADE PAYABLES
PAOLA WALESKA MESSA
SCHNETTLER                                                                                                                                                             2/27/2020       $         486.27    TRADE PAYABLES
PAOLA WALESKA MESSA
SCHNETTLER                                                                                                                                                             3/11/2020       $       3,880.93    TRADE PAYABLES
PAOLA WALESKA MESSA
SCHNETTLER                                                                                                                                                             3/25/2020       $       1,602.84    TRADE PAYABLES
PAOLA WALESKA MESSA
SCHNETTLER                                                                                                                                                                 4/6/2020    $       1,653.62    TRADE PAYABLES
PAOLA WALESKA MESSA
SCHNETTLER                                                                                                                                                                 4/8/2020    $       1,068.38    TRADE PAYABLES
PAOLA WALESKA MESSA
SCHNETTLER                                                                                                                                                             4/13/2020       $         879.88    TRADE PAYABLES

PERU ASISTENCIA S.A.C          AV. JOSE PARDO NRO. 310                                                      MIRAFLORES                              PERU                   3/4/2020    $     187,682.58    TRADE PAYABLES
PETROBRAS CHILE DISTRIBUCION   AVDA CERRO COLORADO
LTDA.                          5240                    TORRE 1                    PISO 12                   SANTIAGO                                CHILE                  3/3/2020    $       5,152.56    TRADE PAYABLES
PETROBRAS CHILE DISTRIBUCION   AVDA CERRO COLORADO
LTDA.                          5240                    TORRE 1                    PISO 12                   SANTIAGO                                CHILE                  3/9/2020    $      13,722.29    TRADE PAYABLES
PETROBRAS CHILE DISTRIBUCION   AVDA CERRO COLORADO
LTDA.                          5240                    TORRE 1                    PISO 12                   SANTIAGO                                CHILE              4/29/2020       $      39,988.04    TRADE PAYABLES
PETROLEOS DEL PERU PETROPERU   AV.PASEO DE LA
SA                             REPUBLICA 3361 SN I                                                          LIMA - PE                               PERU               2/27/2020       $     974,727.15    TRADE PAYABLES
PETROLEOS DEL PERU PETROPERU   AV.PASEO DE LA
SA                             REPUBLICA 3361 SN I                                                          LIMA - PE                               PERU                   3/3/2020    $       9,161.96    TRADE PAYABLES
PETROLEOS DEL PERU PETROPERU   AV.PASEO DE LA
SA                             REPUBLICA 3361 SN I                                                          LIMA - PE                               PERU                   3/5/2020    $     706,088.97    TRADE PAYABLES
PETROLEOS DEL PERU PETROPERU   AV.PASEO DE LA
SA                             REPUBLICA 3361 SN I                                                          LIMA - PE                               PERU                   3/9/2020    $     288,269.75    TRADE PAYABLES
PETROLEOS DEL PERU PETROPERU   AV.PASEO DE LA
SA                             REPUBLICA 3361 SN I                                                          LIMA - PE                               PERU               3/12/2020       $      16,904.59    TRADE PAYABLES
PETROLEOS DEL PERU PETROPERU   AV.PASEO DE LA
SA                             REPUBLICA 3361 SN I                                                          LIMA - PE                               PERU               5/15/2020       $      76,380.96    TRADE PAYABLES
PETROLEOS DEL PERU PETROPERU   AV.PASEO DE LA
SA                             REPUBLICA 3361 SN I                                                          LIMA - PE                               PERU               5/20/2020       $     195,171.90    TRADE PAYABLES
                               CAL. VALENCIA NRO. 110                                                       SANTIAGO DE
PETROTHOR SAC                  (SEGUNDO PIS                                                                 SURCO                                   PERU                   4/8/2020    $       4,124.14    TRADE PAYABLES
                               CAL. VALENCIA NRO. 110                                                       SANTIAGO DE
PETROTHOR SAC                  (SEGUNDO PIS                                                                 SURCO                                   PERU               4/13/2020       $       3,277.90    TRADE PAYABLES



                                                                                                         27 of 35
                                                              20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                     Pg 54 of 103
                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                       Case No. 20-11258
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                             Dates of   Total Amount or    Reasons for payment
        Creditor Name                  Address1                  Address2                  Address3              City          State         Zip         Country            Payments          value            or transfer
                               CAL. VALENCIA NRO. 110                                                        SANTIAGO DE
PETROTHOR SAC                  (SEGUNDO PIS                                                                  SURCO                                   PERU               5/19/2020       $       2,092.14    TRADE PAYABLES
PILLSBURY WINTHROP SHAE
PITTMAN LLP                    PO BOX 601420                                                                 CHARLOTTE       NC         28260                           5/22/2020       $       2,880.00    TRADE PAYABLES

PRICE WATERHOUSE & CO          CERRITO 268                                                                   BUENOS AIRES                            ARGENTINA          5/22/2020       $      10,105.16    TRADE PAYABLES
PRICEWATERHOUSECOOPERSDEL      INAQUITO / AV 6 DE
ECUADOR                        DICIEMBRE LOTE 3                                                              QUITO                                   ECUADOR                4/8/2020    $       3,703.70    TRADE PAYABLES
PRICEWATERHOUSECOOPERSDEL      INAQUITO / AV 6 DE
ECUADOR                        DICIEMBRE LOTE 3                                                              QUITO                                   ECUADOR            5/22/2020       $       1,443.00    TRADE PAYABLES
PRIMA AFP S.A.                                                                                                                                                           3/5/2020       $     305,552.18    TRADE PAYABLES
PRIMA AFP S.A.                                                                                                                                                           4/7/2020       $     318,354.01    TRADE PAYABLES
PRIMA AFP S.A.                                                                                                                                                           5/8/2020       $          25.30    TRADE PAYABLES
PRIMA AFP SA                                                                                                                                                             3/5/2020       $      58,020.85    TRADE PAYABLES
PRIMA AFP SA                                                                                                                                                             4/7/2020       $      59,149.68    TRADE PAYABLES
PRIMA AFP SA                                                                                                                                                             5/8/2020       $      19,263.42    TRADE PAYABLES
                               AV. CAMINO REAL NRO.
PROACCION EMPRESARIAL S.A.C. 1244                                                                            SAN ISIDRO                              PERU                   3/3/2020    $       9,197.28    TRADE PAYABLES
                               AV. CAMINO REAL NRO.
PROACCION EMPRESARIAL S.A.C. 1244                                                                            SAN ISIDRO                              PERU               3/31/2020       $      16,447.72    TRADE PAYABLES
                               AV. CAMINO REAL NRO.
PROACCION EMPRESARIAL S.A.C. 1244                                                                            SAN ISIDRO                              PERU               4/14/2020       $       9,319.74    TRADE PAYABLES
                               AVDA.SANTO ROSA 550
PRODUCTOS TISSUE DEL PERU S.A. SANTA ANITA                                                                   LIMA                                    PERU                   3/2/2020    $       4,039.56    TRADE PAYABLES
                               AVDA.SANTO ROSA 550
PRODUCTOS TISSUE DEL PERU S.A. SANTA ANITA                                                                   LIMA                                    PERU                   3/9/2020    $      13,220.72    TRADE PAYABLES
PROFUTURO AFP                                                                                                                                                               3/5/2020    $      41,869.13    TRADE PAYABLES
PROFUTURO AFP                                                                                                                                                               3/5/2020    $     192,171.94    TRADE PAYABLES
PROFUTURO AFP                                                                                                                                                               4/7/2020    $      43,536.70    TRADE PAYABLES
PROFUTURO AFP                                                                                                                                                               4/7/2020    $     205,481.78    TRADE PAYABLES
PROFUTURO AFP                                                                                                                                                               5/8/2020    $      11,405.31    TRADE PAYABLES
                               CAL. SANTA ISABEL NRO.                                                        MIRAFLORES
PROMOTICK S.A.C.               194                                                                           (LIMA)                                  PERU               4/28/2020       $       1,557.60    TRADE PAYABLES
PROMOTORA DE TURISMO NUEVO
MUNDO SA                       LOS FORESTALES NO.910                                                         LIMA                                    PERU                   3/9/2020    $     288,207.68    TRADE PAYABLES
PROMOTORA GENERAL DE
NEGOCIOS S A                   VILLEGAS MZ H                                                                 LIMA                                    PERU                   3/3/2020    $      20,688.32    TRADE PAYABLES
PROMOTORA GENERAL DE
NEGOCIOS S A                   VILLEGAS MZ H                                                                 LIMA                                    PERU                   4/6/2020    $         484.34    TRADE PAYABLES
PUBLICIDAD & COMUNICACIONES CAL. SCHELL NRO. 343
S.A.C.                         INT. 906 MIRAF                                                                LIMA                                    PERU               3/30/2020       $      12,307.38    TRADE PAYABLES
                               AEROPUERTO INTERN. DE
PUERTAS DEL SUR S.A            CARRASCO.                                                                     MONTEVIDEO                              URUGUAY            3/12/2020       $     215,164.64    TRADE PAYABLES
                               AEROPUERTO INTERN. DE
PUERTAS DEL SUR S.A            CARRASCO.                                                                     MONTEVIDEO                              URUGUAY            4/17/2020       $      47,763.20    TRADE PAYABLES
PUERTO LA CRUZ COMERCIAL,SRL                                                                                                                                            3/27/2020       $      37,003.68    TRADE PAYABLES
R&G SEGURIDAD E HIGIENE
INDUSTRIAL                                                                                                                                                              4/24/2020       $       8,805.40    TRADE PAYABLES
R&G SEGURIDAD E HIGIENE
INDUSTRIAL                                                                                                                                                              5/17/2020       $       8,897.59    TRADE PAYABLES



                                                                                                          28 of 35
                                                          20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                 Pg 55 of 103
                                                                                             In re Latam Airlines Perú S.A.
                                                                                                   Case No. 20-11258
                                                SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                         Dates of   Total Amount or    Reasons for payment
        Creditor Name                Address1                Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
                             AVENIDA SARMIENTO
RAIZEN ARGENTINA SA          S/N.                                                                        BUENOS AIRES                            ARGENTINA          2/28/2020       $     124,575.64    TRADE PAYABLES
                             AVENIDA SARMIENTO
RAIZEN ARGENTINA SA          S/N.                                                                        BUENOS AIRES                            ARGENTINA              3/5/2020    $     159,839.26    TRADE PAYABLES
                             AVENIDA SARMIENTO
RAIZEN ARGENTINA SA          S/N.                                                                        BUENOS AIRES                            ARGENTINA          3/13/2020       $     166,727.51    TRADE PAYABLES
                             AVENIDA SARMIENTO
RAIZEN ARGENTINA SA          S/N.                                                                        BUENOS AIRES                            ARGENTINA          3/27/2020       $     246,763.06    TRADE PAYABLES
                             AER DE IMPERATRIZ S/N.
RAIZEN COMBUSTIVEIS SA       S/N                                                                         IMPERATRIZ                              BRAZIL             2/28/2020       $       7,882.50    TRADE PAYABLES
                             AER DE IMPERATRIZ S/N.
RAIZEN COMBUSTIVEIS SA       S/N                                                                         IMPERATRIZ                              BRAZIL             2/28/2020       $      50,475.76    TRADE PAYABLES
                             AER DE IMPERATRIZ S/N.
RAIZEN COMBUSTIVEIS SA       S/N                                                                         IMPERATRIZ                              BRAZIL                 3/6/2020    $      51,583.91    TRADE PAYABLES
                             AER DE IMPERATRIZ S/N.
RAIZEN COMBUSTIVEIS SA       S/N                                                                         IMPERATRIZ                              BRAZIL             3/13/2020       $      42,880.97    TRADE PAYABLES
                             AER DE IMPERATRIZ S/N.
RAIZEN COMBUSTIVEIS SA       S/N                                                                         IMPERATRIZ                              BRAZIL             3/20/2020       $      47,276.44    TRADE PAYABLES
                             AER DE IMPERATRIZ S/N.
RAIZEN COMBUSTIVEIS SA       S/N                                                                         IMPERATRIZ                              BRAZIL             3/27/2020       $       5,820.90    TRADE PAYABLES
                             AER DE IMPERATRIZ S/N.
RAIZEN COMBUSTIVEIS SA       S/N                                                                         IMPERATRIZ                              BRAZIL             3/27/2020       $      47,162.37    TRADE PAYABLES
REBAZA & ALCAZAR ABOGADOS S. AV. VICTOR ANDROS
CIVIL                        BELAUNDE 147 VIA                                                            SAN ISIDRO                              PERU                   3/3/2020    $      16,694.87    TRADE PAYABLES
REBAZA & ALCAZAR ABOGADOS S. AV. VICTOR ANDROS
CIVIL                        BELAUNDE 147 VIA                                                            SAN ISIDRO                              PERU                   3/9/2020    $       3,277.63    TRADE PAYABLES
REPSOL COMERCIAL PRODUC
PETROLIFERO                  SA MENDEZ ALVARO 44                                                         MADRID                                  SPAIN              2/28/2020       $     158,125.05    TRADE PAYABLES
REPSOL COMERCIAL PRODUC
PETROLIFERO                  SA MENDEZ ALVARO 44                                                         MADRID                                  SPAIN                  3/6/2020    $     118,860.97    TRADE PAYABLES
REPSOL COMERCIAL PRODUC
PETROLIFERO                  SA MENDEZ ALVARO 44                                                         MADRID                                  SPAIN              3/13/2020       $     118,138.58    TRADE PAYABLES
REPSOL COMERCIAL PRODUC
PETROLIFERO                  SA MENDEZ ALVARO 44                                                         MADRID                                  SPAIN              5/21/2020       $     116,334.74    TRADE PAYABLES
                             AV. VICTOR ANDRES
REPSOL MARKETING S.A.C.      BELAUNDE 147 301                                                            LIMA                                    PERU               2/27/2020       $   2,340,033.60    TRADE PAYABLES
                             AV. VICTOR ANDRES
REPSOL MARKETING S.A.C.      BELAUNDE 147 301                                                            LIMA                                    PERU               3/12/2020       $   2,740,607.03    TRADE PAYABLES
                             AV. VICTOR ANDRES
REPSOL MARKETING S.A.C.      BELAUNDE 147 301                                                            LIMA                                    PERU                   5/5/2020    $      43,765.83    TRADE PAYABLES
                             AV. VICTOR ANDRES
REPSOL MARKETING S.A.C.      BELAUNDE 147 301                                                            LIMA                                    PERU                   5/7/2020    $      91,334.24    TRADE PAYABLES
                             AV. VICTOR ANDRES
REPSOL MARKETING S.A.C.      BELAUNDE 147 301                                                            LIMA                                    PERU               5/19/2020       $     520,537.69    TRADE PAYABLES
                             AV. JAVIER PRADO ESTE
RICOH DEL PERU S.A.C.        NRO. 6230 LIM                                                               LA MOLINA                               PERU                   3/3/2020    $      10,200.74    TRADE PAYABLES
                             AVENIDA ANDRÉS REYES                                                                                                                                                         EMPLOYEE
ROCIO MIGUITA NOSE           N°338 PISO 6                                                                SAN ISIDRO                              PERU               2/27/2020       $       1,473.97   REIMBURSEMENTS
                             AVENIDA ANDRÉS REYES                                                                                                                                                         EMPLOYEE
ROCIO MIGUITA NOSE           N°338 PISO 6                                                                SAN ISIDRO                              PERU                   3/2/2020    $       4,059.23   REIMBURSEMENTS



                                                                                                      29 of 35
                                                                20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                       Pg 56 of 103
                                                                                                   In re Latam Airlines Perú S.A.
                                                                                                         Case No. 20-11258
                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                               Dates of   Total Amount or  Reasons for payment
         Creditor Name                  Address1                   Address2                  Address3                  City         State       Zip         Country           Payments          value          or transfer
                                AVENIDA ANDRÉS REYES                                                                                                                                                           EMPLOYEE
ROCIO MIGUITA NOSE              N°338 PISO 6                                                                   SAN ISIDRO                                PERU             3/11/2020       $       3,001.04 REIMBURSEMENTS
                                AVENIDA ANDRÉS REYES                                                                                                                                                           EMPLOYEE
ROCIO MIGUITA NOSE              N°338 PISO 6                                                                   SAN ISIDRO                                PERU             3/25/2020       $       2,021.14 REIMBURSEMENTS
                                                                                                                                                         UNITED
RTB HOUSE LATAM LTD.            KINGSTON ROAD 590.                                                             LONDON                                    KINGDOM          5/11/2020       $      12,660.70   TRADE PAYABLES
RUI-GAO, INC                    1910 LOMBARDY RD                                                               SAN MARINO      CA           91108                          4/2/2020       $      29,304.13   TRADE PAYABLES
SAN FRANCISCO AIRPORT                                                                                          SAN
COMMISSION..                    P.O. BOX 8097                                                                  FRANCISCO       CA           94128-8097                        3/9/2020    $         143.17   TRADE PAYABLES
SAN FRANCISCO AIRPORT                                                                                          SAN
COMMISSION..                    P.O. BOX 8097                                                                  FRANCISCO       CA           94128-8097                    4/14/2020       $      23,548.33   TRADE PAYABLES
SAN FRANCISCO AIRPORT                                                                                          SAN
COMMISSION..                    P.O. BOX 8097                                                                  FRANCISCO       CA           94128-8097                    4/15/2020       $         129.83   TRADE PAYABLES
SAN FRANCISCO AIRPORT                                                                                          SAN
COMMISSION..                    P.O. BOX 8097                                                                  FRANCISCO       CA           94128-8097                    4/28/2020       $       1,405.14   TRADE PAYABLES
SAN FRANCISCO AIRPORT                                                                                          SAN
COMMISSION..                    P.O. BOX 8097                                                                  FRANCISCO       CA           94128-8097                        5/5/2020    $      47,212.73   TRADE PAYABLES

                                PLAZA EUROPA, 9-11,                                                            L'HOSPITALET
SB HOTELS SPAIN SL              PLANTA 24                                                                      DE LLOBREGAT                 08908        SPAIN            2/28/2020       $      46,124.61   TRADE PAYABLES
SECRETARIA DE COMUNICACION Y    BOULEVARD PUERTO
TRANSP                          AEREO 485 MEXI 485                                                             MEXICO CITY                               MEXICO           3/12/2020       $     100,459.26   TRADE PAYABLES
SECRETARIA DE COMUNICACION Y    BOULEVARD PUERTO
TRANSP                          AEREO 485 MEXI 485                                                             MEXICO CITY                               MEXICO           4/15/2020       $      45,484.64   TRADE PAYABLES
SECRETARIA DE COMUNICACION Y    BOULEVARD PUERTO
TRANSP                          AEREO 485 MEXI 485                                                             MEXICO CITY                               MEXICO           5/25/2020       $       7,254.82   TRADE PAYABLES
SECURITAS COLOMBIA SA           CALLE 26 NO 92-32                                                              BOGOTA                                    COLOMBIA         3/10/2020       $      12,676.33   TRADE PAYABLES
SECURITAS COLOMBIA SA           CALLE 26 NO 92-32                                                              BOGOTA                                    COLOMBIA          4/8/2020       $      26,037.25   TRADE PAYABLES

SECURITAS S.A.C                 757 JAVIER PRADO OESTE.                                                        LIMA                                      PERU              3/9/2020       $      10,765.87   TRADE PAYABLES
SEGURIDAD 2000 SRL              ARENAS DEL PLATA 281                                                           MONTEVIDEO                                URUGUAY          2/25/2020       $       5,272.50   TRADE PAYABLES
SEGURIDAD 2000 SRL              ARENAS DEL PLATA 281                                                           MONTEVIDEO                                URUGUAY          3/25/2020       $       5,050.50   TRADE PAYABLES

SEGURIDAD ARGENTINA SA       CATAMARCA 962.                                                                    BUENOS AIRES                              ARGENTINA        2/28/2020       $       6,597.77   TRADE PAYABLES
SERV. PROFESIONALES DE       AV. LOS LIBERTADORES
ENFERMERIA S                 NRO. 479                                                                          SAN ISIDRO                                PERU                 3/2/2020    $       5,601.75   TRADE PAYABLES
SERV. PROFESIONALES DE       AV. LOS LIBERTADORES
ENFERMERIA S                 NRO. 479                                                                          SAN ISIDRO                                PERU                 4/1/2020    $       4,606.12   TRADE PAYABLES
                             AV GUSTAVO MEJIA                                                                                                            DOMINICAN
SERVAIR S.A                  RICART 93                                                                         PUNTA CANA                                REPUBLIC             3/4/2020    $       9,628.80   TRADE PAYABLES
                             RODOVIA HOLIO SMIDT
SERVCATER INTERNACIONAL LTDA SN                                                                                GUARULHOS                                 BRAZIL               3/6/2020    $       8,734.34   TRADE PAYABLES
                             RODOVIA HOLIO SMIDT
SERVCATER INTERNACIONAL LTDA SN                                                                                GUARULHOS                                 BRAZIL           4/16/2020       $       8,435.45   TRADE PAYABLES
                                                                                                                               REGION
SERVICIO DE IMPUESTOS                                                                                                          METROPO
NACIONALES                      ROMERO 3226                ESTACION CENTRAL                                    SANTIAGO        LITANA                    CHILE            3/16/2020       $     261,226.09   TRADE PAYABLES
SERVICIO DE LOGISTICA EXPRESS   CAL. EL ROSAL MZA. A
SOCIE                           LOTE. 23 URB.                                                                  SURQUILLO                                 PERU             3/26/2020       $      60,637.98   TRADE PAYABLES




                                                                                                            30 of 35
                                                                20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                       Pg 57 of 103
                                                                                                   In re Latam Airlines Perú S.A.
                                                                                                         Case No. 20-11258
                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                               Dates of   Total Amount or    Reasons for payment
          Creditor Name                  Address1                  Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
SERVICIOS AERONAUTICOS
ESPECIALIZAD                     CL 16A 9 50                                                                   VALLEDUPAR                              COLOMBIA               3/3/2020    $      11,621.98    TRADE PAYABLES
                                 AEROPUERTO
SERVICIOS DE AEROPUERTOS         INTERNACIONAL VIRU
BOLIVIANOS                       VIRU                                                                          SANTA CRUZ                              BOLIVIA            3/10/2020       $      69,797.11    TRADE PAYABLES

SERVICIOS INTERNACIONALES ZETA CENTRO AEROCOMERCIAL
S.A.                           S/N CALLAO, FR                                                                  LIMA                                    PERU                   3/2/2020    $      10,137.89    TRADE PAYABLES

SERVICIOS INTERNACIONALES ZETA CENTRO AEROCOMERCIAL
S.A.                           S/N CALLAO, FR                                                                  LIMA                                    PERU               3/19/2020       $      28,484.55    TRADE PAYABLES

SERVICIOS INTERNACIONALES ZETA CENTRO AEROCOMERCIAL
S.A.                           S/N CALLAO, FR                                                                  LIMA                                    PERU               5/25/2020       $      14,367.27    TRADE PAYABLES
SISTEMAS INTEGRALES PARA EL
TRANSPO                                                                                                                                                                   3/12/2020       $       1,209.75    TRADE PAYABLES

SKORPIOS CARGO Y HANDLING SRL.                                                                                                                                                3/3/2020    $       3,344.71    TRADE PAYABLES
                                  FRANCISCO SARABIA S/N
SKY-CHEFS DE MEXICO, S.A. DE C.V. INTERIOR DEL                                                                 MEXICO CITY                             MEXICO                 3/3/2020    $      23,881.40    TRADE PAYABLES
                                  FRANCISCO SARABIA S/N
SKY-CHEFS DE MEXICO, S.A. DE C.V. INTERIOR DEL                                                                 MEXICO CITY                             MEXICO                 5/8/2020    $      34,280.99    TRADE PAYABLES
                                  AEROPUERTO
SOCIEDAD AEROPORTUARIA DE LA INTERNACIONAL RAFAEL
COSTA                             NUN                                                                          CARTAGENA                               COLOMBIA           2/25/2020       $     131,025.98    TRADE PAYABLES
                                  AEROPUERTO
SOCIEDAD AEROPORTUARIA DE LA INTERNACIONAL RAFAEL
COSTA                             NUN                                                                          CARTAGENA                               COLOMBIA           3/10/2020       $     110,642.38    TRADE PAYABLES
                                  AEROPUERTO
SOCIEDAD AEROPORTUARIA DE LA INTERNACIONAL RAFAEL
COSTA                             NUN                                                                          CARTAGENA                               COLOMBIA           5/19/2020       $      95,423.73    TRADE PAYABLES
SOCIEDAD CIVITANO LANACIONAL AV. MARISCAL LA MAR
S.A.C.                            NRO. 1120.                                                                   MIRAFLORES                              PERU                   4/6/2020    $       7,884.80    TRADE PAYABLES
SOCIEDAD OPERADORA DE
AEROPUERTOS C                     CARRERA 65A N° 13 - 157.                                                     MEDELLIN                                COLOMBIA           2/25/2020       $       7,572.64    TRADE PAYABLES
SOCIEDAD OPERADORA DE
AEROPUERTOS C                     CARRERA 65A N° 13 - 157.                                                     MEDELLIN                                COLOMBIA               3/5/2020    $      70,168.64    TRADE PAYABLES
SOCIEDAD OPERADORA DE
AEROPUERTOS C                     CARRERA 65A N° 13 - 157.                                                     MEDELLIN                                COLOMBIA           3/10/2020       $       7,939.90    TRADE PAYABLES
SOCIEDAD OPERADORA DE
AEROPUERTOS C                     CARRERA 65A N° 13 - 157.                                                     MEDELLIN                                COLOMBIA           3/12/2020       $       5,119.00    TRADE PAYABLES
SOCIEDAD OPERADORA DE
AEROPUERTOS C                     CARRERA 65A N° 13 - 157.                                                     MEDELLIN                                COLOMBIA           5/19/2020       $     119,727.65    TRADE PAYABLES
SOLUCIONES GASTRONOMICAS          AV. EL BOSQUE NRO
CANO S.A.C                        632A.                                                                        LIMA                                    PERU               3/10/2020       $      11,790.03    TRADE PAYABLES
SOLUCIONES GASTRONOMICAS          AV. EL BOSQUE NRO
CANO S.A.C                        632A.                                                                        LIMA                                    PERU               5/19/2020       $      52,758.02    TRADE PAYABLES
STUART TRANSPORT ADVENTURE PJ. LOS BRILLANTES URB.
EIRL                              KENNEDY A M                                                                  CUZCO                                   PERU                   3/6/2020    $      12,161.12    TRADE PAYABLES




                                                                                                            31 of 35
                                                              20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                     Pg 58 of 103
                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                       Case No. 20-11258
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                             Dates of   Total Amount or    Reasons for payment
         Creditor Name                  Address1                 Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
STUART TRANSPORT ADVENTURE     PJ. LOS BRILLANTES URB.
EIRL                           KENNEDY A M                                                                   CUZCO                                   PERU                   3/9/2020    $       9,775.45    TRADE PAYABLES
STUART TRANSPORT ADVENTURE     PJ. LOS BRILLANTES URB.
EIRL                           KENNEDY A M                                                                   CUZCO                                   PERU               5/22/2020       $      12,750.14    TRADE PAYABLES
SUBDIRECCION DE AVIACION       AEROPUERTO DE
CIVIL..                        GUAYAQUIL.                                                                    GUAYAQUIL                               ECUADOR            4/21/2020       $       2,055.00    TRADE PAYABLES
SUBDIRECCION DE AVIACION       AEROPUERTO DE
CIVIL..                        GUAYAQUIL.                                                                    GUAYAQUIL                               ECUADOR            5/18/2020       $          22.54    TRADE PAYABLES

SUPER INTENDENCIA NACIONAL DE AV. PASEO DE LA
ADUANAS Y ADMIN TRIBUTARIA    REPUBLICA 899 LA VI                                                            LIMA                                    PERU               3/19/2020       $   1,539,630.88    TRADE PAYABLES

SUPER INTENDENCIA NACIONAL DE AV. PASEO DE LA
ADUANAS Y ADMIN TRIBUTARIA    REPUBLICA 899 LA VI                                                            LIMA                                    PERU               4/22/2020       $   1,121,437.95    TRADE PAYABLES

SUPER INTENDENCIA NACIONAL DE AV. PASEO DE LA
ADUANAS Y ADMIN TRIBUTARIA    REPUBLICA 899 LA VI                                                            LIMA                                    PERU               5/20/2020       $      36,060.52    TRADE PAYABLES

SUPER INTENDENCIA NACIONAL DE AV. PASEO DE LA
ADUANAS Y ADMIN TRIBUTARIA    REPUBLICA 899 LA VI                                                            LIMA                                    PERU               5/21/2020       $      99,213.85    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                   2/25/2020       $         270.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                   2/26/2020       $         784.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                   2/27/2020       $       1,247.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                   2/28/2020       $       1,162.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                       3/4/2020    $       1,487.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                       3/5/2020    $         495.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                       3/6/2020    $           1.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                       3/9/2020    $         767.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                   3/10/2020       $         486.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                   3/12/2020       $       1,036.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                   3/16/2020       $         310.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                   3/18/2020       $         159.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                   3/23/2020       $      15,149.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                   4/17/2020       $          20.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                   4/22/2020       $          44.00    TRADE PAYABLES



                                                                                                          32 of 35
                                                         20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                Pg 59 of 103
                                                                                            In re Latam Airlines Perú S.A.
                                                                                                  Case No. 20-11258
                                               SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                        Dates of   Total Amount or    Reasons for payment
        Creditor Name               Address1                Address2                  Address3                  City      State         Zip         Country            Payments          value            or transfer
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                                  5/4/2020    $       2,252.00    TRADE PAYABLES
SUPERINTENDENCIA NAC. DE ADM.
TRIBU                                                                                                                                                              5/14/2020       $         133.00    TRADE PAYABLES

SUPERMERCADOS PERUANOS S.A. MORELLI 181 SAN BORJA                                                       LIMA                                    PERU               2/27/2020       $       5,918.94    TRADE PAYABLES

SUPERMERCADOS PERUANOS S.A. MORELLI 181 SAN BORJA                                                       LIMA                                    PERU                   3/2/2020    $         195.51    TRADE PAYABLES

SUPERMERCADOS PERUANOS S.A. MORELLI 181 SAN BORJA                                                       LIMA                                    PERU                   3/9/2020    $         891.47    TRADE PAYABLES
                            AU RICHIERI S/N AA2000
SWISSPORT ARGENTINA S.A.    EZEIZA                                                                      BUENOS AIRES                            ARGENTINA              3/9/2020    $          81.40    TRADE PAYABLES
                            AU RICHIERI S/N AA2000
SWISSPORT ARGENTINA S.A.    EZEIZA                                                                      BUENOS AIRES                            ARGENTINA          3/26/2020       $       2,933.19    TRADE PAYABLES
                            AU RICHIERI S/N AA2000
SWISSPORT ARGENTINA S.A.    EZEIZA                                                                      BUENOS AIRES                            ARGENTINA              4/7/2020    $       3,234.98    TRADE PAYABLES
                            AU RICHIERI S/N AA2000
SWISSPORT ARGENTINA S.A.    EZEIZA                                                                      BUENOS AIRES                            ARGENTINA          4/13/2020       $       1,311.46    TRADE PAYABLES
                            AU RICHIERI S/N AA2000
SWISSPORT ARGENTINA S.A.    EZEIZA                                                                      BUENOS AIRES                            ARGENTINA              5/7/2020    $       4,952.81    TRADE PAYABLES
                            AV. TEXCOCO S/N COL.
SWISSPORT AVIATION SERVICES PEÐON DE LOS B                                                              MEXICO CITY                             MEXICO             2/27/2020       $      29,608.56    TRADE PAYABLES
                            AV. TEXCOCO S/N COL.
SWISSPORT AVIATION SERVICES PEÐON DE LOS B                                                              MEXICO CITY                             MEXICO                 3/5/2020    $      27,449.26    TRADE PAYABLES
                            AV. TEXCOCO S/N COL.
SWISSPORT AVIATION SERVICES PEÐON DE LOS B                                                              MEXICO CITY                             MEXICO             4/24/2020       $      62,810.12    TRADE PAYABLES
                            AV. TEXCOCO S/N COL.
SWISSPORT AVIATION SERVICES PEÐON DE LOS B                                                              MEXICO CITY                             MEXICO             5/12/2020       $       1,887.61    TRADE PAYABLES
SWISSPORT USA INC           45025 AVIATION DRIVE                                                        DULLES          VA         20166                            3/3/2020       $       9,883.60    TRADE PAYABLES
SWISSPORT USA INC           45025 AVIATION DRIVE                                                        DULLES          VA         20166                           3/30/2020       $      10,187.62    TRADE PAYABLES
SWISSPORT USA INC           45025 AVIATION DRIVE                                                        DULLES          VA         20166                           4/21/2020       $      10,030.17    TRADE PAYABLES
SWISSPORT USA INC           45025 AVIATION DRIVE                                                        DULLES          VA         20166                           5/20/2020       $       6,950.89    TRADE PAYABLES
TALMA SERVICIOS             AV. ELMER FAUCETT NRO.
AEROPORTUARIOS S.A          2879 LIMA CA                                                                CALLAO - PE                             PERU                   3/3/2020    $         354.00    TRADE PAYABLES
TALMA SERVICIOS             AV. ELMER FAUCETT NRO.
AEROPORTUARIOS S.A          2879 LIMA CA                                                                CALLAO - PE                             PERU                   3/9/2020    $     174,055.48    TRADE PAYABLES
TALMA SERVICIOS             AV. ELMER FAUCETT NRO.
AEROPORTUARIOS S.A          2879 LIMA CA                                                                CALLAO - PE                             PERU               3/10/2020       $     126,905.86    TRADE PAYABLES
TALMA SERVICIOS             AV. ELMER FAUCETT NRO.
AEROPORTUARIOS S.A          2879 LIMA CA                                                                CALLAO - PE                             PERU                4/6/2020       $      28,058.02    TRADE PAYABLES
TAM LINHAS AEREAS S.A.      RUA VERBO DIVINO 2001                                                       SAO PAULO                               BRAZIL              3/2/2020       $         122.83    INTERCOMPANY
TAM LINHAS AEREAS S.A.      RUA VERBO DIVINO 2001                                                       SAO PAULO                               BRAZIL              3/3/2020       $   1,272,832.48    INTERCOMPANY
TAM LINHAS AEREAS S.A.      RUA VERBO DIVINO 2001                                                       SAO PAULO                               BRAZIL              3/4/2020       $      49,458.94    INTERCOMPANY
TAM LINHAS AEREAS S.A.      RUA VERBO DIVINO 2001                                                       SAO PAULO                               BRAZIL              3/5/2020       $     806,353.56    INTERCOMPANY
TAM LINHAS AEREAS S.A.      RUA VERBO DIVINO 2001                                                       SAO PAULO                               BRAZIL             3/10/2020       $       1,071.87    INTERCOMPANY
TAM LINHAS AEREAS S.A.      RUA VERBO DIVINO 2001                                                       SAO PAULO                               BRAZIL             3/13/2020       $      17,348.20    INTERCOMPANY
TAM LINHAS AEREAS S.A.      RUA VERBO DIVINO 2001                                                       SAO PAULO                               BRAZIL             3/16/2020       $         300.12    INTERCOMPANY
TAM LINHAS AEREAS S.A.      RUA VERBO DIVINO 2001                                                       SAO PAULO                               BRAZIL             3/18/2020       $          63.17    INTERCOMPANY
TARIS S.A.                                                                                                                                                          3/2/2020       $       2,143.03    TRADE PAYABLES




                                                                                                     33 of 35
                                                               20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                      Pg 60 of 103
                                                                                                  In re Latam Airlines Perú S.A.
                                                                                                        Case No. 20-11258
                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                              Dates of   Total Amount or    Reasons for payment
         Creditor Name                Address1                    Address2                  Address3                  City         State       Zip         Country           Payments          value            or transfer
TELEFONICA GESTION DE         CAL. SCHELL NRO. 310
SERVICIOS COM                 (CRUCE CON LAR                                                                  MIRAFLORES                                PERU              3/2/2020       $      15,179.65    TRADE PAYABLES
TESORO NACIONAL AEROCIVIL                                                                                                                                                2/28/2020       $       3,497.55    TRADE PAYABLES
TRANSP. JORGE CARVAJAL CUEVAS
E.I.R                                                                                                                                                                    3/11/2020       $       3,643.89    TRADE PAYABLES
TRANSP. JORGE CARVAJAL CUEVAS
E.I.R                                                                                                                                                                        4/1/2020    $       2,777.41    TRADE PAYABLES
                                                                                                              BARRANQUILL
TRANSPORTES BESIMOR SAS          CALLE 37 #32-101         BARRIO SAN ROQUE                                    A                            080003       COLOMBIA             3/3/2020    $         128.63    TRADE PAYABLES
                                                                                                              PALMA DE
TRANSPORTES BLINDADOS, S.A.      CALLE CAMI DELS REIS     S/N DEL POLI                                        MALLORCA                                  SPAIN                3/6/2020    $       7,537.32    TRADE PAYABLES
                                 AV. SANTA CRUZ NRO.
TRAVEX S A                       873 MIRAFLORES                                                               LIMA                                      PERU                 3/3/2020    $     106,200.00    TRADE PAYABLES
                                 AV. SANTA CRUZ NRO.
TRAVEX S A                       873 MIRAFLORES                                                               LIMA                                      PERU             3/10/2020       $      83,305.51    TRADE PAYABLES
TRIANGLE SERVICES INC            10-63 JACKSON AVE        GROUND FLOOR                                        NEW YORK        NY           11101                         2/25/2020       $     123,198.25    TRADE PAYABLES
TRIANGLE SERVICES INC            10-63 JACKSON AVE        GROUND FLOOR                                        NEW YORK        NY           11101                          3/3/2020       $      24,408.60    TRADE PAYABLES
TRIANGLE SERVICES INC            10-63 JACKSON AVE        GROUND FLOOR                                        NEW YORK        NY           11101                          3/9/2020       $      69,486.63    TRADE PAYABLES
TURISMO COSTA DEL SOL SA         AV. LORETO 649.                                                              PIURA                                     PERU              3/2/2020       $       7,658.38    TRADE PAYABLES
UNION DE CER PER BACKUS Y
JOHSTON S                        JR. CHICHLAYO 594 LIMA                                                       LIMA                                      PERU             3/30/2020       $       2,412.00    TRADE PAYABLES
UNION PERUANA DE                 AV. LAS CAMELIAS NRO.
PRODUCTORES FONOGR               130                                                                          SAN ISIDRO                                PERU                 4/8/2020    $      23,459.80    TRADE PAYABLES
UNITED STATES DEPT OF
HOMELAND SECU                    245 MURRAY LANE, SW                                                          WASHINGTON DC                20528-0075                        3/2/2020    $      26,762.40    TRADE PAYABLES
UNITED STATES DEPT OF
HOMELAND SECU                    245 MURRAY LANE, SW                                                          WASHINGTON DC                20528-0075                        4/3/2020    $      24,712.80    TRADE PAYABLES
UNITED STATES DEPT OF
HOMELAND SECU                    245 MURRAY LANE, SW                                                          WASHINGTON DC                20528-0075                    5/18/2020       $       8,573.60    TRADE PAYABLES
                                 HIJUELA NORTE S/N                                                            SAN
VIÑA CASA SILVA S.A.             ANGOSTURA 001. 1                                                             FERNANDO                                  COLOMBIA         3/10/2020       $      13,094.40    TRADE PAYABLES
                                 CAMINO LA ESTRELLA OF
VINA VENTISQUERO LIMITADA        52 401. 401                                                                  RANCAGUA                                  CHILE                3/9/2020    $      18,624.00    TRADE PAYABLES
                                                        AV. ANDRES REYES NRO.       URB. JARDIN (PISO 6) SAN
WEWORK PERU S.R.L.               CAMILA SEMINARIO       338                         ISIDRO                   LIMA                                       PERU                 3/2/2020    $      46,633.77    TRADE PAYABLES
WORLD FUEL INTERNATIONAL S.R.L   OFICENTRO EJECUTIVO LA
CR                               SABANA 7 PIS                                                                 SAN JOSE                                  COSTA RICA       2/25/2020       $     109,581.70    TRADE PAYABLES
WORLD FUEL INTERNATIONAL S.R.L   OFICENTRO EJECUTIVO LA
CR                               SABANA 7 PIS                                                                 SAN JOSE                                  COSTA RICA       2/28/2020       $      32,336.97    TRADE PAYABLES
WORLD FUEL INTERNATIONAL S.R.L   OFICENTRO EJECUTIVO LA
CR                               SABANA 7 PIS                                                                 SAN JOSE                                  COSTA RICA           3/5/2020    $      59,061.93    TRADE PAYABLES
WORLD FUEL INTERNATIONAL S.R.L   OFICENTRO EJECUTIVO LA
CR                               SABANA 7 PIS                                                                 SAN JOSE                                  COSTA RICA       3/31/2020       $     738,269.22    TRADE PAYABLES
WORLD FUEL SERVICES CHILE
LIMITADA                         AV. LIBERTAD 1405                                                            VINA DEL MAR                              CHILE            3/18/2020       $       6,632.29    TRADE PAYABLES
WORLD FUEL SERVICES CHILE
LIMITADA                         AV. LIBERTAD 1405                                                            VINA DEL MAR                              CHILE            4/24/2020       $      15,044.27    TRADE PAYABLES
WORLD FUEL SERVICES CHILE
LIMITADA                         AV. LIBERTAD 1405                                                            VINA DEL MAR                              CHILE                5/8/2020    $       4,443.90    TRADE PAYABLES




                                                                                                           34 of 35
                                                             20-11258-jlg     Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                                                                    Pg 61 of 103
                                                                                                In re Latam Airlines Perú S.A.
                                                                                                      Case No. 20-11258
                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case



                                                                                                                                                                            Dates of   Total Amount or     Reasons for payment
          Creditor Name                Address1                 Address2                  Address3                  City      State         Zip         Country            Payments          value             or transfer
WORLD FUEL SERVICES MEXICO S   PASEO DE LA REFORMA
DE R                           231 PISO 8.                                                                  CUAUHTEMOC                              MEXICO             2/28/2020       $     217,718.33     TRADE PAYABLES
WORLD FUEL SERVICES MEXICO S   PASEO DE LA REFORMA
DE R                           231 PISO 8.                                                                  CUAUHTEMOC                              MEXICO                 3/3/2020    $     213,835.39     TRADE PAYABLES
WORLD FUEL SERVICES MEXICO S   PASEO DE LA REFORMA
DE R                           231 PISO 8.                                                                  CUAUHTEMOC                              MEXICO             3/31/2020       $    1,193,629.48    TRADE PAYABLES
YPF CHILE S.A                  AVDA VILLARRICA 322                                                          QUILICURA                               CHILE               3/5/2020       $       18,911.32    TRADE PAYABLES
YPF CHILE S.A                  AVDA VILLARRICA 322                                                          QUILICURA                               CHILE              5/20/2020       $       91,572.08    TRADE PAYABLES
                               AVDA DIAGONAL ROQUE
YPF S.A.                       SAENZ PENA 777                                                               BUENOS AIRES                            ARGENTINA          2/28/2020       $     101,261.85     TRADE PAYABLES
                               AVDA DIAGONAL ROQUE
YPF S.A.                       SAENZ PENA 777                                                               BUENOS AIRES                            ARGENTINA              3/5/2020    $      60,473.53     TRADE PAYABLES
ZAMALLOA ROLDAN JORGE
GUILLERMO                      AV VELASCO ASTETE                                                            CUSCO                                   PERU                   3/9/2020    $        8,222.35    TRADE PAYABLES
                                                                                                                                                                            TOTAL:     $   82,104,405.12




                                                                                                         35 of 35
                                                   20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                           Pg 62 of 103
                                                                                       In re Latam Airlines Perú S.A.
                                                                                             Case No. 20-11258
                       SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                Status of Case   Status of Case   Status of Case
                                                                                                                                                                  (Pending)       (On Appeal)      (Concluded)
                   Case Title                           Case Number                    Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
ABRAHAM OROZCO COLOMA                               *02811765             GENERAL LITIGATION                                                                    YES              NO               NO
ADOLFO BENJAMIN GAMARRA ESCALANTE                   42108330              GENERAL LITIGATION                                                                    YES              NO               NO
ADOLFO HENRY MANYARÍ ORTÍZ                          *09540496             GENERAL LITIGATION                                                                    YES              NO               NO
ADRIANA EUDOCIA AUCCALLA TRINIDAD                   20080899              GENERAL LITIGATION                                                                    YES              NO               NO
ADRIANA SEMINARIO CUEVA                             41353251              GENERAL LITIGATION                                                                    YES              NO               NO
                                                    200/2013 /
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL
                                                    657224163             CIVIL LITIGATION - FINES                                                              YES              NO               NO
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL                   000206/2014           CIVIL LITIGATION - FINES                                                              YES              NO               NO
AGRO FLEX SAC                                       20514439771           GENERAL LITIGATION                                                                    YES              NO               NO
ALAIN LOUIS DEL CARPIO SEDANO                       40104034              GENERAL LITIGATION                                                                    YES              NO               NO
ALAN ALVARADO SILVA                                 C.E 001184916         GENERAL LITIGATION                                                                    YES              NO               NO
ALBERTO DANIEL LEYVA TERAN                          *06003326             GENERAL LITIGATION                                                                    YES              NO               NO
ALBERTO JOSE MONTEZUMA CHIRINOS                     *08735219             GENERAL LITIGATION                                                                    YES              NO               NO
ALBERTO MOISES CALDERON GONZALES                    45165398              GENERAL LITIGATION                                                                    YES              NO               NO
ALDO AGUSTÍN GUERRA VIZCARRA                        29243623              GENERAL LITIGATION                                                                    YES              NO               NO
ALDO MARIO BARREDA CUNEO                            *00417736             GENERAL LITIGATION                                                                    YES              NO               NO
ALEJA SUMA QUISPE                                   9541537               GENERAL LITIGATION                                                                    YES              NO               NO
ALEJANDRA EDITH ANCHANTE VILLACORTA                 45102590              GENERAL LITIGATION                                                                    YES              NO               NO
ALEJANDRA FERNANDA DÁVILA VENTURA                   78995682              GENERAL LITIGATION                                                                    YES              NO               NO
ALEJANDRO GONZALO BOCANEGRA NAHUINMALLMA            43173955              GENERAL LITIGATION                                                                    YES              NO               NO
ALEJANDRO GUSTAVO LARREA DAVILA                     *06585426             GENERAL LITIGATION                                                                    YES              NO               NO
ALEJANDRO NAPOLEÓN SÁNCHEZ CENTURIÓN                27246612              GENERAL LITIGATION                                                                    YES              NO               NO
ALEJANDRO ROBERTO ROMERO LOZADA BIGGS               10305644              GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                        SERVICIO DE CONCILIACION EN
ALEJANDRO VALDES SATURNINO
                                                                          ADMINISTRATIVE LAWSUIT                        RELACIONES DE CONSUMO                   YES              NO               NO
ALEX IVAN BENGOA TORRES                             18161864              GENERAL LITIGATION                                                                    YES              NO               NO
ALEX JORGE MALARIN DAVIS                            10138160              GENERAL LITIGATION                                                                    YES              NO               NO
ALEX OSORIO NEGRON                                  47475717              GENERAL LITIGATION                                                                    YES              NO               NO
ALEXANDER CAMONES CUPA                              70666800              GENERAL LITIGATION                                                                    YES              NO               NO
ALEXANDER RAFAEL ROSSEL                             452917038             GENERAL LITIGATION                                                                    YES              NO               NO
ALEXANDER RAFAEL ROSSEL                             N/A                   GENERAL LITIGATION                                                                    YES              NO               NO
ALFREDO ADRIAN DE LA SERNA INFANTES                 *00215496             GENERAL LITIGATION                                                                    YES              NO               NO
ALFREDO GONZALES CASTILLO                           29238002              GENERAL LITIGATION                                                                    YES              NO               NO
ALFREDO VILCAS RAMOS                                *06261730             GENERAL LITIGATION                                                                    YES              NO               NO
ALINA MATILDE MILLA CASTRO DE MACEDO                33345538              GENERAL LITIGATION                                                                    YES              NO               NO
ALVARO CARRASCO BENAVIDES                           44127399              GENERAL LITIGATION                                                                    YES              NO               NO
ÁLVARO GONZALO REYNOSO PAREDES                      29307976              GENERAL LITIGATION                                                                    YES              NO               NO
ÁLVARO JAVIER PÉREZ ZUÑIGA                          43589591              GENERAL LITIGATION                                                                    YES              NO               NO
                                                    CARNET
AMARYS DEL VALLE BERMUDEZ VELASQUEZ                 EXTRANJERIA
                                                    001790712             GENERAL LITIGATION                                                                    YES              NO               NO
AMELIA GLADYS ARNAO MARTINEZ                        *06170342             GENERAL LITIGATION                                                                    YES              NO               NO
ANA BEATRIZ BRICEÑO COLLAO                          41489813              GENERAL LITIGATION                                                                    YES              NO               NO
ANA CORINA MALALUPU CHIRA                           40941950              GENERAL LITIGATION                                                                    YES              NO               NO
ANA CORINA ORUE ROMERO                              *09259928             GENERAL LITIGATION                                                                    YES              NO               NO




                                                                                                  1 of 29
                                                   20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                           Pg 63 of 103
                                                                                       In re Latam Airlines Perú S.A.
                                                                                             Case No. 20-11258
                       SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                Status of Case   Status of Case   Status of Case
                                                                                                                                                                  (Pending)       (On Appeal)      (Concluded)
                    Case Title                         Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
ANA GABRIELA ARRIETA VILLENA                        10286661              GENERAL LITIGATION                                                                    YES              NO               NO
ANA GABRIELA BACA DE ZAPATA                         *02611791             GENERAL LITIGATION                                                                    YES              NO               NO
ANA MARÍA APONTE PONCIANO                           *08270531             GENERAL LITIGATION                                                                    YES              NO               NO
ANA MARÍA ARANDA RODRIGUEZ                          *06702650             GENERAL LITIGATION                                                                    YES              NO               NO
ANA MARÍA CERDEÑA DEL AGUILA                        *05324251             GENERAL LITIGATION                                                                    YES              NO               NO
ANA MARIA ELEANA VALDIVIA CORRALES                  29495856              GENERAL LITIGATION                                                                    YES              NO               NO
ANA MARÍA OTOYA TORERO                              40934840              GENERAL LITIGATION                                                                    YES              NO               NO
ANA MARIA RUDVALL DE FOX                                                  GENERAL LITIGATION                                                                    YES              NO               NO
ANA PAULA LOPEZ VIZCARRA                            72189676              GENERAL LITIGATION                                                                    YES              NO               NO
ANA ROSA SOTO LUDEÑA                                21443278              GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                        JUZGADO NAC. DE PRIMERA INST. EN
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL
                                                    074490/2014           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.8, SEC. 15            YES              NO               NO
                                                                                                                        JUZGADO NAC. DE PRIMERA INST. EN
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL
                                                    061646/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.9, SEC. 18            YES              NO               NO
                                                                                                                        JUZGADO NAC. DE PRIMERA INST. EN
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL
                                                    022040/2014           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.4, SEC. 7             YES              NO               NO
                                                                                                                        JUZGADO NAC. DE PRIMERA INST. EN
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL
                                                    040856/2014           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.8, SEC. 15            YES              YES              NO
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            1564266               ADMINISTRATIVE LAWSUIT                                                                YES              NO               NO
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            1637599               ADMINISTRATIVE LAWSUIT                                                                YES              NO               NO
ANAIS LALOUETTE                                     C.E. 001211877        GENERAL LITIGATION                                                                    YES              NO               NO
ANDRÉ JORGE COSSIO PERALTA                          43217155              GENERAL LITIGATION                                                                    YES              NO               NO
ANDREA BELEN ARGUERO ROLON                          45255417              GENERAL LITIGATION                                                                    YES              NO               NO
ANDREA LEON BARANDIARAN SANCHEZ                     42790380              GENERAL LITIGATION                                                                    YES              NO               NO
ANGELA VALERIA CASTILLO PALOMINO                    45679783              GENERAL LITIGATION                                                                    YES              NO               NO
ANGELA YESENIA SANCHEZ RAMIREZ                      10290667              GENERAL LITIGATION                                                                    YES              NO               NO
ANGELICA ANA RUMICHE RUIZ                           *02686430             GENERAL LITIGATION                                                                    YES              NO               NO
ANGELICA MAGALY MACAVILCA TELLO                     45871331              GENERAL LITIGATION                                                                    YES              NO               NO
ANGELINA KATHERINE GONZALES ALVARADO                76011799              GENERAL LITIGATION                                                                    YES              NO               NO
ANGELINE MARIE CIONE                                N/A                   GENERAL LITIGATION                                                                    YES              NO               NO
ANIBAL MARTÍN ZUÑIGA BENAVENTE                      28312309              GENERAL LITIGATION                                                                    YES              NO               NO
ANITA DEL CARMEN MENDOZA RODRIGUEZ                  42646023              GENERAL LITIGATION                                                                    YES              NO               NO
ANITA DEL PILAR CARRASCO OLAYA                      3894065               GENERAL LITIGATION                                                                    YES              NO               NO
ANNY CÁROLAY ALVAREZ DELGADILLO                     72448093              GENERAL LITIGATION                                                                    YES              NO               NO
ANTHONY BLAS SIERRA                                 25755113              GENERAL LITIGATION                                                                    YES              NO               NO
ANTONELLA RAFFO ROMERO                              N/A                   GENERAL LITIGATION                                                                    YES              NO               NO
ANTONIO EDILBERTO LUYO QUIROZ                       8086960               GENERAL LITIGATION                                                                    YES              NO               NO
ANTONIO PETROVICH RAMOS ORTIZ                       29536832              GENERAL LITIGATION                                                                    YES              NO               NO
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                           1962449               GENERAL LITIGATION                                                                    YES              NO               NO
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                           1890867               GENERAL LITIGATION - FEDERAL                                                          YES              NO               NO
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA             0069501-
SANITÁRIA                                           12.2014.4.03.6182     CIVIL LITIGATION - FINES                      CIVIL COURT OF SÃO PAULO                YES              NO               NO
ARIK MATHEW VIDAL BRICEÑO                           73972258              GENERAL LITIGATION                                                                    YES              NO               NO




                                                                                                  2 of 29
                                                  20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                          Pg 64 of 103
                                                                                      In re Latam Airlines Perú S.A.
                                                                                            Case No. 20-11258
                      SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                               Status of Case   Status of Case   Status of Case
                                                                                                                                                                 (Pending)       (On Appeal)      (Concluded)
                    Case Title                        Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
ARLIZ BEATRIZ FERNANDEZ CHOQUE                     73590635              GENERAL LITIGATION                                                                    YES              NO               NO
ARMANDO FABBRI GARCIA                              *07911620             GENERAL LITIGATION                                                                    YES              NO               NO
ARNALDO NICOLAS SUCLLA ZAMALLOA                    29217433              GENERAL LITIGATION                                                                    YES              NO               NO

ARQUILOG PROYECCIÓN & SERVICIO EMPRESARIAL SAC
                                                   20548028974           GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                       JUZGADO NACIONAL EN LO
ARROJO MYRIAM CLAUDIA Y OTRO
                                                   18493/2017            COMMERCIAL                                    COMERCIAL N° 28 SECRETARÍA N° 56        YES              NO               NO
ARTEMIO JANQUI GUZMÁN                              23827227              GENERAL LITIGATION                                                                    YES              NO               NO
ARTURO FERNANDO MANDACA LECHUGA                    70558544              GENERAL LITIGATION                                                                    YES              NO               NO
ARTURO MELGAREJO PEÑAHERRERA                       *02683102             GENERAL LITIGATION                                                                    YES              NO               NO
ASOCIACIÓN ATENEA                                  20493621701           GENERAL LITIGATION                                                                    YES              NO               NO
ASOCIACIÓN PERUANA DE CIENCIAS JURÍDICAS           -                     GENERAL LITIGATION                                                                    YES              NO               NO
ASTRID ALESSANDRA LOAIZA VENERO                    74078525              GENERAL LITIGATION                                                                    YES              NO               NO
ASTRID KARINA VENERO JIMENEZ                       23859073              GENERAL LITIGATION                                                                    YES              NO               NO
BARBARA INGRIT CASTRO ESCOBEDO                     18215864              GENERAL LITIGATION                                                                    YES              NO               NO
BERNARDO HERNAN MATELUNA BREUER                    *06385613             GENERAL LITIGATION                                                                    YES              NO               NO
BETTY HUAYTA VILLACORTA                            41863459              GENERAL LITIGATION                                                                    YES              NO               NO
BETTY MARCELA VASSALLO SAMAME                      32793767              GENERAL LITIGATION                                                                    YES              NO               NO
BEXZA FIDELA HUMIRE MAMANI                         *04404681             GENERAL LITIGATION                                                                    YES              NO               NO
BLANCA FIORELLA VEGA LA ROSA                       10791356              GENERAL LITIGATION                                                                    YES              NO               NO
BLANCA PAULA DE LOURDES BAUTISTA CASTAÑEDA         72368575              GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                       JUZGADO NACIONAL EN LO CIVIL Y
BORIOTTI MARIA FERNANDA Y OTROS                                                                                        COMERCIAL FEDERAL N° 9 SECRETARÍA
                                                   6647/2017             CIVIL AND COMMERCIAL                          N° 17                             YES                    NO               NO
BORIS ALENCASTRE YAÑEZ                             *06654357             GENERAL LITIGATION                                                              YES                    NO               NO
BRENDA CUADROS NAVARRO                             44167451              GENERAL LITIGATION                                                              YES                    NO               NO
BRENDA PAHOLA RAMIREZ PAIMA                        46920044              GENERAL LITIGATION                                                              YES                    NO               NO
                                                                                                                       ANAC - ADMINISTRACION NACIONAL
CANCELLED FLIGHTS
                                                   S01:0083316/2012      ADMINISTRATIVE LAWSUIT                        DE AVIACION CIVIL                 YES                    NO               NO
CARLA ELIZABETH CABANILLAS LINARES                 45418079              GENERAL LITIGATION                                                              YES                    NO               NO
CARLA MARIANA MOSQUERA PONCE                       44383407              GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS ALBERTO HUAMÁN HERNÁNDEZ                    40685878              GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS ALBERTO NORDT CUBA                          9858262               GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS ALBERTO PORTILLA CASTILLO                   41187133              GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS ALBERTO TREVEJO SALINAS                     44033999              GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS ALEXANDER PAREDES FERNANDEZ                 *09574114             GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS ANTONIO CUSTODIO RAMIREZ                    41778157              GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS ANTONIO GUERRA MOSCOL                       *03851694             GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS DAVID RUIZ GUERRERO                         *06610137             GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS EDUARDO ROJAS PERAMÁS                       *07641870             GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS ENRIQUE ENCALADA PAZOS                      7225050               GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS GOLDIN SOTOMAYOR                            40948527              GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS JAVIER SERRANO GUERRA                       N/A                   GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS JORGE BARBARCZY SAENZ                       *05217435             GENERAL LITIGATION                                                              YES                    NO               NO
CARLOS JOSÉ MOLINELLI MATEO                        9301065               GENERAL LITIGATION                                                              YES                    NO               NO




                                                                                                 3 of 29
                                                   20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                           Pg 65 of 103
                                                                                       In re Latam Airlines Perú S.A.
                                                                                             Case No. 20-11258
                       SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                Status of Case   Status of Case   Status of Case
                                                                                                                                                                  (Pending)       (On Appeal)      (Concluded)
                    Case Title                         Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
CARLOS LÓPEZ RENGIFO                                -                     GENERAL LITIGATION                                                                    YES              NO               NO
CARLOS MANUEL RODRIGUEZ ALFARO                      18172917              GENERAL LITIGATION                                                                    YES              NO               NO
CARLOS MAURICIO IBAÑEZ MARRESE                      41053645              GENERAL LITIGATION                                                                    YES              NO               NO
CARLOS MENDIVIL COLPAERTH                           29435725              GENERAL LITIGATION                                                                    YES              NO               NO
CARLOS MIGUEL SALAS SAMALVIDES                      9537004               GENERAL LITIGATION                                                                    YES              NO               NO
CARLOS VELASQUEZ LOPEZ RAYGADA                      9640766               GENERAL LITIGATION                                                                    YES              NO               NO
CARLOS ZARATE VARGAS                                21799599              GENERAL LITIGATION                                                                    YES              NO               NO
CARLOS ZORRILLA VARGAS                              *04641943             GENERAL LITIGATION                                                                    YES              NO               NO
CARLOTA EIKO HAYASHIDA VEGA                         *07955344             GENERAL LITIGATION                                                                    YES              NO               NO
CARMELA CARRIZALES PANTOJA DE MEZA F                6221915               GENERAL LITIGATION                                                                    YES              NO               NO
CARMELA GOMEZ SANCHEZ DE LOPEZ                      *04637663             GENERAL LITIGATION                                                                    YES              NO               NO
CARMEN GENOVEVA VILLANUEVA RODRIGUEZ                *08199658             GENERAL LITIGATION                                                                    YES              NO               NO
CARMEN LILIANA SALINAS VILLENA                      75516439              GENERAL LITIGATION                                                                    YES              NO               NO
CARMEN MARCELA BACIGALUPO VDA. DE PLEUSS            *07804777             GENERAL LITIGATION                                                                    YES              NO               NO
CARMEN MEDALY VALDIVIEZO PALACIOS                   42625058              GENERAL LITIGATION                                                                    YES              NO               NO
CARMEN ROCIO ARDILES DE GAMARRA                     23809186              GENERAL LITIGATION                                                                    YES              NO               NO
CAROLINA BARRENECHEA CHECA                          10267637              GENERAL LITIGATION                                                                    YES              NO               NO
CAROLINA DEL CARMEN NAVEDA MERINO                   10614489              GENERAL LITIGATION                                                                    YES              NO               NO
CAROLINA YACILA CHANGANO                            *08803551             GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                        JUZGADO CIVIL Y COMERCIAL NRO. 7
CASARIEGO MARIA PAOLA Y OTRO
                                                    20130                 CIVIL AND COMMERCIAL                          DE QUILMES                              YES              NO               NO
CATALINA BIENVENIDA VEGA CASTRO                     27240252              GENERAL LITIGATION                                                                    YES              NO               NO
CECILIA GRANDEZ ROJAS                               16742492              GENERAL LITIGATION                                                                    YES              NO               NO
CECILIA MONICA MARTIN SUNICO                        9540464               GENERAL LITIGATION                                                                    YES              NO               NO
CECILIO CABRERA YON                                 42675575              GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                        JUZGADO NACIONAL EN LO CIVIL Y
CENTRONI NICOLAS Y OTROS                                                                                                COMERCIAL FEDERAL N° 6 SECRETARÍA
                                                    5041/2019             CIVIL AND COMMERCIAL                          N° 12                             YES                    NO               NO
CESAR AUGUSTO AUCCA BARCENA                         23910395              GENERAL LITIGATION                                                              YES                    NO               NO
CESAR AUGUSTO SALAZAR UNDA                          42746488              GENERAL LITIGATION                                                              YES                    NO               NO
CESAR AUGUSTO SALAZAR UNDA                          42746488              GENERAL LITIGATION                                                              YES                    NO               NO
CESAR AUGUSTO VALDERRAMA TORRES                     44312502              GENERAL LITIGATION                                                              YES                    NO               NO
CESAR ENRIQUE DIEZ SALAZAR                          *06514948             GENERAL LITIGATION                                                              YES                    NO               NO
CESAR FERNANDO MESTANZA ZAVALETA                    *09079313             GENERAL LITIGATION                                                              YES                    NO               NO
CESAREO QUISPE PEDRAZA                              29678287              GENERAL LITIGATION                                                              YES                    NO               NO
CHELO MARIN FLORES                                  *07507440             GENERAL LITIGATION                                                              YES                    NO               NO
CHERNIJOVSKY, JAVIER RICARDO C/ DESPEGAR COM AR                                                                         JUZGADO NAC. DE PRIMERA INST. EN
SA Y OTROS S/INCUMPLIMIENTO DE CONTRATO             001465/2015           CIVIL AND COMMERCIAL                          LO CIVIL Y COM. FEDERAL 5, SEC. 9 YES                    NO               NO
CHEY LEE RIVERA GONZAGA                             44339446              GENERAL LITIGATION                                                              YES                    NO               NO
CHRISTIAN ANDRÉ SALAS ORTEGA                        46423787              GENERAL LITIGATION                                                              YES                    NO               NO
CHRISTIAN JOSE RANDICH TEJEDA                       40077735              GENERAL LITIGATION                                                              YES                    NO               NO
CHRISTIAN MORI ALVARADO                             10866840              GENERAL LITIGATION                                                              YES                    NO               NO
CHRISTOFER JESUS FERNANDEZ AYAMAMANI                72653424              GENERAL LITIGATION                                                              YES                    NO               NO




                                                                                                  4 of 29
                                                    20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                            Pg 66 of 103
                                                                                        In re Latam Airlines Perú S.A.
                                                                                              Case No. 20-11258
                        SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                  Status of Case Status of Case Status of Case
                                                                                                                                                                    (Pending)     (On Appeal)    (Concluded)
                    Case Title                           Case Number                      Nature of Case                   Court Name or Agency and Location         Yes/No:        Yes/No:        Yes/No:
                                                                                                                         JUZGADO NACIONAL EN LO CIVIL Y
CIFARELLI SALVADOR ALEJANDRO                                                                                             COMERCIAL FEDERAL N° 3 SECRETARÍA
                                                     5984/2018             CIVIL AND COMMERCIAL                          N° 5                                YES                 NO             NO
CINTHIA LIZBETH CRUZADO ESPINOZA                     46573180              GENERAL LITIGATION                                                                YES                 NO             NO
CLARA MALENA BORDA SANTOS DE LLANOS                  *08189221             GENERAL LITIGATION                                                                YES                 NO             NO
CLAUDIA CAROLINA SALAS NAVARRO                       71250594              GENERAL LITIGATION                                                                YES                 NO             NO
CLAUDIA ESTHER ABUGATTAS GIADALAH                    30832126              GENERAL LITIGATION                                                                YES                 NO             NO
CLAUDIA MAS DELGADO                                  46074098              GENERAL LITIGATION                                                                YES                 NO             NO
CLAUDIA MILAGROS MOGROVEJO VALDIVIA                  43365771              GENERAL LITIGATION                                                                YES                 NO             NO
CLAUDIA TERESA PAEZ LOPEZ GUERRA                     *06629874             GENERAL LITIGATION                                                                YES                 NO             NO
CLAUDIO MANUEL VELASQUEZ PEREZ                       42800690              GENERAL LITIGATION                                                                YES                 NO             NO
CLEMENCIA VARCARCEL TORRES                           8767286               GENERAL LITIGATION                                                                YES                 NO             NO
COLÓN VIAJES Y TURISMO                                                     GENERAL LITIGATION                                                                YES                 NO             NO
COMISIÓN DE LA OFICINA REGIONAL DE LA LIBERTAD
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE LA
LIBERTAD - INDECOPI                                  20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROECCIÓN AL CONSUMIDOR - LIMA
NORTE - INDECOPI                                     20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROECCIÓN AL CONSUMIDOR - LIMA
NORTE - INDECOPI                                     20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR - LIMA
NORTE - INDECOPI                                     20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR - LIMA
NORTE - INDECOPI                                     20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR - LIMA
NORTE - INDECOPI                                     20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR - LIMA
NORTE - INDECOPI                                     20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
AREQUIPA - INDECOPI                                  20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
CAJAMARCA - INDECOPI                                                       GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
CAJAMARCA - INDECOPI                                                       GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
CAJAMARCA - INDECOPI                                 20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
CAJAMARCA - INDECOPI                                 20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
CUSCO - INDECOPI                                     20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE LA
LIBERTAD - INDECOPI                                  20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE LA
LIBERTAD - INDECOPI                                  20133840533           GENERAL LITIGATION                                                                    YES             NO             NO




                                                                                                   5 of 29
                                                   20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                           Pg 67 of 103
                                                                                       In re Latam Airlines Perú S.A.
                                                                                             Case No. 20-11258
                       SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                 Status of Case Status of Case Status of Case
                                                                                                                                                                   (Pending)     (On Appeal)    (Concluded)
                    Case Title                     Case Number                           Nature of Case                   Court Name or Agency and Location         Yes/No:        Yes/No:        Yes/No:
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
LAMBAYEQUE - INDECOPI                           20133840533               GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
LORETO - INDECOPI                                                         GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
LORETO - INDECOPI                               20133840533               GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
LORETO - INDECOPI                               20133840533               GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
LORETO - INDECOPI                               20133840533               GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
LORETO - INDECOPI                               20133840533               GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
LORETO - INDECOPI                               20133840533               GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE
LORETO- INDECOPI                                20133840533               GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE PIURA -
INDECOPI                                        20133840533               GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE PIURA -
INDECOPI                                        20133840533               GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE SAN
MARTÍN- INDECOPI                                20133840533               GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN DE PROTECCIÓN AL CONSUMIDOR DE SAN
MARTÍN- INDECOPI                                20133840533               GENERAL LITIGATION                                                                    YES             NO             NO
COMISIÓN LIMA NORTE - INDECOPI                  20133840533               GENERAL LITIGATION                                                                    YES             NO             NO
CONSUELO ISABEL RISCO GUERRERO                  *07967853                 GENERAL LITIGATION                                                                    YES             NO             NO
                                                                                                                        COMMERCIAL AND
CONSUMIDORES LIBRES COOP. LTDA.                                                                                         CIVIL TRIAL COURT NO.
                                                    001408/2017           CO-DEFENDANT (CIVIL CASE)                     11 OF BUENOS AIRES                      YES             YES            NO
CORINA DEL PILAR MENDEZ ÑIQUE                       18171220              GENERAL LITIGATION                                                                    YES             NO             NO
CORNEJO DEL ORIENTE S.R.L.                          20329482511           GENERAL LITIGATION                                                                    YES             NO             NO
CORPAC                                              -                     GENERAL LITIGATION                                                                    YES             NO             NO
CORPAC                                              -                     GENERAL LITIGATION                                                                    YES             NO             NO
CRISTIAN DAMIANO                                                          ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL                   YES             NO             NO
CRISTIAN PAÚL ALFONSO ROJAS ALVAREZ                 43266878              GENERAL LITIGATION                                                                    YES             NO             NO
CRISTINA ADELINA SARMIENTO CHIRINOS                 29624501              GENERAL LITIGATION                                                                    YES             NO             NO
CRISTINA LUYO LAO                                                         GENERAL LITIGATION                                                                    YES             NO             NO
CYNTHIA FATIMA HAMIDE SABAL                         40583195              GENERAL LITIGATION                                                                    YES             NO             NO
CYNTHIA OLIVIA CHIPANA GAGO                         41659071              GENERAL LITIGATION                                                                    YES             NO             NO
                                                                                                                        JUZGADO NAC. DE PRIMERA INST. EN
D'ALESSANDRO, FERNANDO ARIEL Y OTROS
                                                    001667/2016           CIVIL AND COMMERCIAL                          LO CIVIL Y COM. FEDERAL 7, SEC. 13      YES             NO             NO
DAMARIS CASTILLO MURGUIA                            45307610              GENERAL LITIGATION                                                                    YES             NO             NO
DAMASO ENZO NAVEDA RUIZ                             43082527              GENERAL LITIGATION                                                                    YES             NO             NO
DANA OLENKA CRESPO GUZMAN                           *02894772             GENERAL LITIGATION                                                                    YES             NO             NO
DANIA IBIS AVENDAÑO ANAYA                           42121953              GENERAL LITIGATION                                                                    YES             NO             NO




                                                                                                  6 of 29
                                                  20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                          Pg 68 of 103
                                                                                      In re Latam Airlines Perú S.A.
                                                                                            Case No. 20-11258
                      SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                               Status of Case   Status of Case   Status of Case
                                                                                                                                                                 (Pending)       (On Appeal)      (Concluded)
                     Case Title                        Case Number                    Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
DANICELA CASTILLO VASQUEZ                           *09206404            GENERAL LITIGATION                                                                    YES              NO               NO
DANIEL ADRIAN AGUEDO CHOQUE                        47203542              GENERAL LITIGATION                                                                    YES              NO               NO
DANIEL ALEXIS PEREZ AGUILAR                        71132678              GENERAL LITIGATION                                                                    YES              NO               NO
DANIEL HERALD NUÑEZ ARIAS                          * 09536931            GENERAL LITIGATION                                                                    YES              NO               NO
DANIELA HERNÁNDEZ                                  -                     GENERAL LITIGATION                                                                    YES              NO               NO
DANTE FERNANDO MECHAN ROJAS                        10321018              GENERAL LITIGATION                                                                    YES              NO               NO
DARSY MILUSKA ESCUDERO FARRO                       46199934              GENERAL LITIGATION                                                                    YES              NO               NO
DARWIN RIVAS ALARCON                               31180497              GENERAL LITIGATION                                                                    YES              NO               NO
DAVID DANILO ALFARO TAPIA                          23821133              GENERAL LITIGATION                                                                    YES              NO               NO
DAVID YVAN RODRIGUEZ MONTEVERDE                    * 00253171            GENERAL LITIGATION                                                                    YES              NO               NO
DECEA - DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO                                              2258275               ADMINISTRATIVE LAWSUIT                                                                YES              NO               NO
DECEA - DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO                                              2118116               ADMINISTRATIVE LAWSUIT                                                                YES              NO               NO
DECEA - DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO                                              2120649               ADMINISTRATIVE LAWSUIT                                                                YES              NO               NO
DECEA - DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO                                              2120659               ADMINISTRATIVE LAWSUIT                                                                YES              NO               NO
                                                                                                                       ANAC - ADMINISTRACION NACIONAL
DELAYED FLIGHTS
                                                   S01:0063927/2011      ADMINISTRATIVE LAWSUIT                        DE AVIACION CIVIL                       YES              NO               NO
DELIA KIYOTO WATANABE YANAMOTO                     *07556916             GENERAL LITIGATION                                                                    YES              NO               NO
DEMETRIO BLAS DIAZ                                 71402838              GENERAL LITIGATION                                                                    YES              NO               NO
DEMIAN GLUJOVSKY                                                         ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL                   YES              NO               NO
DEMOCRATES WALTER WARTHON MOREANE                  23806797              GENERAL LITIGATION                                                                    YES              NO               NO
DENNIS HEINAR CALA ASTETE                          44407013              GENERAL LITIGATION                                                                    YES              NO               NO
DEPARTAMENTO DE CONTROLE DO ESPAÇO AÉREO
(DECEA)                                            43/JJAER/2019         CIVIL LITIGATION - FINES                      CIVIL COURT OF RIO DE JANEIRO           YES              NO               NO
DEPARTAMENTO DE CONTROLE DO ESPAÇO AÉREO
(DECEA)                                            40/JJAER/2019         CIVIL LITIGATION - FINES                      CIVIL COURT OF RIO DE JANEIRO           YES              NO               NO
DEPARTAMENTO DE CONTROLE DO ESPAÇO AÉREO
(DECEA)                                            325/JJAER/2019        CIVIL LITIGATION - FINES                      CIVIL COURT OF RIO DE JANEIRO           YES              NO               NO
DERMAN ALVA CRUZADO                                10728913              GENERAL LITIGATION                                                                    YES              NO               NO
DIANA BEATRIZ BARRON RUIZ                          41935157              GENERAL LITIGATION                                                                    YES              NO               NO
DIANDERAS FERNANDO CHAVEZ DIANDERAS                40386305              GENERAL LITIGATION                                                                    YES              NO               NO
DIBBA SAMANTHA CAMPOS DONAYRE                      45768178              GENERAL LITIGATION                                                                    YES              NO               NO
DINA GARCÍA PEREZ                                  *07305960             GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
DNM
                                                   026923/2014           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.4, SEC. 7             YES              NO               NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
DNM
                                                   058738/2016           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.2, SEC. 4             YES              NO               NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
DNM
                                                   049355/2015           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED. 12, SEC. 24          YES              NO               NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
DNM
                                                   049365/2015           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.3, SEC.6              YES              NO               NO




                                                                                                 7 of 29
                                                   20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                           Pg 69 of 103
                                                                                       In re Latam Airlines Perú S.A.
                                                                                             Case No. 20-11258
                       SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                 Status of Case Status of Case Status of Case
                                                                                                                                                                   (Pending)     (On Appeal)    (Concluded)
                   Case Title                           Case Number                      Nature of Case                   Court Name or Agency and Location         Yes/No:        Yes/No:        Yes/No:
                                                                                                                        JUZGADO NAC. DE PRIMERA INST. EN
DNM
                                                    049312/2015           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.10, SEC. 20           YES             NO             NO
DORA ANGELICA EDUARDO ARESTEGUI                     *02388086             GENERAL LITIGATION                                                                    YES             NO             NO
DORA GUERRO LANG VDA. DE TORREJON                   *09137715             GENERAL LITIGATION                                                                    YES             NO             NO
DORIAN TALAVERA VERA                                *08716282             GENERAL LITIGATION                                                                    YES             NO             NO
DORIS MABEL VALVERDE VÁSQUEZ                        18128252              GENERAL LITIGATION                                                                    YES             NO             NO
DOVER ROBERT JOHN FREDERICK                         43660843              GENERAL LITIGATION                                                                    YES             NO             NO
EDGAR AUGUSTO ALVARADO CORDOVA                      *00328766             GENERAL LITIGATION                                                                    YES             NO             NO
EDGAR JOSEPH MIRANDA ESPINOZA                       48435184              GENERAL LITIGATION                                                                    YES             NO             NO
EDGAR MAY FARIZ SANCHEZ RETUERTO                    48266029              GENERAL LITIGATION                                                                    YES             NO             NO
EDGARD BECERRA DÍAZ                                 10532167              GENERAL LITIGATION                                                                    YES             NO             NO
EDILBERTO ERNET RUTHERFORD AZABACHE VIDAL           41884986              GENERAL LITIGATION                                                                    YES             NO             NO
EDITH BALBIN MARTICORENA                            *07267461             GENERAL LITIGATION                                                                    YES             NO             NO
EDSON MUNAYLLA MESCUA                               40784116              GENERAL LITIGATION                                                                    YES             NO             NO
EDUARDO ENRIQUE HUMAN CASTILLO                      *07413595             GENERAL LITIGATION                                                                    YES             NO             NO
EDUARDO RUBIO CARRANZA                              17903618              GENERAL LITIGATION                                                                    YES             NO             NO
EDUARDO SANCHEZ ESPEJO                              *00326157             GENERAL LITIGATION                                                                    YES             NO             NO
EDWARD RUBIO GUERRERO                               10285103              GENERAL LITIGATION                                                                    YES             NO             NO
EDWIN GARCIA PINZAS                                 42907151              GENERAL LITIGATION                                                                    YES             NO             NO
EDWIN ROJAS MACHACA                                 *00793056             GENERAL LITIGATION                                                                    YES             NO             NO
EDWIN YASMANI ARCELA SAAVEDRA                       43422321              GENERAL LITIGATION                                                                    YES             NO             NO
EDY YOSHIE HANDA ARTEAGA                            23944630              GENERAL LITIGATION                                                                    YES             NO             NO
EFRAIN CCAMERCCOA CRUZ                              29737214              GENERAL LITIGATION                                                                    YES             NO             NO
EL PACÍFICO PERUANO SUIZA COMPAÑÍA DE SEGUROS
                                                    20100035392           GENERAL LITIGATION                                                                    YES             NO             NO
ELARD GASTON AYALA JAHNSEN                          44375948              GENERAL LITIGATION                                                                    YES             NO             NO
ELEONOR CONNY CAMPOS HUAPAYA                        10382290              GENERAL LITIGATION                                                                    YES             NO             NO
ELIANA MARTHA DEZA DE ROMAÑA                        *08799948             GENERAL LITIGATION                                                                    YES             NO             NO
ELIANA NELLY DIAZ BRIOS                             7126684               GENERAL LITIGATION                                                                    YES             NO             NO
ELISABETH JUANA MAYHUIRE RODRIGUEZ                  29301944              GENERAL LITIGATION                                                                    YES             NO             NO
ELIZABETH AMABLE ZAVALA                             10232558              GENERAL LITIGATION                                                                    YES             NO             NO
ELIZABETH AURORA ATAPAUCAR MISME                    10638495              GENERAL LITIGATION                                                                    YES             NO             NO
ELIZABETH DORIS ANCHANTE TIZNADO                    *07900567             GENERAL LITIGATION                                                                    YES             NO             NO
ELMER LUIS ESPINOZA ESCOBEDO                        40710635              GENERAL LITIGATION                                                                    YES             NO             NO
ELSA MÁVILA RAMÍREZ PINEDO                          70470285              GENERAL LITIGATION                                                                    YES             NO             NO
ELVIS ELMER PANDURO ARENAS                          41666697              GENERAL LITIGATION                                                                    YES             NO             NO
EMILIA MAMANI AROCUTIPA                             7238087               GENERAL LITIGATION                                                                    YES             NO             NO
                                                    CARNET
EMILIANO ARNAU VÁSQUEZ                              EXTRANJERIA
                                                    000892689             GENERAL LITIGATION                                                                    YES             NO             NO
EMILIO NAVARRO MOYANO                               *06707543             GENERAL LITIGATION                                                                    YES             NO             NO
                                                                                                                        JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                    009278/2018           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED. 12, SEC. 24          YES             NO             NO
                                                                                                                        JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                    046156/2018           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.9, SEC. 18            YES             NO             NO




                                                                                                  8 of 29
                                                  20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                          Pg 70 of 103
                                                                                      In re Latam Airlines Perú S.A.
                                                                                            Case No. 20-11258
                      SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                Status of Case Status of Case Status of Case
                                                                                                                                                                  (Pending)     (On Appeal)    (Concluded)
                  Case Title                           Case Number                      Nature of Case                   Court Name or Agency and Location         Yes/No:        Yes/No:        Yes/No:
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   045179/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.8, SEC. 15            YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   049094/2018           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.5, SEC. 9             YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   049093/2018           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.10, SEC. 19           YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   009277/2018           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.11, SEC. 22           YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   049092/2018           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.10, SEC. 19           YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   007383/2016           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.4, SEC. 8             YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   007384/2016           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.3, SEC. 5             YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   081531/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.11, SEC. 22           YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   069165/2018           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.10, SEC. 19           YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   017726/2018           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.9, SEC. 18            YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   081536/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.7, SEC. 13            YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   081535/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.5, SEC. 9             YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   081534/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.2, SEC. 3             YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   081533/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.3, SEC. 5             YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   081532/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.1, SEC. 1             YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   033078/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.8, SEC. 15            YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   014527/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.9, SEC. 18            YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   027708/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.2, SEC. 3             YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   014574/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.7, SEC. 13            YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   014558/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.10, SEC. 19           YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   014568/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.10, SEC. 19           YES             NO             NO
                                                                                                                       JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                   014548/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.2, SEC. 3             YES             NO             NO




                                                                                                 9 of 29
                                                       20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                               Pg 71 of 103
                                                                                           In re Latam Airlines Perú S.A.
                                                                                                 Case No. 20-11258
                           SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                     Status of Case Status of Case Status of Case
                                                                                                                                                                       (Pending)     (On Appeal)    (Concluded)
                    Case Title                              Case Number                      Nature of Case                   Court Name or Agency and Location         Yes/No:        Yes/No:        Yes/No:
                                                                                                                            JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                        014538/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.7, SEC. 13            YES             NO             NO
                                                                                                                            JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                        014511/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.1, SEC. 1             YES             NO             NO
                                                                                                                            JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                        014522/2017           ADMINISTRATIVE LAWSUIT                        LO CIVIL Y COM. FED 6, SEC. 11          YES             NO             NO
                                                                                                                            JUZGADO NAC. DE PRIMERA INST. EN
EN - DNM S/RECURSO DIRECTO DNM
                                                        014500/2017           ADMINISTRATIVE LAWSUIT                        LO CONT. ADM. FED.2, SEC. 3             YES             NO             NO
ENRIQUE JESUS HUACHUCA SULCA                            45679252              GENERAL LITIGATION                                                                    YES             NO             NO
ENRIQUE JULIAN ARRASCUE DIAZ                            42808498              GENERAL LITIGATION                                                                    YES             NO             NO
ENRIQUE MANUEL JESSEN HURTADO                           8876829               GENERAL LITIGATION                                                                    YES             NO             NO
ENVER JUAN HUAMAN QUISPE                                40095939              GENERAL LITIGATION                                                                    YES             NO             NO
ERASMO GODOFREDO ZENTENO VELASQUEZ                      * 04626425            GENERAL LITIGATION                                                                    YES             NO             NO
ERICA ANDREA CASTRO GARCES                                                    ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL                   YES             NO             NO
ERICK ARMANDO RODRIGUEZ                                 C.E. 001183024        GENERAL LITIGATION                                                                    YES             NO             NO
ERIKA FABIOLA PANCCA MAMANI                             43791048              GENERAL LITIGATION                                                                    YES             NO             NO
ERIKA MANOLY GUTIERREZ ARENAZAS                         29641111              GENERAL LITIGATION                                                                    YES             NO             NO
ERNESTO JOSÉ ORTIZ GARCIA                               10060006              GENERAL LITIGATION                                                                    YES             NO             NO
ESPERANZA DIEZ CRUZ                                     C.E. 000410872        GENERAL LITIGATION                                                                    YES             NO             NO
ESTEBAN MATEO ALPONTE CARPIO                            *04628460             GENERAL LITIGATION                                                                    YES             NO             NO
ETHEWOLDO PEDRO SOLANO COLMENARES                       18066923              GENERAL LITIGATION                                                                    YES             NO             NO
EULOGIA YLLAPUMA MAZA                                   25196243              GENERAL LITIGATION                                                                    YES             NO             NO
EURIDICE LAURA ESPINOZA FLORIAN                         *07246747             GENERAL LITIGATION                                                                    YES             NO             NO
EVA FELICIA PACHO DE ALVAREZ                            *09785834             GENERAL LITIGATION                                                                    YES             NO             NO
EVA GONZALES LINARES                                    *07740156             GENERAL LITIGATION                                                                    YES             NO             NO
EVA TRES RITTERBACH                                     N/A                   GENERAL LITIGATION                                                                    YES             NO             NO
EVELYN JULISSA CAUTIN RODRIGUEZ                         43035417              GENERAL LITIGATION                                                                    YES             NO             NO
EVELYN PATRICIA ZAVALA ZAVALA                           25711125              GENERAL LITIGATION                                                                    YES             NO             NO
EVGUENY COLLAZOS GASLAC                                 44677404              GENERAL LITIGATION                                                                    YES             NO             NO
FABIAN ZUÑIGA ANDRADE                                   42606228              GENERAL LITIGATION                                                                    YES             NO             NO
                                                                                                                            JUZGADO NAC. DE PRIMERA INST. EN
FANTINI, COSTANZA ALEXIA
                                                        001982/2016           CIVIL AND COMMERCIAL                          LO CIVIL Y COM. FED 6, SEC. 11          YES             YES            NO
FARINA FELICITA FIGUEROA FORTUN                         *09326088             GENERAL LITIGATION                                                                    YES             NO             NO
FAUSTO ALFREDO CORNEJO VILELA                           *06671500             GENERAL LITIGATION                                                                    YES             NO             NO
FEDERICO EDGAR SCHAFF BUSTAMANTE                        29257469              GENERAL LITIGATION                                                                    YES             NO             NO
FELIX ALBERTO MUÑANTE VELASQUEZ                         22268951              GENERAL LITIGATION                                                                    YES             NO             NO
FELIX EMIGDIO TOVAR DEL CASTILLO                        *02715372             GENERAL LITIGATION                                                                    YES             NO             NO
FERNANDO ALBERTO SALAZAR FERNANDEZ                      16409914              GENERAL LITIGATION                                                                    YES             NO             NO
FERNANDO ALFREDO TORRES GARCIA                          73324879              GENERAL LITIGATION                                                                    YES             NO             NO
FERNANDO JARA SANTOS                                    42307702              GENERAL LITIGATION                                                                    YES             NO             NO
FERNANDO LUIS TALANCHA VALDIVIA                         40120249              GENERAL LITIGATION                                                                    YES             NO             NO
FERNANDO LUIS TALANCHA VALDIVIA                         40120249              GENERAL LITIGATION                                                                    YES             NO             NO
FERNANDO OSORES PLENGE                                  *08222729             GENERAL LITIGATION                                                                    YES             NO             NO
FERNANDO RODRIGO GARCÍA GOMEZ                           45763698              GENERAL LITIGATION                                                                    YES             NO             NO
FIORELLA CELIS SHEMIEL                                  43554559              GENERAL LITIGATION                                                                    YES             NO             NO




                                                                                                     10 of 29
                                                    20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                            Pg 72 of 103
                                                                                        In re Latam Airlines Perú S.A.
                                                                                              Case No. 20-11258
                        SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                 Status of Case   Status of Case   Status of Case
                                                                                                                                                                   (Pending)       (On Appeal)      (Concluded)
                    Case Title                           Case Number                    Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
FLAVIA SILVANA VALERA VENTURA                        78867323              GENERAL LITIGATION                                                                    YES              NO               NO
FLOR MARÍA MEJIA DE ZENTENO                          *04624568             GENERAL LITIGATION                                                                    YES              NO               NO
FLORENTINO CURI GONZALES                             43280149              GENERAL LITIGATION                                                                    YES              NO               NO
FRANCIS KEITH SMITH                                  N/A                   GENERAL LITIGATION                                                                    YES              NO               NO
FRANCISCA ESTELA IZQUIERDO NEGRÓN                    10144142              GENERAL LITIGATION                                                                    YES              NO               NO
FRANCISCO BARUA COSTA                                10609422              GENERAL LITIGATION                                                                    YES              NO               NO
FRANCISCO GERARDO BRAVO PUCCIO                       *09997945             GENERAL LITIGATION                                                                    YES              NO               NO
FRANCISCO GERARDO BRAVO PUCCIO                       *09997945             GENERAL LITIGATION                                                                    YES              NO               NO
FRANCISCO IVAN CARDOZO SAL Y ROSAS                   *09037506             GENERAL LITIGATION                                                                    YES              NO               NO
FRANCO BRAVO MONTEVERDE                              74078487              GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                         JUZGADO NACIONAL EN LO CIVIL Y
FRANCO LUCI Y OTRO                                                                                                       COMERCIAL FEDERAL N° 2 SECRETARÍA
                                                     5887/2018             CIVIL AND COMMERCIAL                          N° 3                              YES                    NO               NO
FRANZ GAMBOA VARGAS                                  *09630581             GENERAL LITIGATION                                                              YES                    NO               NO
FREDDY JHON ROSALES DE LA CRUZ                       43807024              GENERAL LITIGATION                                                              YES                    NO               NO
FREDDY JHON ROSALES DE LA CRUZ                       43807024              GENERAL LITIGATION                                                              YES                    NO               NO
FREDDY MARTIN MENDOZA HUERTAS                        *02860634             GENERAL LITIGATION                                                              YES                    NO               NO
FREDY ARTURO VILLALOBOS SAGREDO                      16805178              GENERAL LITIGATION                                                              YES                    NO               NO
FREDY ROLAND PAZ CARPIO                              25002013              GENERAL LITIGATION                                                              YES                    NO               NO
FREDY VILLALOBOS SAGREDO                             16805178              GENERAL LITIGATION                                                              YES                    NO               NO
FRIDA CLARA HUARCAYA VASQUEZ                         *08277243             GENERAL LITIGATION                                                              YES                    NO               NO
                                                                                                                         JUZGADO NAC. DE PRIMERA INST. EN
FULLONI, FABIAN DANIEL Y OTROS
                                                     000083/2015           CIVIL AND COMMERCIAL                          LO CIVIL Y COM. FED 4 SEC 8       YES                    NO               NO
                                                                                                                         JUZGADO NAC. DE PRIMERA INST. EN
FULLONI, FABIAN DANIEL Y OTROS
                                                     000083/2015           CIVIL AND COMMERCIAL                          LO CIVIL Y COM. FED 4 SEC 8       YES                    NO               NO
GABRIEL SHIMABUKO YAMASHIRO                          76277680              GENERAL LITIGATION                                                              YES                    NO               NO
GABRIEL SKURA                                        N/A                   GENERAL LITIGATION                                                              YES                    NO               NO
GARY GAGLIARDI HARE                                  40335221              GENERAL LITIGATION                                                              YES                    NO               NO
GENARO MARTIN CUBA ALVA                              *06232487             GENERAL LITIGATION                                                              YES                    NO               NO
GERALDINE MASÍAS                                     -                     GENERAL LITIGATION                                                              YES                    NO               NO
GERARDO ANTONIO CABRERA SAENZ                        *02890739             GENERAL LITIGATION                                                              YES                    NO               NO
GERARDO EMILIO GONZALEZ                                                    ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL             YES                    NO               NO
GERARDO LEONCIO LEZAMETA SAAVEDRA                    10199907              GENERAL LITIGATION                                                              YES                    NO               NO
GERBERTH PALOMINO HUARCAYA                           46407512              GENERAL LITIGATION                                                              YES                    NO               NO
GERMAN ALATRISTA DELGADO                             23893823              GENERAL LITIGATION                                                              YES                    NO               NO
GERMAN ENRIQUE CORREA RAFFO                          *09379673             GENERAL LITIGATION                                                              YES                    NO               NO
GERMAN NUÑEZ CARRASCO                                27296289              GENERAL LITIGATION                                                              YES                    NO               NO
GERMAN RAMIRO ALATRISTA MUÑIZ                        23893823              GENERAL LITIGATION                                                              YES                    NO               NO
GERMAN RAMIRO ALATRISTA MUÑIZ                        23893823              GENERAL LITIGATION                                                              YES                    NO               NO
GERMAN RAMIRO ALATRISTA MUÑIZ                        23893823              GENERAL LITIGATION                                                              YES                    NO               NO
GERMAN RAMIRO ALATRISTA MUÑIZ                        23893823              GENERAL LITIGATION                                                              YES                    NO               NO
GERMÁN RAMIRO ALATRISTA MUÑIZ                        23893823              GENERAL LITIGATION                                                              YES                    NO               NO
GERMÁN RAMIRO ALATRISTA MUÑIZ                        23893823              GENERAL LITIGATION                                                              YES                    NO               NO
GEROGE ROSENDO NAVARRETE POLO                        44349327              GENERAL LITIGATION                                                              YES                    NO               NO
GIANCARLO SIMON PISFIL MANRIQUE                      41903076              GENERAL LITIGATION                                                              YES                    NO               NO




                                                                                                  11 of 29
                                                   20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                           Pg 73 of 103
                                                                                       In re Latam Airlines Perú S.A.
                                                                                             Case No. 20-11258
                       SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                Status of Case   Status of Case   Status of Case
                                                                                                                                                                  (Pending)       (On Appeal)      (Concluded)
                     Case Title                          Case Number                   Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
GILBERTO MISAEL LOAIZA MUÑOZ                        23948142              GENERAL LITIGATION                                                                    YES              NO               NO
GILDA HAWIE LINARES                                 *09393425             GENERAL LITIGATION                                                                    YES              NO               NO
GINETTE JACQUELINE MEGUERDITCHIAN                   C.E. 000210679        GENERAL LITIGATION                                                                    YES              NO               NO
GIOVANNA MELLADO PANIZO                             45775910              GENERAL LITIGATION                                                                    YES              NO               NO
GIOVANNI GUEVARA MATOS                              20030251              GENERAL LITIGATION                                                                    YES              NO               NO
GISELLA CECILIA MELGAR ELIAS                        *08881839             GENERAL LITIGATION                                                                    YES              NO               NO
GISELLE EMILY ADELE BERNUY GIRALDO                  41254315              GENERAL LITIGATION                                                                    YES              NO               NO
GISSELA FERNÁNDEZ AIMINI                            10309701              GENERAL LITIGATION                                                                    YES              NO               NO
GIULIANA LIZETT BARRANTES CARDENAS                  41180536              GENERAL LITIGATION                                                                    YES              NO               NO
GIULIANA LIZETT BARRANTES CARDENAS                  41180536              GENERAL LITIGATION                                                                    YES              NO               NO
GIULIANA MARISOL REGIS FUENTES                      *09868436             GENERAL LITIGATION                                                                    YES              NO               NO
GIULISSA ALENCASTRE GUEVARA                         24489639              GENERAL LITIGATION                                                                    YES              NO               NO
GIUSELLE JACKELINE NALVARTE LOAYZA DE GOMEZ         *05354967             GENERAL LITIGATION                                                                    YES              NO               NO
GLADYS CAMPOS ARBILDO                               17628457              GENERAL LITIGATION                                                                    YES              NO               NO
GLADYS CECILIA RIVERA ESPINOZA                      *05398116             GENERAL LITIGATION                                                                    YES              NO               NO
GLADYS MADELEINE NUÑEZ PELAEZ                       *07462408             GENERAL LITIGATION                                                                    YES              NO               NO
GLADYS MARITZA VIZCARRA VALENCIA DE LOPEZ           29436270              GENERAL LITIGATION                                                                    YES              NO               NO
GLADYS TERESA ROMERO VDA. DE VERA                   21411487              GENERAL LITIGATION                                                                    YES              NO               NO
GLEN FELIPE SANTIAGO QUINTANILLA MONTOYA            29424213              GENERAL LITIGATION                                                                    YES              NO               NO
GLENDA ANGELICA CÁCERES QUISPE                      43803005              GENERAL LITIGATION                                                                    YES              NO               NO
GLORIA FLORENCIA JUAREZ BARRETO                     3597037               GENERAL LITIGATION                                                                    YES              NO               NO
GLORIA GIOVANNA DELGADO MORA                        *09535079             GENERAL LITIGATION                                                                    YES              NO               NO
GLORIA HERRERA VALUIS                               32906909              GENERAL LITIGATION                                                                    YES              NO               NO
GLORIA MARIA REYNA DE LA CRUZ                       79166278              GENERAL LITIGATION                                                                    YES              NO               NO
GLORIA YVONNE RIVERA CERVANTES                      42157414              GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                        JUZGADO NACIONAL EN LO CIVIL Y
GOLDSTEIN JULIO EDUARDO C/ AEROPUERTOS
                                                                                                                        COMERCIAL FEDERAL N° 6 SECRETARÍA
ARGENTINA 2000 S.A.
                                                    31405/2016            CIVIL AND COMMERCIAL                          N° 11                             YES                    NO               NO
GONZALO BARREDA MAGUILL                             70076137              GENERAL LITIGATION                                                              YES                    NO               NO
GRUAS Y EQUIPOS S.A.C.                              20512075135           GENERAL LITIGATION                                                              YES                    NO               NO
GUADALUPE ESPERANZA FLORES DE MENDOZA               26716454              GENERAL LITIGATION                                                              YES                    NO               NO
GUIDO HERNAN GALVEZ CAIÑA                           10060367              GENERAL LITIGATION                                                              YES                    NO               NO
GUILLERMINA CÓRDOVA CRUZ                            *03900307             GENERAL LITIGATION                                                              YES                    NO               NO
GUILLERMO AUGUSTO CALVO ZEVALLOS                    29364753              GENERAL LITIGATION                                                              YES                    NO               NO
GUILLERMO PRIVAT BOAS                               *06978982             GENERAL LITIGATION                                                              YES                    NO               NO
GUISELLA SOFIA REATEGUI ALCANTARA                   10151978              GENERAL LITIGATION                                                              YES                    NO               NO
GUSTAVO ADOLFO GAGARIN RAMIREZ CHU                  40150569              GENERAL LITIGATION                                                              YES                    NO               NO
GUSTAVO MANUEL RODRIGUEZ GARCIA                     41684189              GENERAL LITIGATION                                                              YES                    NO               NO
GUSTAVO PANEZ ESPINOZA                              *08845201             GENERAL LITIGATION                                                              YES                    NO               NO
GUSTAVO RASPO                                                             ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL             YES                    NO               NO
GUSTAVO USO PEZZUTTI                                *06839136             GENERAL LITIGATION                                                              YES                    NO               NO
HECTOR ANGEL SANCHEZ DURAND                         45456217              GENERAL LITIGATION                                                              YES                    NO               NO
HECTOR RAMIRO BRAVO DEXTRE                          43579929              GENERAL LITIGATION                                                              YES                    NO               NO
HECTOR ULISES REATEGUI AGUILAR                      *01109586             GENERAL LITIGATION                                                              YES                    NO               NO
HÉCTOR ULISES REÁTEGUI AGUILAR                      1109586               GENERAL LITIGATION                                                              YES                    NO               NO




                                                                                                 12 of 29
                                                  20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                          Pg 74 of 103
                                                                                      In re Latam Airlines Perú S.A.
                                                                                            Case No. 20-11258
                      SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                               Status of Case   Status of Case   Status of Case
                                                                                                                                                                 (Pending)       (On Appeal)      (Concluded)
                    Case Title                        Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
HECTOR VELIZARIO NEIRA HUAMAN                      9816984               GENERAL LITIGATION                                                                    YES              NO               NO
HECTOR WILLY RONCAL SALAZAR                        10604098              GENERAL LITIGATION                                                                    YES              NO               NO
HEIDI DIANA VIZCARRA HONORIO                       43157823              GENERAL LITIGATION                                                                    YES              NO               NO
HELKYN ROGER COELLO COSTA                          18217540              GENERAL LITIGATION                                                                    YES              NO               NO
HENRY EDGAR ZEÑA SANTAMARIA                        *09919240             GENERAL LITIGATION                                                                    YES              NO               NO
HERMAN SAAVEDRA LAGE                               40410868              GENERAL LITIGATION                                                                    YES              NO               NO
HERMELINDA CASTILLO VASQUEZ                        *09093968             GENERAL LITIGATION                                                                    YES              NO               NO
HERMOGENES CACERES CUSI                            41691846              GENERAL LITIGATION                                                                    YES              NO               NO
HERMOGENES PALACIOS PORRAS                         *08340662             GENERAL LITIGATION                                                                    YES              NO               NO
HILDA ELIZABETH GONZALES MENDOZA                   *07254103             GENERAL LITIGATION                                                                    YES              NO               NO
HUGO CESAR MIÑANO RIVERA                           10798311              GENERAL LITIGATION                                                                    YES              NO               NO
HUGO CESAR MIÑANO RIVERA                           10798311              GENERAL LITIGATION                                                                    YES              NO               NO
HUGO LAMBRUSCHINI BALBIN                           10139503              GENERAL LITIGATION                                                                    YES              NO               NO
IMELDA NOLAZCO BRAVO                               42024855              GENERAL LITIGATION                                                                    YES              NO               NO
IMPORTADORA TOYOSHI S.R. LTDA.                     20258503270           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO




                                                                                                13 of 29
                                                  20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                          Pg 75 of 103
                                                                                      In re Latam Airlines Perú S.A.
                                                                                            Case No. 20-11258
                      SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                               Status of Case   Status of Case   Status of Case
                                                                                                                                                                 (Pending)       (On Appeal)      (Concluded)
                     Case Title                       Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI                                           20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI COMISIÓN DE PROTECCIÓN AL CONSUMIDOR
- LIMA NORTE - INDECOPI                            20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI COMISIÓN DE PROTECCIÓN AL CONSUMIDOR
- LIMA NORTE - INDECOPI                            20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI COMISIÓN DE PROTECCIÓN AL CONSUMIDOR
- LIMA NORTE - INDECOPI                            20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI COMISIÓN DE PROTECCIÓN AL CONSUMIDOR
- LIMA NORTE - INDECOPI                            20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI COMISIÓN DE PROTECCIÓN AL CONSUMIDOR
- LIMA NORTE - INDECOPI                            20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI COMISIÓN DE PROTECCIÓN AL CONSUMIDOR
- LIMA NORTE - INDECOPI                            20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI COMISIÓN DE PROTECCIÓN AL CONSUMIDOR
- LIMA NORTE - INDECOPI                            20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI COMISIÓN DE PROTECCIÓN AL CONSUMIDOR
- LIMA NORTE - INDECOPI                            20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
INDECOPI COMISIÓN DE PROTECCIÓN AL CONSUMIDOR
- LIMA NORTE - INDECOPI                            20133840533           GENERAL LITIGATION                                                                    YES              NO               NO




                                                                                                14 of 29
                                                  20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                          Pg 76 of 103
                                                                                      In re Latam Airlines Perú S.A.
                                                                                            Case No. 20-11258
                      SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                Status of Case Status of Case Status of Case
                                                                                                                                                                  (Pending)     (On Appeal)    (Concluded)
                     Case Title                        Case Number                      Nature of Case                   Court Name or Agency and Location         Yes/No:        Yes/No:        Yes/No:
INDECOPI COMISIÓN DE PROTECCIÓN AL CONSUMIDOR
- LIMA NORTE - INDECOPI                            20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
INDECOPI COMISIÓN DE PROTECCIÓN AL CONSUMIDOR
- LIMA NORTE - INDECOPI                            20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
INDECOPI COMISIÓN DE PROTECCIÓN AL CONSUMIDOR
- LIMA NORTE - INDECOPI                            20133840533           GENERAL LITIGATION                                                                    YES             NO             NO
IRENE ANGÉLICA LINARES CORNEJO DE ABARCA           29291330              GENERAL LITIGATION                                                                    YES             NO             NO
IRMA REATEGUI VELA                                 *00014168             GENERAL LITIGATION                                                                    YES             NO             NO
ISABEL DEL CARMEN GAULTIER AGUILERA                *07269060             GENERAL LITIGATION                                                                    YES             NO             NO
ISMAEL ENRIQUE MACHUCA LEÓN                        41738326              GENERAL LITIGATION                                                                    YES             NO             NO
ITALA GIOVANNA MANZO SANTOS                        40091297              GENERAL LITIGATION                                                                    YES             NO             NO
ITALO ALEJANDRO SILVA VILCHEZ                      40283381              GENERAL LITIGATION                                                                    YES             NO             NO
IVES ALFREDO BARCELLI CATALAN                      *08746491             GENERAL LITIGATION                                                                    YES             NO             NO
IVO JEFFREY SAMY CELISS RAMOS                      73752383              GENERAL LITIGATION                                                                    YES             NO             NO
IVONNE JEANETTE ROSSEL ROMAÑA                      18123506              GENERAL LITIGATION                                                                    YES             NO             NO
J.C.A.D. (MENOR)                                   71755378              GENERAL LITIGATION                                                                    YES             NO             NO
JACKELINE ESCOBAR RODALLEGA                        CEX 000927727         GENERAL LITIGATION                                                                    YES             NO             NO
JACQUELIN MARLENE MALAGA RODRIGUEZ                 29454655              GENERAL LITIGATION                                                                    YES             NO             NO
JACQUELINE MERCEDES TERRAZAS MACEDO                41287717              GENERAL LITIGATION                                                                    YES             NO             NO
JAIME LUIS CASTILLO BABASTRE                       32986711              GENERAL LITIGATION                                                                    YES             NO             NO
JAIME WASHINGTON PILCO SANCHEZ                     *09475389             GENERAL LITIGATION                                                                    YES             NO             NO
JAMS EMIL ESCURRA ESPINOZA                         16670380              GENERAL LITIGATION                                                                    YES             NO             NO
JANET SOLEDAD ZUÑIGA VD DE NUÑEZ                   29246991              GENERAL LITIGATION                                                                    YES             NO             NO
JANNET VENTURA CASTILLO                            40041885              GENERAL LITIGATION                                                                    YES             NO             NO
JAROLD ANTONIO IMÁN GUEVARA                        41579867              GENERAL LITIGATION                                                                    YES             NO             NO
JAVIAR SABINO TEJADA GAMARRA                       43316437              GENERAL LITIGATION                                                                    YES             NO             NO
JAVIER ACHING ACOSTA                               42830931              GENERAL LITIGATION                                                                    YES             NO             NO
JAVIER ALEJANDRO GOGIN VALENCIA                    25664816              GENERAL LITIGATION                                                                    YES             NO             NO
JAVIER CHAVEZ PEREZ                                *05329123             GENERAL LITIGATION                                                                    YES             NO             NO
JAVIER EUGENIO HOWARD RULLIER                      25838417              GENERAL LITIGATION                                                                    YES             NO             NO
JAVIER LUIS DAMIANI SOTOMAYOR                      *07848614             GENERAL LITIGATION                                                                    YES             NO             NO
JAVIER SAAVEDRA DELGADO                            40127929              GENERAL LITIGATION                                                                    YES             NO             NO
JEFF TOMAS ACHANCCARAY LOAIZA                      47655475              GENERAL LITIGATION                                                                    YES             NO             NO
JENNIFER LISSETH PAJUELO TORRES                    70434821              GENERAL LITIGATION                                                                    YES             NO             NO
JENNIFER MICHELLE FOX RUDVALL                      *09176987             GENERAL LITIGATION                                                                    YES             NO             NO
JENNIFER VIVIANA PEREZ SANTANA                     10266462              GENERAL LITIGATION                                                                    YES             NO             NO
JENNY CARMEN VASQUEZ RAMIREZ                       *05246563             GENERAL LITIGATION                                                                    YES             NO             NO

JENNY HERMELINDA VIZCARRA VALENCIA DE CARRERA
                                                   29433840              GENERAL LITIGATION                                                                    YES             NO             NO
JENNY MARITZA LECHUGA CHACON                       *09998397             GENERAL LITIGATION                                                                    YES             NO             NO
JESSICA MILENKA CHECYA HUAMAN                      71468996              GENERAL LITIGATION                                                                    YES             NO             NO
JESSICA PAOLA VENTURA CASTILLO                     41997821              GENERAL LITIGATION                                                                    YES             NO             NO
JESÚS EUGENIO RAMOS OLABARRERA                     40400159              GENERAL LITIGATION                                                                    YES             NO             NO
JESÚS GODOFREDO RAMOS LA TORRE                     29231369              GENERAL LITIGATION                                                                    YES             NO             NO
JESUS MIGUEL MORALES SILVA                         70447246              GENERAL LITIGATION                                                                    YES             NO             NO




                                                                                                15 of 29
                                                   20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                           Pg 77 of 103
                                                                                       In re Latam Airlines Perú S.A.
                                                                                             Case No. 20-11258
                       SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                Status of Case   Status of Case   Status of Case
                                                                                                                                                                  (Pending)       (On Appeal)      (Concluded)
                     Case Title                        Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
JESUS MIJAIL GIL GONZALES                           42221071              GENERAL LITIGATION                                                                    YES              NO               NO
JHUVITZA FIORELLA ZUTA GOÑAS                        45516905              GENERAL LITIGATION                                                                    YES              NO               NO
JIMENA MARIA RUIZ ECHENDIA                          47515593              GENERAL LITIGATION                                                                    YES              NO               NO
JIMMY OMAR DAVILA MUÑOZ                             40116543              GENERAL LITIGATION                                                                    YES              NO               NO
JNE                                                 20131378549           GENERAL LITIGATION                                                                    YES              NO               NO
JNE                                                 20131378549           GENERAL LITIGATION                                                                    YES              NO               NO
JOANA CATHERINA RAMOS NAVARRO                       40536489              GENERAL LITIGATION                                                                    YES              NO               NO
JOEL HUGO CONDORI PANCA                             29609219              GENERAL LITIGATION                                                                    YES              NO               NO
JOEL JOHUANCHI MARCA                                23992705              GENERAL LITIGATION                                                                    YES              NO               NO
JOHANN MULTHUAPTFF NAVARRO                          71207542              GENERAL LITIGATION                                                                    YES              NO               NO
JOHN ALEX CAMPOS OLIVO                              42950668              GENERAL LITIGATION                                                                    YES              NO               NO
JOHN HANS GONZALES MOZOMBITE                        42647121              GENERAL LITIGATION                                                                    YES              NO               NO
JONATAN GAEDE                                                             ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL                   YES              NO               NO
JONATHAN MARIO ALVAREZ ESCUDERO                     41595835              GENERAL LITIGATION                                                                    YES              NO               NO
JORDAN ALEXANDER SOSA RAMOS                         46716248              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE ALVARADO VASQUEZ                              5378610               GENERAL LITIGATION                                                                    YES              NO               NO
JORGE ANDRES ZEÑA NECIOSUP                          17640484              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE ASENJO ROJAS                                  16681844              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE CLAUDIO BAUTISTA ORDOÑEZ                      72368575              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE CONSTANTINO MANSILLA NAVARRETE                *08700478             GENERAL LITIGATION                                                                    YES              NO               NO
JORGE EDUARDO CUSSIANOVICH RODRIGUEZ                10612339              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE FELIPE DE LA ROSA GONZALES OTOYA              17837654              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE FRANCISCO RAFFO BUSTAMANTE                    10225689              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE GONZALO RODRIGUEZ MONTOYA                     70448267              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE GUILLERMO LAZARTE VELARDE                     *09162043             GENERAL LITIGATION                                                                    YES              NO               NO
JORGE GUSTAVO FERNANDEZ FLORES                      33588790              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE HUMBERTO CALDERON OJEDA                       *09310906             GENERAL LITIGATION                                                                    YES              NO               NO
JORGE ISAAC ROCA INFANTE                            43317912              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE LACHAPELLE CARNEIRO                           16655755              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE LUIS LÓPEZ TORRES                             44610556              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE LUIS LÓPEZ VILLAR                             *08027404             GENERAL LITIGATION                                                                    YES              NO               NO
JORGE LUIS PALOMINO JAUREGUI                        * 08211770            GENERAL LITIGATION                                                                    YES              NO               NO
JORGE LUIS PONCIANO NOVOA                           *06378417             GENERAL LITIGATION                                                                    YES              NO               NO
JORGE LUIS PRECIADO LADINES                         26729410              GENERAL LITIGATION                                                                    YES              NO               NO
JORGE LUIS TAVARA OROZCO                            *02776422             GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                        SERVICIO DE CONCILIACION EN
JORGE VERON
                                                                          ADMINISTRATIVE LAWSUIT                        RELACIONES DE CONSUMO                   YES              NO               NO
JORGE WASHINTON VELA ALVARADO                       *00067654             GENERAL LITIGATION                                                                    YES              NO               NO
JOSE ALBERTO ZEGARRA ESPINOZA                       *01320206             GENERAL LITIGATION                                                                    YES              NO               NO
JOSÉ ALEJANDRO AGUAYO MORENO                        40988165              GENERAL LITIGATION                                                                    YES              NO               NO
JOSÉ ALFREDO LLANOS HUAMANCHUMO                     40962519              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE ALVARO MAR QUISPE                              42901107              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE ANTONIO ALVARADO MENACHO                       8755045               GENERAL LITIGATION                                                                    YES              NO               NO
JOSE ANTONIO BERAUN BARRANTES                       43442520              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE ANTONIO QUINTANA CONTRERAS                     41850484              GENERAL LITIGATION                                                                    YES              NO               NO




                                                                                                 16 of 29
                                                     20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                             Pg 78 of 103
                                                                                         In re Latam Airlines Perú S.A.
                                                                                               Case No. 20-11258
                         SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                  Status of Case   Status of Case   Status of Case
                                                                                                                                                                    (Pending)       (On Appeal)      (Concluded)
                     Case Title                          Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
JOSE AUBER ALARCON CUBAS                              27737617              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE CABERO NAVARRO                                   *06624353             GENERAL LITIGATION                                                                    YES              NO               NO
JOSE CARLOS VALDIVIA VERA                             71073327              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE CARLOS VALLEJO TUCCIO                            9338305               GENERAL LITIGATION                                                                    YES              NO               NO
JOSE ERNESTO VIDAL FERNANDEZ                          *07607123             GENERAL LITIGATION                                                                    YES              NO               NO
JOSE FELICIANO VALERIO GRADOS                         22519538              GENERAL LITIGATION                                                                    YES              NO               NO
JOSÉ FELIPE PEREYRA GRAHAM                            6609883               GENERAL LITIGATION                                                                    YES              NO               NO
JOSÉ GARCIA PONCE                                     CEX: 001196178        GENERAL LITIGATION                                                                    YES              NO               NO
JOSE GUILLERMO ORTIZ ROMERO                           41150649              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE HINOSTROZA AUCASIME                              28295525              GENERAL LITIGATION                                                                    YES              NO               NO
JOSÉ IGNACIO LEON PALACIOS                            42175312              GENERAL LITIGATION                                                                    YES              NO               NO
JOSÉ JAVIER LÉVANO OCHOA                              10636904              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE JUAN CICCIA CARPENA                              44836414              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE LUIS ASERVI SAYAN                                7872135               GENERAL LITIGATION                                                                    YES              NO               NO
JOSE LUIS LA ROSA NAVARRO                             45170513              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE LUIS LAZO ACOSTA                                 40475231              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE LUIS LIMO CHAVEZ                                 41581102              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE LUIS ZEVALLOS CORDOVA                            45456183              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE MARTÍN RETO ANCHANTE                             *09980014             GENERAL LITIGATION                                                                    YES              NO               NO
JOSE MIGUEL RETA HERNANDEZ                            *00143747             GENERAL LITIGATION                                                                    YES              NO               NO
JOSÉ OSCAR RODRIGUEZ PLASENCIA                        18210006              GENERAL LITIGATION                                                                    YES              NO               NO
JOSE OVER ZAVALETA SAAVEDRA                           25682685              GENERAL LITIGATION                                                                    YES              NO               NO
JOSEPH CORIMAITA CUBA                                 43224044              GENERAL LITIGATION                                                                    YES              NO               NO
JOSIAS NATANIEL PANANA                                -                     GENERAL LITIGATION                                                                    YES              NO               NO
JOSIAS OLIVEIRA MONTENEGRO                            *05410231             GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                          TERCERA SALA -CÁMARA PENAL- DE LA
JOSUE CABRAL RODRIGUEZ                                001-022-2019-RECA-                                                  SUPREMA CORTE DE JUSTICIA
                                                      02554                 GENERAL LITIGATION                            (DOMINICAN REPUBLIC)              YES                    NO               NO
JUAN ALBERTO PIZARRO PEREZ                            *01200257             GENERAL LITIGATION                                                              YES                    NO               NO
JUAN ALEX FLORES ALCA                                 42323778              GENERAL LITIGATION                                                              YES                    NO               NO
JUAN ANTONIO PÉREZ MONTES                             31634456              GENERAL LITIGATION                                                              YES                    NO               NO
JUAN ARMANDO PESTANA NOVOA                            *09879381             GENERAL LITIGATION                                                              YES                    NO               NO
JUAN CARLOS CRIS CASTILLO SALAZAR                     44700555              GENERAL LITIGATION                                                              YES                    NO               NO
JUAN CARLOS DELGADO GANOZA                            7764361               GENERAL LITIGATION                                                              YES                    NO               NO
JUAN CARLOS HEREDIA LUCANO                            *09254773             GENERAL LITIGATION                                                              YES                    NO               NO
JUAN CARLOS HOLSTE JAEGER                             CEX000175270          GENERAL LITIGATION                                                              YES                    NO               NO
JUAN CARLOS MARTINEZ ARIAS                            *6116665              GENERAL LITIGATION                                                              YES                    NO               NO
JUAN CARLOS TUMBA PALOMINO                            7246063               GENERAL LITIGATION                                                              YES                    NO               NO
JUAN EDWARD AYALA PANIURA                             *08872296             GENERAL LITIGATION                                                              YES                    NO               NO
JUAN FERNANDO CASTRO MENDOZA                          *07506828             GENERAL LITIGATION                                                              YES                    NO               NO
JUAN FRANCISCO NUÑEZ DEL PRADO SIMONS                 *08274035             GENERAL LITIGATION                                                              YES                    NO               NO
JUAN GONZALEZ MARTÍN                                  *02603812             GENERAL LITIGATION                                                              YES                    NO               NO
JUAN LÓPEZ - ACEVEDO MEDINA                           CEX 000762281         GENERAL LITIGATION                                                              YES                    NO               NO
JUAN MANUEL OYAKAWA KISHIMOTO                         10808400              GENERAL LITIGATION                                                              YES                    NO               NO
JUAN MARTIN SERKOVIC PEREZ LEON                       *08217987             GENERAL LITIGATION                                                              YES                    NO               NO




                                                                                                   17 of 29
                                                   20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                           Pg 79 of 103
                                                                                       In re Latam Airlines Perú S.A.
                                                                                             Case No. 20-11258
                       SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                Status of Case   Status of Case   Status of Case
                                                                                                                                                                  (Pending)       (On Appeal)      (Concluded)
                     Case Title                         Case Number                    Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
JUAN PABLO DE LA TORRE UCEDA                        45288180              GENERAL LITIGATION                                                                    YES              NO               NO
JUAN PABLO TEJADA RENGIFO                           *09446601             GENERAL LITIGATION                                                                    YES              NO               NO
JUAN PEDRO RAMIREZ BERAMENDI                        40470620              GENERAL LITIGATION                                                                    YES              NO               NO
JUAN SUAREZ GACON                                   7596086               GENERAL LITIGATION                                                                    YES              NO               NO
JUAN YSMAEL AGUILAR VILLANUEVA                      * 07610902            GENERAL LITIGATION                                                                    YES              NO               NO
JUANA MAGALY ZAVALETA ACOSTA                        40603304              GENERAL LITIGATION                                                                    YES              NO               NO
JUANA ROJAS LUZ                                     *08195362             GENERAL LITIGATION                                                                    YES              NO               NO
JUANITA SANCHEZ ASPAJO                              *05349329             GENERAL LITIGATION                                                                    YES              NO               NO
JUDITH SHIRLEY VELASQUEZ NUÑEZ                      47592763              GENERAL LITIGATION                                                                    YES              NO               NO
JULIO CESAR OSORIO CACERES                          *07604476             GENERAL LITIGATION                                                                    YES              NO               NO
JULIO CÉSAR SARMIENTO NOYA                          10277878              GENERAL LITIGATION                                                                    YES              NO               NO
JULIO MARTIN CUENTAS AGUIRRE                        23979567              GENERAL LITIGATION                                                                    YES              NO               NO
JULISSA DELGADO BARRIOS                             41925966              GENERAL LITIGATION                                                                    YES              NO               NO
JULISSA LORENA CONISILLA REYMUNDO                   44364534              GENERAL LITIGATION                                                                    YES              NO               NO
JULISSA PATRICIA CRESPO PEREDA                      10805994              GENERAL LITIGATION                                                                    YES              NO               NO
JUNIOR ANTONIO GÁLVEZ SALAZAR                       73741941              GENERAL LITIGATION                                                                    YES              NO               NO
JUSTO HUMBERTO AGUIRRE FERNANDEZ                    20069805              GENERAL LITIGATION                                                                    YES              NO               NO
JUSTO TEOFILO LEON FABIAN                           40411034              GENERAL LITIGATION                                                                    YES              NO               NO
KAREN ESTEFANIA PADILLA GUIBOVICH                   44550636              GENERAL LITIGATION                                                                    YES              NO               NO
KAREN ROSANA ASMAT VIDARTE                          74552671              GENERAL LITIGATION                                                                    YES              NO               NO
KARINA CYNTHIA MEDINA LIZARRAGA                     29633501              GENERAL LITIGATION                                                                    YES              NO               NO
KARINA JULLIANA JIMENEZ VIÑAS                       -                     GENERAL LITIGATION                                                                    YES              NO               NO
KARINA MAGNOLIA BRAVO VALDEZ                        31670401              GENERAL LITIGATION                                                                    YES              NO               NO
KARINA MARILIN MORE DE CABOS                        41102339              GENERAL LITIGATION                                                                    YES              NO               NO
KAROL GRECIA AGOSTINELLI MALAGA                     46331992              GENERAL LITIGATION                                                                    YES              NO               NO
KATHERINE NICOL VIVAS VILLA                         46264937              GENERAL LITIGATION                                                                    YES              NO               NO
KATHERINE NOHELY BARRERA PEÑA DE WHEATLEY           45763812              GENERAL LITIGATION                                                                    YES              NO               NO
KATYA SALAZAR PEREZ LEON                            10868798              GENERAL LITIGATION                                                                    YES              NO               NO
KELLY LIZBETH RODRIGUEZ ZUÑIGA                      29550077              GENERAL LITIGATION                                                                    YES              NO               NO
KEVIN MAXLEN TAVARA BUSTAMANTE                      71768636              GENERAL LITIGATION                                                                    YES              NO               NO
KLAUS DRAGEC ORBAN PETRINEC                         45675872              GENERAL LITIGATION                                                                    YES              NO               NO
LA POSITIVA SEGUROS Y REASEGUROS                    20100210909           GENERAL LITIGATION                                                                    YES              NO               NO
LA POSITIVA SEGUROS Y REASEGUROS                    20100210909           GENERAL LITIGATION                                                                    YES              NO               NO
LADY GRECIA LA ROSA NAVARRO                         42762961              GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                        JUZGADO NACIONAL EN LO CIVIL Y
LAMAS JOSE ALEJANDRO                                                                                                    COMERCIAL FEDERAL N° 8 SECRETARÍA
                                                    4071/2018             CIVIL AND COMMERCIAL                          N° 15                             YES                    NO               NO
LAURA MARÍA DEL ROSARIO LARCO MANUCCI                                     GENERAL LITIGATION                                                              YES                    NO               NO
LAURA VICTORIA AMAT Y LEÓN DE FRANCO                29737723              GENERAL LITIGATION                                                              YES                    NO               NO
LEANDRO PRADO DEMETRIO                              28206908              GENERAL LITIGATION                                                              YES                    NO               NO
LENIN HAROLD AVILA SILVA                            40946071              GENERAL LITIGATION                                                              YES                    NO               NO
LENIN HAROLD AVILA SILVA                            40946071              GENERAL LITIGATION                                                              YES                    NO               NO
LENNSY SARUMI ATILANO LOPEZ                         48919500              GENERAL LITIGATION                                                              YES                    NO               NO
LEONARDO VALDEZ OBANDO                              46901363              GENERAL LITIGATION                                                              YES                    NO               NO
LEONIDAS VENTURA TELLO                              *09218384             GENERAL LITIGATION                                                              YES                    NO               NO




                                                                                                 18 of 29
                                                 20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                         Pg 80 of 103
                                                                                     In re Latam Airlines Perú S.A.
                                                                                           Case No. 20-11258
                     SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                              Status of Case   Status of Case   Status of Case
                                                                                                                                                                (Pending)       (On Appeal)      (Concluded)
                     Case Title                      Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
LEOPOLDO PASQUEL FLORES                           *05407756             GENERAL LITIGATION                                                                    YES              NO               NO
LESA ANTONIA SALAS MURILLO                        29560901              GENERAL LITIGATION                                                                    YES              NO               NO
LIANA BEATRIZ FORTUNA TRUJILLO                    42149238              GENERAL LITIGATION                                                                    YES              NO               NO
LIBERTAD YSABEL MORALES DE TALAVERA               29702574              GENERAL LITIGATION                                                                    YES              NO               NO
LIDIA ROSINDA QUISPE MAMANI                       44692033              GENERAL LITIGATION                                                                    YES              NO               NO
LILIA LUZ VILLANUEVA RODRIGUEZ                    *09296496             GENERAL LITIGATION                                                                    YES              NO               NO
LILIA YULLIANA ALFARO LOPEZ                       43520551              GENERAL LITIGATION                                                                    YES              NO               NO
LILIAN LUSINDA MARCELA SALAS GUILLEN              29378599              GENERAL LITIGATION                                                                    YES              NO               NO
LILY ROSIO GARCIA DELGADO                         29549901              GENERAL LITIGATION                                                                    YES              NO               NO
LIMA AIRPORT PARTNERS                             20501577252           GENERAL LITIGATION                                                                    YES              NO               NO
LIMA AIRPORT PARTNERS                             20501577252           GENERAL LITIGATION                                                                    YES              NO               NO
LINO CHARLES ROCA GAVILAN                         *09674703             GENERAL LITIGATION                                                                    YES              NO               NO
LIONEL ROGELIO ESPAÑA ZAMBRANO                    42092164              GENERAL LITIGATION                                                                    YES              NO               NO
LISBETH MARIEL ESPINOZA PIZARRO                   47241881              GENERAL LITIGATION                                                                    YES              NO               NO
LISETH MILAGROS MORENO CORDOVA                    43467340              GENERAL LITIGATION                                                                    YES              NO               NO
LISSEETH MAGALY CHIRINOS URIBE                    40602426              GENERAL LITIGATION                                                                    YES              NO               NO
LISSET KARINA VILLEGAS ARNAO                      41706962              GENERAL LITIGATION                                                                    YES              NO               NO
LISSETH DEL CARMEN ARONES SOTO                    72415354              GENERAL LITIGATION                                                                    YES              NO               NO
LISTHER JONIS GUERRA DEL AGUILA                   42733739              GENERAL LITIGATION                                                                    YES              NO               NO
LIZ JACKELINE CÓRDOVA RAMÍREZ                     43999828              GENERAL LITIGATION                                                                    YES              NO               NO
LIZ KATTY DÍAS MORALES                            41834760              GENERAL LITIGATION                                                                    YES              NO               NO
LIZ NATALY FLORES RODRIGUEZ                       44404408              GENERAL LITIGATION                                                                    YES              NO               NO
LORENA MILAGROS FEDERICI GEREMIA                  10059860              GENERAL LITIGATION                                                                    YES              NO               NO
LOS INTERNACIONAL S.A.C.                          RUC 20600444094       GENERAL LITIGATION                                                                    YES              NO               NO
LOURDES NORBERTA DE LA CRUZ VASQUEZ               *05201863             GENERAL LITIGATION                                                                    YES              NO               NO
LOURDES SOLEDAD GALINDO ZUÑIGA                    10145924              GENERAL LITIGATION                                                                    YES              NO               NO
LOURDES VIVIANA LEIGH PEÑA                        *03672236             GENERAL LITIGATION                                                                    YES              NO               NO
LUCIA XIMENA GALLEGOS DÍAZ                        45841321              GENERAL LITIGATION                                                                    YES              NO               NO
LUCIANA DEL PILAR BAUTISTA CASTAÑEDA              72368574              GENERAL LITIGATION                                                                    YES              NO               NO
LUCIANA GABRIELA DÁVILA VENTURA                   61755339              GENERAL LITIGATION                                                                    YES              NO               NO
LUCINA DEL CARMEN BUSTAMANTE BOCANEGRA            27674353              GENERAL LITIGATION                                                                    YES              NO               NO
LUCRECIA GUADALUPE DEL MILAGRO BURGA
MUNGUIA                                           70584692              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS ALBERTO LAZARTE NAVARRETE                    *08149446             GENERAL LITIGATION                                                                    YES              NO               NO
LUIS ALBERTO LUZURIAGA URIONA                     *06824876             GENERAL LITIGATION                                                                    YES              NO               NO
LUIS ALBERTO MERCADO VASQUEZ                      18089239              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS ALBERTO MORON CHIL                           *08893408             GENERAL LITIGATION                                                                    YES              NO               NO
LUIS ALBERTO VELA TORRE                           10047895              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS ALFREDO CASTRO MAGUIÑA                       31682984              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS AMADO VARGAS POLO                            17933432              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS ANGEL VARGAS GONZALES                        40707601              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS ANTONIO BUENO NUÑEZ                          18074416              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS BERNARDO PALOMINO RAMOS                      43020620              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS EDMUNDO FUENTES RIVERA ARIAS                 *06942045             GENERAL LITIGATION                                                                    YES              NO               NO
LUIS EDUARDO HERRERA MARATUECH                    21842671              GENERAL LITIGATION                                                                    YES              NO               NO




                                                                                               19 of 29
                                                  20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                          Pg 81 of 103
                                                                                      In re Latam Airlines Perú S.A.
                                                                                            Case No. 20-11258
                      SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                               Status of Case   Status of Case   Status of Case
                                                                                                                                                                 (Pending)       (On Appeal)      (Concluded)
                     Case Title                       Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
LUIS EDUARDO WOOLCOTT MUÑOZ                        10266190              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS EFRAÍN ROQUE SALAZAR                          29628041              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS ENRIQUE HERRERA CORONA                        3892385               GENERAL LITIGATION                                                                    YES              NO               NO
LUIS FELIPE NATAL FARFÁN                           17857639              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS FERNANDO ARAGON MIRANDA                       29739186              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS FERNANDO ROMERO CHUQUILÍN                     26682903              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS JAVIER GARCÍA CARDENAS                        *06655315             GENERAL LITIGATION                                                                    YES              NO               NO
LUIS JONATHAN MILACHAY MONRROY                     42845661              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS KITSUTA TSUCHIYA                              O8201290              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS MANUEL SACA TEJADA                            *06506853             GENERAL LITIGATION                                                                    YES              NO               NO
LUIS MIGUEL ROBLES MARROQUIN                       73993018              GENERAL LITIGATION                                                                    YES              NO               NO
LUIS SEBASTIÁN PÁUCAR MAGÁN                        44290624              GENERAL LITIGATION                                                                    YES              NO               NO
LUISA EMILIA AGUIRRE ALARCON                       3692447               GENERAL LITIGATION                                                                    YES              NO               NO
LUPE VIVIANA PAREDES CARDENAS                      41685964              GENERAL LITIGATION                                                                    YES              NO               NO
LUZ ELIANA NUÑEZ ANGO                              48031605              GENERAL LITIGATION                                                                    YES              NO               NO
LUZ MARINA ARAUJO DE MONTOYA                       17849778              GENERAL LITIGATION                                                                    YES              NO               NO
LUZ MARINA GONALO ORE                              25711125              GENERAL LITIGATION                                                                    YES              NO               NO
LYDIA GENNY CHIRA DELGADO                          43229674              GENERAL LITIGATION                                                                    YES              NO               NO
MAGNO LUIS ALTAMIRANO MORILLA                      41021987              GENERAL LITIGATION                                                                    YES              NO               NO
MANUEL ALEJANDRO MARTIN HERRERA SARA               10374898              GENERAL LITIGATION                                                                    YES              NO               NO
MANUELA ROSA ÑAZCO DE BAZAN                        17821158              GENERAL LITIGATION                                                                    YES              NO               NO
MARCELO AQUILES ALARCON ELERA                      *09850311             GENERAL LITIGATION                                                                    YES              NO               NO
MARCELO AQUILES ALARCON ELERA                                            GENERAL LITIGATION                                                                    YES              NO               NO
MARCIAL FERNANDO CARPIO TALAVERA                   29292095              GENERAL LITIGATION                                                                    YES              NO               NO
MARCIAL ROJAS LAZARO                               *07535723             GENERAL LITIGATION                                                                    YES              NO               NO
MARCO ALEXIS HERRERA LEYVA                         10315410              GENERAL LITIGATION                                                                    YES              NO               NO
MARCO ANTONIO ARCE CASTRO                          45839500              GENERAL LITIGATION                                                                    YES              NO               NO
MARCO ANTONIO BOUCHON VICENTE                      *07585440             GENERAL LITIGATION                                                                    YES              NO               NO
MARCO ANTONIO QUIJANO PEREZ                        10201889              GENERAL LITIGATION                                                                    YES              NO               NO
MARCO ANTONIO RAFFO PAZ                            43289968              GENERAL LITIGATION                                                                    YES              NO               NO
MARCO ANTONIO RAFFO PAZ                            43289968              GENERAL LITIGATION                                                                    YES              NO               NO
MARCO JESÚS VASQUEZ PERALTA                        27423403              GENERAL LITIGATION                                                                    YES              NO               NO
MARCO ROJAS DIAZ                                   70325853              GENERAL LITIGATION                                                                    YES              NO               NO
MARELLY BETTY CHAVEZ ARANA                         7607950               GENERAL LITIGATION                                                                    YES              NO               NO
MARGARETH DONAYRE RENGIFO                          *05330670             GENERAL LITIGATION                                                                    YES              NO               NO
MARGARITA ALIAGA BORGA DE CHUMPITAZ                *08463745             GENERAL LITIGATION                                                                    YES              NO               NO
MARGARITA ÁVILA CHERO SILVA                        *06388836             GENERAL LITIGATION                                                                    YES              NO               NO
MARGOT LUNA ROZAS                                  23852016              GENERAL LITIGATION                                                                    YES              NO               NO
MARÍA ALEXANDRA RIVERA DÍAZ                        72534866              GENERAL LITIGATION                                                                    YES              NO               NO
MARIA ANITA ÑAZCO DAVALOS DE LOPEZ                 17924631              GENERAL LITIGATION                                                                    YES              NO               NO
MARIA BELEN ROSAS ARAGONA                                                ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL                   YES              NO               NO
MARIA BELEN TAVARA TAVARA                          45811012              GENERAL LITIGATION                                                                    YES              NO               NO
MARIA CANDELARIA MAMANI AROCUTIPA                  7263293               GENERAL LITIGATION                                                                    YES              NO               NO
MARIA CRISTINA ZAYAS                                                     ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL                   YES              NO               NO
MARIA DE LAS MERCEDES ENRIQUETA LLAQUE             * 08722616            GENERAL LITIGATION                                                                    YES              NO               NO




                                                                                                20 of 29
                                                  20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                          Pg 82 of 103
                                                                                      In re Latam Airlines Perú S.A.
                                                                                            Case No. 20-11258
                      SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                Status of Case Status of Case Status of Case
                                                                                                                                                                  (Pending)     (On Appeal)    (Concluded)
                  Case Title                           Case Number                      Nature of Case                   Court Name or Agency and Location         Yes/No:        Yes/No:        Yes/No:
                                                                                                                       SERVICIO DE CONCILIACION EN
MARIA DEL CARMEN GARCIA
                                                                         ADMINISTRATIVE LAWSUIT                        RELACIONES DE CONSUMO                   YES             NO             NO
MARÍA DEL CARMEN ROCA HUAMÁN                       40058859              GENERAL LITIGATION                                                                    YES             NO             NO
MARIA DEL PILAR AGUIRRE IBAÑEZ                     10491912              GENERAL LITIGATION                                                                    YES             NO             NO
MARIA DEL SOCORRO OLAVE BERNEY                     48838650              GENERAL LITIGATION                                                                    YES             NO             NO
MARIA GABRIELA MOBILIA                                                   ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL                   YES             NO             NO
                                                   CARNET
MARIA GABRIELA YPA FAVARO                          EXTRANJERIA
                                                   000265325             GENERAL LITIGATION                                                                    YES             NO             NO
MARIA INES ESQUEN PIEDRA                           16455848              GENERAL LITIGATION                                                                    YES             NO             NO
MARIA INES GARCIA CALDERON VALDIVIESO              74315769              GENERAL LITIGATION                                                                    YES             NO             NO
MARIA INOCENTA CHERO SILVA                         *08039173             GENERAL LITIGATION                                                                    YES             NO             NO
MARIA ISABEL EGUREN FIGUEROA                       *07222658             GENERAL LITIGATION                                                                    YES             NO             NO
MARIA JOSET ARRUNATEGUI CHUNGA                     71341549              GENERAL LITIGATION                                                                    YES             NO             NO
MARIA KATISKA VELASQUEZ EDUARDO                    *02413854             GENERAL LITIGATION                                                                    YES             NO             NO
MARIA LAURA FNATAPPIE DE BARCELLI                  *08746490             GENERAL LITIGATION                                                                    YES             NO             NO
MARIA LUCIA SAAVEDRA PINGO                         70275388              GENERAL LITIGATION                                                                    YES             NO             NO
MARIA MILAGROS BELLO LUMBRERAS                     10276180              GENERAL LITIGATION                                                                    YES             NO             NO
MARIA PATRICIA MENDOZA FRANCO                      *08256174             GENERAL LITIGATION                                                                    YES             NO             NO
MARIA PRISILA TAMANI SOBRERA                       46994399              GENERAL LITIGATION                                                                    YES             NO             NO
MARIA SANTOS BRIONES CORTEZ DE ALCÁNTARA           26659633              GENERAL LITIGATION                                                                    YES             NO             NO
MARÍA TERESA BOUCHON VICENTE                       *07574560             GENERAL LITIGATION                                                                    YES             NO             NO
MARIA TERESA FLORES GUILLEN                        1323213               GENERAL LITIGATION                                                                    YES             NO             NO
MARIA TIMMY MERCEDES CHAPPUIS CARDICH              10552295              GENERAL LITIGATION                                                                    YES             NO             NO
MARIAM PEREZ VARGAS                                77475591              GENERAL LITIGATION                                                                    YES             NO             NO
MARIANELA DEL PILAR PRETELL NUÑEZ                  18133020              GENERAL LITIGATION                                                                    YES             NO             NO
MARIANELLA IRMA DEZA HINOJOZA                      43915927              GENERAL LITIGATION                                                                    YES             NO             NO
MARIANO JOSÉ LEON WOODMAN                          40433544              GENERAL LITIGATION                                                                    YES             NO             NO
MARIBEL LAUREANO PANIAGUA                          10702419              GENERAL LITIGATION                                                                    YES             NO             NO
MARIBEL ROSSANA MORENO TORRES                      79179931              GENERAL LITIGATION                                                                    YES             NO             NO
MARILU SABINA SARMIENTO CHIRINOS                   29367944              GENERAL LITIGATION                                                                    YES             NO             NO
MARINA MERCEDES PAUCARMAYTA DE FIGUEROA            29211011              GENERAL LITIGATION                                                                    YES             NO             NO
MARIO CABANILLAS CHAVARRY                          10810876              GENERAL LITIGATION                                                                    YES             NO             NO
MARIO GARIN MENDIETA ROMANI                        *07653370             GENERAL LITIGATION                                                                    YES             NO             NO
MARIO SAENZ ALMEIDA                                5342923               GENERAL LITIGATION                                                                    YES             NO             NO
MARITE MARTINEZ BOUCHON                            48209572              GENERAL LITIGATION                                                                    YES             NO             NO
MARLON DENNIS GARCÍA GUTIERREZ                     42378410              GENERAL LITIGATION                                                                    YES             NO             NO
MARLON IVAN GARCÍA HILBCK                          2819871               GENERAL LITIGATION                                                                    YES             NO             NO
                                                                                                                       SERVICIO DE CONCILIACION EN
MARTIN FERRE
                                                                         ADMINISTRATIVE LAWSUIT                        RELACIONES DE CONSUMO                   YES             NO             NO
MARTÍN GONZALES CALZADA                            CE 001098690          GENERAL LITIGATION                                                                    YES             NO             NO
MARTIN MOISES DOMENACK KIHIEN                      70138796              GENERAL LITIGATION                                                                    YES             NO             NO
MARY CARMEN RIOS VIDALON                           42750075              GENERAL LITIGATION                                                                    YES             NO             NO
MARYURY SUSAN CASOS GONZALES                       40444198              GENERAL LITIGATION                                                                    YES             NO             NO
MARYURY SUSAN CASOS GONZALES                       40444198              GENERAL LITIGATION                                                                    YES             NO             NO




                                                                                                21 of 29
                                                  20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                          Pg 83 of 103
                                                                                      In re Latam Airlines Perú S.A.
                                                                                            Case No. 20-11258
                      SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                               Status of Case   Status of Case   Status of Case
                                                                                                                                                                 (Pending)       (On Appeal)      (Concluded)
                    Case Title                         Case Number                    Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
MATHIEW NEIRA HUAMAN                               70944207              GENERAL LITIGATION                                                                    YES              NO               NO
MAURA MONCADA CAHUAZA                              10408177              GENERAL LITIGATION                                                                    YES              NO               NO
MAURICIO ALFREDO GONZALES TORO                     45098871              GENERAL LITIGATION                                                                    YES              NO               NO
MAX ULISES RUIZ VELASQUEZ                          40573940              GENERAL LITIGATION                                                                    YES              NO               NO
MAXIMILIANO ENRIQUE ROSSO                          CEX 000120576         GENERAL LITIGATION                                                                    YES              NO               NO
MAXIMINA EMILIA NOLASCO AYASTA                     8045957               GENERAL LITIGATION                                                                    YES              NO               NO
MAXIMO ANIBAL PIZARRO CARDENAS                     29677830              GENERAL LITIGATION                                                                    YES              NO               NO
MAXIMO PALMA AGUILAR                               *07909905             GENERAL LITIGATION                                                                    YES              NO               NO
MAYRA FERNANDEZ                                    -                     GENERAL LITIGATION                                                                    YES              NO               NO
MEGAFLEX S.A.C.                                    20516094762           GENERAL LITIGATION                                                                    YES              NO               NO
MELISSA CLAUDIA DOLORES TORRES                     46851250              GENERAL LITIGATION                                                                    YES              NO               NO
MELISSA NATERS                                     -                     GENERAL LITIGATION                                                                    YES              NO               NO
MELQUIADES VENTURA TELLO                           43296476              GENERAL LITIGATION                                                                    YES              NO               NO
MERCEDES ELVIRA GARAY CHANGA                       15297823              GENERAL LITIGATION                                                                    YES              NO               NO
MERY JUSTO COAQUIERA                               -                     GENERAL LITIGATION                                                                    YES              NO               NO
MICHAEL ENRIQUE LAFORE ANTON                       *07619219             GENERAL LITIGATION                                                                    YES              NO               NO
                                                   CARNET
MIGUEL ANDRES CRUZ CASTILLO                        EXTRANJERIA
                                                   000741925             GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL ANGEL ALVAREZ ZEA                           43245416              GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL ANGEL ARREATEGUI RODRIGUEZ                  41844851              GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL ANGEL BUSTAMANTE SOLORZANO                  43531337              GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL ANGEL CALLE LOPEZ                           40635031              GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL ÁNGEL FARRO MORI                            29313463              GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL ÁNGEL MALCA MEJÍA                           *07972669             GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL ÁNGEL ROBLES CERVANTES                      46684159              GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL ANGEL SAYRITUPAC ARAUJO                     43351591              GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL ANGEL VENTURA CASTILLO                      45846481              GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL DAVID JIMENEZ TORRES                        29680808              GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL DELGADO MALDONADO                           *06623010             GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL ENRIQUE FERNANDO NAVARRO MERINO             41572198              GENERAL LITIGATION                                                                    YES              NO               NO
MIGUEL OCTAVIO GUZMAN VELA                         *09455690             GENERAL LITIGATION                                                                    YES              NO               NO
MILAGROS ANGÉLICA TALLEDO LENCI                    *09649214             GENERAL LITIGATION                                                                    YES              NO               NO
MILAGROS CATHERINE MENDEZ ÑIQUE                    18019265              GENERAL LITIGATION                                                                    YES              NO               NO
MILAGROS MERCEDES CARRERA VALENCIA                 71595545              GENERAL LITIGATION                                                                    YES              NO               NO
MILAGROS SERENA REQUENA VARGAS                     *02771274             GENERAL LITIGATION                                                                    YES              NO               NO
MILGRITOS ELENA FLORES RUIZ                        *03507991             GENERAL LITIGATION                                                                    YES              NO               NO
MILUSKA PATRICIA PEREZ VASQUEZ                     10476996              GENERAL LITIGATION                                                                    YES              NO               NO
MINISTERIO PÚBLICO                                 20131370301           GENERAL LITIGATION                                                                    YES              NO               NO
MIRANDA RUMICHE SANTOS                              *06747046            GENERAL LITIGATION                                                                    YES              NO               NO
MIRKO MEDIC MEDINA                                 46177759              GENERAL LITIGATION                                                                    YES              NO               NO
MIRLA YOLANDA DE LOS SANTOS CHUMACERO              *03600931             GENERAL LITIGATION                                                                    YES              NO               NO
MONICA BANCAYA HEALTH COACH E.I.R.L.               20602956815           GENERAL LITIGATION                                                                    YES              NO               NO
MÓNICA CARRILLO FIGUEROA                           41369127              GENERAL LITIGATION                                                                    YES              NO               NO
MÓNICA MILAGROS VELAZCO ZAMBRANO                   25320240              GENERAL LITIGATION                                                                    YES              NO               NO




                                                                                                22 of 29
                                                   20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                           Pg 84 of 103
                                                                                       In re Latam Airlines Perú S.A.
                                                                                             Case No. 20-11258
                       SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                Status of Case   Status of Case   Status of Case
                                                                                                                                                                  (Pending)       (On Appeal)      (Concluded)
                     Case Title                        Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
MONICA PATRICIA RAMAL PORTILLA                      *06408196             GENERAL LITIGATION                                                                    YES              NO               NO
MONICA VERA MORENO (THEMIS)                         70453489              GENERAL LITIGATION                                                                    YES              NO               NO
MYRIAM SAMANIEGO TRAPP DE EKMEKCIU                  40606689              GENERAL LITIGATION                                                                    YES              NO               NO
NABIH ABUAPARA CHAMI                                29208087              GENERAL LITIGATION                                                                    YES              NO               NO
NADIA JESÚS CAPURRO QUIROZ                          70779612              GENERAL LITIGATION                                                                    YES              NO               NO
NADIA PICCO IRINA                                   27286095              GENERAL LITIGATION                                                                    YES              NO               NO
NADIA ZAMALLOA CALVO                                                      GENERAL LITIGATION                                                                    YES              NO               NO
NANCY EDITH VENTURA CASTILLO                        *10367989             GENERAL LITIGATION                                                                    YES              NO               NO
NANCY ESTELA BEJAR ALEGRE                           *07939332             GENERAL LITIGATION                                                                    YES              NO               NO
NANCY JUDITH GUILLERMO LUGO                         32644987              GENERAL LITIGATION                                                                    YES              NO               NO
NANCY LUZ COPAJA BARTRA                             *00400653             GENERAL LITIGATION                                                                    YES              NO               NO
NANCY MERCEDES LEON PEREYRA                         *06770473             GENERAL LITIGATION                                                                    YES              NO               NO
NANCY SALAZAR BELLO                                 23862806              GENERAL LITIGATION                                                                    YES              NO               NO
NASHLA INDIRA AYALA VILLASIS                        45406158              GENERAL LITIGATION                                                                    YES              NO               NO
NELLY AMPARO CLAUDINA VALDIVIA REVILLA              29235797              GENERAL LITIGATION                                                                    YES              NO               NO
NELLY ELIZABETH DE LOS ANGELES MARIN FLORES         *05408074             GENERAL LITIGATION                                                                    YES              NO               NO
NELLY VIRGINIA PINGO ADANAQUE DE SAAVEDRA           *02653745             GENERAL LITIGATION                                                                    YES              NO               NO
NICANOR QUISPE HUAYLLAHUAMAN                        23956469              GENERAL LITIGATION                                                                    YES              NO               NO
NICOLAS RODOLFO PILLI                                                     ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL                   YES              NO               NO
NICOLAS VALLE PALOMINO                              16520996              GENERAL LITIGATION                                                                    YES              NO               NO
NICOLASA FLORES CARLOS                              16720071              GENERAL LITIGATION                                                                    YES              NO               NO
NOELIA NICIDA COGORNO CABRERA                       10266024              GENERAL LITIGATION                                                                    YES              NO               NO
NOEMÍ GISELA ARIAS VELÁSQUEZ                                              GENERAL LITIGATION                                                                    YES              NO               NO
NORA ALICIA AGUILAR GARCIA                          76547357              GENERAL LITIGATION                                                                    YES              NO               NO
NORA LUZ GALARRETA DIAZ                             *08808889             GENERAL LITIGATION                                                                    YES              NO               NO
NORBIL AREVALO DELGADO                              42300577              GENERAL LITIGATION                                                                    YES              NO               NO
NORMA SOTO ARANZAMENDI                              29398815              GENERAL LITIGATION                                                                    YES              NO               NO
NURIA FABELA VASQUEZ GONZALES                       *07397882             GENERAL LITIGATION                                                                    YES              NO               NO
OBDULIA DELFINA ORTIZ DIAZ                          29453619              GENERAL LITIGATION                                                                    YES              NO               NO
OLENKA VANESSA IZQUIETA ROJAS                       18093468              GENERAL LITIGATION                                                                    YES              NO               NO
ORLANDO JESÚS BAUTISTA ALIPAZAGA                    47006710              GENERAL LITIGATION                                                                    YES              NO               NO
OSCAR EDUARDO VERGARA NEYRA                         *06492745             GENERAL LITIGATION                                                                    YES              NO               NO
OSCAR LEOPOLDO VILLEGAS CABALLERO                   10559230              GENERAL LITIGATION                                                                    YES              NO               NO
OSCAR MACHUCA PENAS                                 *09570948             GENERAL LITIGATION                                                                    YES              NO               NO
OSCAR OMAR MONTALVO SANCHEZ                         7614311               GENERAL LITIGATION                                                                    YES              NO               NO
OSCAR RICHARD REJAS CORDOVA                         *00431395             GENERAL LITIGATION                                                                    YES              NO               NO
OSCAR WILLIAM OROSO PACHERES                        42664005              GENERAL LITIGATION                                                                    YES              NO               NO
OTILIA RODRÍGUEZ AMASIFUEN                          *07386229             GENERAL LITIGATION                                                                    YES              NO               NO
PABLO ANDRES VASQUEZ FLORES                                               GENERAL LITIGATION                                                                    YES              NO               NO
PABLO FEDERICO MORAN SALAZAR                        18064495              GENERAL LITIGATION                                                                    YES              NO               NO
PABLO MANUEL GONZALES BANDERA                       C.E. 001909961        GENERAL LITIGATION                                                                    YES              NO               NO
PABLO PADILLA CHIPILLIGUEN                          43487755              GENERAL LITIGATION                                                                    YES              NO               NO
PABLO ROJAS CAMACHO                                 23806298              GENERAL LITIGATION                                                                    YES              NO               NO
PACÍFICO PERUANO SUIZA COMPAÑÍA SEGUROS Y
REASEGUROS                                          20100035392           GENERAL LITIGATION                                                                    YES              NO               NO




                                                                                                 23 of 29
                                                    20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                            Pg 85 of 103
                                                                                        In re Latam Airlines Perú S.A.
                                                                                              Case No. 20-11258
                        SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                 Status of Case   Status of Case   Status of Case
                                                                                                                                                                   (Pending)       (On Appeal)      (Concluded)
                     Case Title                          Case Number                    Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
PAMELA FLORES CHAGARAY                               41588947              GENERAL LITIGATION                                                                    YES              NO               NO
PAMPA STORE S.A.C.                                   20548478660           GENERAL LITIGATION                                                                    YES              NO               NO
PAOLA CARBAJAL GASTELO                               41314749              GENERAL LITIGATION                                                                    YES              NO               NO
PAOLA ELENA RAMOS TUYRO                              40029335              GENERAL LITIGATION                                                                    YES              NO               NO
PAOLA LISETTE ESCALANTE PAJARES                      47985596              GENERAL LITIGATION                                                                    YES              NO               NO
PATRICIA DEL PILAR ARIAS PAREDES                     10653230              GENERAL LITIGATION                                                                    YES              NO               NO
                                                     CARNET
PATRICIA GLORIA CASTILLO BERTRAND                    EXTRANJERIA
                                                     001269288             GENERAL LITIGATION                                                                    YES              NO               NO
PATRICIA MARIEL GIANELLA RAFFO                       46312273              GENERAL LITIGATION                                                                    YES              NO               NO
PATRICIA YSABEL BARAHONA HERRERA                     43435316              GENERAL LITIGATION                                                                    YES              NO               NO
PAUL MIRKO RODRIGUEZ ROJAS                           22666401              GENERAL LITIGATION                                                                    YES              NO               NO
PAULA ESPERANZA MORENO ROSARIO                       17869144              GENERAL LITIGATION                                                                    YES              NO               NO
PAULINA LUCY GALVAN GUTIERREZ                        *06942045             GENERAL LITIGATION                                                                    YES              NO               NO
PCM                                                  20168999926           GENERAL LITIGATION                                                                    YES              NO               NO
PEDRO CASTILLA TORRES                                40705191              GENERAL LITIGATION                                                                    YES              NO               NO
PEDRO ELOY ESPINOZA ORIHUELA                         *07438467             GENERAL LITIGATION                                                                    YES              NO               NO
PEDRO GARCIA LUCHA                                   N/A                   GENERAL LITIGATION                                                                    YES              NO               NO
PEDRO GUSTAVO FLORES PEÑA                            9224556               GENERAL LITIGATION                                                                    YES              NO               NO
PEDRO JUAN HONKE REZAC                               217731                GENERAL LITIGATION                                                                    YES              NO               NO
PEDRO TOMAS SANGIO GUANILO                           *08259819             GENERAL LITIGATION                                                                    YES              NO               NO
PERCY AVENDAÑO MEDINA                                80266101              GENERAL LITIGATION                                                                    YES              NO               NO
PERCY ZANIK ROBLES ENCINAS                           32917237              GENERAL LITIGATION                                                                    YES              NO               NO
PERLA GACELA CABALLERO REATEGUI                      *05410341             GENERAL LITIGATION                                                                    YES              NO               NO
PERPETUA ISABEL CORONADO VERA                        *09861355             GENERAL LITIGATION                                                                    YES              NO               NO
PETRONILA RODRIGUEZ AUCCATINCO                       25195644              GENERAL LITIGATION                                                                    YES              NO               NO
PETRONILLA GUERRA PLAZA DE VILLACREZ                 10481272              GENERAL LITIGATION                                                                    YES              NO               NO
PILAR MEY MUNGUIA PEREZ                              44001687              GENERAL LITIGATION                                                                    YES              NO               NO
POLA MELLADO DE VERA                                 23911323              GENERAL LITIGATION                                                                    YES              NO               NO
PRISCILA ROMERO NAVARRO                                                    ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL                   YES              NO               NO
PRISSILA QUISPE MENDOZA                              70788471              GENERAL LITIGATION                                                                    YES              NO               NO
PROCEDIMIENTO DE OFICIO - SIREC PROCEDIMIENTO
DE OFICIO - SIREC                                    20133840533           GENERAL LITIGATION                                                                    YES              NO               NO
                                                     1.33.000.000419/201
PUBLIC ATTORNEY’S OFFICES
                                                     8-01                  GENERAL LITIGATION                                                                    YES              NO               NO
RAFAEL LUIS MENDOZA VARA                             42701284              GENERAL LITIGATION                                                                    YES              NO               NO
RAQUEL EDITH RODRIGUEZ EGUREN                        *08190816             GENERAL LITIGATION                                                                    YES              NO               NO
RAUL ANIBAL ARRASCUE TIRADO                          10811565              GENERAL LITIGATION                                                                    YES              NO               NO
RAÚL CHAVEZ CURTO                                    *05277231             GENERAL LITIGATION                                                                    YES              NO               NO
RAUL PONTE OLAZABAL                                  41784782              GENERAL LITIGATION                                                                    YES              NO               NO
RENATA NICOL SANCHEZ MALAGA                          70872850              GENERAL LITIGATION                                                                    YES              NO               NO
RENATO TRIFU PEREZ VARGAS                            72924115              GENERAL LITIGATION                                                                    YES              NO               NO
RENATTO ANTONIO PAZ FERNANDEZ                        *09390499             GENERAL LITIGATION                                                                    YES              NO               NO
RENE GUSTAVO ROSAS BEST                              *08803505             GENERAL LITIGATION                                                                    YES              NO               NO
RENZO RONALD RUBERTO VARGAS                          10310889              GENERAL LITIGATION                                                                    YES              NO               NO




                                                                                                  24 of 29
                                                   20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                           Pg 86 of 103
                                                                                       In re Latam Airlines Perú S.A.
                                                                                             Case No. 20-11258
                       SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                Status of Case Status of Case Status of Case
                                                                                                                                                                  (Pending)     (On Appeal)    (Concluded)
                  Case Title                           Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:       Yes/No:        Yes/No:
RENZO SANCHEZ CAVAGNARO                             10808366              GENERAL LITIGATION                                                                    YES            NO             NO
                                                                                                                        JUZGADO NACIONAL EN LO CIVIL Y
RESNIK ROXANA RAQUEL                                                                                                    COMERCIAL FEDERAL N° 6 SECRETARÍA
                                                    4067/2018             CIVIL AND COMMERCIAL                          N° 12                             YES                   NO            NO
RICARDO ADRIAN LAJO MORALES                         29618737              GENERAL LITIGATION                                                              YES                   NO            NO
RICARDO GAEL VALERA VENTURA                         77520469              GENERAL LITIGATION                                                              YES                   NO            NO
RICARDO GUILLERMO EDA PALACIOS                      16475128              GENERAL LITIGATION                                                              YES                   NO            NO
RICARDO GUILLERMO EDA PALACIOS                      16475128              GENERAL LITIGATION                                                              YES                   NO            NO
RICARDO MARTIN VALERA CORTEZ                        *06805100             GENERAL LITIGATION                                                              YES                   NO            NO
RICARDO MORE GRILLO                                 80426989              GENERAL LITIGATION                                                              YES                   NO            NO
RICARDO RUIZ PALOMINO                               45755311              GENERAL LITIGATION                                                              YES                   NO            NO
RICARDO SUAREZ BARRA                                *09935424             GENERAL LITIGATION                                                              YES                   NO            NO
RICHARD VILCA ZAPATA                                *02437559             GENERAL LITIGATION                                                              YES                   NO            NO
RÍMAC INTERNACIONAL COMPAÑÍA DE SEGUROS Y
REASEGUROS (CODEMANDADOS: LAN PERÚ S.A. Y UTI
DEUTSCHALND GMBH MUNICH)                            20100041953           GENERAL LITIGATION                                                                    YES             NO            NO
RIMAC SEGUROS                                       20100041953           GENERAL LITIGATION                                                                    YES             NO            NO
RIMAC SEGUROS                                       20100041953           GENERAL LITIGATION                                                                    YES             NO            NO
RITA ALBINA HERNADEZ AREVALO                        5364552               GENERAL LITIGATION                                                                    YES             NO            NO
RITA ISABEL BARREDA GUERRA                          29526989              GENERAL LITIGATION                                                                    YES             NO            NO
ROBERTO ALFREDO NAZARIO RETES                       *09632809             GENERAL LITIGATION                                                                    YES             NO            NO
ROBERTO CARLOS BENAVIDES PONTEX                     41320525              GENERAL LITIGATION                                                                    YES             NO            NO
ROBERTO CARLOS CELI VALDIVIA                        73237338              GENERAL LITIGATION                                                                    YES             NO            NO
ROBERTO SANCHEZ APUY                                *07555524             GENERAL LITIGATION                                                                    YES             NO            NO
ROBINSON GUILLERMO MAKIYA FRANCIA                   44761444              GENERAL LITIGATION                                                                    YES             NO            NO
ROBINSON MILO TORRES                                -                     GENERAL LITIGATION                                                                    YES             NO            NO
ROCIO DEL PILAR CUYA GUZMAN                         43712282              GENERAL LITIGATION                                                                    YES             NO            NO
ROCIO ESTELA LUZMILA CHAVEZ CABALLERO               45437982              GENERAL LITIGATION                                                                    YES             NO            NO
ROCIO LEVANO BERMÚDEZ                               74218199              GENERAL LITIGATION                                                                    YES             NO            NO
ROCIO PILAR CUESTAS ARCE                            *07568668             GENERAL LITIGATION                                                                    YES             NO            NO
RODOLFO AMAT QUIROZ                                 1213612               GENERAL LITIGATION                                                                    YES             NO            NO
RODOLFO JESUS GRADOS FLORES                         *09620216             GENERAL LITIGATION                                                                    YES             NO            NO
RODRIGO PALOMINO PELLA                              46751485              GENERAL LITIGATION                                                                    YES             NO            NO
ROGER GUSTAVO HERRERA LAUREANO                      40863658              GENERAL LITIGATION                                                                    YES             NO            NO
ROLANDO CASTELLARES SALAZAR                         43496560              GENERAL LITIGATION                                                                    YES             NO            NO
ROMULO FERNANDO PALACIOS LANFRANCO                  8798300               GENERAL LITIGATION                                                                    YES             NO            NO
RONALD DANIEL MARQUEZ TAVARA                        *07943228             GENERAL LITIGATION                                                                    YES             NO            NO
RONALD PIZARRO MORALES                              21519686              GENERAL LITIGATION                                                                    YES             NO            NO
ROSA AMADA ROMERO DE RAFFO                          29212582              GENERAL LITIGATION                                                                    YES             NO            NO
ROSA AMANDA ROMERO DE RAFFO                         29212582              GENERAL LITIGATION                                                                    YES             NO            NO
ROSA AMELIA COBEÑAS YACILA                          43124323              GENERAL LITIGATION                                                                    YES             NO            NO
ROSA BLAZQUEZ GUTIERREZ                             N/A                   GENERAL LITIGATION                                                                    YES             NO            NO
ROSA GONGORA QUINTANILLA                            23993525              GENERAL LITIGATION                                                                    YES             NO            NO
ROSA ISABEL JACINTO FLORES                          *03853621             GENERAL LITIGATION                                                                    YES             NO            NO
ROSA ISABEL POLO YGREDA                             40885894              GENERAL LITIGATION                                                                    YES             NO            NO




                                                                                                 25 of 29
                                                    20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                            Pg 87 of 103
                                                                                        In re Latam Airlines Perú S.A.
                                                                                              Case No. 20-11258
                        SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                 Status of Case   Status of Case   Status of Case
                                                                                                                                                                   (Pending)       (On Appeal)      (Concluded)
                    Case Title                          Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
ROSA TARCILA QUIÑONES BENDEZU                        16472190              GENERAL LITIGATION                                                                    YES              NO               NO
ROSARIO DEL PILAR MUÑOZ GARCIA                       43563845              GENERAL LITIGATION                                                                    YES              NO               NO
ROSARIO EMILIA CHIANG CHOGN                          *09209186             GENERAL LITIGATION                                                                    YES              NO               NO
ROSEMARY PAREDES DONAYRE                             46261385              GENERAL LITIGATION                                                                    YES              NO               NO
ROSMERY DEL PILAR LINDO SEMINARIO                    45836813              GENERAL LITIGATION                                                                    YES              NO               NO
ROSSANA ALEJANDRA MONTERO CANCINO                    -                     GENERAL LITIGATION                                                                    YES              NO               NO
                                                                                                                         JUZGADO NACIONAL EN COMERCIAL N°
ROZBORIL MARCELO CARLOS Y OTRO
                                                     669/2018              COMMERCIAL                                    15 SECRETARÍA N° 29              YES                     NO               NO
RUTH ELENA CHALCO APAZA                              40805660              GENERAL LITIGATION                                                             YES                     NO               NO
RUTH MARIA VERA MEJÍA                                46675465              GENERAL LITIGATION                                                             YES                     NO               NO
SABRINA YAEL SCOLNIC                                                       ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL            YES                     NO               NO
SALVADOR ALEJANDRO CIFARELLI                                               ADMINISTRATIVE LAWSUIT                        MEDIACION PREJUDICIAL            YES                     NO               NO
SANDIE BETZABÉ RODRÍGUEZ ROJAS                       18136209              GENERAL LITIGATION                                                             YES                     NO               NO
SANDRA CARDOZA                                       -                     GENERAL LITIGATION                                                             YES                     NO               NO
SANDRA LUCIA SILVA PEREZ                             10508077              GENERAL LITIGATION                                                             YES                     NO               NO
SANTIAGO ALEJANDRO ALVAREZ DELGADO                   45396672              GENERAL LITIGATION                                                             YES                     NO               NO
SANTIAGO CHUNG RAMIREZ                               -                     GENERAL LITIGATION                                                             YES                     NO               NO
SANTIAGO MOHAMMED SAID SADI GUEVARA                  40634519              GENERAL LITIGATION                                                             YES                     NO               NO
SANTOS ESTEBAN VEGA RODRIGUEZ                        18077624              GENERAL LITIGATION                                                             YES                     NO               NO
SARA ADELA PEREZ LEON JARRIN                         *07837348             GENERAL LITIGATION                                                             YES                     NO               NO
SATELLITE TRANSMISSION VIDEO & DATA S.A.C.           RUC 20375793432       GENERAL LITIGATION                                                             YES                     NO               NO
                                                     PA
SECRETARIA DA RECEITA FEDERAL                        10814.720276/2014-
                                                     09                    TAX - ADMINISTRATIVE PROCEEDING               ALF GRU/DRJ RIBEIRÃO PRETO              YES              NO               NO
SEGUNDO AURELIO MENDOZA ESTELA                       26716453              GENERAL LITIGATION                                                                    YES              NO               NO
SEGUNDO PULACHE CRISANTO                             *02747219             GENERAL LITIGATION                                                                    YES              NO               NO
SEMIRA RIOS FLORES                                   *05290043             GENERAL LITIGATION                                                                    YES              NO               NO
SERGIO ALFREDO MARTIN RODRIGUEZ MORILLAS             46453409              GENERAL LITIGATION                                                                    YES              NO               NO
SERGIO JAVIER YEPEZ BUENAÑO                          * 06663783            GENERAL LITIGATION                                                                    YES              NO               NO
SILVIA IRENE SEQUEIROS PASTOR                        *07718968             GENERAL LITIGATION                                                                    YES              NO               NO
SILVIA IRENE SEQUEIROS PASTOR                        *07718968             GENERAL LITIGATION                                                                    YES              NO               NO
SILVIA IVETTE SAAVEDRA RODRIGUEZ                     47669158              GENERAL LITIGATION                                                                    YES              NO               NO
SOLEDAD SANTISTEBAN ARANA                            *09748945             GENERAL LITIGATION                                                                    YES              NO               NO
SONIA ALBINA CHAVEZ GIL                              *08427390             GENERAL LITIGATION                                                                    YES              NO               NO
STEFANY MARYCELI VASQUEZ GRANADOS                    77174288              GENERAL LITIGATION                                                                    YES              NO               NO
SUE ANGELLA INDALEZ CHANG                            40897443              GENERAL LITIGATION                                                                    YES              NO               NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                                                  ADMINISTRATIVE LAWSUIT                                                                YES              NO               NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                            N° 0150140015305      GENERAL LITIGATION                                                                    YES              YES              NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                                                  GENERAL LITIGATION                                                                    YES              YES              NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                                                  GENERAL LITIGATION                                                                    YES              YES              NO




                                                                                                  26 of 29
                                                  20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                          Pg 88 of 103
                                                                                      In re Latam Airlines Perú S.A.
                                                                                            Case No. 20-11258
                      SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                Status of Case Status of Case Status of Case
                                                                                                                                                                  (Pending)     (On Appeal)    (Concluded)
                   Case Title                          Case Number                      Nature of Case                   Court Name or Agency and Location         Yes/No:        Yes/No:        Yes/No:
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                                                GENERAL LITIGATION                                                                    YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                                                GENERAL LITIGATION                                                                    YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE          14425-2018-0-1801-
ADMINISTRACIÓN TRIBUTARIA                          JR-CA-21              TAX LITIGATION                                SUPERIOR COURT                          YES             NO             NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE          02171-2019-0-1801-
ADMINISTRACIÓN TRIBUTARIA                          JR-CA-19              TAX LITIGATION                                SUPERIOR COURT                          YES             NO             NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE          14426-2018-0-1801-
ADMINISTRACIÓN TRIBUTARIA                          JR-CA-20              TAX LITIGATION                                SUPREME COURT                           YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE          02170-2019-0-1801-
ADMINISTRACIÓN TRIBUTARIA                          JR-CA-18              TAX LITIGATION                                SUPERIOR COURT                          YES             NO             NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE          14421-2018-0-1801-
ADMINISTRACIÓN TRIBUTARIA                          JR-CA-22              TAX LITIGATION                                SUPERIOR COURT                          YES             NO             NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          4901-2018             TAX LITIGATION                                TAX COURT                               YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          RTF N° 5672-1-2018 TAX LITIGATION                                   TAX ADMINISTRATION                      YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          RTF N° 8153-4-2018 TAX LITIGATION                                   TAX ADMINISTRATION                      YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          RTF N° 5675-1-2018 TAX LITIGATION                                   TAX ADMINISTRATION                      YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          RTF N° 8553-3-2018 TAX LITIGATION                                   TAX ADMINISTRATION                      YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          RTF N° 5676-1-2018 TAX LITIGATION                                   TAX ADMINISTRATION                      YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          150340017672          TAX LITIGATION                                TAX ADMINISTRATION                      YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          150340017572          TAX LITIGATION                                TAX ADMINISTRATION                      YES             NO             NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          150340017646          TAX LITIGATION                                TAX ADMINISTRATION                      YES             NO             NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          4901-2018             TAX LITIGATION                                TAX COURT                               YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          14722-2011            TAX LITIGATION                                TAX COURT                               YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          8604-2012             TAX LITIGATION                                TAX COURT                               YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          03828-2014            TAX LITIGATION                                TAX COURT                               YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                          11920-2015         TAX LITIGATION                                   TAX COURT                               YES             YES            NO
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE          11090-2018-0-1801-
ADMINISTRACIÓN TRIBUTARIA                          JR-CA-20           TAX LITIGATION                                   SUPREME COURT                           YES             YES            NO




                                                                                                27 of 29
                                                   20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                           Pg 89 of 103
                                                                                       In re Latam Airlines Perú S.A.
                                                                                             Case No. 20-11258
                       SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                                 Status of Case Status of Case Status of Case
                                                                                                                                                                   (Pending)     (On Appeal)    (Concluded)
                   Case Title                           Case Number                      Nature of Case                   Court Name or Agency and Location         Yes/No:        Yes/No:        Yes/No:
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                           12992-2018            TAX LITIGATION                                TAX COURT                               YES (PARTIAL) NO               YES (PARTIAL)
SUPERINTENDENCIA NACIONAL DE ADUANAS Y DE
ADMINISTRACIÓN TRIBUTARIA                           13739-2016            TAX LITIGATION                                TAX COURT                               YES             YES            NO
SUSAN DANITZA HOLGUIN TORRES                        46754663              GENERAL LITIGATION                                                                    YES             NO             NO
SUSANA MASSAVEU RODRÍGUEZ                           *08783796             GENERAL LITIGATION                                                                    YES             NO             NO
SUSY MARILEY QUIJANO SANCHEZ                        80288338              GENERAL LITIGATION                                                                    YES             NO             NO
TRISTAN CARDÓN                                      N/A                   GENERAL LITIGATION                                                                    YES             NO             NO
ULDA MARTINEZ NAVARRETE DE BECERRA                  *08419698             GENERAL LITIGATION                                                                    YES             NO             NO
                                                                                                                        ANAC - ADMINISTRACION NACIONAL
UNAUTHORIZED FLIGHTS
                                                    S01:0063950/2011      ADMINISTRATIVE LAWSUIT                        DE AVIACION CIVIL                       YES             NO             NO
URSULA GUTIERRES CÁCERES                            42303263              GENERAL LITIGATION                                                                    YES             NO             NO
URSULA MARIELA MINAYA MEZA                          15723116              GENERAL LITIGATION                                                                    YES             NO             NO
VALERIA ALEXANDRA PANDURO RODRIGUEZ                 46002798              GENERAL LITIGATION                                                                    YES             NO             NO
VALERIA BARRANTES MACHER                            42889052              GENERAL LITIGATION                                                                    YES             NO             NO
                                                                                                                        SERVICIO DE CONCILIACION EN
VANESA RAMOS NADIA
                                                                          ADMINISTRATIVE LAWSUIT                        RELACIONES DE CONSUMO                   YES             NO             NO
VANESSA ELIZABETH MERINO VARCALCEL                  40451352              GENERAL LITIGATION                                                                    YES             NO             NO
VEDI VALOIS AYALA CASTILLEJO                        43400890              GENERAL LITIGATION                                                                    YES             NO             NO
VELINDA LUZ VISSO TOLEDO                            6135873               GENERAL LITIGATION                                                                    YES             NO             NO
VERONICA LIRA DA SILVA                              1508200               GENERAL LITIGATION                                                                    YES             NO             NO
VERÓNICA VALERIA TEJADA CASTRO                      *02873479             GENERAL LITIGATION                                                                    YES             NO             NO
VERÓNIKA VITAL SALVADOR                             -                     GENERAL LITIGATION                                                                    YES             NO             NO
VICENTE CABREJOS POLASTRI                           10867569              GENERAL LITIGATION                                                                    YES             NO             NO
VICTOR FERMIN DOIG ORBEGOSO                         17524649              GENERAL LITIGATION                                                                    YES             NO             NO
VICTOR FIGUEROA PAROT                               CEX 000514635         GENERAL LITIGATION                                                                    YES             NO             NO
VICTOR HUGO BONIFAZ AGUINZA                         46773353              GENERAL LITIGATION                                                                    YES             NO             NO
VICTOR MANUEL LUYO TOLSA                            *08744630             GENERAL LITIGATION                                                                    YES             NO             NO
VICTOR RAFAEL ALIAGA SANTANA                        *08145448             GENERAL LITIGATION                                                                    YES             NO             NO
VICTOR SERNAQUE ANTON                               *03829240             GENERAL LITIGATION                                                                    YES             NO             NO
VICTORIA ELIZABETH RAMIREZ ZABOROSCH                *07840177             GENERAL LITIGATION                                                                    YES             NO             NO
VICTORIA ILINKA STEFANIA ALEMÁN LUNA                47915775              GENERAL LITIGATION                                                                    YES             NO             NO
VICTORIA MERCEDES TAVARA DE TAVARA                  *02779530             GENERAL LITIGATION                                                                    YES             NO             NO
VIRGINIA ESPERANZA ALVAREZ GONZALES                 8182848               GENERAL LITIGATION                                                                    YES             NO             NO
WALTER ENRIQUE RIVERA VILCHEZ                       10477797              GENERAL LITIGATION                                                                    YES             NO             NO
WALTER ORLANDO BECERRA ARROYO                       *08421481             GENERAL LITIGATION                                                                    YES             NO             NO
WALTER ROMULO CABANA VALENZUELA                     9703640               GENERAL LITIGATION                                                                    YES             NO             NO
WAND BEATRIZ FERNANDEZ CHOQUE                       73736613              GENERAL LITIGATION                                                                    YES             NO             NO
WENDY FERNÁNDEZ ATARAMA                             40099235              GENERAL LITIGATION                                                                    YES             NO             NO
WENDY JOANNA WITHER SANCHEZ                         10134647              GENERAL LITIGATION                                                                    YES             NO             NO
WILDER JORGE SALAS MARROQUIN                        29373815              GENERAL LITIGATION                                                                    YES             NO             NO
WILDER JORGE SALAS MARROQUIN                        29373815              GENERAL LITIGATION                                                                    YES             NO             NO
WILLIAM AURELIO DANCE MARES                         41312267              GENERAL LITIGATION                                                                    YES             NO             NO
WILLIAM HUAMÁN CÁRDENAS                             23960905              GENERAL LITIGATION                                                                    YES             NO             NO
WILLIANS ALBERTO IBAÑEZ SOSAYA                      *07292439             GENERAL LITIGATION                                                                    YES             NO             NO




                                                                                                 28 of 29
                                                  20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                          Pg 90 of 103
                                                                                      In re Latam Airlines Perú S.A.
                                                                                            Case No. 20-11258
                      SOFA: Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

                                                                                                                                                               Status of Case   Status of Case   Status of Case
                                                                                                                                                                 (Pending)       (On Appeal)      (Concluded)
                     Case Title                       Case Number                     Nature of Case                     Court Name or Agency and Location         Yes/No:         Yes/No:          Yes/No:
WILLINGTON AUCCA ORTIZ                             41416862              GENERAL LITIGATION                                                                    YES              NO               NO
WILMER LORENZO COSAVALENTE CRUZ                    45727663              GENERAL LITIGATION                                                                    YES              NO               NO
WIMAR GERMAN AGUILAR LASTEROS                      41155689              GENERAL LITIGATION                                                                    YES              NO               NO
XIMENA CANOVAS RUIZ                                6668519               GENERAL LITIGATION                                                                    YES              NO               NO
XIMENA ESTEFANIA CUBA ANCHANTE                     47273080              GENERAL LITIGATION                                                                    YES              NO               NO
YAMILA BRISSETT RIOS SALINAS                       48191874              GENERAL LITIGATION                                                                    YES              NO               NO
YANINA MARIBEL RODAS CABANILLAS                    41872848              GENERAL LITIGATION                                                                    YES              NO               NO
YANIRASUT DEL CARMEN GALLEGOS CORNEJO              70655623              GENERAL LITIGATION                                                                    YES              NO               NO
YENNY MARGOT DELGADO AYBAR                         23962952              GENERAL LITIGATION                                                                    YES              NO               NO
YESENIA PATRICIA TAFUR SANCHEZ                     45561294              GENERAL LITIGATION                                                                    YES              NO               NO
YOIRVAL                                            20501714691           GENERAL LITIGATION                                                                    YES              NO               NO
YOLANDA YACILA ESPINOZA                            *00214034             GENERAL LITIGATION                                                                    YES              NO               NO
YULY MERCEDES CÁCERES VILLALBA                     41569574              GENERAL LITIGATION                                                                    YES              NO               NO
ZEALER RICARDO LICETA PAEZ                         *08149239             GENERAL LITIGATION                                                                    YES              NO               NO
ZOILA MARGARITA MUNAR MIRANDA                      *09377869             GENERAL LITIGATION                                                                    YES              NO               NO
ZOILA ROSA CALDERON CALDERON                       *06500383             GENERAL LITIGATION                                                                    YES              NO               NO
ZONA REGISTRAL N II SEDE CHICLAYO                  20267073580           GENERAL LITIGATION                                                                    YES              NO               NO
ZULEMA EUDOMILIA RIVERA ZEGARRA VDA. DE
VELASQUEZ                                          *09209432             GENERAL LITIGATION                                                                    YES              NO               NO
ZULEMA MARLENY MEDER LOZANO                        5288459               GENERAL LITIGATION                                                                    YES              NO               NO




                                                                                                29 of 29
                                                                    20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                            Pg 91 of 103
                                                                                                          In re Latam Airlines Perú S.A.
                                                                                                                Case No. 20-11258
                                               SOFA: Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case




                                                                                                                                                                                                                         Date of      Date of
                Description of Location                                        Address 1                                                    City                          State                 Zip        Country   Occupancy From Occupancy To
ADMINISTRATIVE SPACE                      AMERICO VESPUCIO 901, RENCA                                                           SANTIAGO                                                              CHILE               11/19/2019     PRESENT
ADMINISTRATIVE SPACE                      APOQUINDO 5950, PISO 4, LAS CONDES.                                                   SANTIAGO                                                              CHILE                 8/7/2019     PRESENT
ADMINISTRATIVE SPACE                      AV. ANDRES REYES NRO. 338 URB. JARDIN (PISO 6) SAN ISIDRO                             LIMA                                                                  PERU                 11/1/2018   5/31/2020
ADMINISTRATIVE SPACE                      AV. AREQUIPA 4005                                                                     LIMA                                                                  PERU                UNKNOWN        PRESENT
ADMINISTRATIVE SPACE                      AV. AREQUIPA 4005 - MIRAFLORES                                                        LIMA                                                                  PERU                  7/3/1905     PRESENT
ADMINISTRATIVE SPACE                      AV. ELMER FAUCETT 2823 INT 401                                                        LIMA                                                                  PERU                UNKNOWN        PRESENT
ADMINISTRATIVE SPACE                      AV. JOSE PARDO 513                                                                    LIMA                                                                  PERU                UNKNOWN        PRESENT
ADMINISTRATIVE SPACE                      AV. JOSÉ PARDO 513                                                                    LIMA                                                                  PERU                UNKNOWN        PRESENT
ADMINISTRATIVE SPACE                      AV. PDTE. RIESCO 5711, PISO 10-17-18-19-20. LAS CONDES                                SANTIAGO                                                              CHILE               12/27/2019     PRESENT
ADMINISTRATIVE SPACE                      AV. PDTE. RIESCO 5711, PISO 6. LAS CONDES.                                            SANTIAGO                                                              CHILE                 4/2/2007     PRESENT
ADMINISTRATIVE SPACE                      AV. PDTE. RIESCO 5711, PISO 7. LAS CONDES.                                            SANTIAGO                                                              CHILE                 4/1/2011     PRESENT
ADMINISTRATIVE SPACE                      AV. RAFAEL OBLIGADO 1221                                                              BUENOS AIRES                                                          ARGENTINA           UNKNOWN        PRESENT
ADMINISTRATIVE SPACE                      AV.ANGAMOS OESTE 686                                                                  LIMA                                                                  PERU                 10/1/2018     PRESENT
ADMINISTRATIVE SPACE                      BASE DE MANTENIMIENTO LAN EN CÉSAR LAVÍN TORO Nº 2198                                 SANTIAGO                                                              CHILE               UNKNOWN        PRESENT
ADMINISTRATIVE SPACE                      CAL. JULIO EL CORROBARRUTIA 628                                                       LIMA                                                                  PERU                UNKNOWN        PRESENT
ADMINISTRATIVE SPACE                      CAR. COSTANERA SUR KM 7-8                                                             LIMA                                                                  PERU                UNKNOWN        PRESENT
ADMINISTRATIVE SPACE                      CERRO EL PLOMO 5718, PISO 19. LAS CONDES                                              SANTIAGO                                                              CHILE                11/1/2009     PRESENT
ADMINISTRATIVE SPACE                      CERRO EL PLOMO 5718, PISO 6. LAS CONDES                                               SANTIAGO                                                              CHILE                5/22/2007     PRESENT
ADMINISTRATIVE SPACE                      ESTADO 10 PISO 16 SANTIAGO, OF. 1602                                                  SANTIAGO                                                              CHILE                 9/7/2007    4/5/2020
ADMINISTRATIVE SPACE                      ESTADO 10 PISO 6 SANTIAGO, PISO 6                                                     SANTIAGO                                                              CHILE                 4/1/2013   3/16/2020
ADMINISTRATIVE SPACE                      ESTADO 10, PISO 0-2-3-10-11-12-13-18-19-20-21, SANTIAGO                               SANTIAGO                                                              CHILE               12/27/2019     PRESENT
ADMINISTRATIVE SPACE                      PBLO. SAUSA JR. FRANCISCO CARLE S/N                                                   LIMA                                                                  PERU                UNKNOWN        PRESENT
ADMINISTRATIVE SPACE                      ROSARIO NTE 100, PISO 11. LAS CONDES.                                                 SANTIAGO                                                              CHILE               11/30/2012     PRESENT
ADMINISTRATIVE SPACE                      ROSARIO NTE 407, PISO 12, LAS CONDES                                                  SANTIAGO                                                              CHILE                 4/1/2014     PRESENT
ADMINISTRATIVE SPACE                      SEC. SHUMBA S/N                                                                       LIMA                                                                  PERU                UNKNOWN        PRESENT
AIRPORT                                   ADZ - GUSTAVO ROJAS PINILLA INTERNATIONAL AIRPORT                                     SAN ANDRÉS                                                            COLOMBIA            UNKNOWN        PRESENT
AIRPORT                                   AEP - JORGE NEWBERY AIRPARK                                                           BUENOS AIRES                                                          ARGENTINA           UNKNOWN        PRESENT
AIRPORT                                   AEROPUERTO INTERNACIONAL ELOY ALFARO                                                  MANTA                                                                 ECUADOR             UNKNOWN        PRESENT
AIRPORT                                   AEROPUERTO INTERNACIONAL MATECAÑA                                                     PEREIRA                                                               COLOMBIA            UNKNOWN        PRESENT
AIRPORT                                   AKL - AUCKLAND AIRPORT                                                                AUCKLAND                                                              NEW ZEALAND         UNKNOWN        PRESENT
AIRPORT                                   ANF - CERRO MORENO                                                                    ANTOFAGASTA                                                           CHILE               UNKNOWN        PRESENT
AIRPORT                                   AQP - RODRÍGUEZ BALLÓN INTERNATIONAL AIRPORT                                          AREQUIPA                                                              PERU                UNKNOWN        PRESENT
AIRPORT                                   ARI - CHACALLUTA AIRPORT                                                              ARICA                                                                 CHILE               UNKNOWN        PRESENT
AIRPORT                                   ASU - SILVIO PETTIROSSI INTERNATIONAL AIRPORT                                         ASUNCIÓN                                                              PARAGUAY            UNKNOWN        PRESENT
AIRPORT                                   AYP - AYACUCHO AIRPORT                                                                AYACUCHO                                                              PERU                UNKNOWN        PRESENT
AIRPORT                                   BAQ - AEROPUERTO INTERNACIONAL ERNESTO CORTISSOZ                                      BARRANQUILLA                                                          COLOMBIA            UNKNOWN        PRESENT
AIRPORT                                   BBA - BALMACEDA AIRPORT                                                               BALMACEDA                                                             CHILE               UNKNOWN        PRESENT
AIRPORT                                   BCN - BARCELONA AIRPORT - EL PRAT                                                     BARCELONA                                                             SPAIN               UNKNOWN        PRESENT
AIRPORT                                   BEL - BOTHWELL AIRPORT                                                                BELÉM                                                                 BRAZIL              UNKNOWN        PRESENT
AIRPORT                                   BGA -PALONEGRO AIRPORT                                                                BUCARAMANGA                                                           COLOMBIA            UNKNOWN        PRESENT
AIRPORT                                   BOG - EL DORADO INTERNATIONAL AIRPORT                                                 BOGOTÁ                                                                COLOMBIA            UNKNOWN        PRESENT
AIRPORT                                   BOS - GENERAL EDWARD LAWRENCE LOGAN INTERNATIONAL AIRPORT                             BOSTON                                                                                    UNKNOWN        PRESENT
AIRPORT                                   BPS - PORTO SEGURO AIRPORT                                                            PORTO SEGURO                                                          BRAZIL              UNKNOWN        PRESENT
AIRPORT                                   BRC - SAN CARLOS DE BARILOCHE AIRPORT                                                 SAN CARLOS DE BARILOCHE                                               ARGENTINA           UNKNOWN        PRESENT
AIRPORT                                   BSB - BRASILIA INTERNATIONAL AIRPORT                                                  BRASILIA                                                              BRAZIL              UNKNOWN        PRESENT
AIRPORT                                   BVB - BOA VISTA INTERNATIONAL AIRPORT                                                 BOA VISTA                                                             BRAZIL              UNKNOWN        PRESENT
AIRPORT                                   CCP - CARRIEL SUR AIRPORT                                                             CONCEPCIÓN                                                            CHILE               UNKNOWN        PRESENT
AIRPORT                                   CDG - PARIS CHARLES DE GAULLE AIRPORT                                                 PARIS                                                                 FRANCE              UNKNOWN        PRESENT
AIRPORT                                   CGB - MARECHAL RONDON INTERNATIONAL AIRPORT                                           CUIABÁ                                                                BRAZIL              UNKNOWN        PRESENT
AIRPORT                                   CGH - SÃO PAULO–CONGONHAS AIRPORT                                                     CONGONHAS                                                             BRAZIL              UNKNOWN        PRESENT
AIRPORT                                   CGR - CAMPO GRANDE INTERNATIONAL AIRPORT                                              CAMPO GRANDE                                                          BRAZIL              UNKNOWN        PRESENT

AIRPORT                                   CIX - CHICLAYO - CAPITAN FAP JOSE A QUINONES GONZALES INTERNATIONAL AIRPORT           CHICLAYO                                                              PERU               UNKNOWN        PRESENT
AIRPORT                                   CJA - CAJAMARCA - MAYOR GENERAL FAP ARMANDO REVOREDO IGLESIAS AIRPORT                 CAJAMARCA                                                             PERU               UNKNOWN        PRESENT
AIRPORT                                   CJC - CALAMA - EL LOA AIRPORT                                                         CALAMA                                                                CHILE              UNKNOWN        PRESENT
AIRPORT                                   CLO - ALFONSO BONILLA ARAGON INTERNATIONAL AIRPORT                                    CALI                                                                  COLOMBIA           UNKNOWN        PRESENT
AIRPORT                                   CLV -NELSON RIBEIRO GUIMARÃES AIRPORT                                                 CALDAS NOVAS                                                          BRAZIL             UNKNOWN        PRESENT
AIRPORT                                   CNF - BELO HORIZONTE INTERNATIONAL AIRPORT                                            CONFINS                                                               BRAZIL             UNKNOWN        PRESENT
AIRPORT                                   COR - INGENIERO AMBROSIO TARAVELLA AIRPORT                                            CORDOBA                                                               ARGENTINA          UNKNOWN        PRESENT
AIRPORT                                   CPO - DESIERTO DE ATACAMA AIRPORT                                                     COPIAPÓ                                                               CHILE              UNKNOWN        PRESENT
AIRPORT                                   CRD - GENERAL E. MOSCONI AIRPORT                                                      COMODORO RIVADAVIA                                                    ARGENTINA          UNKNOWN        PRESENT
AIRPORT                                   CTG - RAFAEL NUÑEZ INTERNATIONAL AIRPORT                                              CARTAGENA                                                             COLOMBIA           UNKNOWN        PRESENT




                                                                                                                   1 of 9
                                                              20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                      Pg 92 of 103
                                                                                                    In re Latam Airlines Perú S.A.
                                                                                                          Case No. 20-11258
                                         SOFA: Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case




                                                                                                                                                                                                                     Date of      Date of
          Description of Location                                       Address 1                                                     City                          State                 Zip          Country   Occupancy From Occupancy To
AIRPORT                             CUC - AEROPUERTO INTERNACIONAL CAMILO DAZA                                            CÚCUTA                                                                COLOMBIA              UNKNOWN        PRESENT
AIRPORT                             CUE - MARISCAL LAMAR AIRPORT                                                          CUENCA                                                                ECUADOR               UNKNOWN        PRESENT
AIRPORT                             CUN - CANCUN INTERNATIONAL AIRPORT                                                    CANCÚN                                                                MEXICO                UNKNOWN        PRESENT
AIRPORT                             CUZ - CUSCO - ALEJANDRO VELASCO ASTETE INTERNATIONAL AIRPORT                          CUZCO                                                                 PERU                  UNKNOWN        PRESENT
AIRPORT                             CWB - AFONSO PENA INTERNATIONAL AIRPORT                                               CURITIBA                                                              BRAZIL                UNKNOWN        PRESENT
AIRPORT                             EYP - EL YOPAL AIRPORT                                                                YOPAL                                                                 COLOMBIA              UNKNOWN        PRESENT
AIRPORT                             EZE - MINISTRO PISTARINI INTERNATIONAL AIRPORT                                        BUENOS AIRES                                                          ARGENTINA             UNKNOWN        PRESENT
AIRPORT                             FLN - FLORIANÓPOLIS-HERCÍLIO LUZ INTERNATIONAL AIRPORT                                FLORIANOPOLIS                                                         BRAZIL                UNKNOWN        PRESENT
AIRPORT                             FOR - FORTALEZA-PINTO MARTINS INTERNATIONAL AIRPORT                                   FORTALEZA                                                             BRAZIL                UNKNOWN        PRESENT
AIRPORT                             FRA - FRANKFURT AM MAIN AIRPORT                                                       FRANKFURT                                                             GERMANY               UNKNOWN        PRESENT
AIRPORT                             FTE - EL CALAFATE AIRPORT                                                             CALAFATE                     RIO NEGRO                                ARGENTINA             UNKNOWN        PRESENT
AIRPORT                             GIG - RIO DE JANEIRO/GALEÃO – ANTONIO CARLOS JOBIM INTERNATIONAL AIRPORT              GALEÃO                                                                BRAZIL                UNKNOWN        PRESENT
AIRPORT                             GPS - SEYMOUR AIRPORT                                                                 BALTRA                                                                ECUADOR               UNKNOWN        PRESENT
AIRPORT                             GRU - GOVERNADOR ANDRÉ FRANCO MONTORO INTERNATIONAL AIRPORT                           GUARULHOS                                                             BRAZIL                UNKNOWN        PRESENT
AIRPORT                             GYE - JOSÉ JOAQUÍN DE OLMEDO INTERNATIONAL AIRPORT                                    GUAYAQUIL                                                             ECUADOR               UNKNOWN        PRESENT
AIRPORT                             GYN - SANTA GENOVEVA/GOIÂNIA AIRPORT                                                  GOIANIA                                                               BRAZIL                UNKNOWN        PRESENT
AIRPORT                             HAV - JOSÉ MARTÍ INTERNATIONAL AIRPORT                                                LA HABANA                                                             CUBA                  UNKNOWN        PRESENT
AIRPORT                             IGR - CATARATAS DEL IGUAZÚ INTERNATIONAL AIRPORT                                      PUERTO IGUAZU                                                         ARGENTINA             UNKNOWN        PRESENT
AIRPORT                             IGU - FOZ DO IGUAÇU/CATARATAS INTERNATIONAL AIRPORT                                   FOZ DO IGUAÇÚ                                                         BRAZIL                UNKNOWN        PRESENT
AIRPORT                             ILQ - ILO - ILO AIRPORT                                                               ILO                                                                   PERU                  UNKNOWN        PRESENT
AIRPORT                             IMP - IMPERATRIZ-PREFEITO RENATO MOREIRA AIRPORT                                      IMPERATRIZ                                                            BRAZIL                UNKNOWN        PRESENT
AIRPORT                             IOS - BAHIA - JORGE AMADO AIRPORT                                                     ILHEUS                                                                BRAZIL                UNKNOWN        PRESENT
AIRPORT                             IPC - MATAVERI AIRPORT                                                                ISLA DE PASCUA                                                        CHILE                 UNKNOWN        PRESENT
AIRPORT                             IQQ - DIEGO ARACENA AIRPORT                                                           IQUIQUE                                                               CHILE                 UNKNOWN        PRESENT

AIRPORT                             IQT - IQUITOS - CORONEL FAP FRANCISCO SECADA VIGNETTA INTERNATIONAL AIRPORT           IQUITOS                                                               PERU                 UNKNOWN        PRESENT
AIRPORT                             JAE - JAE - SHUMBA AIRPORT                                                            JAÉN                                                                  PERU                 UNKNOWN        PRESENT
AIRPORT                             JAU - JAUJA - FRANCISCO CARLE AIRPORT                                                 JAUJA                                                                 PERU                 UNKNOWN        PRESENT
AIRPORT                             JFK - JOHN F. KENNEDY INTERNATIONAL AIRPORT                                           NEW YORK                                                                                   UNKNOWN        PRESENT
AIRPORT                             JJG - HUMBERTO GHIZZO BORTOLUZZI REGIONAL AIRPORT                                     JAGUARUNA                                                             BRAZIL               UNKNOWN        PRESENT
AIRPORT                             JNB - O. R. TAMBO INTERNATIONAL AIRPORT                                               JOHANNESBURGO                                                         SOUTH AFRICA         UNKNOWN        PRESENT
AIRPORT                             JOI - JOINVILLE-LAURO CARNEIRO DE LOYOLA AIRPORT                                      JOINVILLE                                                             BRAZIL               UNKNOWN        PRESENT
AIRPORT                             JPA - PRESIDENTE CASTRO PINTO INTERNATIONAL AIRPORT                                   JOÃO PESSOA                                                           BRAZIL               UNKNOWN        PRESENT
AIRPORT                             JTC - MOUSSA NAKHL TOBIAS–BAURU/AREALVA STATE AIRPORT                                 BAURU                                                                 BRAZIL               UNKNOWN        PRESENT
AIRPORT                             JUL - INCA MANCO CÁPAC INTERNATIONAL AIRPORT                                          JULIACA                                                               PERU                 UNKNOWN        PRESENT
AIRPORT                             LAX - LOS ANGELES INTERNATIONAL AIRPORT                                               LOS ANGELES                                                                                UNKNOWN        PRESENT
AIRPORT                             LDB - LONDRINA – GOV. JOSÉ RICHA AIRPORT                                              LONDRINA                                                              BRAZIL               UNKNOWN        PRESENT
AIRPORT                             LET -ALFREDO VÁSQUEZ COBO INTERNATIONAL AIRPORT                                       LETICIA                                                               COLOMBIA             UNKNOWN        PRESENT
AIRPORT                             LHR - HEATHROW AIRPORT                                                                LONDON                                                                UNITED KINGDOM       UNKNOWN        PRESENT
AIRPORT                             LIM - LIMA - JORGE CHÁVEZ INTERNATIONAL AIRPORT                                       LIMA                                                                  PERU                 UNKNOWN        PRESENT
AIRPORT                             LIS - HUMBERTO DELGADO AIRPORT                                                        LISBOA                                                                PORTUGAL             UNKNOWN        PRESENT
AIRPORT                             LPB - EL ALTO INTERNATIONAL AIRPORT                                                   LA PAZ                                                                BOLIVIA              UNKNOWN        PRESENT
AIRPORT                             LSC - LA FLORIDA AIRPORT                                                              LA SERENA                                                             CHILE                UNKNOWN        PRESENT
AIRPORT                             MAB - JOÃO CORREA DA ROCHA AIRPORT                                                    MARABÁ                                                                BRAZIL               UNKNOWN        PRESENT
AIRPORT                             MAD - ADOLFO SUÁREZ MADRID–BARAJAS AIRPORT                                            MADRID                                                                SPAIN                UNKNOWN        PRESENT
AIRPORT                             MAO - MANAUS INTERNATIONAL AIRPORT                                                    MANAUS                                                                BRAZIL               UNKNOWN        PRESENT
AIRPORT                             MBJ - SANGSTER INTERNATIONAL AIRPORT                                                  MONTEGO BAY                                                           JAMAICA              UNKNOWN        PRESENT
AIRPORT                             MCO - ORLANDO INTERNATIONAL AIRPORT                                                   ORLANDO                                                                                    UNKNOWN        PRESENT
AIRPORT                             MCP - MACAPÁ-ALBERTO ALCOLUMBRE INTERNATIONAL AIRPORT                                 MACAPÁ                                                                BRAZIL               UNKNOWN        PRESENT
AIRPORT                             MCZ - MACEIÓ/ZUMBI DOS PALMARES INTERNATIONAL AIRPORT                                 MACEIO                                                                BRAZIL               UNKNOWN        PRESENT
AIRPORT                             MDE - JOSE MARIA CÓRDOVA INTERNATIONAL AIRPORT                                        MEDELLÍN                                                              COLOMBIA             UNKNOWN        PRESENT
AIRPORT                             MDZ - EL PLUMERILLO AIRPORT                                                           MENDOZA                                                               ARGENTINA            UNKNOWN        PRESENT
AIRPORT                             MEL - MELBOURNE AIRPORT                                                               MELBOURNE                                                             AUSTRALIA            UNKNOWN        PRESENT
AIRPORT                             MEX - MEXICO CITY INTERNATIONAL AIRPORT                                               CIUDAD DE MEX                                                         MEXICO               UNKNOWN        PRESENT
AIRPORT                             MGF - SÍLVIO NAME JÚNIOR REGIONAL AIRPORT                                             MARINGÁ                                                               BRAZIL               UNKNOWN        PRESENT
AIRPORT                             MHC - MOCOPULLI AIRPORT                                                               CHILOÉ                                                                CHILE                UNKNOWN        PRESENT
AIRPORT                             MIA - MIAMI INTERNATIONAL AIRPORT                                                     MIAMI                                                                                      UNKNOWN        PRESENT
AIRPORT                             MTR -LOS GARZONES AIRPORT                                                             MONTERÍA                                                              COLOMBIA             UNKNOWN        PRESENT
AIRPORT                             MVD - CARRASCO INTERNATIONAL /GENERAL C L BERISSO AIRPORT                             MONTEVIDEO                                                            URUGUAY              UNKNOWN        PRESENT
AIRPORT                             MXP - MILAN MALPENSA AIRPORT                                                          MILÁN                                                                 ITALY                UNKNOWN        PRESENT
AIRPORT                             NAT - AUGUSTO SEVERO INTERNATIONAL AIRPORT                                            NATAL                                                                 BRAZIL               UNKNOWN        PRESENT
AIRPORT                             NQN - PRESIDENTE PERON AIRPORT                                                        NEUQUÉN                                                               ARGENTINA            UNKNOWN        PRESENT




                                                                                                             2 of 9
                                                                     20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                             Pg 93 of 103
                                                                                                           In re Latam Airlines Perú S.A.
                                                                                                                 Case No. 20-11258
                                                SOFA: Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case




                                                                                                                                                                                                                                Date of      Date of
                 Description of Location                                       Address 1                                                  City                             State                 Zip         Country        Occupancy From Occupancy To
AIRPORT                                    NVT - NAVEGANTES–MINISTRO VICTOR KONDER INTERNATIONAL AIRPORT                         NAVEGANTES                                                            BRAZIL                    UNKNOWN        PRESENT
AIRPORT                                    OCC - FRANCISCO DE ORELLANA AIRPORT                                                   COSA                                                                  ECUADOR                   UNKNOWN        PRESENT
                                           PCL - PUCALLPA - CAP FAP DAVID ABENZUR RENGIFO INTERNATIONAL AIRPORT
AIRPORT                                    INTERNATIONAL AIRPORT                                                                 PUCALLPA                                                              PERU                     UNKNOWN        PRESENT
AIRPORT                                    PDP - CAPITAN CORBETA CA CURBELO INTERNATIONAL AIRPORT                                PUNTA DEL ESTE                                                        URUGUAY                  UNKNOWN        PRESENT
AIRPORT                                    PEM - PADRE ALDAMIZ INTERNATIONAL AIRPORT                                             PUERTO MALDONADO                                                      PERU                     UNKNOWN        PRESENT
AIRPORT                                    PIU - PIURA - CAPITÁN FAP GUILLERMO CONCHA IBERICO INTERNATIONAL AIRPORT              PIURA                                                                 PERU                     UNKNOWN        PRESENT
AIRPORT                                    PMC - EL TEPUAL AIRPORT                                                               PUERTO MONTT                                                          CHILE                    UNKNOWN        PRESENT
AIRPORT                                    PMW - PALMAS–BRIGADEIRO LYSIAS RODRIGUES AIRPORT                                      PALMAS                                                                BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    PNT - TTE. JULIO GALLARDO AIRPORT                                                     PUERTO NATALES                                                        CHILE                    UNKNOWN        PRESENT
AIRPORT                                    POA - SALGADO FILHO INTERNATIONAL AIRPORT                                             PORTO ALEGRE                                                          BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    PPT - FAA'A INTERNATIONAL AIRPORT                                                     PAPETE                                                                TAHITI                   UNKNOWN        PRESENT
AIRPORT                                    PUJ - PUNTA CANA INTERNATIONAL AIRPORT                                                PUNTA CANA                                                            DOMINICAN REPUBLIC       UNKNOWN        PRESENT
AIRPORT                                    PUQ - PDTE. CARLOS IBAÑEZ DEL CAMPO AIRPORT                                           PUNTA ARENAS                                                          CHILE                    UNKNOWN        PRESENT
                                           PVH - PORTO VELHO-GOVERNADOR JORGE TEIXEIRA DE OLIVEIRA INTERNATIONAL
AIRPORT                                    AIRPORT                                                                               PORTO VELHO                                                           BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    RAO - DR. LEITE LOPES–RIBEIRÃO PRETO STATE AIRPORT                                    RIBEIRO PRETO                                                         BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    RBR - RIO BRANCO-PLÁCIDO DE CASTRO INTERNATIONAL AIRPORT                              RIO BRANCO                                                            BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    REC - AEROPORTO INTERNACIONAL DO RECIFE/GUARARAPES                                    RECIFE                                                                BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    RGL - PILOTO CIVIL N. FERNÁNDEZ AIRPORT                                               RIO GALLEGOS                 SANTA CRUZ                               ARGENTINA                UNKNOWN        PRESENT
AIRPORT                                    ROS - ISLAS MALVINAS AIRPORT                                                          ROSARIO                      SANTA FE                                 ARGENTINA                UNKNOWN        PRESENT
AIRPORT                                    SANTA MARIA ARPT (AJU)                                                                ARACAJU                                                               BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    SCL - COMODORO ARTURO MERINO BENÍTEZ INTERNATIONAL AIRPORT                            SANTIAGO                                                              CHILE                    UNKNOWN        PRESENT
AIRPORT                                    SCY - SAN CRISTÓBAL AIRPORT                                                           SAN CRISTÓBAL                                                         ECUADOR                  UNKNOWN        PRESENT
AIRPORT                                    SDU - RIO DE JANEIRO-SANTOS DUMONT AIRPORT                                            SANTOS DUMOND                                                         BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    SFO - SAN FRANCISCO INTERNATIONAL AIRPORT                                             SAN FRANCISCO                                                                                  UNKNOWN        PRESENT
AIRPORT                                    SJO - JUAN SANTAMARÍA INTERNATIONAL AIRPORT                                           SAN JOSÉ                                                              COSTA RICA               UNKNOWN        PRESENT
AIRPORT                                    SJP - PROF. ERIBELTO MANOEL REINO–SÃO JOSÉ DO RIO PRETO STATE AIRPORT                 SÃO JOSÉ DO RIO PRETO                                                 BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    SLA - MARTIN MIGUEL DE GUEMES INTERNATIONAL AIRPORT                                   SALTA                                                                 ARGENTINA                UNKNOWN        PRESENT
AIRPORT                                    SLZ - MARECHAL CUNHA MACHADO INTERNATIONAL AIRPORT                                    SÃO LUIZ                                                              BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    SMR- AEROPUERTO INTERNACIONAL SIMÓN BOLÍVAR                                           SANTA MARTA                                                           COLOMBIA                 UNKNOWN        PRESENT
AIRPORT                                    SSA - SALVADOR – DEPUTADO LUÍS EDUARDO MAGALHÃES INTERNATIONAL AIRPORT                SALVADOR                                                              BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    STM - MAESTRO WILSON FONSECA AIRPORT                                                  SANTARÉM                                                              BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    SYD - SYDNEY (KINGSFORD SMITH) AIRPORT                                                SYDNEY                                                                AUSTRALIA                UNKNOWN        PRESENT
AIRPORT                                    TBP - TUMBES - CAPITAN FAP PEDRO CANGA RODRIGUEZ AIRPORT                              TUMBES                                                                PERU                     UNKNOWN        PRESENT
AIRPORT                                    TCQ - TACNA - CORONEL FAP CARLOS CIRIANI SANTA ROSA INTERNATIONAL AIRPORT             TACNA                                                                 PERU                     UNKNOWN        PRESENT
AIRPORT                                    THE - SENADOR PETRÔNIO PORTELA AIRPORT                                                TERESINA                                                              BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    TLV - BEN GURION AIRPORT                                                              TEL AVIV                                                              ISRAEL                   UNKNOWN        PRESENT
AIRPORT                                    TPP - TARAPOTO - CADETE FAP GUILLERMO DEL CASTILLO PAREDES AIRPORT                    TARAPOTO                                                              PERU                     UNKNOWN        PRESENT
                                           TRU - TRUJILLO - CAPITAN FAP CARLOS MARTINEZ DE PINILLOS INTERNATIONAL
AIRPORT                                    AIRPORT                                                                               TRUJILLO                                                              PERU                     UNKNOWN        PRESENT
AIRPORT                                    TUC - TENIENTE BENJAMIN MATIENZO AIRPORT                                              TUCUMAN                                                               ARGENTINA                UNKNOWN        PRESENT
AIRPORT                                    TYL - TALARA - CAPITAN MONTES AIRPORT                                                 TALARA                                                                PERU                     UNKNOWN        PRESENT
AIRPORT                                    UDI - UBERLÂNDIA–TEN. CEL. AV. CÉSAR BOMBONATO AIRPORT                                UBERLANDIA                                                            BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    UIO - MARISCAL SUCRE INTERNATIONAL AIRPORT                                            QUITO                                                                 ECUADOR                  UNKNOWN        PRESENT
AIRPORT                                    UNA - UNA-COMANDATUBA AIRPORT                                                         COMANDATUBA                                                           BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    USH - MALVINAS ARGENTINAS AIRPORT                                                     USHUAIA                      TIERRA DEL FUEGO                         ARGENTINA                UNKNOWN        PRESENT
AIRPORT                                    VCP - VIRACOPOS – CAMPINAS INTERNATIONAL AIRPORT                                      VIRACOPOS                                                             BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    VIX - EURICO DE AGUIAR SALLES AIRPORT                                                 VITORIA                                                               BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    VUP - AEROPUERTO INTERNACIONAL DE VIRACOPOS                                           VALLEDUPAR                                                            COLOMBIA                 UNKNOWN        PRESENT
AIRPORT                                    VVI - VIRU VIRU INTERNATIONAL AIRPORT                                                 SANTA CRUZ                                                            BOLIVIA                  UNKNOWN        PRESENT
AIRPORT                                    XAP - SERAFIN ENOSS BERTASO AIRPORT                                                   CHAPECÓ                                                               BRAZIL                   UNKNOWN        PRESENT
AIRPORT                                    ZAL - PICHOY AIRPORT                                                                  VALDIVIA                                                              CHILE                    UNKNOWN        PRESENT
AIRPORT                                    ZCO - LA ARAUCANÍA AIRPORT                                                            TEMUCO                                                                CHILE                    UNKNOWN        PRESENT
AIRPORT                                    ZOS - CAÑAL BAJO CARLOS - HOTT SIEBERT AIRPORT                                        OSORNO                                                                CHILE                    UNKNOWN        PRESENT
AIRPORT                                    KONINGIN BEATRIX LUCHTHAVEN Z/N, G2-100                                               ORANJESTAD                                                            ARUBA                     7/17/2013   10/25/2019
AIRPORT OFFICE                             AEP - JORGE NEWBERRY AIRPARK                                                          BUENOS AIRES                                                          ARGENTINA                UNKNOWN        PRESENT
                                           AEROPUERTO ADOLFO SUÁREZ MADRID BARAJAS T4 - PLANTA 2 - PF 98, 28042
AIRPORT OFFICE                             MADRID - SPAIN                                                                        MADRID                                                                SPAIN                      3/1/2016     PRESENT
AIRPORT OFFICE                             AEROPUERTO INTERNACIONAL GUSTAVO ROJAS PINILLA                                        SAN ANDRÉS                   SAN ANDRÉS Y PROVIDENCIA                 COLOMBIA                  4/26/2017     PRESENT
AIRPORT OFFICE                             AEROPUERTO INTERNACIONAL JOSÉ MARÍA CÓRDOVA                                           MEDELLIN                     ANTIOQUIA                                COLOMBIA                  3/14/2012     PRESENT
AIRPORT OFFICE                             BEN GURION AIRPORT, TERMINAL 3, 4TH FLOOR, TEL AVIV - STATE OF ISRAEL                 TEL AVIV                                                              ISRAEL                     9/1/2018     PRESENT




                                                                                                                    3 of 9
                                                                                 20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                                         Pg 94 of 103
                                                                                                                       In re Latam Airlines Perú S.A.
                                                                                                                             Case No. 20-11258
                                                            SOFA: Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case




                                                                                                                                                                                                                                        Date of      Date of
                 Description of Location                                                    Address 1                                                    City                          State                 Zip         Country    Occupancy From Occupancy To
AIRPORT OFFICE                                         BP 330 MAUREGARD - 95713 ROISSY CDG CEDEX                                             PARIS                                                                 FRANCE                 3/24/2013     PRESENT
AIRPORT OFFICE                                         BRC - SAN CARLOS DE BARILOCHE                                                         BARILOCHE                    RIO NEGRO                                ARGENTINA             UNKNOWN        PRESENT
AIRPORT OFFICE                                         COR - INGENIERO AMBROSIO TARAVELLA                                                    CORDOBA                                                               ARGENTINA             UNKNOWN        PRESENT
AIRPORT OFFICE                                         CRD - GENERAL ENRIQUE MOSCONI                                                         COMODORO RIVADAVIA                                                    ARGENTINA             UNKNOWN        PRESENT
AIRPORT OFFICE                                         EZE - MINISTRO PISTARINI INTERNATIONAL AIRPORT                                        EZEIZA                       BUENOS AIRES                             ARGENTINA             UNKNOWN        PRESENT
                                                       HEATHROW AIRPORT - LONDON, ROOM 2501 - 3, TERMINAL 3 - MIDDLESEX TW6 1AA -
AIRPORT OFFICE                                         UK                                                                                    LONDRES                                                               UNITED KINGDOM         6/1/2015     PRESENT
AIRPORT OFFICE                                         IGR - CARLOS EDUARDO KRAUSE                                                           IGUAZU                       MISIONES                                 ARGENTINA            UNKNOWN        PRESENT
AIRPORT OFFICE                                         NAVE MODULAR 2-113 - AEROPUERTO MADRID BARAJAS - ESPAÑA                               MADRID                                                                SPAIN                 4/23/2014    4/22/2019
AIRPORT OFFICE                                         RGL - PILOTO CIVIL N. FERNANDEZ                                                       RIO GALLEGOS                 SANTA CRUZ                               ARGENTINA            UNKNOWN        PRESENT
AIRPORT OFFICE                                         RUTA 101 KM 19.950                                                                    CANELONES                                                             URUGUAY               12/1/2009     PRESENT
AIRPORT OFFICE                                         RUTA 93 KM 113 LAGUNA DEL SAUCE                                                       MALDONADO                                                             URUGUAY                4/1/2005     PRESENT
AIRPORT OFFICE                                         SAMQ - MENDOZA AIRPARK                                                                MENDOZA                                                               ARGENTINA            UNKNOWN        PRESENT
AIRPORT OFFICE                                         SLA - MARTIN MIGUEL DE GUEMES INTERNATIONAL                                           SALTA                                                                 ARGENTINA            UNKNOWN        PRESENT
AIRPORT OFFICE                                         TERMINAL 1 - AEROPUERTO EL PRAT - 08820 EL PRAT DE LLOBREGAT                          BARCELONA                                                             SPAIN                 9/15/2015     PRESENT
AIRPORT OFFICE                                         TERMINAL 1 - FRANKFURT AIRPORT - 60549 FRANKFURT AM MAIN - GERMANY                    FRANKFURT                                                             GERMANY                6/1/2013     PRESENT
AIRPORT OFFICE                                         TERMINAL 1 PIANO 2, PORTA 18, AEROPORTO MALPENSA 21010 –FERNO - ITALIA                MILAN                                                                 ITALY                 10/1/2016     PRESENT
AIRPORT OFFICE                                         TUC - TENIENTE BENJAMIN MATIENZO                                                      TUCUMAN                                                               ARGENTINA            UNKNOWN        PRESENT
AIRPORT PROPERTY                                       MIAMI INTERNATIONAL AIRPORT, 6500 NW 22ND ST                                          MIAMI                        FL                             33122                          UNKNOWN        PRESENT
                                                       AEROPUERTO CAPITÁN FAP JOSÉ ABELARDO QUIÑÓNEZ GONZÁLES. AV. BOLOGNESI
BACK OFFICE                                            S/N, CHICLAYO – LAMBAYEQUE PERÚ                                                       CHICLAYO                                                              PERU                 UNKNOWN        PRESENT
                                                       AEROPUERTO CARLOS MARTÍNEZ PINILLOS. AV. AEROPUERTO S/N COMUNIDAD
BACK OFFICE                                            CAMPESINAL HUANCHACO, TRUJILLO, REGIÓN LA LIBERTAD – PERÚ                             TRUJILLO                                                              PERU                 UNKNOWN        PRESENT
                                                       AEROPUERTO INTERNACIONAL DE CUZCO-VELASCO ASTETE. AV. VELASCO ASTETE S/N
BACK OFFICE                                            HUANCHA, CUSCO, PERÚ                                                                  CUSCO                                                                 PERU                 UNKNOWN        PRESENT
BACK OFFICE                                            AV FRANCISCO CARLE S/N, JAUJA 12601                                                   JAUJA                                                                 PERU                 UNKNOWN        PRESENT
                                                       AV. AEROPUERTO S/N, DISTRITO DE CERRO COLORADO. PROVINCIA Y DEPARTAMENTO
BACK OFFICE                                            AREQUIPA – PERÚ                                                                       AREQUIPA                                                              PERU                 UNKNOWN        PRESENT
                                                       AV. AVIACIÓN S/N, DISTRITO DE JULIACA, PROVINCIA DE SAN ROMÁN. DEPARTAMENTO
BACK OFFICE                                            DE PUNO – PERÚ                                                                        JULIACA                                                               PERU                 UNKNOWN        PRESENT
BACK OFFICE                                            AV. CORPAC # 274 CASTILLA – PIURA                                                     PIURA                                                                 PERU                 UNKNOWN        PRESENT
                                                       AV. EJÉRCITO NRO. 950, DISTRITO DE AYACUCHO, PROVINCIA DE HUAMANGA
BACK OFFICE                                            DEPARTAMENTO DE AYACUCHO– PERÚ                                                        AYACUCHO                                                              PERU                 UNKNOWN        PRESENT
BACK OFFICE                                            AV. JOSE ABELARDO QUIÑONES, KM 6. IQUITOS DEPARTAMENTO DE LORETO, PERÚ                IQUITOS                                                               PERU                 UNKNOWN        PRESENT
BACK OFFICE                                            CALLE ICA CDRA 6 S/N - SAN ANDRÉS, PISCO.                                             PISCO                                                                 PERU                 UNKNOWN        PRESENT
BACK OFFICE                                            CARRETERA CAJAMARCA – OTUZCO, KM 3, DEPARTAMENTO DE CAJAMARCA, PERÚ                   CAJAMARCA                                                             PERU                 UNKNOWN        PRESENT

BACK OFFICE                                            CARRETERA COSTANERA SUR KM 7 - 8 PAMPA DE PALOS, DISTRITO DE ILO, MOQUEGUA            ILO                                                                   PERU                 UNKNOWN        PRESENT
BACK OFFICE                                            CARRETERA FEDERICO BASADRE KM 5.5, CORONEL PORTILLO, PUCALLPA.                        PUCALLPA                                                              PERU                 UNKNOWN        PRESENT
BACK OFFICE                                            CARRETERA PANAMERICANA SUR S/N, KM 5, TACNA.                                          TACNA                                                                 PERU                 UNKNOWN        PRESENT
                                                       CARRETERA PASTORA-LA JOYA KM 7, DISTRITO Y PROVINCIA DE TAMBOPATA,
BACK OFFICE                                            DEPARTAMENTO DE MADRE DE DIOS– PERÚ                                                   PUERTO MALDONADO                                                      PERU                 UNKNOWN        PRESENT
BACK OFFICE                                            JR. JORGE CHAVEZ Nº 1899 BARRIO HUAYCO, REGIÓN DE SAN MARTÍN – PERÚ                   TARAPOTO                                                              PERU                 UNKNOWN        PRESENT
BACK OFFICE                                            PANAMERICANA NORTE KM 1276, TUMBES, DEPARTAMENTO DE TUMBES, PERÚ.                     TUMBES                                                                PERU                 UNKNOWN        PRESENT
BACK OFFICE                                            SECTOR SHUMBA, DISTRITO DE BELLAVISTA, PROVINCIA DE JAEN.                             JAEN                                                                  PERU                 UNKNOWN        PRESENT
BACK OFFICE                                            TALARA ALTA S/N - PARIÑAS, PIURA                                                      TALARA                                                                PERU                 UNKNOWN        PRESENT
BACK OFFICE, CHECK IN DESK, ADMINISTRATIVE AND
OPERATIONAL                                            AV DE LAS AMERICAS S/N Y AV I AYORA                                                   GUAYAQUIL                                                             ECUADOR              UNKNOWN        PRESENT
BACK OFFICE, COUNTERS AND CARGO AND MAINTENANCE
HOLD                                                   AEROPUERTO INTERNACIONAL MATECAÑA                                                     PEREIRA                      RISARALDA                                COLOMBIA             UNKNOWN        PRESENT
BACK OFFICE, COUNTERS AND MAINTENANCE                  AEROPUERTO EL ALCARAVÁN                                                               YOPAL                        CASANARE                                 COLOMBIA              7/24/2017     PRESENT
BACK OFFICE, FRONT OFFICE AND CARGO HOLD               AEROPUERTO INTERNACIONAL SIMÓN BOLÍVAR                                                SANTAMARTA                   MAGDALENA                                COLOMBIA               2/1/2017     PRESENT

BACK OFFICE, FRONT OFFICE, COUNTERS AND MAINTENANCE    AEROPUERTO INTERNACIONAL ALFREDO VASQUEZ COBO                                         LETICIA                      AMAZONAS                                 COLOMBIA              1/26/2018     PRESENT
BACK OFFICE, FRONT OFFICE, COUNTERS AND WINERY
MAINTENANCE                                            AEROPUERTO INTERNACIONAL ERNESTO CORTISSOZ                                            BARRANQUILLA                 ATLÁNTICO                                COLOMBIA              8/22/2013     PRESENT
BACK OFFICE, FRONT OFFICE, COUNTERS, CARGO
WAREHOUSE AND MAINTENANCE                              AEROPUERTO INTERNACIONAL RAFAEL NÚÑEZ                                                 CARTAGENA                    BOLÍVAR                                  COLOMBIA             10/20/2008     PRESENT
BACK OFFICE, FRONT OFFICE, COUNTERS, PLATFORM SPACE,
LUGGAGE SPACE AND MAINTENANCE                          AEROPUERTO INTERNACIONAL CAMILO DAZA                                                  CÚCUTA                       NORTE DE ANTANDER                        COLOMBIA              11/1/2013     PRESENT
BACK OFFICE, FRONT OFFICE, MAINTENANCE AND CARGO
HOLD                                                   AEROPUERTO ALFONSO LÓPEZ PUMAREJO                                                     VALLEDUPAR                   CESAR                                    COLOMBIA              11/1/2013     PRESENT




                                                                                                                                4 of 9
                                                                   20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                           Pg 95 of 103
                                                                                                         In re Latam Airlines Perú S.A.
                                                                                                               Case No. 20-11258
                                              SOFA: Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case




                                                                                                                                                                                                                         Date of      Date of
               Description of Location                                        Address 1                                                    City                          State                 Zip         Country   Occupancy From Occupancy To
BAGGAGE                                  AV. DE LAS AMERICAS S/N                                                               GUAYAQUIL                                                             ECUADOR              UNKNOWN        PRESENT
CARGO OFFICE                             ANCHORAGELAAN 38 | FREIGHT STATION 9 | 1118LD SCHIPHOL AIRPORT                        AMSTERDAM                                                             NETHERLANDS            4/1/2020     PRESENT

CARGO OFFICE                             LATAM CARGO DIEGO BARROS ORTIZ PONIENTE, PUDAHUEL, REGIÓN METROPOLITANA               SANTIAGO                                                              CHILE               UNKNOWN        PRESENT
CARGO OFFICE                             PELIKAANWEG 11 | 1118 DT SCHIPHOL AIRPORT                                             AMSTERDAM                                                             NETHERLANDS          8/25/2016    3/31/2020
CARGO OFFICE                             ULTIMAS NOTICIAS Y EL COMERCIO                                                        QUITO                                                                 ECUADOR             UNKNOWN        PRESENT
COMMERCIAL OFFICE                        207 RUE DE BERCY, 75012 PARIS                                                         PARIS                                                                 FRANCE                5/6/2019     PRESENT
COMMERCIAL OFFICE                        A.H. JESUS PODEROSO AV. DE LOS HEROES 100                                             LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. AEROPUERTO S/N                                                                    LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. ALFREDO MENDIOLA 1400                                                             LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. ALFREDO MENDIOLA 3698                                                             LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. ANGAMOS OESTE 662                                                                 LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. AV. ELMER FAUCETT S-N                                                             LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. BENAVIDES S/N INT S/N                                                             LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. COLLASUYO 2964 INT REF.                                                           CUSCO                                                                 PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. CUZCO 245                                                                         LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. DOS DE MAYO 1099                                                                  LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. DOS DE MAYO 1099                                                                  LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. EJERCITO 1009                                                                     LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. EL EJERCITO 793                                                                   LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. EL POLO 740                                                                       LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. EL SOL 602                                                                        LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. EL SOL 627 INT B                                                                  LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. ELMER FAUCETT 2823                                                                LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. ELMER FAUCETT SN                                                                  LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. FAUCETT SN                                                                        LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. FELIPE SANTIAGO SALAVERRY SN                                                      LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. FERROCARRIL S/N                                                                   LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. FRANCISCO BOLOGNESI 300                                                           LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. GARCILAZO DE LA VEGA S N                                                          LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. JAVIER PRADO ESTE 4200                                                            LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. JOSE PARDO 513                                                                    LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. JOSE PARDO 513                                                                    LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. LA MARINA 300                                                                     LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. LA MOLINA 378                                                                     LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. LEON VELARDE 513                                                                  LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. NICOLAS AYLLON S/N                                                                LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. OSCAR R. BENAVIDES 4921                                                           LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. SANTA CRUZ 771                                                                    LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. TOMAS MARSANO 961                                                                 LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. VELASCO ASTETE S/N                                                                LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        AV. VENEZUELA CON A.UGARTE S/N                                                        LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        BASTIONI DI PORTA NUOVA 21 - 20121 MILAN - ITALY                                      MILAN                                                                 ITALY                 6/1/2018     PRESENT
COMMERCIAL OFFICE                        CAL. APURIMAC 101                                                                     LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        CAL. LIBERTAD 875 INT 01                                                              LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        CAL. MARISCAL CASTILLA S/N                                                            LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        CAL. SAN MARTIN 275                                                                   LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        CAL. UCELLO 162                                                                       LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        CC.CC. PLAZA SAN MIGUEL AV. LA MARINA S/N                                             LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        FND. LA ESTRELLA 99B S/N                                                              LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        FND. LAS CASUARINAS LOTE 05                                                           LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        GRU. PAGO SILPAY LA CARMELA LA S/N                                                    LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        JR. 9 DE DICIEMBRE 107                                                                LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        JR. BOLOGNESI 250                                                                     LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        JR. PROSPERO 232                                                                      LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        JR. RAMIREZ HURTADO 183                                                               LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        JR. SAN MARTIN REF.                                                                   LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        JR. SOR MANUELA GIL 151                                                               LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        JR. TACNA 299                                                                         LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        JR. TARAPACA 805                                                                      LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        JR. UCELLO 162                                                                        LIMA                                                                  PERU                UNKNOWN        PRESENT
COMMERCIAL OFFICE                        KAISERSTRAßE 5 - 60311 FRANKFURT AM MAIN - GERMANY                                    FRANKFURT                                                             GERMANY               6/1/2009     PRESENT




                                                                                                                  5 of 9
                                                                            20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                                    Pg 96 of 103
                                                                                                                  In re Latam Airlines Perú S.A.
                                                                                                                        Case No. 20-11258
                                                       SOFA: Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case




                                                                                                                                                                                                                                   Date of      Date of
                Description of Location                                                 Address 1                                                City                             State                 Zip         Country    Occupancy From Occupancy To
COMMERCIAL OFFICE                                 LUIS ALBERTO DE HERRERA 1248 OF 1476                                                  MONTEVIDEO                                                            URUGUAY                7/30/2018     PRESENT
COMMERCIAL OFFICE                                 OTR. MALDONADO 01 AV. ESQ. LEON VELARDE 503                                           LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 POETA JOAN MARAGALL 1, PLANTA 1, 28020 MADRID - SPAIN                                 MADRID                                                                SPAIN                   8/1/2013     PRESENT
COMMERCIAL OFFICE                                 PRO. PASEO DE LA REPUBLICA S/N                                                        LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 PZA. REGOCIJO 202 INT 112                                                             LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 SEC. FUNDO SANTA LUZMILA AV. ALFREDO MENDIOLA REF. LOTE 02                            LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 SEC. LAMBRAMANI AV. LAMBRAMANI 325 LOTE 2                                             LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 UNIT 20, 2 CODA STUDIO, 189 MUNSTER ROAD, LONDON, SW6 6AW                             LONDRES                                                               UNITED KINGDOM          6/7/2017     PRESENT
COMMERCIAL OFFICE                                 URB. CERCADO JR. TUMBES 391                                                           LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. CHACARILLA DEL ESTANQUE CAL. MONTE BELLO 150                                     LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. CHACARILLA DEL ESTANQUE CAL. MONTE BELLO 150                                     LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. CHACARILLA DEL ESTANQUE JR. MONTERREY 246                                        LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. CHICLAYO CAL. MANUEL MARIA IZAGA 770 INT 1PIS                                    LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. EL INGENIO AV. AMERICA OESTE 750                                                 LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. EL INGENIO AV. AMERICA OESTE 750                                                 LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. LA PASCANA AV. TUPAC AMARU 3900                                                  LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. LAS FLORES 81 AV. PROCERES DE LA INDEPENDEN 1632 LOTE A-2                        LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. LAS GARDENIAS AV. ALFREDO BENAVIDES 5250 LOTE 3                                  LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. LOS SIRIUS II ETAPA CAL. LAS RETAMAS 190                                         LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. MATELLINI AV. PROLONG PASEO DE LA REP. S/N INT S/N                               LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. MIRAFLORES AV. ANDRES A. CACERES 147 INT 51                                      LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. SAN ANTONIO AV. ALFREDO BENAVIDES 1475                                           LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. SANTA CATALINA AV. CANADA 1110                                                   LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. SELVA ALEGRE AV. MARISCAL BENAVIDES 421                                          LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. SIRIUS CAL. RETAMAS 190                                                          LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 URB. VERSALLES DEL CARMEN O PI AV. DE LA CULTURA LOTE 3-4                             LIMA                                                                  PERU                  UNKNOWN        PRESENT
COMMERCIAL OFFICE                                 Z.I. - AV. SANCHEZ CERRO S/N                                                          LIMA                                                                  PERU                  UNKNOWN        PRESENT
CORPORATE OFFICE                                  CALLE 100#7-33                                                                        BOGOTA                       CUNDINAMARCA                             COLOMBIA              11/19/2015   12/1/2018
COUNTER, BACK OFFICE, LUGGAGE STORAGE AND CARGO
HOLD                                              AEROPUERTO INTERNACIONAL LOS GARZONES                                                 MONTERÍA                     CÓRDOBA                                  COLOMBIA              11/2/2010     PRESENT
DOMESTIC CARGO WAREHOUSE                          AEROPUERTO INTERNACIONAL PALONEGRO                                                    BUCARAMANGA                  SANTANDER                                COLOMBIA               9/1/2013     PRESENT
                                                  ALMACENES FAST AIR OSVALDO CROQUEVILLE 2207, PUDAHUEL, REGIÓN
FAST OFFICE                                       METROPOLITANA                                                                         SANTIAGO                                                              CHILE                UNKNOWN        PRESENT
FRONT OFFICE / BACK OFFICE / SALES OFFICE         AUTOPISTA NTE. #34-67 CENTRO COMERCIAL PUERTA DEL NORTE                               MEDELLIN                     ANTIOQUIA                                COLOMBIA               6/8/2019     PRESENT
FRONT OFFICE / BACK OFFICE / SALES OFFICE         AV. RICARDO MORGAN 575, MONTERREY                                                     MONTERREY                    NUEVO LEON                               MEXICO               UNKNOWN        PRESENT
FRONT OFFICE / BACK OFFICE / SALES OFFICE         AVENIDA 4 NORTE #46 LOCAL335. CENTRO COMERCIAL CENTENARIO                             CALI                         VALLE DEL CAUCA                          COLOMBIA              7/28/2017    5/25/2020
FRONT OFFICE / BACK OFFICE / SALES OFFICE         AVENIDA NQS CON 38A SUR                                                               BOGOTA                       CUNDINAMARCA                             COLOMBIA              6/22/2016     8/1/2018
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CALLE 100 #7-33 PISO 17 BUSINESS WORK PLACE                                           BARRANQUILLA                 ATLÁNTICO                                COLOMBIA              4/15/2017    4/30/2020
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CALLE 185 #45-03 CENTRO COMERCIAL SANTAFE                                             BOGOTA                       CUNDINAMARCA                             COLOMBIA              6/12/2017    5/14/2020
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CALLE 74 #38D-113                                                                     BARRANQUILLA                 ATLÁNTICO                                COLOMBIA              4/20/2017     3/7/2018
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CALLE ARICA 628 PISO 5, MIRAFLORES                                                    LIMA                                                                  PERU                 UNKNOWN        PRESENT
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CARRERA 100 #98-16. CENTRO COMERCIAL JARDÍN PLAZA                                     CALI                         VALLE DEL CAUCA                          COLOMBIA               9/4/2013     PRESENT
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CARRERA 11B # 99-25                                                                   BOGOTA                       CUNDINAMARCA                             COLOMBIA              12/1/2018     5/1/2020
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CARRERA 26 #62-47. CENTRO COMERICAL GRAN ESTACIÓN                                     BOGOTA                       CUNDINAMARCA                             COLOMBIA              5/12/2016    3/31/2020
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CARRERA 42 # 5 SUR - 145,                                                             MEDELLIN                     ANTIOQUIA                                COLOMBIA               2/1/2020     5/1/2020
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CARRERA 71D #6-94 SUR. CENTRO COMERCIAL PLAZA DE LAS AMÉRICAS                         BOGOTA                       CUNDINAMARCA                             COLOMBIA               6/7/2017    5/15/2020
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CARRERA 72# 80-94 CENTRO COMERCIAL TITAN                                              BOGOTA                       CUNDINAMARCA                             COLOMBIA               8/1/2019    5/15/2020
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CL. 38 NTE. #6N – 45. CENTRO COMERCIAL CHIPICHAPE                                     CALI                         VALLE DEL CAUCA                          COLOMBIA              4/12/2017     PRESENT
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CLL 100 #8A-49 TORRE B PISO 11 EDF. WTC.                                              BOGOTA                       CUNDINAMARCA                             COLOMBIA              8/16/2018   11/30/2018
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CR 43 A 30 25 LC 1148. CENTRO COMERCIAL PREMIUM PLAZA                                 MEDELLIN                     ANTIOQUIA                                COLOMBIA              6/15/2019    5/17/2020
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CRA 48 # 50 SUR - 128                                                                 MEDELLIN                     SABANETA                                 COLOMBIA               6/7/2018    5/27/2019
FRONT OFFICE / BACK OFFICE / SALES OFFICE         CRA. 11 #1153. CENTRO COMERCIAL CACIQUE                                               BUCARAMANGA                  SANTANDER                                COLOMBIA             10/18/2017    4/23/2020
FRONT OFFICE / BACK OFFICE / SALES OFFICE         PAMPITE S/N Y DARIO DONOSO EDIF.OFFICENTER PISO 1 OFC 112                             GUAYAQUIL                                                             ECUADOR              UNKNOWN        PRESENT
FRONT OFFICE / BACK OFFICE / SALES OFFICE         TRV 93#51-98                                                                          BOGOTA                       CUNDINAMARCA                             COLOMBIA              11/1/2011    7/24/2017
FRONT OFFICE / BACK OFFICE / SALES OFFICE         VIA AL PUERTO MARITIMO KM 3.5 AV. 25 DE JULIO S/N Y SAN MIGU                          GUAYAQUIL                                                             ECUADOR              UNKNOWN        PRESENT
HANGAR                                            AEROPUERTO INTERNACIONAL EL DORADO                                                    BOGOTA                       CUNDINAMARCA                             COLOMBIA              7/27/2017     PRESENT
HANGAR, BACK OFFICE, CHECK IN DESK                VIA A TABABELA S/N Y VIA YARUQUI                                                      QUITO                                                                 ECUADOR              UNKNOWN        PRESENT
KIOSKS                                            AEROPUERTO INTERNACIONAL DE LA CIUDAD DE MÉXICO                                       CDMX                                                                  MEXICO               UNKNOWN        PRESENT
LUGGAGE STORAGE                                   AEROPUERTO INTERNACIONAL ALFONSO BONILLA ARAGÓN                                       CALI                         VALLE DEL CAUCA                          COLOMBIA              3/13/2019     PRESENT
MAINTENANCE                                       AV. ESPAÑA S/N Y ELIA LIUT                                                            CUENCA                                                                ECUADOR              UNKNOWN        PRESENT
MAINTENANCE                                       AVE DE LAS AMERICAS S/N ISIDRO AYORA                                                  GPS                                                                   ECUADOR              UNKNOWN        PRESENT
MAINTENANCE                                       BUENOS AIRES Y AV. 10 DE AGO                                                          QUITO                                                                 ECUADOR              UNKNOWN        PRESENT




                                                                                                                           6 of 9
                                                                      20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                              Pg 97 of 103
                                                                                                            In re Latam Airlines Perú S.A.
                                                                                                                  Case No. 20-11258
                                                 SOFA: Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case




                                                                                                                                                                                                                             Date of      Date of
                  Description of Location                                        Address 1                                                  City                            State                Zip           Country   Occupancy From Occupancy To
OFFICE PROPERTY                             222 PACIFIC COAST HWY                                                                 EL SEGUNDO                   CA                             90245                           UNKNOWN        PRESENT
OFFICE PROPERTY                             380 WORLD WAY GATE 152                                                                LOS ANGELES                  CA                             90045                           UNKNOWN        PRESENT
OFFICE PROPERTY                             380 WORLD WAY, SUITE 3212                                                             LOS ANGELES                  CA                             90045                           UNKNOWN        PRESENT
OFFICE PROPERTY                             600 THIRD AVE , 15TH FLOOR                                                            NEW YORK                     NY                             10016                           UNKNOWN        PRESENT
OFFICE PROPERTY                             9403 JEFF FUQUA BOULEVARD, SUITE 8360                                                 ORLANDO                      FL                             32827                           UNKNOWN        PRESENT
                                            AEROPUERTO INTERNACIONAL DE CANCÚN CARRETERA CANCUN-CHETUMAL KM22
OFFICE PROPERTY                             75220                                                                                 CANCUN                       QUINTANA ROO                            MEXICO                UNKNOWN        PRESENT
OFFICE PROPERTY                             AV. NACIONES UNIDAS S/N Y AV. DE LOS SHYRIS                                           QUITO                                                                ECUADOR               UNKNOWN        PRESENT
OFFICE PROPERTY                             JFK TERMINAL 8 23-260A                                                                JAMAICA                      NY                             11430                          UNKNOWN        PRESENT
OFFICE PROPERTY                             JFK TERMINAL 8 RM 10-259F                                                             JAMAICA                      NY                             11430                          UNKNOWN        PRESENT
OFFICE PROPERTY                             PASEO DE LA REFORMA 243 PISO 19 COL. CUAUHTEMOC CDMX                                  CDMX                                                                 MEXICO                UNKNOWN        PRESENT
OFFICE PROPERTY                             TERMINAL A, LATAM MAINTENANCE OFFICE                                                  ORLANDO                      FL                             32827                          UNKNOWN        PRESENT
OFFICE PROPERTY                             TERMINAL DE CARGAS DEL URUGUAY OF 110                                                 CANELONES                                                            URUGUAY                 6/1/2010     PRESENT
OFFICE PROPERTY                             TERMINAL E COMMONLY REFERRED TO AS “ROOM 187                                          BOSTON                       MA                                                            UNKNOWN        PRESENT
PARKING LOT                                 AMERICO VESPUCIO 901, RENCA                                                           SANTIAGO                                                             CHILE                 11/19/2019     PRESENT
PARKING LOT                                 AV. PDTE. RIESCO 5711, LAS CONDES.                                                    SANTIAGO                                                             CHILE                 11/19/2019     PRESENT
PREFERRED AIRPORT COUNTER                   AEROPUERTO JORGE CHAVEZ                                                               LIMA                                                                 PERU                    1/1/2019     PRESENT
TICKET OFFICE (CTO)                         AEROP.INTERN PADRE J.A S/N INT S/N                                                    LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AEROPUERTO C FAP FCO SEGADA VIGNETTA SN INT SN                                        LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AEROPUERTO C FAP G. DEL CASTILLO P. SN INT SN                                         LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AEROPUERTO C FAP GUILLERMO CONCHA I SN INT SN                                         LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AEROPUERTO DE TALARA SN                                                               LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AERP CAP FAP D.ABENSUR.R S/N INT S/N                                                  LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AK 104 #148-07 LOCAL 2-13. CENTRO COMERCIAL PLAZA IMPERIAL                            BOGOTA                       CUNDINAMARCA                            COLOMBIA                7/1/2018     PRESENT
                                            ALTO LAS CONDES - AV. PRESIDENTE KENNEDY N° 9001, LOCAL 2181, 2DO. NIVEL, LAS
TICKET OFFICE (CTO)                         CONDES                                                                                SANTIAGO                                                             CHILE                 11/18/2010     PRESENT
TICKET OFFICE (CTO)                         APTO CAP FAP JOSE ABELARD S/N                                                         LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         APTO CAP JOSE QUIÑONEZ G. SN                                                          CHICLAYO                                                                                   UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         APTO CNEL FAP F SECADA V. S/N                                                         LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         APTO CRNL CARLOS CIRIANI SN                                                           LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         APTO INCA MANCO CAPAC SN                                                              JULIACA                                                                                    UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         APTO TNTE A RODRIGUEZ B. SN                                                           LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         APTO TNTE A. VELASCO A. SN                                                            CUSCO                                                                                      UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         APTO TNTE CARLOS MARTINEZ SN                                                          TRUJILLO                                                                                   UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         APTO. CAP. FAP C.MARTINEZ S/N                                                         LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         APUMANQUE - AV. MANQUEHUE SUR N° 031, LOCAL 20-22, LAS CONDES                         SANTIAGO                                                             CHILE                 10/19/2009     PRESENT
TICKET OFFICE (CTO)                         ARTURO PRAT 391                                                                       ARICA                                                                CHILE                 10/30/2006     PRESENT
TICKET OFFICE (CTO)                         ARTURO PRAT 445                                                                       ANTOFAGASTA                                                          CHILE                  5/30/2004     PRESENT
TICKET OFFICE (CTO)                         AV SANTA FE 3596                                                                      BUENOS AIRES                                                         ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. ALEMANIA 585-B                                                                    TEMUCO                                                               CHILE                   2/1/2019     PRESENT
                                            AV. ALFREDO MENDIOLA 3698 TIENDA 112, 2DO PISO - CENTRO COMERCIAL
TICKET OFFICE (CTO)                         MEGAPLAZA - INDEPENDENCIA                                                             LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. AMÉRICA OESTE 750 TIENDA 1055A.                                                   TRUJILLO                                                             PERU                  UNKNOWN        PRESENT
                                            AV. ANDRÉS AVELINO CÁCERES 147 LC 51 URB. MIRAFLORES, CASTILLA - CENTRO
TICKET OFFICE (CTO)                         COMERCIAL OPEN PLAZA PIURA - PIURA                                                    PIURA                                                                PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. ANIBAL PINTO 699                                                                  IQUIQUE                                                              CHILE                   4/1/2012     PRESENT
TICKET OFFICE (CTO)                         AV. BALMACEDA 2885, LOCAL 133 Y 134                                                   LA SERENA                                                            CHILE                  9/23/2019     PRESENT
TICKET OFFICE (CTO)                         AV. BLANCO 180                                                                        CASTRO                                                               CHILE                   2/1/2015     PRESENT
TICKET OFFICE (CTO)                         AV. COLIPÍ 484                                                                        COPIAPÓ                                                              CHILE                   1/1/2018     PRESENT
                                            AV. COLLASUYO LOCAL 2964, 1ER PISO LC 100C - CENTRO COMERCIAL REAL PLAZA
TICKET OFFICE (CTO)                         CUSCO - CUSCO                                                                         CUSCO                                                                PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. EJERCITO 793 CENTRO COMERCIAL, MALL PLAZA B-1005 PISO 1 - CAYMA                   AREQUIPA                                                             PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. EJERCITO 950                                                                      LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. EL POLO 740 TIENDA A-217, 2DO PISO – CENTRO COMERCIAL EL POLO - SURCO             LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. EL SOL 840, CERCADO - CUSCO                                                       CUSCO                                                                PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. ESMERALDA 1044                                                                    VALPARAÍSO                                                           CHILE                  4/1/1997      PRESENT
                                            AV. FELIPE SANTIAGO SALAVERRY CUADRA 24, LC 111 Y 112 - CENTRO COMERCIAL REAL
TICKET OFFICE (CTO)                         PLAZA SALAVERRY - JESÚS MARÍA                                                         LIMA                                                                 PERU                  UNKNOWN        PRESENT
                                            AV. GARCILAZO DE LA VEGA 1337 TIENDA 1001 - CENTRO COMERCIAL REAL PLAZA
TICKET OFFICE (CTO)                         CENTRO CÍVICO - CERCADO DE LIMA                                                       LIMA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. GRAMADO 560                                                                       PUERTO VARAS                                                         CHILE                  2/1/1999      PRESENT
TICKET OFFICE (CTO)                         AV. HOYOS RUBIO S N                                                                   LIMA                                                                 PERU                  UNKNOWN        PRESENT




                                                                                                                     7 of 9
                                                                      20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                              Pg 98 of 103
                                                                                                            In re Latam Airlines Perú S.A.
                                                                                                                  Case No. 20-11258
                                                 SOFA: Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case




                                                                                                                                                                                                                              Date of      Date of
                  Description of Location                                        Address 1                                                    City                          State                 Zip           Country   Occupancy From Occupancy To
TICKET OFFICE (CTO)                         AV. ISIDORA GOYENECHEA N° 2888, LAS CONDES                                            SANTIAGO                                                              CHILE                   12/1/2017     PRESENT
TICKET OFFICE (CTO)                         AV. J. ALESSANDRI 3177 LOCAL BS 184-188                                               CONCEPCION                                                            CHILE                   6/26/2013     PRESENT
                                            AV. JAVIER PRADO ESTE 4200 TIENDA 202, 2DO PISO – CENTRO COMERCIAL JOCKEY
TICKET OFFICE (CTO)                         PLAZA - SURCO, CTO                                                                    LIMA                                                                  PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. JOSE PARDO 513 - MIRAFLORES                                                       LIMA                                                                  PERU                  UNKNOWN      10/31/2019
TICKET OFFICE (CTO)                         AV. JUAN TANCA MARENGO Y AV. JOAQUIN ORRANTIA                                         GUAYAQUIL                                                             ECUADOR               UNKNOWN        PRESENT
                                            AV. LA MARINA 2000 TIENDA 236-A, 2DO PISO – CENTRO COMERCIAL PLAZA SAN
TICKET OFFICE (CTO)                         MIGUEL - SAN MIGUEL                                                                   LIMA                                                                  PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. LEÓN VELARDE 503 - PUERTO MALDONADO                                               PUERTO MALDONADO                                                      PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. LIBERTAD 1348. MALL MARINA ARAUCO                                                 VIÑA DEL MAR                                                          CHILE                   9/2/1999     PRESENT
TICKET OFFICE (CTO)                         AV. MAIPÚ 271                                                                         VALDIVIA                                                              CHILE                  8/19/2003     PRESENT
TICKET OFFICE (CTO)                         AV. NUÑEZ 4663                                                                        CIUDAD DE CÓRDOBA            CORDOBA                                  ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AV. O´HIGGINS 569                                                                     OSORNO                                                                CHILE                   9/1/2019     PRESENT
                                            AV. TOMÁS MARSANO 961 LC 10 - CENTRO COMERCIAL OPEN PLAZA ANGAMOS -
TICKET OFFICE (CTO)                         SURQUILLO                                                                             LIMA                                                                  PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         AVENIDA ACONQUIJA 2122                                                                SAN MIGUEL DE TUCUMÁN                                                 ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         BALMACEDA 406 (FUSION LOCAL 406 Y 410)                                                LA SERENA                                                             CHILE                   7/1/2005   11/30/2019
TICKET OFFICE (CTO)                         CABILDO 1072                                                                          BUENOS AIRES                                                          ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         CALLE 19# 8-34                                                                        PEREIRA                      RISARALDA                                COLOMBIA               2/15/2005    5/17/2020
TICKET OFFICE (CTO)                         CALLE 8 # 22-23                                                                       YOPAL                        CASANARE                                 COLOMBIA                5/1/2012     3/1/2018
TICKET OFFICE (CTO)                         CALLE 8 NRO. 869                                                                      BUENOS AIRES                                                          ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         CALLE APURIMAC 101 ESQUINA CON AV. BOLOGNESI - TACNA                                  TACNA                                                                 PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         CALLE MANUEL MARÍA IZAGA Nº 770 - CHICLAYO                                            CHICLAYO                                                              PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         CAR. PANAMERICANA NORTE S N                                                           LIMA                                                                  PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         CARRERA 7#32-48. CENTRO COMERICAL SAN MARTÍN                                          BOGOTA                       CUNDINAMARCA                             COLOMBIA               7/11/2011     PRESENT
TICKET OFFICE (CTO)                         CASEROS 476                                                                           CIUDAD DE SALTA              SALTA                                    ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         CHICLANA 344                                                                          BAHIA BLANCA                 BUENOS AIRES                             ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         COSTANERA CENTER - AV. ANDRÉS BELLO 2425 LOCAL 1218, PROVIDENCIA                      SANTIAGO                                                              CHILE                   2/1/2017     PRESENT
TICKET OFFICE (CTO)                         CR 29 #45-45 LOCAL 102. METROPOLITAN BUSINESS PARK                                    BUCARAMANGA                  SANTANDER                                COLOMBIA              12/23/2014     PRESENT
TICKET OFFICE (CTO)                         CRA. 29 ## 14-47. CENTRO COMERCIAL UNICENTRO                                          YOPAL                        CASANARE                                 COLOMBIA                3/8/2018    3/30/2020
TICKET OFFICE (CTO)                         DUARTE QUIRÓS Nº 1400                                                                 CIUDAD DE CÓRDOBA            CORDOBA                                  ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         ELEUTERIO RAMIREZ 802                                                                 OSORNO                                                                CHILE                   9/1/2003    9/30/2019
TICKET OFFICE (CTO)                         ESTADO 82                                                                             SANTIAGO                                                              CHILE                   2/6/2015    3/31/2020
                                            FLORIDA CENTER - AV. VICUÑA MACKENNA N° 6100, LOCAL 2089, 2DO. PISO, LA
TICKET OFFICE (CTO)                         FLORIDA                                                                               SANTIAGO                                                              CHILE                  5/12/2011     PRESENT
TICKET OFFICE (CTO)                         HIDALGO 26                                                                            BUENOS AIRES                                                          ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         IRIGOYEN 347                                                                          CIUDAD DE NEUQUÉN            NEUQUÉN                                  ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         JR. 9 DE DICIEMBRE 107                                                                AYACUCHO                                                              PERU                  UNKNOWN        PRESENT
                                            JR. MONTERREY 246 TIENDA 002, 1ER PISO – CENTRO COMERCIAL CAMINO DEL INCA -
TICKET OFFICE (CTO)                         SURCO                                                                                 LIMA                                                                  PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         JR. PRÓSPERO 232 - IQUITOS                                                            IQUITOS                                                               PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         JR. RAMIREZ HURTADO 183 - TARAPOTO                                                    TARAPOTO                                                              PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         JR. SOR MANUELA GIL 151 1ER NIVEL, CENTRO COMERCIAL EL QUINDE - CAJAMARCA             CAJAMARCA                                                             PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         JR. TACNA 299 - PUNO                                                                  PUNO                                                                  PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         JR.TARAPACÁ 805 - PUCALLPA                                                            PUCALLPA                                                              PERU                  UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         JUNIN 501                                                                             ROSARIO                 SANTA FE                                      ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         LAPRIDA 176                                                                           SAN MIGUEL DE TUCUMÁN                                                 ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         MALL ESPACIO URBANO 1110 LOCAL 3                                                      PUNTA ARENAS                                                          CHILE                  4/18/2005     PRESENT
TICKET OFFICE (CTO)                         MANUEL BULNES 687                                                                     TEMUCO                                                                CHILE                   7/1/2002    5/31/2019
TICKET OFFICE (CTO)                         MANUEL BULNES 697 DPTO 5                                                              TEMUCO                                                                CHILE                   7/1/2002    5/31/2019
TICKET OFFICE (CTO)                         MITRE 534                                                                             SAN CARLOS DE BARILOCHE BARILOCHE                                     ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         O¨HIGGINS 167 EDIFICIO PLAZA                                                          PUERTO MONTT                                                          CHILE                 12/30/1997    3/23/2020
TICKET OFFICE (CTO)                         PARANA 3745                                                                           BUENOS AIRES                                                          ARGENTINA             UNKNOWN        PRESENT

TICKET OFFICE (CTO)                         PARQUE ARAUCO - AV. PRESIDENTE KENNEDY N° 5413, LOCAL 503, 1 NIVEL, LAS CONDES        SANTIAGO                                                              CHILE                   9/1/2015     PRESENT
TICKET OFFICE (CTO)                         PLAZA EGAÑA - AV. LARRAIN 5862, LOCAL S-1044, NIVEL 0, LA REINA                       SANTIAGO                                                              CHILE                  11/8/2018     PRESENT
                                            PLAZA OESTE - AV. AMÉRICO VESPUCIO N° 1501, LOCAL BS-108 BOULEVARD
TICKET OFFICE (CTO)                         FINANCIERO, CERRILLOS                                                                 SANTIAGO                                                              CHILE                  7/17/2015     PRESENT
TICKET OFFICE (CTO)                         POMASQUI / SAN JOSE LOTE 3.                                                           QUITO                                                                 ECUADOR               UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         RAPA NUI - AV. ATAMU TEKENA ESQUINA AV. PONT S/N                                      ISLA DE PASCUA                                                        CHILE                   9/1/2010     PRESENT
TICKET OFFICE (CTO)                         RIVADAVIA 256                                                                         CIUDAD DE MENDOZA            MENDOZA                                  ARGENTINA             UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         SAN LORENZO 309 PB                                                                    CIUDAD DE CÓRDOBA            CORDOBA                                  ARGENTINA             UNKNOWN        PRESENT




                                                                                                                     8 of 9
                                                                      20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                                              Pg 99 of 103
                                                                                                            In re Latam Airlines Perú S.A.
                                                                                                                  Case No. 20-11258
                                                 SOFA: Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case




                                                                                                                                                                                                                            Date of      Date of
                  Description of Location                                        Address 1                                                  City                            State                 Zip         Country   Occupancy From Occupancy To
TICKET OFFICE (CTO)                         SAN MARTIN SUR 2875                                                                   CIUDAD DE MENDOZA            MENDOZA                                  ARGENTINA            UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         SANTA FE 1120                                                                         ROSARIO                      SANTA FE                                 ARGENTINA            UNKNOWN        PRESENT
TICKET OFFICE (CTO)                         SARMIENTO 2685                                                                        BUENOS AIRES                                                          ARGENTINA            UNKNOWN        PRESENT
TICKET OFFICE (CTO)                                                                                                               AREQUIPA                                                              PERU                 UNKNOWN        PRESENT
TICKET OFFICE (CTO)                                                                                                               LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. AEROPUERTO CAPITAN FAP DAVID ABENZUR RENGIFO S/N                                LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. AEROPUERTO CAPITÁN FAP RENÁN ELÍAS OLIVERA S/N                                  LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. AEROPUERTO DE ILO S/N                                                           LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. AEROPUERTO DE JAEN S/N                                                          LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. CAPITAN FAP GUILLERMO CONCHA IBERICO S/N                                        LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. CAPITAN FAP JOSE A. QUIÑONES GONZALES S/N                                       LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. CAPITAN FAP PEDRO CANGA RODRIGUEZ S/N                                           LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. CAPITAN FAP VICTOR MONTES ARIAS S/N                                             LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. CAPITAN FAP VICTOR MONTES ARIAS S/N                                             LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. COMANDANTE FAP GUILLERMO DEL CASTILLO PAREDES S/N                               LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. CORONEL FAP CARLOS CIRIANI SANTA ROSA S/N                                       LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. CORONEL FAP FRANCISCO SECADA VIGNETTA S/N                                       LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. FRANCISCO CARLE S/N                                                             LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. INT. ALEJANDRO VELASCO ASTETE S/N                                               LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. INT. ALFREDO RODRIGUEZ BALLON S/N                                               LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. INT. CAPITAN FAP ALFREDO MENDIVIL DUARTE S/N                                    LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. INT. CAPITÁN FAP CARLOS MARTÍNEZ DE PINILLOS S/N                                LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. INT. INCA MANCO CAPAC S/N                                                       LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. INT. JORGE CHAVEZ S/N                                                           LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. INT. PADRE JOSÉ DE ALDALMIZ S/N                                                 LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   APTO. MAYOR GENERAL FAP ARMANDO REVOREDO IGLESIAS S/N                                 LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   AV. ELMER FAUCETT 3825                                                                LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   AV. ELMER FAUCETT AEROPUERTO JORGE CHAVEZ S/N                                         LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   AV. ELMER FAUCETT S/N                                                                 LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   AV. OQUENDO MZ H R LOTE 1,2                                                           LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   AV. PROLONGACION FAUCETT S/N                                                          LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   CAR. AUTOPISTA PANAME. SUR 2001                                                       LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   CAR. COSTANERA SUR KM 7-8                                                             LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   FND. SAN AGUSTIN AV. CORONEL NESTOR GAMBETTA 3271                                     LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   JOSE ALAVEDRA TAMA SLS. 14-21 Y FRANCISCO RODRIGUEZ GARZON                            GUAYAQUIL                                                             ECUADOR              UNKNOWN        PRESENT
WAREHOUSE                                   OTR. AERP SAN ANDRES S/N                                                              LIMA                                                                  PERU                 UNKNOWN        PRESENT
WAREHOUSE                                   URB. INDUSTRIAL BOCANEGRA CAL. UNO MZ B LOTE 3                                        LIMA                                                                  PERU                 UNKNOWN        PRESENT




                                                                                                                     9 of 9
                                                                                                20-11258-jlg    Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04          Main Document
                                                                                                                                     Pg 100 of 103
                                                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                                                       Case No. 20-11258
                                                                                                                        SOFA Part 10, Question 20 - Off-premises storage



                                                                                                                                                                                                                                                             Debtor Still in Possession
               Storage Company                                    Address1                           Address2                   Address3                       City             State   Zip             Country               Description of Contents               (Yes / No)
ALMACENAMIENTO DE DOCUMENTOS, SA DE CV         TLALNEPANTLA                                                                                           MÉXICO                                         MEXICO       ARCHIVED DOCUMENTS                        YES
ALPHA BROKERS CORPORATION                      5900 NW 97TH AVE                                                                                       MIAMI                FL           33178                     ON-BOARD SUPPLIES                         YES
ALPOPULAR ALMACEN GENERAL DE DEPÓSITOS S.A -
ALPOPULAR S.A                                  DIAGONAL 24C #96B - 50                                                                                 BOGOTÁ                                         COLOMBIA     ARCHIVED DOCUMENTS                        YES
                                               CARRERA 69 F NO. 17-45 ZONA INDUSTRIAL
AMERICAN LOGISTIC SAS                          MONTEVIDEO                                                                                             BOGOTÁ                                         COLOMBIA     MARKETING MATERIAL (P.O.P)                YES
CEVA FREIGHT LLC                               5601 NW 72ND AVENUE                                                                                    MIAMI                FL           33166-4207                EQUIPMENT FOR PLANE LAYOUT (SEATS, ETC)   YES
                                               OSE ALAVEDRA TAMA SLS. 14-21 Y FRANCISCO
CITYBOX                                        RODRIGUEZ GARZON                                                                                       GUAYAQUIL            EC                        ECUADOR      FURNITURE                                 YES
                                               BOULEVARD PONIENTE 1313, PARQUE 11,                                                                                                                                ON-BOARD SUPPLIES, EQUIPMENT FOR PLANE
DHL SUPPLY CHAIN CHILE S.A                     PUDAHUEL                                                                                               SANTIAGO                                       CHILE        LAYOUT AND PROCUREMENT MATERIALS          YES
EXTRA SPACE STORAGE                            1017 E EL SEGUNDO BLVD                                                                                 LOS ANGELES          CA           90245                     ARCHIVED DOCUMENTS                        YES
                                               PAMPITE S/N Y DARIO DONOSO EDIF.OFFICENTER
FILESTORAGE                                    PISO 1 OFC 112                                                                                         QUITO                                          ECUADOR      ARCHIVED DOCUMENTS                        YES
GATE GOURMET COLOMBIA                          AV. CALLE 26 N° 92 – 32 LOTE 1                                                                         BOGOTÁ                                         COLOMBIA     CATERING MATERIALS                        YES
                                               AV. LA CHUTANA MZ. Q LT. 04 " Z.I. LA CHUTANA,
GRM DOCUMENT MANAGEMENT                        CHILCA CAÑETE - LIMA                                                                                   LIMA                                           PERU         ARCHIVED DOCUMENTS                        YES
IMC (INTERNATIONAL MEAL COMPANY)               CRA 103 # 25B 74                                                                                       BOGOTÁ                                         COLOMBIA     CATERING MATERIALS                        YES
INVERSIONES MARITIMAS UNIVERSALES DEPOSITOS
S.A.                                           CAL PIEDRA LIZA MZA M LOTE B ZAGR FUNDO LA
                                               TABOADA                                                                                                                                               PERU         ON-BOARD SUPPLIES                         YES
IRON MOUNTAIN                                  2925 NW 120TH TERRACE,                                                                                 MIAMI                FL           33167                     ARCHIVED DOCUMENTS                        YES
                                               CALLE LOS CLAVELES SECTOR 3 URB. LAS PRADERAS
IRON MOUNTAIN                                  DE LURÍN                                                                                               LURÍN                                          PERU         ARCHIVED DOCUMENTS                        YES
IRON MOUNTAIN                                  AV. ELMER FAUCETT 3462                                                                                 CALLAO                                         PERU         ARCHIVED DOCUMENTS                        YES
KUEHNE & NAGEL, S.A.                           AVDA JAIME III - 21 - 07012                                                                            PALMA DE MALLORCA                 7012         SPAIN        ON-BOARD SUPPLIES                         YES
                                               VIA AL PUERTO MARITIMO KM 3.5 AV. 25 DE JULIO
PORTRANS                                       S/N Y SAN MIGU                                                                                         GUAYAQUIL                                      ECUADOR      UNIFORMS                                  YES
U STORAGE VIADUCTO S.A. DE C.V.                VIAD. RÍO DE LA PIEDAD 571                    COL. GRANJAS MÉXICO        ALCALDIA IZTACALCO            MÉXICO                            08400        MEXICO       FURNITURE                                 YES




                                                                                                                                             1 of 1
                                                20-11258-jlg      Doc 9    Filed 09/08/20 Entered 09/08/20 16:17:04              Main Document
                                                                                       Pg 101 of 103
                                                                                     In re Latam Airlines Perú S.A.
                                                                                           Case No. 20-11258
              SOFA Part 13, Question 26b - Firms or individuals who audited the books and records or prepared a financial statement within 2 years preceding commencement of this case


                                                                                                                                                                                   Beginning    Ending
                         Name                                                       Address                                       City           State      Zip          Country     Dates      Dates
                                                             AV. CIRCUNVALACION DEL GOLF LOS INCAS 208, TORRE 3
ADECCO PERU S.A.                                             101 B, SANTIAGO DE SURCO - LIMA 1                         LIMA                                         1 PERU               2017 3/1/2020
                                                             CALLE ROSENDO GUTIERREZ S/N Y AV. ARCE, EDIF.
BERTHIN AMENGUAL Y ASOCIADOS S.R.L                           MULTICENTRO, TORRE B, PISO 12                             LA PAZ                                     718 BOLIVIA            2018   Present
                                                             R.CARLOS MEIRA, 340 - PENHA DE FRANÇA, SÃO PAULO -
CONTAIR ORGANIZACAO CONTABIL S/S LTDA.                       SP                                                        SAO PAULO                         03605-010   BRAZIL              2018   Present
MAIR RUSSELL GRANT THORNTON                                  3 HAUGHTON AVE - KINGSTON 10                              KINGSTON                                 10   JAMAICA             2019   Present
PRICE WATERHOUSE & CO. ASESORES DE EMPRESAS S.R.L.           BOUCHARD 557, C1106 CABA                                  BUENOS AIRES                           1106   ARGENTINA           2018   Present
PRICEWATERHOUSECOOPERS DEL ECUADOR CIA. LTDA.                AV. 9 NO 702, GUAYAQUIL 090514                            GUAYAQUIL                             90514   ECUADOR             2018   Present
                                                             CALLE CERRITO 461, 11000 MONTEVIDEO,
PRICEWATERHOUSECOOPERS LTDA.                                 DEPARTAMENTO DE MONTEVIDEO                                MONTEVIDEO                           11000 URUGUAY                2018   Present
PRICEWATERHOUSECOOPERS/GAVEGLIO, APARICIO Y
ASOCIADOS S. CIVIL DE R.L.                                   AV. SANTO TORIBIO 143 SAN ISIDRO - LIMA 15073             LIMA                                 15073 PERU                   2018   Present
DELOITTE AUDITORES Y CONSULTORES LTDA                        CARLOTA TORRES, ROSARIO NTE 407, LAS CONDES               SANTIAGO                            756156 CHILE                   N/A   Present
                                                             AV. ANDRES BELLO 2711, LAS CONDES, REGION
PRICEWATERHOUSECOOPERS CONSULTORES AUDITORES SPA.            METROPOLITANA                                             SANTIAGO                           7550611 CHILE                  2018   Present




                                                                                               1 of 1
                                                          20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04               Main Document
                                                                                                 Pg 102 of 103
                                                                                                 In re Latam Airlines Perú S.A.
                                                                                                       Case No. 20-11258
                                  SOFA Part 13, Question 28 - List the debtor’s officers, directors, managing members, general partners, members in control or controlling shareholders



                       Name                                            Address                               City          State      Zip        Position and nature of any interest      Percentage of interest, if any
Cesar E. Rodriguez Larrain Salinas & Victoria E.
Miro Quesada M., as community property owning
30%                                                Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Shareholder                                                        0.39000%
LATAM Airlines Group, S.A.                         Estado 10, Piso 11, Chile                          Santiago                               Shareholder                                                       48.47000%
Inversiones Aereas, S.A.                           Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Shareholder                                                       51.14000%
Andrés Rodríguez Larraín                           Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Board Director
Antonio Olortegui                                  Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Legal Director
César Rodríguez Larraín                            Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Board Chairman
Emilio Rodríguez Larraín                           Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Board Director
Enrique Cueto                                      Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Board Director
Flavio Rivero                                      Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Operations Director
Ignacio Cueto                                      Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Board Director
Jaime Aguirre                                      Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Maintenance Director
Jorge Harten                                       Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Board Director
Manuel Van Oordt                                   Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   CEO
Patricia Robles                                    Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Finance Manager
Monica Fistrovich                                  Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Sales Director
Monica Obando                                      Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   HR Director
Pablo Motta                                        Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Airport Director
Roberto Alvo                                       Avenida Andrés Reyes N°338 Piso 6, Peru            Lima                                   Board Director




                                                                                                         1 of 1
                    20-11258-jlg     Doc 9     Filed 09/08/20 Entered 09/08/20 16:17:04            Main Document
                                                      In re Latam Airlines
                                                             Pg 103        Perú S.A.
                                                                      of 103
                                                             Case No. 20-11258
SOFA Part 13, Question 32 - Pension Funds, any fund to which the debtor has contributed within 6 years preceding commencement of this case
                                                                                    Taxpayer-Identification
                                             Name of Pension Fund                       Number (EIN)
                             AFP Prima                                             N/A
                             AFP Profuturo                                         N/A
                             AFP Habitat                                           N/A
                             AFP Integra                                           N/A
                             Oficina de Normalizacion Previsional (ONP)            N/A
                             AFP HORIZONTE                                         N/A




                                                                  1 of 1
